Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 1 of 317 PageID #:
                                   10635

                                                                          Page 1


                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK
            __________________________
            PATRICK SAGET,                       )Case No.
            et al.,                              )18-cv-01599-WFK-ST
                  Plaintiffs                     )
            vs.                                  )
            DONALD TRUMP, President              )
            of the United States                 )
            et al.,                              )
                  Defendants                     )
            __________________________




                     Videotaped Deposition of Gene Hamilton
                                    Washington, D.C.
                                    January 3, 2019
                                          9:45 a.m.


            Reported by:        Bonnie L. Russo
            Job No. 450092


                                Magna Legal Services
                                       866-624-6221
                                      www.MagnaLS.com
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 2 of 317 PageID #:
                                   10636

                                                                          Page 2
       1    Videotaped Deposition of Gene Hamilton held at:

       2

       3

       4

       5                     Mayer Brown, LLP

       6                     1999 K Street, N.W.

       7                     Washington, D.C.

       8

       9

     10

     11

     12

     13

     14

     15

     16

     17

     18     Pursuant to Notice, when were present on behalf

     19     of the respective parties:

     20

     21

     22
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 3 of 317 PageID #:
                                   10637

                                                                          Page 3
       1    APPEARANCES:
       2    On behalf of the Plaintiffs:
               JONATHAN C. MEDOW, Esq.
       3       GEOFFREY M. PIPOLY, Esq.
               MAYER BROWN, LLP
       4       71 South Wacker Drive
               Chicago, Illinois 60606
       5       312-782-0600
               jmedow@mayerbrown.com
       6       gpipoly@mayerbrown.com
       7
       8    On behalf of Defendants:
               JOHN TYLER, Esq.
       9       UNITED STATES DEPARTMENT OF JUSTICE
               UNITED STATES ATTORNEY'S OFFICE
     10        CIVIL DIVISION
               1100 L Street, N.W.
     11        Washington, D.C. 20001
               202-514-2556
     12        john.tyler@usdoj.gov
     13
     14
     15     Also Present:
            Kevin Snell, Department of Justice, Federal
     16     Programs Branch
            Brett A. Shumate, United States Department of
     17     Justice
            Rene Browne, United States Department of
     18     Homeland Security
            Nam Ngo, Videographer
     19
     20
     21
     22
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 4 of 317 PageID #:
                                   10638

                                                                          Page 4
       1                  C O N T E N T S
       2    EXAMINATION OF GENE HAMILTON                                 PAGE
       3    BY MR. MEDOW                                                 9
       4
       5
       6
                                      EXHIBITS
       7
            Exhibit 132 News Article                                     30
      8                 dated 10-27-17
      9     Exhibit 133 Immigration                                      58
     10     Exhibit 134 USCIS Latest Headlines                           81
     11     Exhibit 135 Expert Report of                                 90
                        Leon Rodriguez
     12
            Exhibit 136 Handwritten Notes                                97
     13                 Anderson_00008-11
     14     Exhibit 137 Letter dated 1-12-16                             106
     15     Exhibit 138 Transcript of Deposition                         117
                        dated 10-20-17
     16
            Exhibit 139 Federal Register                                 141
     17                 Vol.90/No. 164
     18     Exhibit 140 Federal Register                                 143
                        Vol. 82/No. 99
     19
            Exhibit 141 E-Mail Chain                                     163
     20                 dated 10-22-17
                        CP_00002736-2738
     21
            Exhibit 142 E-Mail Chain                                     169
     22                 dated 10-25-17
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 5 of 317 PageID #:
                                   10639

                                                                          Page 5
       1    EXHIBITS (CONTINUED):
       2
            Exhibit 143 E-Mail Chain                                     171
       3                dated 10-22-17
                        CP_00003698-3699
       4
            Exhibit 144 Press Release                                    182
       5                dated 11-20-17
                        CP_00033469-33470
       6
            Exhibit 145 Memorandum dated 11-3-17                         192
       7                AR-S_HAITI-00000117-132
       8    Exhibit 146 Justice News Article                             197
                        dated 10-15-18
       9
            Exhibit 147 Handwritten Notes                                205
     10                 AR-S_HAITI-00000113-116
     11     Exhibit 148 Handwritten Notes                                205
                        DPP_00003562-3565
     12
            Exhibit 149 Exhibit 66                                       213
     13                 E-Mail Chain dated 11-3-17
     14     Exhibit 150 Federal Register                                 222
                        Vol. 83/No. 12
     15
            Exhibit 151 TPS Considerations:                              238
     16                 Haiti (October 2017)
                        Natural Disaster
     17                 Background & Overview
                        AR-HAITI-00000046-63
     18
            Exhibit 152 8 U.S.C.A. Section 1254a                         242
     19
            Exhibit 153 E-Mail dated 4-7-17                              250
     20                 CP_00001526
     21     Exhibit 154 AP News Article                                  261
                        dated 5-9-17
     22
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 6 of 317 PageID #:
                                   10640

                                                                          Page 6
       1    EXHIBITS (CONTINUED):
       2    Exhibit 155 E-Mail dated 5-20-17                             266
                             DPP_00007775-7778
       3
            Exhibit 156 Handwritten Notes                                277
       4                     Anderson_00012-18
       5    Exhibit 157 Handwritten Notes                                277
                             Anderson_00001-6
       6
       7
       8
       9
     10
     11
            PREVIOUSLY MARKED EXHIBIT:
     12
            Exhibit 97       Immigration Priorities for
     13                      the 2017 Presidential Transition
     14
     15
     16
     17
     18
     19
     20
     21
     22     (Exhibits included with transcript.)
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 7 of 317 PageID #:
                                   10641

                                                                          Page 7
       1                     P R O C E E D I N G S

       2

       3                  THE VIDEOGRAPHER:          We are now on the

       4    record.

       5                  This begins Videotape No. 1 in the

       6    deposition of Gene Hamilton in the matter of

       7    Patrick Saget, Sabrina Badio Florial, et al.,

       8    versus Donald Trump, Department of Homeland

       9    Security, in the United States District Court

     10     for the Eastern District of New York, Case No.

     11     18-cv-01599-WFK-ST.

     12                   Today is January 3rd, 2019.               And the

     13     time is 9:49 a.m.

     14                   This deposition is being taken at

     15     Mayer Brown, LLP, 1999 K Street, Northwest,

     16     Washington, D.C., 20006, at the request of

     17     Mayer Brown, LLP.

     18                   The videographer is Nam Ngo of Magna

     19     Legal Services.         And the court reporter is

     20     Bonnie Russo of Magna Legal Services.

     21                   Will counsel and all present state

     22     their appearance and whom they represent.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 8 of 317 PageID #:
                                   10642

                                                                          Page 8
       1                  MR. MEDOW:       Jonathan Medow of Mayer

       2    Brown on behalf of plaintiffs.

       3                  MR. PIPOLY:        Geoffrey Pipoly, Mayer

       4    Brown, on behalf of plaintiffs.

       5                  MR. TYLER:       John Tyler, Department

       6    of Justice, on behalf of Defendant.

       7                  MR. SNELL:       Kevin Snell, Department

       8    of Justice, on behalf of defendants.

       9                  MR. SHUMATE:        Brett Shumate,

     10     Department of Justice, on behalf of the

     11     defendants.

     12                   MS. BROWN:       Rene Browne, U.S.

     13     Department of Homeland Security, on behalf of

     14     the defendants.

     15                   THE VIDEOGRAPHER:          Will the court

     16     reporter please swear in the witness.

     17                            GENE HAMILTON,

     18     being first duly sworn, to tell the truth, the

     19           whole truth and nothing but the truth,

     20                       testified as follows:

     21           EXAMINATION BY COUNSEL FOR PLAINTIFFS

     22                   BY MR. MEDOW:
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 9 of 317 PageID #:
                                   10643

                                                                          Page 9
       1           Q.     Good morning, sir.

       2                  Could you please state your name for

       3    the record.

       4           A.     Gene Hamilton.

       5           Q.     Is your formal name Gene or Eugene?

       6           A.     Gene.

       7           Q.     Have you been deposed previously?

       8           A.     I have.

       9           Q.     Now, you were deposed in the DACA

     10     litigation, Batalla Vidal, if I'm pronouncing

     11     it right, that case about a year ago?

     12            A.     Yes.     It was in October of 2017.

     13            Q.     Yeah.     You gave testimony on that

     14     day.

     15                   Did that deposition ever resume?

     16            A.     No.

     17            Q.     Have you given any other

     18     depositions?

     19            A.     No.

     20            Q.     You're an attorney, correct?

     21            A.     Correct.

     22            Q.     Did you graduate from law school in
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 10 of 317 PageID #:
                                    10644

                                                                         Page 10
       1    2010?

       2          A.       Correct.

       3          Q.       Lee -- Washington Lee?

       4          A.       Correct.

       5          Q.       Are you licensed to practice as an

       6    attorney?

       7          A.       Correct.

       8          Q.       In what states?

       9          A.       Virginia.

      10          Q.       Have you been continuously since

      11    graduating from law school?

      12          A.       Yes.

      13          Q.       Are you represented today by

      14    counsel?

      15          A.       Yes.

      16          Q.       Could you identify those counsels.

      17          A.       All of the wonderful folks sitting

      18    to my right.

      19          Q.       The individuals who identified

      20    themselves on the record, correct?

      21          A.       That's correct.

      22          Q.       Now, during the course of the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 11 of 317 PageID #:
                                    10645

                                                                         Page 11
       1    testimony today, sir, I'll try and make the

       2    questions as easy to understand for you as I

       3    can.        I don't always succeed.

       4                    If, in fact, you do not understand a

       5    question, will you so indicate so I have an

       6    opportunity to rephrase?

       7           A.       I most certainly will.

       8           Q.       Thank you.

       9                    We talked about prior depositions.

      10                    Have you given any prior oral

      11    testimony in other context:               trial, hearing,

      12    arbitration, anything of that nature?

      13           A.       I don't think so.

      14           Q.       Have you submitted any written

      15    testimony under oath in a proceeding?

      16           A.       I don't think so.

      17           Q.       Is there any reason at all that

      18    you're unable today to give complete and

      19    truthful testimony?

      20           A.       No.

      21           Q.       Are you employed?

      22           A.       I am.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 12 of 317 PageID #:
                                    10646

                                                                         Page 12
       1          Q.       By whom?

       2          A.       The United States Department of

       3    Justice.

       4          Q.       Is your office here in Washington,

       5    D.C.?

       6          A.       Indeed.

       7          Q.       Is this where you are -- regularly

       8    transact business in D.C.?

       9          A.       Yes.

      10          Q.       Do you reside in the Washington,

      11    D.C. area?

      12          A.       I reside in the Commonwealth of

      13    Virginia.

      14          Q.       In the greater metropolitan D.C.

      15    area?

      16          A.       Correct.

      17          Q.       What town?

      18          A.       Fairfax.

      19          Q.       Do you have any plans to be in the

      20    New York metropolitan area in the next two

      21    weeks?

      22          A.       No.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 13 of 317 PageID #:
                                    10647

                                                                         Page 13
       1          Q.       Do you have any plans to travel in

       2    the next two weeks?

       3          A.       Not that I know of at this moment.

       4    But my job can change that at a moment's

       5    notice.

       6          Q.       Any plans to testify in the trial of

       7    this matter?

       8          A.       No.

       9          Q.       Now, while you have been with the

      10    government, were you aware of the pendency of

      11    this lawsuit and others challenging various TPS

      12    determinations by Homeland Security?

      13          A.       Yes.

      14          Q.       Did you -- in the -- in the course

      15    of your employment, did you consult with any of

      16    the attorneys defending those lawsuits?

      17                   MR. TYLER:       I'll object as vague.

      18                   THE WITNESS:        Could you clarify what

      19    you mean by consulting with attorneys in those

      20    lawsuits.

      21                   BY MR. MEDOW:

      22          Q.       There were -- there were lawyers
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 14 of 317 PageID #:
                                    10648

                                                                           Page 14
       1    representing the government in those lawsuits,

       2    right?

       3          A.       I would presume so, yes.

       4          Q.       Did you have any contact with those

       5    lawyers in terms of talking about the case?

       6          A.       In -- in general, yes.            My duties

       7    are to advise the attorney general as to

       8    matters of import affecting the Department.

       9          Q.       Which -- in that -- given that, were

      10    you getting updates on the cases?

      11          A.       Occasional updates on things in the

      12    immigration space, yes.

      13          Q.       Have you reviewed any of the

      14    pleadings from any of the TPS lawsuits?

      15          A.       I might have.

      16          Q.       Any that you recall?

      17          A.       I don't recall any specifics.               I

      18    tend to scan whatever's sent to me, pleadings

      19    or draft responses.           Sometimes I assist with

      20    editing some of our documents; sometimes I

      21    don't.      It just depends.

      22          Q.       Have you reviewed any of the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 15 of 317 PageID #:
                                    10649

                                                                         Page 15
       1    testimony given by government witnesses in

       2    connection with the TPS lawsuits?

       3          A.       No.

       4          Q.       Have you learned of the substance of

       5    any such testimony?

       6          A.       No.

       7          Q.       Have you spoken to any of the

       8    witnesses who have -- government witnesses who

       9    have given testimony in connection with the

      10    lawsuits regarding their testimony?

      11          A.       No.

      12          Q.       What did you do to prepare for

      13    today's deposition?

      14          A.       I met with this team of attorneys

      15    yesterday.

      16          Q.       Again, referring to the government

      17    lawyers here in the room?

      18          A.       That's correct.

      19          Q.       Okay.     And you said you met

      20    yesterday?

      21          A.       We met yesterday.

      22          Q.       Was that the only preparation
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 16 of 317 PageID #:
                                    10650

                                                                         Page 16
       1    session you had?

       2          A.       That's correct.

       3          Q.       How long did yesterday's session go?

       4          A.       I don't know.        Off and on, four,

       5    five hours maybe.

       6          Q.       Was -- other than yourself and the

       7    attorneys in this room, was anybody else

       8    present during the preparation session?

       9          A.       There was one additional attorney

      10    here.      And forgive me for not remembering his

      11    name.      But he's employed by the Department of

      12    Justice as well.

      13          Q.       Was that one of the lawyers who will

      14    try the case for the government?

      15          A.       That's my understanding is he's on

      16    this case.

      17          Q.       Mr. Cho?

      18                   MR. TYLER:       I -- I can represent it

      19    was not Mr. Cho.          It was an attorney with my

      20    office here in the Department of Justice.                     He

      21    will not be trying this case.

      22                   MR. MEDOW:       Thank you.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 17 of 317 PageID #:
                                    10651

                                                                         Page 17
       1                   BY MR. MEDOW:

       2          Q.       Putting aside your preparation

       3    session, have you had -- have you discussed

       4    with anyone else what issues or questions might

       5    come up today?

       6          A.       No.

       7          Q.       Or what answers you might give in

       8    response?

       9          A.       No.

      10          Q.       Have you reviewed any documents in

      11    preparation for today's testimony?

      12          A.       The only document that I reviewed

      13    was yesterday we had a copy of INA Section 244

      14    to refresh my recollection.

      15          Q.       That's the TPS statute?

      16          A.       That's correct.

      17          Q.       Any other documents you've looked at

      18    in preparation?

      19          A.       No.

      20                   I -- I will clarify though that I

      21    did see a couple pages of something regarding

      22    a -- a desire to see something about a
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 18 of 317 PageID #:
                                    10652

                                                                         Page 18
       1    nondisclosure agreement or something.                   But I

       2    don't know if you'd qualify that as a document

       3    or not, but...

       4          Q.       Okay.     Are you referring to a

       5    request we made to see any confidentiality

       6    agreements you might have with the Trump

       7    transition entity?

       8          A.       I think so.

       9          Q.       Okay.     So that request was passed on

      10    to you?

      11          A.       Yes.

      12          Q.       Have you furnished a copy of that

      13    confidential agreement to any attorneys --

      14          A.       No.

      15          Q.       -- representing the government?

      16                   Have you brought the agreement with

      17    you today?

      18          A.       No.

      19          Q.       Do you have a copy of the agreement?

      20          A.       I do.

      21          Q.       Is it in paper form or electronic

      22    form or both?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 19 of 317 PageID #:
                                    10653

                                                                         Page 19
       1          A.       I have an electronic copy.

       2          Q.       Are you willing to produce a copy to

       3    -- of that agreement to us?

       4          A.       I'll have to consult with the

       5    transition counsel.           But so long as he doesn't

       6    object, I wouldn't have a problem with doing

       7    so.

       8          Q.       Did you make any efforts yesterday

       9    to talk to transition counsel about that issue?

      10          A.       I did not talk about that issue.

      11          Q.       What did you talk about?

      12          A.       Just the fact that I was being

      13    deposed today.

      14          Q.       Who is transition counsel?

      15          A.       Kory Langhofer.

      16          Q.       Could you spell that, please.

      17          A.       K-O-R-Y, L-A-N-G-H-O-F-F-E-R [sic].

      18                   I believe he's with a firm called

      19    Statecraft, PLLC.          I believe they're

      20    headquartered in Arizona.

      21          Q.       Who are the parties to that

      22    agreement?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 20 of 317 PageID #:
                                    10654

                                                                         Page 20
       1          A.       Me and the transition entity.

       2          Q.       Who is -- or who or what is the

       3    transition entity?

       4          A.       It's my understanding that it's a

       5    transition 501(c)(4).

       6          Q.       Do you know the name of it?

       7          A.       I think it's Trump for America, Inc.

       8          Q.       Besides you and the transition

       9    entity, are there any other parties to that

      10    agreement?

      11          A.       Not to my knowledge.

      12          Q.       How long is the agreement?

      13          A.       I think it's in perpetuity.

      14          Q.       I mean number of pages,

      15    approximately.

      16          A.       Oh.    Two pages maybe.         Two or three.

      17          Q.       Was this a form, or was it a

      18    negotiated agreement?

      19          A.       It was a form.

      20          Q.       Provided to you by the transition

      21    entity?

      22          A.       Yes.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 21 of 317 PageID #:
                                    10655

                                                                         Page 21
       1          Q.       Okay.     What does it provide?

       2          A.       In -- in general --

       3          Q.       Yes.

       4          A.       -- or --

       5          Q.       Well, as far as you recall, what --

       6    what -- what does the agreement provide?

       7                   We haven't seen it.

       8          A.       It says that I am -- have a legal

       9    obligation to keep the confidential matters

      10    that I've worked on during the transition

      11    period confidential.

      12          Q.       Were there any exclusions in the

      13    agreement from any such confidentiality

      14    obligations?

      15          A.       I don't remember.

      16          Q.       There could be; you just don't

      17    recall one way or the other?

      18          A.       There might be.         I don't know.

      19          Q.       Let's talk briefly about your

      20    background.

      21          A.       Okay.

      22          Q.       And not going to the beginning of
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 22 of 317 PageID #:
                                    10656

                                                                         Page 22
       1    time.

       2                   Is it true that you interned with

       3    ICE, I-C-E, during one of your law school

       4    summers?

       5          A.       Yes.

       6          Q.       And for the record, ICE stands for

       7    what?

       8          A.       U.S. Immigration and Customs

       9    Enforcement.

      10          Q.       Okay.     After graduating from law

      11    school in 2010, did you -- were you then

      12    employed by the Department of Homeland

      13    Security?

      14          A.       Yes.

      15          Q.       Were you in the secretary's honors

      16    program?

      17          A.       Yes.

      18          Q.       Were you in that program until you

      19    left in May of 2012?

      20          A.       Yes.

      21          Q.       During that roughly two-year period

      22    while you were in the honors program, did you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 23 of 317 PageID #:
                                    10657

                                                                         Page 23
       1    rotate through various departments or offices

       2    of Homeland Security?

       3          A.       I did.

       4          Q.       From that job, which you left in May

       5    of 2012, did you then go to Atlanta?

       6          A.       I did go to Atlanta.

       7          Q.       Were you employed by -- were you in

       8    the office of chief counsel of ICE in Atlanta?

       9          A.       I was.

      10          Q.       As assistant chief counsel?

      11          A.       That's correct.

      12          Q.       Did you stay in that position until

      13    February of 2015?

      14          A.       Yes.

      15          Q.       Starting in 20 -- February of 2015,

      16    did you come to D.C.?

      17          A.       I did.

      18          Q.       Were you general counsel to Senator

      19    Sessions on the Judiciary Committee?

      20          A.       I was.

      21          Q.       Were you -- this was a legal

      22    position, right?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 24 of 317 PageID #:
                                    10658

                                                                          Page 24
       1          A.       To the extent that any position on

       2    the Hill is a legal position, yes.

       3          Q.       I'm not sure how to take that, but

       4    okay.

       5                   You -- but your -- your position was

       6    general counsel?

       7          A.       Yes.

       8          Q.       Were you providing legal advice?

       9          A.       Legal policy.

      10          Q.       And who was your client; was it

      11    Senator Sessions or the committee?

      12          A.       Primarily Senator Sessions.              But

      13    also he was chairman of the subcommittee, and

      14    so it is kind of a hybrid.

      15          Q.       The subcommittee is -- was the

      16    Subcommittee on Immigration and the National

      17    Interest?

      18          A.       That's correct.

      19          Q.       Did you leave that job on

      20    inauguration day, January 20th of 2017?

      21          A.       Yes.

      22          Q.       During the, again, roughly two year
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 25 of 317 PageID #:
                                    10659

                                                                         Page 25
       1    -- so you spent roughly two years at that point

       2    with Senator Sessions?

       3          A.       Yeah, roughly.

       4          Q.       During that -- that two -- two-year

       5    period between 2015 and 2017, were you the

       6    staffer with primary responsibility for

       7    immigration issues?

       8          A.       I think that's a fair assessment.

       9          Q.       During that time period, did you

      10    have contact with Stephen Miller?

      11          A.       I did.

      12          Q.       Did you know Mr. Miller before

      13    working for Senator Sessions?

      14          A.       I did not.

      15          Q.       How did you come to know Mr. Miller

      16    during your time with Senator Sessions?

      17          A.       Stephen was the communications

      18    director.       So we worked together.

      19          Q.       For Sessions?

      20          A.       Correct.

      21          Q.       Okay.     So you were coworkers?

      22          A.       Correct.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 26 of 317 PageID #:
                                    10660

                                                                         Page 26
       1          Q.       What does Mr. Miller do now?

       2          A.       Stephen is the senior policy adviser

       3    to the president.

       4          Q.       Does -- is his principal focus, to

       5    the extent you know, on immigration issues?

       6          A.       I -- Stephen works on immigration

       7    issues, but he covers a lot of issues for the

       8    president.

       9          Q.       But among them, immigration?

      10          A.       Yeah.

      11          Q.       Now, in -- on inauguration day in

      12    2017, did you become senior counselor to the

      13    secretary of Homeland Security?

      14          A.       Yes.

      15          Q.       And that secretary was John Kelly?

      16          A.       John Kelly was the secretary in

      17    January of 2017.

      18          Q.       Were you a political appointee?

      19          A.       Yes.

      20          Q.       Could you describe your duties and

      21    responsibilities as senior counselor to the

      22    secretary of DHS.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 27 of 317 PageID #:
                                    10661

                                                                         Page 27
       1          A.       Primarily to advise the secretary on

       2    matters falling within a portfolio and to carry

       3    out duties as directed by the secretary.

       4          Q.       Among the -- your response -- was

       5    among your responsibilities to provide the

       6    secretary with policy advice?

       7          A.       Correct.

       8          Q.       Was it to assist in -- with policy

       9    formulation?

      10          A.       If necessary, absolutely.

      11          Q.       Did you edit documents in that job?

      12          A.       I did edit documents --

      13          Q.       Draft --

      14          A.       -- from time to time.

      15          Q.       Draft speeches?

      16          A.       I was not the principal speech

      17    writer.      There is a speech writer for -- in the

      18    communications shop at DHS.               But I would

      19    edit --

      20          Q.       Speeches?

      21          A.       -- documents, speeches, anything.

      22          Q.       Did you -- you were working for the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 28 of 317 PageID #:
                                    10662

                                                                         Page 28
       1    secretary himself, Mr. Kelly, right?

       2          A.       That's correct.

       3          Q.       Did you also work for the deputy

       4    secretary, Elaine Duke?

       5          A.       I did.

       6          Q.       How about the chief of staff,

       7    Ms. Nielsen?

       8          A.       I don't know that I worked for her,

       9    but I worked with her.             She was the chief of

      10    staff.

      11          Q.       Now, you left that job to become --

      12    I'm sorry.

      13                   Secretary Kelly left that position

      14    to become White House chief of staff at some

      15    point, correct?

      16          A.       He did.

      17          Q.       Do you recall when that occurred?

      18          A.       It was late July 2017.

      19          Q.       Roughly the end of July?

      20          A.       The end of July.

      21          Q.       Who succeeded him as secretary, or

      22    as acting secretary, as the case may be?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 29 of 317 PageID #:
                                    10663

                                                                         Page 29
       1          A.       Elaine Duke was the senate confirmed

       2    deputy secretary.          So pursuant to the Homeland

       3    Security Act, she assumed the duties of the

       4    secretary upon his departure.

       5          Q.       Was she, at that point, an acting

       6    secretary?

       7          A.       She was.

       8          Q.       And did you continue to serve as

       9    senior counselor to the -- to the acting

      10    secretary, Ms. Duke?

      11          A.       I did.

      12          Q.       Were your duties and

      13    responsibilities the same as when Kelly had

      14    been the secretary?

      15          A.       I think that's a fair assessment.

      16          Q.       In your job as senior counselor to

      17    the either secretary or acting secretary of

      18    DHS, were you acting as an attorney?

      19          A.       No.

      20          Q.       You were offering policy as opposed

      21    to legal advice, correct?

      22          A.       That's correct.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 30 of 317 PageID #:
                                    10664

                                                                         Page 30
       1           Q.       When did you leave that position?

       2           A.       I guess it was the last week of

       3    October of 2017.

       4           Q.       Where did you go?

       5           A.       To the Department of Justice.

       6           Q.       Why did you make the switch?

       7           A.       It was a good opportunity to go back

       8    to working with Senator -- or Attorney General

       9    Sessions.

      10                      MR. MEDOW:       Let me ask the

      11    reporter to mark our first exhibit today.

      12                    (Deposition Exhibit 132 was marked

      13    for identification.)

      14                    BY MR. MEDOW:

      15           Q.       Okay.    Mr. Hamilton, you should now

      16    have what the reporter has marked as Exhibit

      17    132.        It appears to be an article from CNN

      18    dated October 27, 2017, talking about your move

      19    from DHS to DOJ.

      20                    Why don't you take a moment to

      21    review the document and indicate for us when

      22    you have.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 31 of 317 PageID #:
                                    10665

                                                                         Page 31
       1          A.       Okay.

       2          Q.       Have you seen this article

       3    previously?

       4          A.       I recall seeing it.

       5          Q.       Did the reporter reach out to you

       6    for comment?

       7          A.       Not to -- I don't think so.

       8          Q.       The reason I ask, if you look on the

       9    second page, there's a quotation from you.

      10                   Was that as a result of your

      11    conversation with the reporter?

      12          A.       I don't believe I had a direct

      13    conversation with the reporter.                I might have.

      14    I don't remember if I gave a -- a comment to

      15    our press shop --

      16          Q.       Who --

      17          A.       -- or if I gave the comment

      18    directly.       But there is a comment in here.

      19          Q.       And it came from you.

      20          A.       It came from me.

      21          Q.       Now, the article indicates -- I'm

      22    looking on the first page towards the middle.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 32 of 317 PageID #:
                                    10666

                                                                         Page 32
       1    It says:       "Two sources familiar with his

       2    actions told CNN that Hamilton first announced

       3    the move October 13th in a staff meeting, but

       4    it took some time for it to be finalized."

       5                   Is that true?

       6           A.      I do recall knowing about the

       7    opportunity to come to DOJ in early October.

       8    And I think it obviously did take some time to

       9    get finalized.

      10           Q.      The article goes on to say, a couple

      11    paragraphs down -- it says:               "After the

      12    pushback" -- do you see that paragraph? -- "the

      13    personnel office," referring to White House

      14    personnel office, "relented late Wednesday

      15    evening shortly before Hamilton's previously

      16    scheduled farewell gathering."

      17                   The article is dated on a Friday,

      18    October 27th, from which I deduce Wednesday was

      19    October 25th.

      20                   Is that, in fact, the day you left

      21    DHS?

      22           A.      I don't remember.          I think it was
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 33 of 317 PageID #:
                                    10667

                                                                         Page 33
       1    that Friday, the 27th.

       2          Q.       27th?

       3                   But it -- but it's -- it's clear --

       4    I think you said last week in October?

       5          A.       Yeah.     I mean it was -- it was a,

       6    you know -- it was a Friday was my last day in

       7    the office.        Saturday was the last day of the

       8    pay period.        Sunday was the first day of the

       9    next pay period.          And I was in the office of

      10    the Department of Justice on Monday.

      11          Q.       Okay.     The article also says,

      12    towards the bottom of the first page, the third

      13    paragraph from the bottom:              "One of the sources

      14    who is familiar with immigration issues said

      15    the departure was a 'big loss' for the agency.

      16    Hamilton was the key staffer liaising with the

      17    Hill and the White House on implementing the

      18    president's immigration agenda."

      19                   Do you see that?

      20          A.       I do see that.

      21          Q.       Is that a fair characterization?

      22                   MR. TYLER:       I'll object to the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 34 of 317 PageID #:
                                    10668

                                                                         Page 34
       1    extent this is a packed sentence.                 If you could

       2    break it down perhaps to its various elements.

       3                   BY MR. MEDOW:

       4          Q.       I'm focusing on the second sentence:

       5    "Hamilton was the key staffer liaising with the

       6    Hill and the White House on implementing the

       7    president's immigration agenda."

       8                   Do you think that is a fair

       9    characterization?

      10          A.       That is one reporter's assessment of

      11    a statement from some anonymous source.                    If

      12    they think I was the key staffer, then I guess

      13    that's their statement of opinion.

      14          Q.       I'm asking whether you agree with

      15    that.

      16          A.       I was a staffer liaising with the

      17    Hill and the White House on immigration matters

      18    for the Department of Homeland Security.

      19          Q.       Do you think it a fair

      20    characterization to say your actions were

      21    implementing the president's immigration

      22    agenda?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 35 of 317 PageID #:
                                    10669

                                                                         Page 35
       1          A.       I don't know that it was -- I don't

       2    know that's necessarily a fair

       3    characterization.          I mean, to the extent that

       4    there's overlap between the president's

       5    immigration agenda and the serving as senior

       6    adviser to the secretary of Homeland Security,

       7    to the extent that those have any kind of

       8    connection, sure.

       9                   But if not, there's areas maybe

      10    where they depart.           I don't know.

      11          Q.       Do you -- can you think of any --

      12    any activities you did as the senior counselor

      13    to DHS secretary that was inconsistent with the

      14    president's immigration agenda?

      15                   MR. TYLER:       I'll object that it's

      16    vague, it's open.

      17                   THE WITNESS:        That would require me

      18    -- I mean that's a very vague, broad question

      19    that would require me to delineate every single

      20    portion of the president's agenda and recall

      21    everything I did as senior counselor to the

      22    secretary.       And I don't think I'm capable of
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 36 of 317 PageID #:
                                    10670

                                                                          Page 36
       1    doing that.

       2                   BY MR. MEDOW:

       3          Q.       Listen to my question.            My question

       4    was simple.

       5                   As you sit here, can you identify

       6    anything you did as senior counselor to the

       7    secretary of DHS that was inconsistent with the

       8    president's immigration agenda?

       9                   MR. TYLER:       Same objection.         The

      10    witness has responded.

      11                   THE WITNESS:        I -- I don't know.

      12                   BY MR. MEDOW:

      13          Q.       Can you recall anything?

      14          A.       I don't -- I don't recall at this

      15    moment.      But I -- i honestly don't know.

      16          Q.       Who succeeded you at DHS?

      17          A.       I think -- there wasn't anyone on

      18    the first day.         But eventually I think the --

      19    Tracy Short resumed the duties that I was

      20    performing.

      21          Q.       Tracy a female or male?

      22          A.       Tracy is a male.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 37 of 317 PageID #:
                                    10671

                                                                         Page 37
       1                   I don't recall when he came on

       2    board.      It might have been towards the end of

       3    November, maybe later.

       4          Q.       Okay.     So now you moved to DOJ,

       5    correct?

       6          A.       Correct.

       7          Q.       What's your -- what position did you

       8    take a DOJ?

       9          A.       Counselor to the attorney general.

      10          Q.       Are you still -- is that still your

      11    role?

      12          A.       That's correct.

      13          Q.       What are your duties and

      14    responsibilities as counselor to the attorney

      15    general?

      16          A.       To provide legal and policy advice

      17    to the attorney general on issues primarily

      18    related to immigration, border security, some

      19    national security issues, advise him on

      20    litigation that is affecting our areas, and

      21    performing other duties as necessary.

      22          Q.       Are you the attorney general's lead
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 38 of 317 PageID #:
                                    10672

                                                                         Page 38
       1    advisor on immigration-related issues?

       2          A.       I think so, yes.

       3          Q.       In your capacity as counselor to the

       4    attorney general, do you continue to have

       5    dealings with Homeland Security?

       6          A.       Yes.

       7          Q.       Are there particular individuals at

       8    Homeland Security you deal with on a -- more

       9    often than others?

      10          A.       I interact with a lot of folks over

      11    there, just depending on what's needed by the

      12    situation.

      13          Q.       Give me some names of people you

      14    deal with.

      15          A.       We deal a lot with the DHS front

      16    office.      So whether that's the secretary

      17    herself, Chad Wolf, Miles Taylor.

      18          Q.       The secretary currently is

      19    Ms. Nielsen?

      20          A.       That's correct.

      21          Q.       Chad Wolf is chief of staff?

      22          A.       That's correct.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 39 of 317 PageID #:
                                    10673

                                                                         Page 39
       1          Q.       Okay.     Miles Taylor?

       2          A.       Is deputy chief of staff.

       3          Q.       Are those the three -- since you've

       4    gone to Justice, are those the three people --

       5    well, I guess there was a period when Duke was

       6    the acting secretary.

       7                   When did Nielsen become secretary,

       8    if you recall?

       9          A.       I think she became secretary in

      10    December of 2017.

      11          Q.       So the -- so for the last few months

      12    of 2017 when you were at DOJ, you would have

      13    been dealing with Nielsen -- I'm sorry --

      14    dealing with Duke as opposed to Nielsen at --

      15    at Homeland Security?

      16          A.       Yeah.

      17          Q.       Other than either Duke, Nielsen,

      18    Wolf or Taylor, are there other folks at

      19    Homeland Security that you've been dealing with

      20    on any kind of regular basis while at DOJ?

      21          A.       I mean it depends on what you mean

      22    by "regular basis."
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 40 of 317 PageID #:
                                    10674

                                                                         Page 40
       1          Q.       Well, let me -- we've got Duke,

       2    Nielsen, Wolf, Taylor.

       3                   Are there other people you've dealt

       4    with at -- at Homeland Security on more than

       5    one occasion?

       6          A.       Yes.

       7          Q.       Can you give me some of those names?

       8          A.       Jeez.     I mean it's a lots of people.

       9    I mean it depends on the issue and the subject.

      10    But I deal a lot with their general counsel's

      11    office, with the front office of ICE, CBP,

      12    USCIS.      You name it.

      13                   I deal with a lot of different folks

      14    from a lot of different places.

      15          Q.       Who in general counsel's office do

      16    you deal with principally?

      17          A.       John Mitnick, George Fishman, Joe

      18    Maher, Hayley Chang, Nader Baroukh.                  A whole

      19    litany of folks.

      20          Q.       You mention USCIS.          I think that

      21    acronym's going to come up today on more than

      22    one occasion.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 41 of 317 PageID #:
                                    10675

                                                                         Page 41
       1                   Could you define it for the record?

       2          A.       That's United States Citizenship and

       3    Immigration Services.

       4          Q.       Is that a division or department of

       5    Homeland Security?

       6          A.       It is a agency within the Department

       7    of Homeland Security.

       8          Q.       Okay.     You referred to the front

       9    office of USCIA -- USCIS.

      10                   Who in the front office have you

      11    been dealing with?

      12          A.       With the director, Francis Cissna;

      13    their chief counsel, Craig Symons; occasionally

      14    with Kathy Nuebel Kovarik; occasionally Kaitlin

      15    Vogt.

      16                   I mean it just -- again, it depends.

      17    It's anyone that's required to get the job done

      18    for the attorney general.

      19          Q.       Okay.     We -- we touched briefly

      20    before on the Trump transition team, which you

      21    were a part of, correct?

      22          A.       That's correct.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 42 of 317 PageID #:
                                    10676

                                                                         Page 42
       1          Q.       Did you join in August of 2016?

       2          A.       That's correct.

       3          Q.       While you were working the first

       4    time with Senator Sessions, correct?

       5          A.       That's correct.

       6          Q.       Were you an advisor on

       7    immigration-related issues on the transition

       8    team?

       9          A.       Yes.

      10          Q.       Were you the lead person on

      11    developing all immigration-related policy

      12    issues for the transition team?

      13          A.       Yes.

      14          Q.       To whom did you report on the

      15    transition team?

      16          A.       It depends on the issue.

      17          Q.       Immigration issues.

      18          A.       This is an area where I need to

      19    think about the nondisclosure agreement.

      20    Because that includes personnel working on

      21    transition matters.           There was a lot of people

      22    involved in the transition.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 43 of 317 PageID #:
                                    10677

                                                                         Page 43
       1                   What I can say right now is that I

       2    don't recall TPS ever coming up during the

       3    transition period.           I don't recall ever working

       4    on it.      I don't recall ever advising anyone on

       5    it.    I don't recall it being an issue that we

       6    dealt with at all.

       7          Q.       The pending question was who did you

       8    report to.

       9                   Are you refusing to answer on the

      10    basis of the nondisclosure agreement?

      11          A.       For the time being, yes.             I would

      12    need to consult with counsel for the transition

      13    entity.

      14          Q.       When do you anticipate doing that?

      15          A.       It depends on if I need to.

      16          Q.       What will determine whether you need

      17    to?

      18          A.       Well, I just said that we didn't

      19    work on TPS.        So I'm not sure what matters what

      20    happened on the transition period if it doesn't

      21    relate at all to this lawsuit.

      22          Q.       That's for the court to decide,
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 44 of 317 PageID #:
                                    10678

                                                                         Page 44
       1    isn't it, sir?

       2          A.       I don't know.

       3          Q.       You're a lawyer.

       4                   You don't know?

       5          A.       I'm a lawyer.        It's indeed true.

       6          Q.       Did you work with Stephen Miller

       7    while on the transition team?

       8          A.       Stephen worked on the transition

       9    entity at the same time I did.

      10          Q.       Did the two of you work together on

      11    any matters in connection with the transition

      12    team?

      13          A.       Generally, yes.

      14          Q.       Subsequent to the election of

      15    President Trump, did you discuss formulation of

      16    immigration policies with Miller while on the

      17    transition team?

      18          A.       Subsequent to the election, so post

      19    election day, did I discuss immigration matters

      20    with Stephen?

      21          Q.       Did you discuss -- discuss

      22    formulation of immigration policy with him?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 45 of 317 PageID #:
                                    10679

                                                                         Page 45
       1           A.      I did.

       2           Q.      Did TPS come up in that context at

       3    all?

       4           A.      No.

       5           Q.      Prior to the election of the -- of

       6    President Trump, did you equally discuss

       7    formulation of immigration policy with Mr.

       8    Miller in connection with the transition team?

       9           A.      I did discuss immigration issues

      10    generally with Stephen.

      11           Q.      Okay.     Did TPS come up then?

      12           A.      No.

      13           Q.      Did you recommend people for

      14    appointment to Homeland Security?

      15           A.      Yes.

      16           Q.      Including to USCIS?

      17           A.      I made a variety of recommendations.

      18           Q.      Who did you recommend?

      19                   MR. TYLER:       What time frame are we

      20    dealing with here?

      21                   You said "transition."

      22                   Is this preelection? postelection?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 46 of 317 PageID #:
                                    10680

                                                                         Page 46
       1                   MR. MEDOW:       During the -- it's --

       2    it's -- it's not limited in time.

       3                   BY MR. MEDOW:

       4          Q.       Did you -- the question is who have

       5    you recommended for appointment to DHS?

       6                   MR. TYLER:       Well, it gets into

       7    deliberative process privilege.                So I'm trying

       8    also to understand the relevance of this

       9    testimony.

      10                   So to the extent that he was in

      11    government and he was making recommendations, I

      12    would object.

      13                   MR. MEDOW:       I -- I get your point.

      14    Let me rephrase.

      15                   BY MR. MEDOW:

      16          Q.       Prior to January 20th of 2017, who

      17    did you recommend for appointment to DHS?

      18          A.       There were a lot of different names

      19    that were offered, but I -- I don't recall all

      20    of them.

      21          Q.       Give me the names you do remember.

      22          A.       And this is preelection day -- I
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 47 of 317 PageID #:
                                    10681

                                                                         Page 47
       1    mean pre --

       2          Q.       Inauguration.

       3          A.       -- inauguration day.

       4                   I -- anywhere in the Department of

       5    Homeland Security?

       6          Q.       Let me narrow it down to USCIS or --

       7    or the front office of Homeland Security, one

       8    of the two.

       9          A.       I did recommend that Francis Cissna

      10    would be a good director; Craig Symons would be

      11    a good chief counsel; Karl Rich would be a good

      12    chief of staff; Kathy would be good wherever,

      13    Kathy could be.

      14          Q.       Kathy is?

      15          A.       Nuebel Kovarik.

      16          Q.       Who else?

      17          A.       I don't recall any else -- anyone

      18    else.

      19          Q.       Now, Ms. Nuebel Kovarik was also on

      20    the transition team, right?

      21          A.       The names and identities of people

      22    on the transition team I don't know if I'm
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 48 of 317 PageID #:
                                    10682

                                                                         Page 48
       1    allowed to say under my NDA.

       2          Q.       Okay.     Based on that, you're

       3    refusing to answer now?

       4          A.       At this point in time, yes.

       5          Q.       Aside from you and possibly

       6    Ms. Nuebel Kovarik, was there anybody else on

       7    the transition team who ended up at DHS?

       8          A.       Define "transition team."

       9          Q.       People working on the tran -- for

      10    the transition entity you identified earlier.

      11          A.       Well, John Kelly worked on the

      12    transition entity.           Kirstjen Nielsen worked on

      13    the transition entity.

      14          Q.       Who else?

      15          A.       But they -- that's publicly known --

      16    publicly available information.

      17                   I don't recall other folks at this

      18    point in time.

      19          Q.       Did your work on the transition team

      20    generate work product?

      21                   MR. TYLER:       Object to form.         Vague.

      22                   THE WITNESS:        What is a work
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 49 of 317 PageID #:
                                    10683

                                                                         Page 49
       1    product?

       2                   BY MR. MEDOW:

       3          Q.       You don't know what "work product"

       4    means?

       5          A.       You tell me.

       6                   MR. TYLER:       Objection.       Vague.

       7                   THE WITNESS:        What -- what -- what

       8    are you defining as "work product"?

       9                   BY MR. MEDOW:

      10          Q.       When you use the term "work

      11    product," what do you understand it to mean?

      12                   MR. TYLER:       Objection.

      13    Argumentative.         Vague.

      14                   THE WITNESS:        Tell me what you mean

      15    by "work product."

      16                   BY MR. MEDOW:

      17          Q.       You tell me what -- you tell me what

      18    you understand the term to mean.

      19                   MR. TYLER:       You are asking this

      20    witness -- you used this term, and now you're

      21    demanding him to interpret it?

      22                   MR. MEDOW:       It's a commonly used
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 50 of 317 PageID #:
                                    10684

                                                                         Page 50
       1    term, Counsel.         Everybody knows that.

       2                   If the witness wants to continue

       3    testifying that way, that's fine.                 I'm asking

       4    him, when he uses the term, how does he use it

       5    so then I can adopt his definition.

       6                   THE WITNESS:        Why don't you offer me

       7    what you think --

       8                   MR. MEDOW:       No.

       9                   THE WITNESS:        -- of as "work

      10    product."

      11                   MR. MEDOW:       I'll ask the question

      12    I've asked.

      13                   THE WITNESS:        What do you mean by

      14    "work product"?

      15                   BY MR. MEDOW:

      16          Q.       What do you understand the term to

      17    mean?

      18                   MR. TYLER:       Counsel, if you offered

      19    your own definition, you could possibly ask

      20    whether he accedes it to or not.

      21                   This is just becoming argumentative

      22    and really --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 51 of 317 PageID #:
                                    10685

                                                                         Page 51
       1                   MR. MEDOW:       No.    It's -- it's -- the

       2    witness is just refusing to answer.

       3                   THE WITNESS:        I'm just having -- I

       4    mean I want to answer your question what --

       5                   BY MR. MEDOW:

       6          Q.       I'm not here to answer your

       7    questions.

       8                   I've given you a question:              What do

       9    you understand the term "work product" to mean?

      10          A.       Counsel, I just said I want to

      11    answer your question --

      12          Q.       And I --

      13          A.       -- the right way.

      14          Q.       Then answer the question --

      15          A.       Then I --

      16          Q.       -- I've just asked you.

      17          A.       What I'm asking for is for

      18    clarification, which is what you offered at the

      19    start of this deposition.              If I didn't

      20    understand something, to ask you for

      21    clarification.         I'm asking you for

      22    clarification.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 52 of 317 PageID #:
                                    10686

                                                                         Page 52
       1          Q.       My question is simply what is your

       2    definition of "work product"?

       3                   MR. TYLER:       Now you're just

       4    badgering the witness.

       5                   MR. MEDOW:       No.    He's not answer.

       6                   MR. TYLER:       Well, because -- for

       7    good reason, as he explained.                And you gave him

       8    that opportunity to explain -- or to tell you

       9    of any question that you asked that was vague

      10    and he didn't understand.

      11                   MR. MEDOW:       You're just --

      12                   MR. TYLER:       So you have this

      13    obligation, Counsel.            Otherwise you're just

      14    engaging in harassment right now.

      15                   We can call an end to the deposition

      16    sooner rather than later if that's your intent

      17    over the next how many hours.

      18                   BY MR. MEDOW:

      19          Q.       Are you able to answer the question?

      20          A.       I asked for clarification.

      21          Q.       Are you able to answer the question

      22    as --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 53 of 317 PageID #:
                                    10687

                                                                         Page 53
       1                   MR. TYLER:       Again, same thing.          This

       2    is harassment and just argumentative.

       3                   THE WITNESS:        I would like some

       4    clarification.

       5                   BY MR. MEDOW:

       6          Q.       I understand --

       7          A.       I would like you to oblige by what

       8    you offered at the beginning of this

       9    deposition.

      10          Q.       Oh, come on.

      11                   MR. TYLER:       Counsel --

      12                   BY MR. MEDOW:

      13          Q.       I understand that, sir.

      14                   I've simply -- the question now is

      15    are you unable to answer the question that was

      16    posed to you?

      17                   MR. TYLER:       Meaning what?

      18                   THE WITNESS:        I am unable to answer

      19    to the extent that I do not understand what

      20    your definition of the term "work product"

      21    means.

      22                   BY MR. MEDOW:
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 54 of 317 PageID #:
                                    10688

                                                                         Page 54
       1          Q.       Do you consider memoranda to be work

       2    product?

       3                   MR. TYLER:       Objection.       Really

       4    vague.

       5                   THE WITNESS:        Could you -- could a

       6    memoranda be a work product hypothetically?

       7    Sure.

       8                   BY MR. MEDOW:

       9          Q.       Can you give me other examples of

      10    what could hypothetically be work product?

      11                   MR. TYLER:       Same objection.

      12                   I mean the -- the witness has no

      13    idea whether you're using it as a term of art

      14    within the meaning of Rule 26; within the

      15    meaning of -- on Supreme Court precedent, for

      16    example; or whether you have something else

      17    entirely in mind, something more colloquial in

      18    meaning.

      19                   MR. MEDOW:       That's exactly what I

      20    have in mind.         It is not Rule 26 work product.

      21                   MR. TYLER:       Well, then why don't --

      22                   BY MR. MEDOW:
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 55 of 317 PageID #:
                                    10689

                                                                         Page 55
       1          Q.       And my --

       2                   MR. TYLER:       -- you make yourself --

       3                   MR. MEDOW:       I thought it was --

       4                   MR. TYLER:       -- plain.

       5                   MR. MEDOW:       I thought it was

       6    perfectly clear.

       7                   MR. TYLER:       Why are we engaging in

       8    these kind of shenanigans?

       9                   BY MR. MEDOW:

      10          Q.       When using the term --

      11          A.       I just want to answer your question

      12    carefully.

      13          Q.       I --

      14          A.       That's all.

      15          Q.       I appreciate --

      16          A.       I'm trying -- I'm trying to be a

      17    good witness for you.

      18          Q.       I'm using the term colloquially.                I

      19    just want to know your colloquial understanding

      20    of the term "work product."

      21          A.       I mean that's a term that could have

      22    a variety of meanings -- meanings.                  It could
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 56 of 317 PageID #:
                                    10690

                                                                         Page 56
       1    mean memos, briefing materials, you name it.

       2    It could have a -- a thousand different uses.

       3          Q.       Under that definition, did you

       4    generate any work product in connection with

       5    your work on the transition team?

       6          A.       If we use it as broadly as possible,

       7    sure.

       8          Q.       And you did so with respect to

       9    immigration issues, I take it?

      10          A.       Yes.

      11          Q.       What type of work product did you

      12    generate in connection with immigration issues?

      13                   MR. TYLER:       Objection.       Vague.

      14                   THE WITNESS:        What kinds of work

      15    product.       So as broadly as possible.              Could --

      16    a variety of things.            Could be briefing

      17    materials, memos, you name it.

      18                   BY MR. MEDOW:

      19          Q.       I -- I understand it could be.

      20                   I'm asking what work product you did

      21    generate in connection with immigration issues.

      22                   MR. TYLER:       Objection.       Vague.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 57 of 317 PageID #:
                                    10691

                                                                         Page 57
       1                   THE WITNESS:        It's -- it's been two

       2    years since the transition period.                  I don't

       3    recall every work product that I worked on.                      I

       4    don't recall many products that we worked on

       5    other than briefing materials, general briefing

       6    materials.

       7                   BY MR. MEDOW:

       8          Q.       What do you mean by "general

       9    briefing materials"?

      10          A.       Materials to brief senior leaders

      11    who intended to advice the president elect of

      12    the United States.

      13          Q.       For whom did -- did you prepare

      14    briefing materials?

      15          A.       The transition entity.

      16          Q.       Who in the transition entity?

      17          A.       This is an -- again, an area where

      18    I -- I want to be careful with the

      19    nondisclosure agreement as to who I

      20    specifically performed work for.

      21                   I would like the opportunity to

      22    consult with counsel for the transition entity
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 58 of 317 PageID #:
                                    10692

                                                                         Page 58
       1    on that issue if this -- if we need to go

       2    further into it.

       3          Q.       So at this point you're refusing to

       4    answer the question.

       5          A.       At this point, yes.

       6                     MR. MEDOW:        Let me ask the

       7    reporter to mark the next exhibit.

       8                   (Deposition Exhibit 133 was marked

       9    for identification.)

      10                   BY MR. MEDOW:

      11          Q.       Mr. Hamilton, you should now have

      12    what's been marked as Exhibit 133.

      13                   Let me tell you where we got this.

      14    This is a printout from an immigration page

      15    from a web site www.greatagain.gov.

      16                   You see at the top?

      17          A.       Uh-huh.

      18          Q.       Was that, in fact, the web site of

      19    the Trump transition team?

      20          A.       I seem to recall that might -- might

      21    have been their outward facing web site.

      22          Q.       And this was a -- we pulled this off
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 59 of 317 PageID #:
                                    10693

                                                                         Page 59
       1    the Wayback Machine.            It's a December 3rd,

       2    2016, so preelection, printout.

       3                   And do you see the title is

       4    "Immigration"?

       5          A.       I do.

       6          Q.       And if you go to the second page of

       7    the exhibit, it says:            "A Trump administration

       8    would execute on the following 10-point plan to

       9    restore integrity to our immigration system,

      10    protect our communities and put America first."

      11                   Do you see that?

      12          A.       I do see that.

      13          Q.       Did you take the lead in putting

      14    together this 10-point plan?

      15                   MR. TYLER:       I'll object on grounds

      16    of relevance.

      17                   THE WITNESS:        Did I take the lead on

      18    putting -- could you clarify?

      19                   BY MR. MEDOW:

      20          Q.       Well, we see a 10-point plan was

      21    published on the web site.

      22                   Were you involved in the generation
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 60 of 317 PageID #:
                                    10694

                                                                         Page 60
       1    of this 10-point plan?

       2          A.       Yes.

       3          Q.       What was your role?

       4          A.       I helped advise as to policy issues

       5    that the president elect could put forth in a

       6    10-point plan.

       7          Q.       Were you in charge -- were you the

       8    person on the transition team in charge of

       9    putting together this 10-point plan?

      10                   MR. TYLER:       Objection.       Vague.

      11                   THE WITNESS:        I was the lead for the

      12    immigration team on the transition entity.

      13                   BY MR. MEDOW:

      14          Q.       And in that capacity, was one of

      15    your jobs to put together this 10-point plan?

      16          A.       Probably.

      17          Q.       Who else worked on it?

      18          A.       That brings up the same issue that

      19    we've talked about.

      20          Q.       About the nondisclosure issue and --

      21          A.       That's correct.

      22          Q.       And you're refusing to answer that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 61 of 317 PageID #:
                                    10695

                                                                         Page 61
       1    question, too, on that ground?

       2          A.       That's correct at this time.

       3    Although I'll reiterate my testimony that no

       4    one talked about TPS to my recollection; no one

       5    worked on TPS; TPS wasn't something that was

       6    discussed --

       7                   MR. TYLER:       And this --

       8                   THE WITNESS:        -- at all.

       9                   MR. TYLER:       -- document does not

      10    refer the TPS; hence, my objection on grounds

      11    of relevance.

      12                   MR. MEDOW:       Object to the speaking

      13    objection.

      14                   BY MR. MEDOW:

      15          Q.       Are you familiar with the term "day

      16    one book"?

      17          A.       I am.

      18          Q.       What does it refer to?

      19          A.       A series of action items that a new

      20    administration could potentially take.

      21          Q.       Does "day one" refer to the day

      22    after election?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 62 of 317 PageID #:
                                    10696

                                                                         Page 62
       1          A.       It could be the day of election;

       2    could be the day after election.

       3          Q.       One of the two?

       4          A.       One of the two.         Could be the first

       5    business day after the election, given that the

       6    inauguration was on a Saturday.                I don't know.

       7          Q.       Was the day one book a compilation

       8    of potential policy proposals on immigration?

       9          A.       There were a variety of materials

      10    prevented -- presented across a variety of

      11    subject areas.

      12          Q.       Was -- was one subject area

      13    immigration?

      14          A.       Yes.

      15          Q.       In connection with immigration, were

      16    the -- did the book contain a compilation of

      17    potential policy proposals?

      18          A.       I think so.

      19          Q.       Formulated by the transition team?

      20          A.       Yes.

      21          Q.       Was the -- was there a physical

      22    book, a binder of some kind?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 63 of 317 PageID #:
                                    10697

                                                                         Page 63
       1          A.       Probably.

       2          Q.       Did you ever see one?

       3          A.       I think so, but I don't -- I mean

       4    we're talking about two years ago.                  I don't

       5    remember if someone put it in an actual binder

       6    or -- or what.

       7          Q.       Did the day one book include

       8    legislative proposals?

       9          A.       I don't recall.

      10          Q.       I'll represent to you -- and to try

      11    to avoid burdening the record with a lot of

      12    paper, though, if you want the see it, just let

      13    me -- just tell me.

      14          A.       Okay.

      15          Q.       This -- I have your transcript from

      16    the prior deposition you gave in October.

      17          A.       October of 2017?

      18          Q.       Yeah.     October 20, 2017, in the

      19    matter of Martin Jonathan Batalla Vidal versus

      20    Elaine C. Duke.

      21          A.       Okay.     Great.

      22          Q.       And I'm looking at Page 199 --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 64 of 317 PageID #:
                                    10698

                                                                         Page 64
       1          A.       Okay.

       2          Q.       -- lines 18 through 20:            "To your

       3    knowledge, did the day one book include any

       4    legislative proposals?"

       5                   Answer:     "I think so."

       6                   Does that refresh your recollection

       7    at all as to whether or not there were

       8    legislative proposals in the day one book?

       9          A.       Not necessarily refresh my

      10    recollection.          I mean it refreshes my

      11    recollection about what I said at that

      12    deposition.        But I'll just repeat that it's

      13    been two years, and I -- I don't -- I don't

      14    know.

      15          Q.       Would you stand by what you said in

      16    the testimony I just read?

      17          A.       I think so.       I will stand by my

      18    testimony then because, at that point in time,

      19    maybe I thought so.           But --

      20          Q.       You were --

      21          A.       -- I mean today I -- I don't -- I

      22    don't remember.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 65 of 317 PageID #:
                                    10699

                                                                         Page 65
       1          Q.       When you gave that testimony, you

       2    were closer in time to the events, correct?

       3          A.       That's correct.

       4          Q.       Did the day one book include any

       5    proposed changes to policy?

       6          A.       I think so, yes.

       7          Q.       Okay.     Let's -- the term "TPS" has

       8    come up today.         I guess that's not a surprise.

       9                   So we're all clear, what does "TPS"

      10    refer to?

      11          A.       Usually means Temporary Protected

      12    Status.

      13          Q.       Is there -- I think we referred to

      14    it before.

      15                   There is a statute commonly referred

      16    to as the TPS statute?

      17          A.       There is a statute, Section 244 of

      18    the Immigration and Nationality Act.                   I think

      19    it's codified at 8 USC 1254.

      20          Q.       Was that statute enacted in 1990

      21    during the first President Bush's

      22    administration?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 66 of 317 PageID #:
                                    10700

                                                                         Page 66
       1          A.       That sounds correct.

       2          Q.       Prior to January 20th of 2017 when

       3    you became senior counselor to the secretary of

       4    Homeland Security, prior to then had any of

       5    your work concerned TPS?

       6          A.       Yes.

       7          Q.       How so?

       8          A.       Well, as an assistant chief counsel

       9    at ICE, we dealt with people who were TPS

      10    beneficiaries on a regular basis or TPS

      11    applicants in some cases.

      12                   There are laws that pertain to what

      13    they're eligible for to receive in immigration

      14    court regarding, you know, TPS or their ability

      15    to be removed from the United States.

      16                   And so it was something that you

      17    would encounter on a fairly regular basis.

      18          Q.       How else did you have occasion to

      19    deal with TPS prior to January 20th of 2017?

      20          A.       I mean general familiarity with the

      21    immigration laws and studying immigration laws

      22    in general.        I don't recall any other specific
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 67 of 317 PageID #:
                                    10701

                                                                         Page 67
       1    projects, but --

       2           Q.      Well, let --

       3           A.      -- I know it came up at ICE from

       4    time to time.

       5           Q.      Let -- let's focus on your period --

       6    the first time you worked for Senator Sessions

       7    at -- as his general counsel on the judiciary

       8    committee.

       9                   Did the -- and you mentioned there

      10    was a subcommittee specifically on immigration,

      11    immigration and the national interest, I think

      12    it was?

      13           A.      That's correct.

      14           Q.      Did that subcommittee, during your

      15    tenure there, take up any issues relating to

      16    TPS?

      17           A.      I don't remember.

      18           Q.      The subcommittee held hearings,

      19    right?

      20           A.      That's correct.

      21           Q.      I think you -- you testified in the

      22    prior deposition ten or more during the two
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 68 of 317 PageID #:
                                    10702

                                                                         Page 68
       1    years you were there?

       2                   Does that sounds about right?

       3          A.       That sounds about right.             I -- I

       4    don't recall specifically.

       5          Q.       Did any of the hearings -- the

       6    subcommittee's hearings pertain to TPS?

       7          A.       I -- I don't remember.            We did --

       8    covered a lot of topics.             I don't want to tell

       9    you wrong.

      10          Q.       Did the subcommittee or the

      11    judiciary committee itself consider any

      12    legislation -- new legislation relating to TPS?

      13          A.       I don't recall any legislation being

      14    introduced in that congress that dealt with

      15    TPS, but -- it could have happened, but I -- I

      16    just don't remember.

      17          Q.       Do you recall any consideration,

      18    during your time at the judiciary committee, of

      19    TPS issues?

      20          A.       What do you mean by "consideration"?

      21          Q.       Let me -- during your time with the

      22    judiciary committee, were any legislative
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 69 of 317 PageID #:
                                    10703

                                                                         Page 69
       1    amendments or changes to the TPS statute under

       2    consideration?

       3           A.      I -- I don't -- I don't have any

       4    idea.       I don't remember.

       5           Q.      Do you recall any?

       6           A.      I don't recall anything.

       7           Q.      Now, you've said, on -- in moving to

       8    the transition team, you said a couple of times

       9    that TPS never came up?

      10           A.      I don't remember ever talking about

      11    TPS.

      12           Q.      Okay.     Let me just make sure -- poke

      13    a little more and see if your -- where your

      14    recollection is.

      15                   You -- you talked about discussing

      16    formulation of policy with Stephen Miller.

      17                   In any of those conversations did

      18    TPS come up?

      19           A.      No.

      20           Q.      Looking again at the 10-point plan

      21    in Exhibit 133 -- do you -- you have that in

      22    front of you now?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 70 of 317 PageID #:
                                    10704

                                                                         Page 70
       1          A.       I do.

       2          Q.       Do any of those items 1 through 10

       3    relate to TPS?

       4          A.       No.     Nope.

       5          Q.       Item No. 5 is "Cancel

       6    unconstitutional executive orders and enforce

       7    all immigration laws," correct?

       8          A.       That's what it says.

       9          Q.       Enforcing all immigration laws would

      10    include TPS, I assume?

      11                   Is that a fair statement?

      12          A.       I don't -- I mean that's somewhat

      13    argumentative.          Enforcing all immigration laws

      14    I think could be characterized as following the

      15    immigration laws as they're written.

      16          Q.       One of which was TPS?

      17          A.       TPS Section 244 of the INA is one of

      18    the immigration laws.

      19          Q.       Item No. 10 is "Reform legal

      20    immigration to serve the best interests of

      21    America and its workers," correct?

      22          A.       That's what it says.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 71 of 317 PageID #:
                                    10705

                                                                         Page 71
       1          Q.       And that was part -- part of the

       2    10-point plan to restore integrity to our

       3    immigration system, protect our communities and

       4    put America first, correct?

       5          A.       It's No. 10.

       6          Q.       On that list?

       7          A.       On that list.

       8          Q.       In the -- I can't remember if I

       9    asked you.

      10                   In the day one book, did any of the

      11    legislative proposals relate to TPS?

      12          A.       Well, I've already said that I don't

      13    remember that there were legislative proposals

      14    at this point in time today.               So I couldn't

      15    tell you.

      16          Q.       And did any of the proposed policy

      17    changes in the day one book relate to TPS?

      18          A.       As I've said, I don't recall TPS

      19    ever being discussed during transition.                    So it

      20    would be strange for it to not be discussed and

      21    then appear in a policy book.                That wouldn't

      22    make sense.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 72 of 317 PageID #:
                                    10706

                                                                         Page 72
       1          Q.       During your time on the transition

       2    team, did you deal with outside groups or

       3    individuals on immigration issues?

       4          A.       Not really.

       5          Q.       Are you familiar with the

       6    organization FAIR, F-A-I-R?

       7          A.       I am.

       8          Q.       What does "FAIR" stand for?

       9          A.       I think it's Federation For America

      10    Immigration Reform.           I might have botched a

      11    word, but I think that's what it stands for.

      12          Q.       During the transition team, did you

      13    deal with any representatives of FAIR?

      14          A.       Rep -- define what you mean by

      15    "representatives of FAIR."

      16          Q.       Persons acting on behalf of FAIR.

      17          A.       No one acting on behalf of FAIR.

      18          Q.       Did you deal with people who had

      19    some connection with FAIR?

      20                   MR. TYLER:       Objection.       Vague.

      21                   THE WITNESS:        What do you mean by

      22    "some connection"?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 73 of 317 PageID #:
                                    10707

                                                                         Page 73
       1                   BY MR. MEDOW:

       2          Q.       Well, I -- you seem to be -- you

       3    said not people acting on behalf of FAIR, which

       4    led me to think that there's somebody who has

       5    some connection to FAIR but wasn't acting on

       6    their behalf that you might have had dealings

       7    with.

       8                   Is that what you were trying to

       9    imply?

      10          A.       There might have been people who had

      11    past experience with them.              But I -- they

      12    weren't acting on behalf of FAIR.

      13          Q.       Let me hand you what's been

      14    previously marked as Exhibit 97.

      15                   It's a multi-page document entitled

      16    "FAIR Immigration Priorities for the 2017

      17    Presidential Transition, a Special Report from

      18    the Federation for American Immigration

      19    Reform."

      20                   Do you see that?

      21          A.       I do see it.

      22          Q.       Have you seen this before?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 74 of 317 PageID #:
                                    10708

                                                                         Page 74
       1          A.       I don't remember.

       2          Q.       You may have, but you're not sure?

       3          A.       I -- I don't remember.

       4          Q.       You're free to look at whatever you

       5    want.      But I'm going to direct your attention

       6    to the bottom of Page 15, carry over to 16.

       7          A.       Okay.

       8          Q.       And the last bullet item says:               "DHS

       9    must issue regulations making illegal aliens

      10    ineligible for TPS.           The secretary of Homeland

      11    Security must revoke TPS for any country that

      12    has received more than two renewals.                   Future

      13    grants on TPS must only occur in limited

      14    circumstances."

      15                   Do you see where I've read?

      16          A.       I see that.

      17          Q.       Were any of these proposals by FAIR

      18    brought to your attention?

      19          A.       No.

      20                   MR. TYLER:       Objection.       Compound.

      21                   BY MR. MEDOW:

      22          Q.       In particular, the proposal by FAIR
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 75 of 317 PageID #:
                                    10709

                                                                           Page 75
       1    that the secretary must revoke TPS for any

       2    country that has received more than two

       3    renewals, was that idea ever brought to your

       4    attention in connection with the transition?

       5          A.       No.

       6          Q.       Or thereafter?

       7          A.       No.    And it doesn't make sense.

       8          Q.       Why is that?

       9          A.       TPS -- the conditions for granting

      10    or extending -- designating -- redesignating

      11    TPS are set out in statute.

      12          Q.       And is the -- is the proposal by

      13    FAIR here -- is what you're saying the proposal

      14    by FAIR here is inconsistent with the statute?

      15          A.       I -- I don't know.          It just -- it --

      16    it doesn't make sense to me.               Because it --

      17    there's no specific statutory citation.                    I

      18    don't know exactly what they mean by you must

      19    revoke for any country's that's received two

      20    renewals.

      21                   I don't -- I don't even know what

      22    that means in relation to the statute.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 76 of 317 PageID #:
                                    10710

                                                                         Page 76
       1          Q.       Is there any -- to your knowledge,

       2    having read the statute, is there any language

       3    in the statute that requires the secretary to

       4    revoke TPS for any country that has received

       5    more than two renewals?

       6                   MR. TYLER:       Objection.       Calls for

       7    legal conclusion.

       8                   THE WITNESS:        I'm -- I am not

       9    familiar with anything in Section 244 of the

      10    INA that has such a provision.

      11                   BY MR. MEDOW:

      12          Q.       Did you meet with representatives of

      13    FAIR after January 20th of 2017 while you were

      14    at DHS?

      15          A.       There might have been one meeting

      16    that we had with a number of outside groups, I

      17    want to say like late spring of 2017.                   FAIR may

      18    have been one of them.

      19          Q.       I will represent to you you

      20    testified in the DACA case that, consistent

      21    with what you just said, you had a meeting with

      22    FAIR attend by representatives of FAIR, another
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 77 of 317 PageID #:
                                    10711

                                                                         Page 77
       1    group Center For Immigration Studies, CIS --

       2          A.       Yes.     Uh-huh.

       3          Q.       -- and Numbers U.S.A., another

       4    group.

       5                   Does that --

       6          A.       Sure.     Yeah.     I --

       7          Q.       Is that true?

       8          A.       -- I recall -- I recall that

       9    meeting --

      10          Q.       Okay.     Did --

      11          A.       -- generally.

      12          Q.       Did the subject -- anything come up

      13    during that meeting relating to TPS?

      14          A.       I couldn't tell you.

      15          Q.       You just don't remember one way --

      16          A.       I don't remember.

      17          Q.       -- or the other?

      18                   Sorry.     You got to respond audibly?

      19          A.       I -- I -- I don't remember.

      20          Q.       At that meeting was FAIR represented

      21    by a Mr. Robert Law?

      22          A.       I think Rob was there.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 78 of 317 PageID #:
                                    10712

                                                                         Page 78
       1          Q.       Was that the -- this meeting in the

       2    spring of 2017, was that the first time you had

       3    met Mr. Law?

       4          A.       No.

       5          Q.       How long had you known him?

       6          A.       I had crossed paths with Rob in my

       7    capacity on the Hill previously.

       8          Q.       With Senator Sessions?

       9          A.       Correct.

      10          Q.       And what -- what brought you into

      11    contact with Law in that context?

      12          A.       As most Hill staffers are familiar,

      13    there are a number of outside groups that want

      14    to get your attention, want to get your boss's

      15    attention on any number of issues.

      16                   And so I engaged with outside groups

      17    from all across the spectrum on many occasions

      18    as part of my job to help inform the senator.

      19          Q.       In that context, when you were on

      20    the Hill, did any of your interactions with Mr.

      21    Law relate to TPS?

      22          A.       I couldn't tell you.           I don't
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 79 of 317 PageID #:
                                    10713

                                                                         Page 79
       1    remember.

       2          Q.       Do you recall any outside groups --

       3    during your time on the Hill with Senator

       4    Sessions, did any outside groups reach out to

       5    you with respect to TPS issues?

       6          A.       I don't remember.

       7          Q.       May have but you just don't recall?

       8          A.       I don't think -- I -- that doesn't

       9    ring a bell.

      10          Q.       Is -- is there anything at all you

      11    remember on that subject?

      12          A.       No.

      13          Q.       After your -- the meeting with Mr.

      14    -- I'm sorry.

      15                   After the meeting in the spring of

      16    2017 with the three groups we mentioned, did

      17    you have any further dealings with Mr. Law

      18    while you were at DHS?

      19          A.       I don't remember.          Because I -- it's

      20    my understanding, I think -- I think Rob still

      21    works there.         I -- because I'm pretty sure I've

      22    had some e-mail contact with him in some
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 80 of 317 PageID #:
                                    10714

                                                                         Page 80
       1    capacity where I've seen his name on e-mail.

       2                   So I don't know if he came on when I

       3    was still there or if he came on aft -- I

       4    just -- I don't remember.

       5          Q.       As you just mentioned, Mr. Law

       6    ultimately joined DHS, correct?

       7          A.       I think so, yeah.

       8          Q.       Do you know what his position is?

       9          A.       I don't.

      10          Q.       Were you involved at all in the

      11    process of hiring him?

      12          A.       Not -- no.

      13          Q.       Did you recommend him?

      14          A.       I might -- I might have recommended

      15    his name to someone at some point in the past.

      16    But I -- I don't recall specifically.

      17          Q.       Do you know who did hire him or who

      18    was in charge of hiring him?

      19          A.       I don't know who was in charge of

      20    making a hiring decision.              I don't know if you

      21    would say that was the director or -- I don't

      22    know.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 81 of 317 PageID #:
                                    10715

                                                                         Page 81
       1           Q.      Now, as of January 20, 2017 when you

       2    joined DHS, the TPS statute had been on the

       3    books roughly -- or more than 25 years,

       4    correct?

       5           A.      I -- seems to add up.

       6           Q.      It is listed on the DHS web site as

       7    a humanitarian program; is that true?

       8           A.      I don't know how it's listed on

       9    their web site.

      10                   I'm not sure the relevance of that,

      11    how it's listed on a web site, what that means.

      12                   (Deposition Exhibit 134 was marked

      13    for identification.)

      14                   BY MR. MEDOW:

      15           Q.      Okay.     Mr. Hamilton, you should have

      16    what's been marked by the reporter as Exhibit

      17    134.

      18                   This is a printout we did from the

      19    USCIS section of the DHS web site.

      20           A.      When did you print it?

      21           Q.      Yesterday, I believe.

      22                   I'll just read -- do you see on the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 82 of 317 PageID #:
                                    10716

                                                                         Page 82
       1    first page -- well, the -- the title is --

       2    under USCIS there's the word "humanitarian."

       3                   Do you see that?

       4          A.       I see that.

       5          Q.       And putting aside the -- then

       6    there's an entry about Cubans.                Let's pass on

       7    that.

       8                   The next section says:            UC -- "USCIS

       9    provides a number of humanitarian programs and

      10    protection to assist individuals in need of

      11    shelter or aid from disasters, oppression,

      12    emergency medical issues and other urgent

      13    circumstances."

      14                   Do you see that?

      15          A.       I do see that.

      16          Q.       And one of the programs listed in

      17    this section of the web site is TPS, correct?

      18          A.       On the next page there is a section

      19    that says "Temporary Protected Status."                    And it

      20    says:      "USCIS may grants TPS to eligible

      21    nationals of certain countries or parts of

      22    countries who are already in the United States
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 83 of 317 PageID #:
                                    10717

                                                                           Page 83
       1    to stay here for a limited period of time.

       2    Eligible individuals without nationality who

       3    last resided in the designated country may also

       4    be granted TPS."

       5          Q.       Do you agree with the

       6    characterization of TPS as a humanitarian

       7    program?

       8          A.       Is it a humanitarian program?               I

       9    mean that's how the agency --

      10          Q.       I understand that.

      11          A.       -- qualifies it.

      12          Q.       I'm asking do you agree with that

      13    characterization?

      14          A.       Depends on how you define

      15    "humanitarian."          TPS generally has three

      16    grounds upon which TPS can be designated.                      You

      17    can make arguments that there are humanitarian

      18    purposes.       But it depends on what you define as

      19    humanitarian.

      20                   What matters is what's in the

      21    statute, not how an agency classifies it on

      22    their web site.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 84 of 317 PageID #:
                                    10718

                                                                         Page 84
       1          Q.       Was -- while you were at DHS, was

       2    there any discussion you recall about whether

       3    or not the characterization of the program as

       4    humanitarian was appropriate or not?

       5          A.       I couldn't tell you.           I don't...

       6          Q.       You don't remember?

       7          A.       I don't remember.

       8          Q.       Did you help Senator Sessions

       9    prepare for his confirmation hearing as

      10    attorney general?

      11          A.       I seem -- yes.        I did some

      12    assistance.        That's correct.

      13          Q.       Okay.     His hearing was in January of

      14    2017, correct?

      15          A.       I think so.

      16          Q.       I'll represent to you -- we can -- I

      17    can show you the language if you want -- he

      18    said during that testimony that -- I'm quoting

      19    here:      "The immigration policy of the United

      20    States should serve the national interest."

      21                   Do you agree with that?

      22          A.       Sounds like his statement.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 85 of 317 PageID #:
                                    10719

                                                                         Page 85
       1          Q.       Something you agree with?

       2          A.       That the immigration policy of the

       3    United States should serve the national

       4    interest.       I think that's pretty

       5    unobjectionable.

       6          Q.       Objection or unobjection?

       7          A.       Unobjectionable.

       8          Q.       As of January 20th of 2017, did you

       9    think the TPS program served the national

      10    interest?

      11          A.       What do you mean by that?

      12          Q.       What I just asked.

      13          A.       Well, it depends on what you define

      14    as "the national interest."

      15          Q.       As you define it, did you believe

      16    the program served the national interest?

      17          A.       TPS certainly can serve the national

      18    interest.

      19          Q.       How?

      20          A.       Well, it depends on if the

      21    secretary, in his or her discretion, decides

      22    that one of the three statutory categories are
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 86 of 317 PageID #:
                                    10720

                                                                         Page 86
       1    met and makes that determination, then sure it

       2    can advance the national interest.

       3                   But it depends on what you define as

       4    the national interest.             There's a lot of ways

       5    it could or could not serve the national

       6    interest.

       7          Q.       How could it not serve?

       8          A.       That calls for a lot of speculation

       9    on my part in a hypothetical situation.

      10                   I'm not going to sit here and recite

      11    every litany of reasons why TPS couldn't serve

      12    the national interest, just like I'm not going

      13    to sit here and tell you every reason why it

      14    could serve the national interest.

      15                   It's a very fact-specific

      16    determination.

      17          Q.       As of January 20th, 2017, did you

      18    think the TPS had been properly run or

      19    administered by prior administrations?

      20                   MR. TYLER:       Objection.       Vague.

      21                   THE WITNESS:        What to you mean by

      22    "properly run"?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 87 of 317 PageID #:
                                    10721

                                                                         Page 87
       1                   And what do you mean by "prior

       2    administrations"?

       3                   BY MR. MEDOW:

       4          Q.       Well, let's -- let's back up a

       5    little to more objective level and talk a

       6    little bit about the process under TPS.

       7          A.       Okay.

       8          Q.       Countries get designated by the

       9    secretary under the statute; is that true?

      10          A.       After the Homeland Security Act of

      11    2002, yes.       Prior to that, it was the attorney

      12    general.

      13          Q.       And after a country is designated,

      14    is it true that the secretary

      15    thereafter periodic -- periodically reviews

      16    whether or not that designation should continue

      17    or end or be redesignated, those types of

      18    things?

      19          A.       In general, yes.

      20          Q.       Okay.     The ultimate decision, post

      21    the statute you just mentioned, is with the

      22    secretary of Homeland Security, right?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 88 of 317 PageID #:
                                    10722

                                                                         Page 88
       1          A.       That's correct.

       2          Q.       But was the process for making the

       3    decisions for the secretary to receive a

       4    recommendation from the director of USCIS?

       5          A.       During which period?

       6          Q.       Well, I'm -- I'm asking, to your

       7    knowledge, to the extent you have it, for the

       8    statute generally.

       9                   And as far as you know, has the

      10    process been for the secretary to get a

      11    recommend -- recommendation from the director

      12    of USCIS?

      13          A.       I know that's what happened.              It's

      14    my understanding that that's what happened, at

      15    least when -- in this administration.

      16          Q.       Trump.

      17          A.       I couldn't speak to -- I -- I could

      18    speculate that that's what they did in prior

      19    administrations.

      20          Q.       Now, when you joined DHS, was there

      21    a director of USCIS in place?

      22          A.       Was there a director?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 89 of 317 PageID #:
                                    10723

                                                                         Page 89
       1                   With -- do you mean like a senate

       2    confirmed?       Do you mean someone performing the

       3    duties of the director?

       4          Q.       Let's start --

       5          A.       What do you mean.

       6          Q.       Senate -- let's start with senate

       7    confirmed.

       8          A.       There was not senate confirmed.

       9          Q.       Was there an acting director?

      10          A.       There was an acting director.

      11          Q.       Was that Mr. McCament?

      12          A.       No.

      13          Q.       Who was it?

      14          A.       Was Lori Scialabba.

      15          Q.       At some point did McCament take over

      16    in that position as acting director?

      17          A.       I believe, after Lori left, he

      18    became the acting director.

      19          Q.       When was that, to the best of your

      20    recollection?

      21          A.       Spring of 2017.

      22          Q.       Was the prior director under the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 90 of 317 PageID #:
                                    10724

                                                                         Page 90
       1    Obama administration Leon Rodriguez?

       2          A.       Yes.

       3                   (Deposition Exhibit 135 was marked

       4    for identification.)

       5                   BY MR. MEDOW:

       6          Q.       Okay.     Mr. Hamilton, you've been

       7    handed a copy of what's been marked as Exhibit

       8    135, which is a multi-page document entitled

       9    "Expert Report of Leon Rodriguez" in this

      10    lawsuit.

      11                   Again, you're free to look at the

      12    doc -- any portion of the document you'd like.

      13    I'm going to direct your attention though to

      14    principally Paragraph 21.

      15                   So why don't you give that and

      16    perhaps -- why don't you read 20 and 21.                    20

      17    may give you some context for 21.

      18          A.       Okay.

      19          Q.       Let's look at 21.          And I'll just

      20    read it for the record:             "In making a

      21    recommendation to the DHS secretary regarding

      22    extension or termination of TPS, intervening
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 91 of 317 PageID #:
                                    10725

                                                                         Page 91
       1    factors arising after a country's original TPS

       2    designation, such as subsequent natural

       3    disasters, issue of governance, housing,

       4    healthcare, poverty, crime, general security

       5    and other humanitarian considerations, were

       6    considered relevant to determining whether a

       7    country continued to meet the conditions for

       8    continuing TPS designation.               This was true

       9    regardless of whether those intervening factors

      10    had any connection to the event that formed the

      11    basis for the original designation or to the

      12    country's recovery from that originating

      13    event."

      14                   Do you see where I've read?

      15          A.       I do.

      16          Q.       In your view, is Mr. Rodriguez's

      17    description of how he made recommendations to

      18    the secretary consistent with the language of

      19    the TPS statute?

      20                   MR. TYLER:       Well, objection.         It's

      21    vastly compound.          It's a paragraph with much

      22    information in it.           You're calling for a legal
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 92 of 317 PageID #:
                                    10726

                                                                         Page 92
       1    conclusion.        His personal view.

       2                   MR. MEDOW:       I'm asking for his

       3    personal view.

       4                   THE WITNESS:        I mean it certainly

       5    appears to be Director Rodriguez's belief.

       6                   BY MR. MEDOW:

       7          Q.       And I'm asking do you think his --

       8    his belief is consistent with the language of

       9    the statute, in your view -- the view you held

      10    as of January 20th --

      11                   MR. TYLER:       I object.

      12                   BY MR. MEDOW:

      13          Q.       -- 2017?

      14                   MR. TYLER:       It's an unfair question

      15    to the extent it is so vastly compound.

      16                   THE WITNESS:        This is a very

      17    compound question.

      18                   There is at least eight factors

      19    listed there that they considered -- he lists,

      20    if not more.        So I don't know.          Some of those

      21    might be relevant, and some of them might not

      22    be.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 93 of 317 PageID #:
                                    10727

                                                                         Page 93
       1                   But it seems to be a very broad,

       2    self-serving statement.

       3                   BY MR. MEDOW:

       4          Q.       In -- in that paragraph we just

       5    read, Mr. Rodriguez, as you've just indicated,

       6    identified various factors he thought relevant

       7    to determining whether a country continued to

       8    meet the conditions for continuing TPS

       9    designation, correct?

      10          A.       Yes.    He seems to list a lot of

      11    factors.

      12          Q.       Okay.     Then let's look at the last

      13    sentence of the paragraph:              "This was true,"

      14    meaning these factors were relevant,

      15    "regardless of whether those intervening

      16    factors had any connection to the event that

      17    formed the basis for the original designation

      18    or to the country's recovery from that

      19    originating event."

      20                   Do you see that?

      21          A.       I do see that.

      22          Q.       Is that statement in that sentence
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 94 of 317 PageID #:
                                    10728

                                                                         Page 94
       1    by Mr. Rodriguez consistent, in your view, with

       2    the language of the TPS statute?

       3                   MR. TYLER:       Same objection.         Vastly

       4    compound.       Calls for legal conclusion.

       5                   THE WITNESS:        This is -- I mean, as

       6    counsel just stated -- this says:                 "This was

       7    true," referring to the consideration of eight

       8    different factors, "regardless of whether those

       9    intervening factors had any connection to the

      10    event that formed the basis for the original

      11    designation or to the country's recovery from

      12    that originating event."

      13                   That is fairly vague.           So maybe;

      14    maybe not.

      15                   BY MR. MEDOW:

      16          Q.       Maybe not what?

      17          A.       Could be consistent; could not be

      18    consistent.        Just depends.

      19          Q.       Depends on what?

      20          A.       It depends on the specific facts and

      21    circumstances of every TPS designation and

      22    which one of the three subsections of the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 95 of 317 PageID #:
                                    10729

                                                                         Page 95
       1    statute under which TPS was designated.

       2          Q.       In your view, sir, is it

       3    appropriate, under the TPS statute, to consider

       4    intervening factors that were unrelated to the

       5    basis for the original designation or to the

       6    country's recovery from that originating event?

       7                   MR. TYLER:       Objection.       Calls for

       8    legal conclusion.

       9                   THE WITNESS:        Could you repeat your

      10    question.

      11                   BY MR. MEDOW:

      12          Q.       Is it your view, sir, that it is

      13    appropriate, under the TPS statute, to consider

      14    intervening factors that were unrelated to the

      15    basis for the original designation or to the

      16    country's recovery from that originating

      17    events?

      18          A.       It could be; it could not be.               It

      19    depends on the facts and circumstances.

      20          Q.       During the Trump administration, has

      21    the -- has the -- during the Trump

      22    administration, has D -- DHS considered
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 96 of 317 PageID #:
                                    10730

                                                                         Page 96
       1    relevant intervening factors that were

       2    unrelated to the event that formed the basis

       3    for the original designation or to the

       4    country's recovery from that originating event?

       5                   MR. TYLER:       Objection.       Wide-open

       6    question.       Vague.

       7                   THE WITNESS:        For which TPS

       8    designation?

       9                   BY MR. MEDOW:

      10          Q.       Any.

      11          A.       Couldn't tell you.

      12          Q.       You don't know?

      13          A.       I mean I think so.          I think, in some

      14    of them, it -- something was considered.

      15    Whether there's an intervening factor or not

      16    and which one of the intervening factors is

      17    a -- it's a very broad question.

      18          Q.       Are -- in making TPS determinations,

      19    are intervening factors unrelated to the basis

      20    for the original designation or to the

      21    country's recovery from that originating event

      22    relevant, in your view, to the decision?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 97 of 317 PageID #:
                                    10731

                                                                         Page 97
       1          A.       They -- they might be.            They might

       2    not be.      You have to do a very rigorous

       3    analysis of the specific facts and

       4    circumstances and the particular basis under

       5    which TPS was designated under the statute.

       6                   (Deposition Exhibit 136 was marked

       7    for identification.)

       8                   BY MR. MEDOW:

       9          Q.       Okay.     Mr. Hamilton, you've been

      10    handed what's been marked as Exhibit 136.

      11                   These -- I'll represent to you that

      12    these are handwritten notes from Kathryn

      13    Anderson.

      14                   Are you -- are you familiar with who

      15    she is?

      16          A.       To my recollection, she works at

      17    USCIS.

      18          Q.       Okay.     And I'll represent to you

      19    that Ms. Anderson has testified these are her

      20    notes from an embargoed call meeting.

      21                   Is that term familiar to you?

      22          A.       An embargoed call meeting?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 98 of 317 PageID #:
                                    10732

                                                                         Page 98
       1           Q.       Embargoed call, does that -- does

       2    that term have meaning to you?

       3           A.       It -- it could have meaning; could

       4    not.        I mean depends on the context.

       5                    Are we talking about press or -- I

       6    mean --

       7           Q.       Yes.

       8           A.       -- I don't know what an embargoed

       9    call --

      10           Q.       Yes.

      11           A.       -- meeting --

      12           Q.       A -- a call with press.           Embargoed I

      13    believe she explained that it was supposed to

      14    be not disclosed until a future point in time.

      15           A.       That is typically what -- yes.              I'm

      16    familiar with that.

      17           Q.       Okay.    Now, she also testified that

      18    you were present during the call reflected in

      19    these notes and that you spoke during it.

      20           A.       Okay.

      21           Q.       This is in May of 2017.

      22                    And look -- I'm looking on the first
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 99 of 317 PageID #:
                                    10733

                                                                         Page 99
       1    page.

       2                   Do you see the -- looks like the

       3    third bullet item, "Congress asked"?

       4          A.       Okay.

       5          Q.       And I will read to you -- she

       6    read -- because it's her handwriting.                   She read

       7    it into the record, and I'll just read it to

       8    you so you have it.

       9                   This is on Page 297 of Anderson's

      10    transcript in this case.             She read her

      11    handwriting to read:            "Congress asked us to

      12    look at conditions that led to initial

      13    designations and not at other conditions.

      14    Understand some fine lines to draw there."

      15                   That's how she read it.

      16                   Were these -- was -- was this a

      17    statement you made during this call?

      18          A.       I -- I don't know if that was a

      19    statement I made.          I don't recall.

      20          Q.       Do you agree with those statements?

      21          A.       Do I agree with her...

      22          Q.       What she wrote down there.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 100 of 317 PageID #:
                                    10734

                                                                         Page 100
        1          A.      It depends.

        2          Q.      On?

        3          A.      The specific subsection under which

        4    TPS was designated.

        5          Q.      How does the specific subsection

        6    play into the analysis?

        7          A.      Well, you have to look at the

        8    wording of the subsection.              There's -- TPS can

        9    be designated for periods of ongoing armed

      10     conflict; natural disasters, generally

      11     speaking; or extraordinary or temporary

      12     conditions are the three general prongs.

      13                   Each one has specific language that

      14     you have to follow.

      15           Q.      Okay.     Focusing on that last prong,

      16     the temporary and extraordinary conditions

      17     prong, is her -- do you agree with the

      18     statement Ms. Anderson wrote down in connection

      19     with those designations?

      20           A.      It depends on if she's saying that

      21     just in general or she's saying that in terms

      22     of an extension or a redesignation or
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 101 of 317 PageID #:
                                    10735

                                                                         Page 101
        1    specifically what she's referring to.

        2          Q.      Directing your attention in the same

        3    Exhibit 136 to a page Bates stamped Anderson

        4    10.

        5                  Do you see that?

        6          A.      I do.

        7          Q.      Okay.     I'm looking -- there's a --

        8    some handwriting.          Then there's a blank line.

        9    Then handwriting continues "Does S1."

      10                   Do you see that?

      11           A.      I do.

      12           Q.      Okay.     She has testified S1 refers

      13     to the secretary.          So assuming this is in the

      14     May 2000 [sic] time period, that would be

      15     Kelly.

      16                   Was that common at DHS to refer to

      17     the secretary as S1?

      18           A.      Yes.

      19           Q.      She writes:        "Does S1 for

      20     administration have concerns about TPS program

      21     as a whole?       Short answer, yes.           S1 is looking

      22     at program with fresh eyes and wants to ensure
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 102 of 317 PageID #:
                                    10736

                                                                         Page 102
        1    all programs administered in a way that

        2    benefits national interest."

        3                  Are these statements you made during

        4    this call?

        5          A.      I don't know.

        6          Q.      Do you recall who -- who did make

        7    them, if not you?

        8          A.      I don't -- I don't know who else was

        9    on that call, if I said this.               I mean this is

      10     her handwritten notes that you're representing

      11     was from a call from May of 2017, nearly two

      12     years ago.       I couldn't tell you.

      13           Q.      As of May of 2 -- 2017, did the

      14     administration have concerns about the TPS

      15     program as a whole?

      16           A.      What do you mean by "the

      17     administration"?

      18           Q.      Trump administration.

      19           A.      What do you mean by the "Trump

      20     administration"?

      21           Q.      Persons in the Trump administration.

      22           A.      I don't -- can't represent to you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 103 of 317 PageID #:
                                    10737

                                                                         Page 103
        1    the views of every person in the Trump

        2    administration.

        3          Q.      Do you know of any people in the

        4    Trump administration who, as of May of 2017,

        5    had concerns about the TPS program as a whole?

        6                  MR. TYLER:       Objection.       Wide open.

        7                  THE WITNESS:        I -- do I know any

        8    single person who had concerns with the TPS

        9    program as a whole?

      10                   MR. MEDOW:       Yes.

      11                   THE WITNESS:        I don't know that

      12     anyone had concerns about the program as a

      13     whole.     They -- people may have had feelings

      14     about individual designations and whether the

      15     conditions were met under the statute for

      16     continued designation extension or

      17     redesignation.

      18                   I -- it's pretty wide open.

      19                   BY MR. MEDOW:

      20           Q.      At any point in time, did Mr.

      21     Miller, Stephen Miller, express to you his

      22     views on TPS?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 104 of 317 PageID #:
                                    10738

                                                                         Page 104
        1                  MR. TYLER:       At any time.

        2                  MR. MEDOW:       At any time.

        3                  THE WITNESS:        At any time in

        4    history, has Stephen Miller represented his

        5    views on TPS to me.

        6                  MR. MEDOW:       Yes.

        7                  MR. TYLER:       Well, it -- it's when he

        8    was in government, Mr. Hamilton was in

        9    government.

      10                   MR. MEDOW:       Let's --

      11                   MR. TYLER:       Then it comes squarely

      12     within the deliberative process privilege.

      13                   BY MR. MEDOW:

      14           Q.      Let -- let's take it step by -- just

      15     -- I think it's just a yes-or-no question at

      16     this point.       And then we can break it down and

      17     see what time periods we are talking about.

      18           A.      I don't recall him expressing his

      19     personal views on TPS to me.

      20           Q.      At any point in time.

      21           A.      I don't recall him expressing his

      22     personal views about INA Section 244
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 105 of 317 PageID #:
                                    10739

                                                                         Page 105
        1    individually to me.

        2          Q.      Do you know who James Nealon is?

        3          A.      I do.

        4          Q.      Who is that?

        5          A.      He was the assistant secretary for

        6    international affairs at DHS.

        7          Q.      He has testified not in this case

        8    but in the Ramos case in California.                  In his

        9    deposition on August 22nd of 2018 at Page 292,

      10     lines 22 to 24, he testified:               "So I recall Mr.

      11     Hamilton on a couple of occasions saying that

      12     Mr. Miller favored the termination of TPS."

      13                   Did you, in fact, say that on

      14     occasion?

      15           A.      I don't know.

      16           Q.      Did Mr. Miller, in fact, say to you

      17     that he favored the termination of TPS?

      18           A.      I dont recall Stephen saying that he

      19     favored the termination of TPS.

      20           Q.      Are you saying he didn't say it or

      21     you don't remember?

      22           A.      I don't -- I don't remember.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 106 of 317 PageID #:
                                    10740

                                                                         Page 106
        1                  (Deposition Exhibit 137 was marked

        2    for identification.)

        3                  BY MR. MEDOW:

        4          Q.      Mr. Hamilton, you've been handed by

        5    the reporter what's been marked as Exhibit 137.

        6                  It appears to be a January 12th,

        7    2016 letter from Senator Sessions and

        8    Congressman Brat, B-R-A-T, to "Dear Republica

        9    Colleague" and attaching a -- an article by the

      10     two individuals in roll call.

      11                   Have you ever seen either the letter

      12     or the article previously?

      13           A.      I don't remember.

      14           Q.      Did you -- you worked for Senator

      15     Sessions in January '16, right?

      16           A.      I did.

      17           Q.      Did you draft or assist in drafting

      18     either the letter or the article?

      19           A.      I don't remember.

      20           Q.      Would that -- would you have been

      21     the -- to the extent any staffer assisted him

      22     on these subjects, would you have been the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 107 of 317 PageID #:
                                    10741

                                                                         Page 107
        1    person?

        2          A.      Sometimes; sometimes not.              It

        3    depends.

        4          Q.      Who else would have dealt with --

        5    you can, again, look at wherever you want in

        6    the document, but I'll represent to you it all

        7    deals with immigration issues.

        8          A.      Okay.

        9          Q.      Were there others who the senator

      10     relied on at this time period to assist in

      11     drafting materials on immigration?

      12           A.      There is other staff members in the

      13     office.      And certainly outward facing things

      14     could have come from the press shop, or they

      15     could have come from committee staff.                     I --

      16     there's a number of folks who advise members of

      17     congress.

      18           Q.      Let me -- let me direct your

      19     attention to specific --

      20           A.      Okay.

      21           Q.      -- portions, see if it jogs your

      22     recollection at all.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 108 of 317 PageID #:
                                    10742

                                                                         Page 108
        1                  I'm looking in the roll call

        2    article --

        3          A.      Okay.

        4          Q.      -- second page.         And there's a --

        5    towards the middle there's a paragraph, the --

        6    starts:      "Following the 1880 to 1920

        7    immigration wave."

        8                  Do you see that?

        9          A.      I do.

      10           Q.      Let me just read for the record:

      11     "Following the 1880 to 1920 immigration wave,

      12     which saw the foreign-born population double

      13     from 7 million to 14 million people, congress

      14     passed the law to reduce future immigration.

      15     Between 1920 and 1970, America's foreign-born

      16     population shrank from 14 million to

      17     9.6 million.        For half a century the number of

      18     immigrants declined both in total number and as

      19     a share of the population."

      20                   New paragraph:         "This period

      21     witnessed rapid wage growth."

      22                   New -- new paragraph:            "According to
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 109 of 317 PageID #:
                                    10743

                                                                         Page 109
        1    the Congressional Research Service, from 1945

        2    to 1970, as the foreign-born population fell,

        3    the bottom 90 percent of wage earners saw an

        4    82.5 percent increase in their wages.                  During

        5    this time, millions of prior immigrants were

        6    able to" curb -- I'm sorry -- "able to climb

        7    out of the tenements and into the middle

        8    class."

        9                  New Paragraph:         "In 1965 congress

      10     passed a new immigration law which helped

      11     produce an unprecedented wave of low-skilled

      12     immigration.        The foreign-born population more

      13     than quadrupled from fewer to 10 million in

      14     1970to more than 42 million today.                 In 1970

      15     fewer than 1 in 21 residents were foreign-born.

      16     Today it is approaching 1 in 7.                In cities such

      17     as Los Angeles and New York, almost 4 in 10

      18     current residents were born in another country.

      19     One-fifth of our residents now speak a language

      20     other than English at home.              One-quarter of our

      21     residents is now either an immigrant or born to

      22     immigrant parents."
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 110 of 317 PageID #:
                                    10744

                                                                         Page 110
        1                  My -- does my reading that refresh

        2    your recollection as to any involvement you had

        3    in putting together this article?

        4          A.      No.

        5          Q.      Included within the foreign-born

        6    population in the country would be TPS

        7    beneficiaries, correct?

        8                  MR. TYLER:       Oh, objection.         This

        9    goes -- this -- your question spans multiple

      10     paragraphs, a broad recitation of facts having

      11     nothing to do with TPS on its face.                  It's

      12     grossly unfair.

      13                   MR. MEDOW:       You're not listening to

      14     the question.

      15                   BY MR. MEDOW:

      16           Q.      The question is simply does the

      17     foreign-born population in the U.S. include TPS

      18     beneficiaries?

      19           A.      I don't know specifically what the

      20     Congressional Research Service survey that's

      21     referenced in this article looked at.

      22     Presumably it could include TPS holders.                     But
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 111 of 317 PageID #:
                                    10745

                                                                         Page 111
        1    again, that would require me to look at that

        2    specific study, to look at the underlying data

        3    that they relied upon, and then make a judgment

        4    from there.

        5                  I have no idea what this has to do

        6    with TPS.

        7          Q.      Was it your view, as of January

        8    20th, 2017, that the number of foreign-born

        9    individuals in the United States was too high?

      10                   MR. TYLER:       Objection.       This is

      11     becoming argumentative.             It's irrelevant.         It's

      12     harassing.       It's outside the scope of relevance

      13     under Rule 26.

      14                   Counsel, you have some leeway.                But

      15     this is a mystery where you're trying to go

      16     with this, other than to get into perhaps a

      17     philosophical debate with this witness on broad

      18     immigration matters having no bearing upon this

      19     case.

      20                   MR. MEDOW:       The question stands.

      21                   THE WITNESS:        Your question seems to

      22     be intended to annoy or harass me as a witness.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 112 of 317 PageID #:
                                    10746

                                                                         Page 112
        1    And I think it is a patently absurd that you

        2    would waste your limited time on deposition

        3    asking that question.

        4                  BY MR. MEDOW:

        5          Q.      The question is, as of January 20th,

        6    2017, did you believe the number of

        7    foreign-born individuals in the United States

        8    was too high?

        9                  MR. TYLER:       This is objectionable.

      10     It's unfair.        It's harassing.         It's

      11     argumentative.         It's way beyond the scope of

      12     appropriate discovery.            I object.

      13                   THE WITNESS:        I think that your

      14     question -- I will repeat my comment.                  I don't

      15     know what you're getting at.               This is the

      16     biggest waste of time in history.                  The answer

      17     to your question is no.

      18                   And if you want to keep bringing

      19     ridiculous questions like that, then I'm going

      20     to keep raising the fact that this appears to

      21     not be intended to get any relevant evidence

      22     whatsoever.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 113 of 317 PageID #:
                                    10747

                                                                         Page 113
        1                  MR. MEDOW:       Move to strike the

        2    witness's superfluous comment?

        3                  MR. TYLER:       It stays in.        It's not

        4    superfluous at all.           It's -- it's appropriate

        5    comment to really objectionable line of

        6    questioning.        You should know better.

        7                  THE WITNESS:        I mean what you're

        8    insinuating is that --

        9                  MR. MEDOW:       I'm not going to debate

      10     this.

      11                   THE WITNESS:        -- I have some kind of

      12     problem.

      13                   MR. TYLER:       Well, then -- then

      14     don't -- don't engage in this kind of inquiry.

      15                   MR. MEDOW:       I'll engage in whatever

      16     inquiry --

      17                   MR. TYLER:       No.    Actually --

      18                   MR. MEDOW:       -- I deem appropriate.

      19                   MR. TYLER:       Actually, the results

      20     of -- of the civil procedure also apply to this

      21     deposition.

      22                   MR. MEDOW:       I'm well aware of that.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 114 of 317 PageID #:
                                    10748

                                                                         Page 114
        1                  MR. TYLER:       And you are -- you are

        2    engaging in violation of Rule 26(c).                  You are

        3    harassing this witness for no good cause other

        4    than to get into argument with him on matters

        5    that have no bearing upon the specific

        6    matters --

        7                  MR. MEDOW:       In your --

        8                  MR. TYLER:       -- before the court.

        9                  MR. MEDOW:       In your view.

      10                   MR. TYLER:       In any objective view.

      11                   THE WITNESS:        Counsel --

      12                   MR. MEDOW:       That's --

      13                   THE WITNESS:        -- I mean this -- this

      14     is the biggest waste of time, asking me about

      15     an article citing some survey from the

      16     Congressional Research Service about the

      17     foreign-born population and trying to tie it to

      18     a TPS decision.

      19                   You know, if you want to keep doing

      20     this, that's great.           But I'm just telling you

      21     you are wasting your time, and you're trying to

      22     harass me.       And I don't appreciate it.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 115 of 317 PageID #:
                                    10749

                                                                         Page 115
        1                  MR. MEDOW:       I'm not trying to harass

        2    you, sir.

        3                  And I move to strike your comments.

        4                  Let's take a break.

        5                  THE VIDEOGRAPHER:          We are going off

        6    the record.

        7                  The time is 11:30 a.m.

        8                  (A short recess was taken.)

        9                  THE VIDEOGRAPHER:          We are back on

      10     the record.

      11                   The time is 11:43 a.m.

      12                   BY MR. MEDOW:

      13           Q.      Mr. Hamilton, I just want to clean

      14     up a point from what we were talking about

      15     previously.       And again, I'll just like to read

      16     you a short snippet from your testimony --

      17           A.      Okay.

      18           Q.      -- from the DACA case and just see

      19     if you're -- you stand by the testimony you

      20     gave.

      21           A.      Okay.

      22           Q.      It's Page 156, lines 8 through 11.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 116 of 317 PageID #:
                                    10750

                                                                         Page 116
        1                  Question:       "Would you agree that,

        2    during that time" -- I guess I ought to read a

        3    little bit before that so you know what "that

        4    time" is.       I'll just start at the top of 156,

        5    Line 1.

        6                  Question:       "Okay.     I would like to

        7    talk with you a bit more about your role in the

        8    secretary's office.           And I know you previously

        9    testified that you served in the office of the

      10     secretary for DHS for essentially the entire

      11     Trump administration; is that correct?"

      12                   Answer:      "That's correct."

      13                   Which it was correct as of that

      14     point in time, correct?

      15           A.      Yes.     As of October, there was only

      16     one place I worked.

      17                   MR. TYLER:       Counsel, are you going

      18     to introduce this testimony into the record,

      19     the -- this -- the deposition transcript?

      20                   MR. MEDOW:       I -- I can mark it if

      21     you'd like.

      22                   MR. TYLER:       Yeah.     It might be more
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 117 of 317 PageID #:
                                    10751

                                                                         Page 117
        1    fair to the witness.

        2                  MR. MEDOW:       I was just trying to --

        3                  MR. TYLER:       I understand.

        4                  MR. MEDOW:       -- avoid paper, but --

        5                  MR. TYLER:       Yeah.     I understand.

        6                  MR. MEDOW:       -- purposely.

        7                  We brought copies, so --

        8                  MR. TYLER:       I understand.

        9                  MR. MEDOW:       -- they're yours.

      10                   (Deposition Exhibit 138 was marked

      11     for identification.)

      12                   MR. TYLER:       And the pages you're

      13     referring to?

      14                   MR. MEDOW:       I was referring to 156.

      15                   BY MR. MEDOW:

      16           Q.      Okay.     Do you see where I just

      17     previously read, lines 1 through 7 on 156?

      18           A.      Yes.

      19           Q.      Okay.     So the time frame talked --

      20     being talked about was the Trump

      21     administration.

      22                   Do you see that?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 118 of 317 PageID #:
                                    10752

                                                                         Page 118
        1          A.      I do.

        2          Q.      Okay.     Then Line 8:        "Would you

        3    agree that, during that time, the office of the

        4    secretary has changed existing administration

        5    policies on immigration?"

        6                  Answer:      "Yes."

        7                  Do you see that?

        8          A.      I do.

        9          Q.      Was that the testimony you gave in

      10     the deposition?

      11           A.      It appears to be what was recorded.

      12           Q.      Have you any basis to challenge the

      13     transcription?

      14           A.      No.     I don't think so.

      15           Q.      Do you stand by that testimony?

      16                   MR. TYLER:       Objection.       Vague.

      17                   THE WITNESS:        What -- which -- which

      18     part of which testimony?

      19                   BY MR. MEDOW:

      20           Q.      Lines -- the question and answer in

      21     lines 8 through 11.

      22           A.      Yeah.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 119 of 317 PageID #:
                                    10753

                                                                         Page 119
        1          Q.      Okay.     Thank you.

        2                  Okay.     Let -- let me -- I'd like to

        3    talk on a more general level about your role

        4    with TPS determinations --

        5          A.      Okay.

        6          Q.      -- to give you a little sense of

        7    where we're heading.

        8                  Now, I think we talked about earlier

        9    there would be a recommendation that would come

      10     out of USCIS and go up to the secretary,

      11     correct?

      12           A.      That -- we talked about that.               And

      13     that sounds vaguely -- my recollection seems to

      14     be that that was the case.

      15           Q.      And the -- would the recommendation

      16     from USCIS be in the form of a decision memo

      17     with blanks for the secretary to indicate what

      18     he or she decided to do:             terminate, extend, et

      19     cetera?

      20           A.      I think there were decision memos on

      21     this.      There's a multitude of meetings and

      22     things that occurred leading to any TPS
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 120 of 317 PageID #:
                                    10754

                                                                         Page 120
        1    decisions.       There wasn't one singular

        2    recommendation memo that happened in a vacuum

        3    without further information.

        4          Q.      I understand that.           I'm just -- I'm

        5    focusing just right now on the paper trial and

        6    to find out your involvement.

        7          A.      Okay.

        8          Q.      To the extent there were these

        9    decision memos that came up from USCIS to the

      10     secretary, would you review them?

      11           A.      I don't have any specific

      12     recollection.         But I think, generally, yes.

      13           Q.      Would you advise the secretary --

      14     well, would you advise the secretary generally

      15     on the decision, as TPS issues arose, as to

      16     what the secretary should do?

      17           A.      I would provide counsel and advice

      18     to the secretary.

      19           Q.      Would you share that counsel and

      20     advice in writing? orally? how?

      21           A.      It depends.        Usually orally.         And we

      22     worked very closely together.               So...
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 121 of 317 PageID #:
                                    10755

                                                                         Page 121
        1          Q.      Did you deal on a daily basis with

        2    the secretary?

        3          A.      Absolutely.

        4          Q.      Were your offices next-door to each

        5    other or close?

        6          A.      They were close.

        7          Q.      Is that -- was most of your

        8    communication with the secretary then orally as

        9    opposed to in writing?

      10           A.      I think so.

      11           Q.      Now, once a decision was made on a

      12     TPS country decision, the decision would be

      13     publicly announced, right?

      14           A.      Yes.     The process typically was to

      15     announce a decision and publish something on

      16     the Federal Register, to the best of my

      17     recollection.

      18           Q.      Would there typically be both a

      19     press release put out and then a notice in the

      20     Federal Register?

      21           A.      I don't recall specifically.               That

      22     sounds -- that sounds right.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 122 of 317 PageID #:
                                    10756

                                                                         Page 122
        1          Q.      What role, if any, did you have in

        2    the preparation or the finalization of either

        3    press releases or Federal Register notices?

        4          A.      I would, on a variety of documents,

        5    and I would assume including those documents

        6    you described, provide, you know, any edits for

        7    consistency or whatever consistent with

        8    direction from the secretary.

        9          Q.      Would the secretary want you to

      10     review and approve either the press release or

      11     the Federal Register notice before it went out?

      12           A.      Typically I would -- I don't -- I

      13     don't know if I can recall a specific instance

      14     of the secretary asking me directly, "Please

      15     approve this press release."               But it was just

      16     assumed that was part of my job.

      17           Q.      Same with the Federal Register

      18     notice?

      19           A.      A visibility onto it for the

      20     secretary to ensure that it was consistent with

      21     what the secretary wanted.

      22           Q.      When you say "visibility," what do
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 123 of 317 PageID #:
                                    10757

                                                                         Page 123
        1    you mean?

        2          A.      I would see the documents.              And if I

        3    -- they needed to be edited, I'd have an

        4    opportunity to edit.           If not, then I wouldn't.

        5          Q.      And if you saw a problem, you'd

        6    speak up, I assume?

        7          A.      To the best of my ability.              But

        8    during that time, we were working on a lot of

        9    different things.          And so it could be that

      10     sometimes maybe I didn't have the ability to --

      11     to edit something that needed to be edited.

      12           Q.      Okay.     Did you work with USCIS on

      13     the preparation of its recommendation or

      14     decision memo?

      15           A.      I -- I think I might have.              But

      16     again, this was an iterative process that

      17     involved multiple meetings and memos.                  And I --

      18     I -- I don't remember specifically at what

      19     point in time I came in or where I didn't.

      20           Q.      Would you typically review drafts of

      21     the USCIS decision memo before it'd be sent up

      22     to the secretary?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 124 of 317 PageID #:
                                    10758

                                                                         Page 124
        1          A.      I think sometimes I -- I might have

        2    seen drafts of memos.            But I -- I have no

        3    specific recollection.

        4          Q.      Okay.     When you did, you would

        5    review and comment, I assume?

        6          A.      Sometimes, I think.           Just -- again,

        7    it really depends on the -- on the context and

        8    on the situation.

        9          Q.      Now, would the decision memo

      10     typically be proceeded by another document

      11     generated within USCIS describing in greater

      12     detail conditions in the relevant country?

      13           A.      That sounds right.           But I don't have

      14     a specific recollection.

      15           Q.      Country condition memo, does that

      16     have any --

      17           A.      I -- I can --

      18           Q.      -- resonance?

      19           A.      What I can tell you is that I can

      20     recall, whether it was a USCIS document or

      21     whether it was something else, country

      22     condition were evaluated, and they were part of
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 125 of 317 PageID #:
                                    10759

                                                                         Page 125
        1    the decision in making a TPS decision.

        2          Q.      Did you have any role in USCIS's

        3    evaluation of country conditions?

        4          A.      I -- did I have any role?

        5                  What do you mean by that?

        6          Q.      Did you participate in the process

        7    by which USCIS generated its conclusions

        8    regarding country conditions?

        9          A.      I don't recall specifically.               I -- I

      10     know that we -- I discussed that issue with

      11     USCIS.     But I -- I don't have any specific

      12     recollection.

      13           Q.      In terms of the -- and again, we're

      14     -- the focus here is on an ultimate decision

      15     with regard to a specific country under TPS.

      16                   Would you -- and we've talked now

      17     about some of your interactions with various

      18     persons within DHS in that process.

      19                   Did you deal with people outside of

      20     DHS in connection with the consideration of how

      21     to treat individual countries?

      22           A.      I -- again, it's been a while.                I
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 126 of 317 PageID #:
                                    10760

                                                                         Page 126
        1    think so.       I -- my recollection is that, as

        2    part of my duties advising the secretary, I

        3    would consult with anyone that was necessary to

        4    make the decision.

        5          Q.      Okay.     Specifically do you recall

        6    consulting with White House staff?

        7                  MR. TYLER:       Objection.       Vague.

        8                  BY MR. MEDOW:

        9          Q.      With -- with respect to specific

      10     country decisions.

      11           A.      Which decision?

      12           Q.      Whether to extend, terminate,

      13     redesignate --

      14           A.      For which country?

      15           Q.      Any county.        Just a general -- just

      16     trying to get a general sense right now.                    And

      17     then we'll dive down to see if there's anything

      18     relevant to Haiti.

      19           A.      I think that there was -- there had

      20     to have been interaction of some kind.

      21           Q.      Who -- can you put any names on that

      22     in terms of who on the White House staff you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 127 of 317 PageID #:
                                    10761

                                                                         Page 127
        1    would have dealt with in connection with

        2    individual country decisions?

        3          A.      I -- I don't recall.            I know that

        4    there was -- on -- and again, it's been so

        5    long, and there's so many of these decisions, I

        6    don't remember if NSC was involved in some of

        7    these or DPC.        I think maybe both may have had

        8    some involvement.

        9                  But I -- I just don't -- I don't

      10     want to tell you wrong.

      11           Q.      Let's just make sure we understand

      12     the acronym.

      13                   NSC is National Security Council?

      14           A.      That's correct.

      15           Q.      And did you say DPC?

      16           A.      That's correct.

      17           Q.      That's Domestic Policy Council?

      18           A.      Yes.

      19           Q.      Did you attend meetings hosted by

      20     DPC related to immigration?

      21           A.      Did I attend meetings hosted by DPC.

      22     At -- I'm certain that DPC was present at
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 128 of 317 PageID #:
                                    10762

                                                                         Page 128
        1    meetings that I attended that involved

        2    immigration.

        3           Q.     Okay.     You can check me, but on

        4    pages -- I used that phrasing because that's

        5    what you said on pages 184 and 185, that --

        6           A.     Okay.

        7           Q.     -- you attended meetings hosted by

        8    DPC.

        9                  Does that refresh your recollection?

      10                   Again, if you want to look at the

      11     testimony, go ahead.

      12            A.     I suppose they were hosted.              I

      13     just -- again, you know, that was closer to

      14     time than it is now.           So I -- if they hosted or

      15     they were just there.            I...

      16            Q.     In meet -- in meetings with DP -- do

      17     you recall meetings with DPC regarding -- or

      18     where one subject, at least, was an individual

      19     country determination under TPS?

      20            A.     Not any meetings, no.

      21            Q.     Any communications with DPS

      22     members -- or DPC members?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 129 of 317 PageID #:
                                    10763

                                                                         Page 129
        1                  Excuse me.

        2          A.      There -- there may have been on a

        3    couple of them.         I...

        4          Q.      Did DPC report to Mr. Miller?

        5          A.      I don't know that they report to

        6    Stephen.      DPC is headed by Andrew Bremberg,

        7    who's the director of the Domestic Policy

        8    Council.      It has a deputy director.              I believe

        9    Stephen has some oversight of it but -- but not

      10     a direct reporting type of relationship.

      11           Q.      You testified in the DACA case, 180

      12     -- Page 186, lines 17 to 19:               "Domestic Policy

      13     Council technically reports to Stephen Miller."

      14                   What did you mean by that?

      15           A.      I think it was the same kind of

      16     description that I have now.               I don't know

      17     about technically reporting or if it's -- it's

      18     hard to describe.          Because no one has been

      19     exactly clear on what that relationship is.

      20     And there's not like an org chart that shows,

      21     you know, that Stephen supervises their work or

      22     if they -- if he just has oversight of it.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 130 of 317 PageID #:
                                    10764

                                                                         Page 130
        1                  It depends on -- I don't -- I don't

        2    know specifically.          But he has some involvement

        3    with the Domestic Policy Council.

        4          Q.      Okay.     Do you recall any discussions

        5    with Mr. Miller about individual country TPS

        6    decisions?

        7          A.      I know that I had to have had, at

        8    some point, individual discussions with Stephen

        9    about general updates so that he could inform

      10     the president about individual TPS decisions.

      11           Q.      So the -- the -- the updates would

      12     be provided by you to Miller?

      13           A.      Yes.     That's correct.

      14           Q.      And that -- that would include where

      15     the department was going on individual country

      16     decisions?

      17           A.      Where the department was going, I

      18     don't know specifically.             I know that I

      19     discussed.       I don't know what -- at what point

      20     it was, if it was predecision, after decision.

      21     I -- I just don't recall.

      22           Q.      Do you recall any discussions with
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 131 of 317 PageID #:
                                    10765

                                                                         Page 131
        1    Mr. Miller regarding any TPS decisions relating

        2    the Haiti?

        3           A.     Not specifically to Haiti; although,

        4    as part of a -- my duties, I generally would

        5    have probably kept him updated.

        6           Q.     Did you have discussions with Steve

        7    Bannon when he was in the White House?

        8           A.     Did I have discussions with Steve

        9    Bannon when he was in the White House?                   I think

      10     so.

      11            Q.     Did any of those discussions touch

      12     on TPS?

      13            A.     Not to the best of my recollection.

      14            Q.     And just to close it out, do you

      15     recall any discussions with Mr. Bannon about

      16     individual country decisions by DHS relating to

      17     TPS?

      18            A.     No.

      19            Q.     Were there -- did you have any

      20     discussions -- and again, focusing when you

      21     were at DHS.

      22            A.     Okay.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 132 of 317 PageID #:
                                    10766

                                                                         Page 132
        1          Q.      Did you, in that time period, had --

        2    have any discussions with Sen -- well, then

        3    Attorney General Sessions regarding individual

        4    country decisions on TPS?

        5          A.      When I was at DHS --

        6          Q.      Correct.

        7          A.      -- if I had discussions with

        8    Sessions about individual TPS decisions.

        9          Q.      Correct.

      10           A.      I don't think so.

      11           Q.      Okay.     Do you remember specifically

      12     anything said between the two of you on Haiti?

      13           A.      I don't.

      14           Q.      Now, you -- you testified in -- in

      15     your prior deposition that you've been in

      16     meetings with the president.

      17                   Do you recall that?

      18           A.      Yes.

      19           Q.      Approximately how many?

      20           A.      I don't know.         Somewhere between

      21     five and ten.

      22           Q.      Are these one-on-one meetings, or
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 133 of 317 PageID #:
                                    10767

                                                                         Page 133
        1    are you there part of a --

        2          A.      No.

        3          Q.      -- larger group?

        4          A.      I'm there as part of a larger group.

        5          Q.      Is there a -- a routine or recurring

        6    type of meeting that brings you into contact

        7    with the president?

        8          A.      A -- what -- what do you mean by

        9    like a -- a routine type of...

      10           Q.      Of out -- of -- of your five to ten

      11     meetings, are they all of one type? are they

      12     all different types of meetings?

      13                   I'm just trying to get a sense of

      14     it.

      15           A.      I think they've always kind of

      16     varied.      It's been from -- could be -- involve

      17     substance of issues of import to the president.

      18     And sometimes it's been things like, you know,

      19     the new chief of staff getting sworn in.

      20                   You know, there's just a variety of

      21     meetings that I've attended, whether it's -- I

      22     don't know -- a bill signing, executive order
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 134 of 317 PageID #:
                                    10768

                                                                         Page 134
        1    signing.

        2                  I've been around the president

        3    probably five to ten times.

        4          Q.      Have you personally communicated

        5    with the president?

        6          A.      I have spoken with the president.

        7          Q.      Small talk, substance, or what?

        8          A.      Mostly small talk.

        9          Q.      Do you recall any substance --

      10     substantive discussions between you and the

      11     president on immigration issues?

      12           A.      Not that I -- not that I can think

      13     of.

      14           Q.      Do you recall specifically any

      15     discussions with -- or let me rephrase.

      16                   Do you recall any discussions with

      17     the president in your presence relating to TPS?

      18           A.      No.

      19           Q.      Do you recall any discussions in

      20     your presence -- let me rephrase.

      21                   Do you recall any discussions that

      22     you've personally observed with the president
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 135 of 317 PageID #:
                                    10769

                                                                         Page 135
        1    relating the Haiti?

        2          A.      No.

        3          Q.      And just make it absolutely clear,

        4    were you present at any time when there was a

        5    discussion with the president regarding Haiti's

        6    status under TPS?

        7          A.      No.

        8          Q.      Did -- while you were at DHS and

        9    individual countries were under consideration

      10     with respect to their TPS status, did you

      11     receive input from people outside of the

      12     government?

      13           A.      Outside of the government?

      14           Q.      Yes.

      15                   MR. TYLER:       Objection.       Vague.

      16                   THE WITNESS:        If you could offer

      17     some more explanation of what --

      18                   BY MR. MEDOW:

      19           Q.      Well, I'm just -- anybody outside of

      20     the government.

      21                   If -- if the answer is "yes," then

      22     the next question will --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 136 of 317 PageID #:
                                    10770

                                                                         Page 136
        1          A.      Outside --

        2          Q.      -- be who?

        3          A.      Outside of the United States

        4    Government, yes.

        5          Q.      Who?

        6          A.      Government of Haiti, for example.

        7          Q.      Okay.     Well, let's -- let's focus

        8    specifically on Haiti.

        9                  In connection with the decisions on

      10     Haiti, to whom -- or from whom did you receive

      11     input on those decisions outside of the

      12     government?

      13                   You mentioned the government of

      14     Haiti.

      15                   Anyone else?

      16                   Any other third parties, if you

      17     will, who weighed in on the decision?

      18           A.      I mean weighing in on the decision,

      19     there were a variety of advocacy groups and

      20     members of congress who expressed an interest.

      21     I couldn't tell you who they were specifically

      22     or which organizations they were and -- or, you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 137 of 317 PageID #:
                                    10771

                                                                         Page 137
        1    know, who they contacted.

        2                  And it -- there's a lot of people

        3    who write letters to the secretary.                  Sometimes

        4    I see them.       Most of the times I would see

        5    them.      Occasionally one might slip by that I

        6    don't.

        7                  But generally speaking, that was the

        8    universe.

        9          Q.      Do you -- do you recall any

      10     face-to-face meetings -- start with that --

      11     face-to-face meetings with people outside of

      12     government relating to the Haiti TPS decision?

      13           A.      Yes.     We met with the Haitian

      14     government several times.

      15           Q.      Who else, if anyone?

      16           A.      I don't recall any other specific

      17     meetings, other than there may have been a

      18     briefing or two with congress where members of

      19     congress on the -- the then minority side may

      20     have raised issue as a question.                But I -- I

      21     don't recall specifically.

      22           Q.      The then major -- minority would be
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 138 of 317 PageID #:
                                    10772

                                                                         Page 138
        1    the democrats?

        2           A.       That correct.

        3           Q.       Now, you -- as we established, you

        4    left DHS October 27th, I think was the most

        5    precise --

        6           A.       Yes.

        7           Q.       -- date you gave.

        8                    After October 27th of 2017, did you

        9    have any continuing role with respect to TPS

      10     decisions by DHS?

      11            A.       Not with respect to decisions by

      12     TPS.        But I did have a role in advising the

      13     attorney general on immigration matters

      14     generally.

      15            Q.       And to do that, did you try to keep

      16     in touch with DHS to see what was happening on

      17     various country decisions?

      18            A.       Sometimes I think so.

      19            Q.       To the extent you wanted to get

      20     information from DHS regarding how it was

      21     dealing with individual country determinations,

      22     who would you talk to or communicate with?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 139 of 317 PageID #:
                                    10773

                                                                         Page 139
        1          A.      It depends.        It's -- could be

        2    the chief of staff.           Could be general counsel's

        3    office.      Could be the director of USCIS.                Any

        4    number of people.          Whoever -- whoever --

        5    whatever it takes to get an answer for my boss.

        6          Q.      Okay.     Are those the most likely

        7    candidates:         chief of staff --

        8          A.      I think so.

        9          Q.      -- general counsel and director of

      10     USCIS?

      11           A.      Most likely.        Maybe the head of the

      12     office of policy.

      13           Q.      That'd be Ms. Nuebel Kovarik?

      14           A.      No.     The DHS office of policy.             I

      15     mean I -- I may have asked Kathy.                 I don't

      16     recall.

      17           Q.      Who was the head of the office of

      18     policy?

      19           A.      Well, at the time -- well, it

      20     depends on which time we're talking about.                      For

      21     some time, I think summer of 2017, it was Jim

      22     Nealon who was performing the duties of the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 140 of 317 PageID #:
                                    10774

                                                                         Page 140
        1    undersecretary for policy.

        2                  And after he left, I don't -- I

        3    don't remember who took over then.                 And then

        4    now it's James McCament.             But it depends on the

        5    time period in question.

        6          Q.      Now, once the Trump administration

        7    began in January of 2017 and following

        8    thereafter, was the first decision to be made

        9    on TPS related to Haiti?

      10           A.      I think so.

      11           Q.      What is your understanding of the

      12     circumstances that prompted the original

      13     designation of Haiti under TPS?

      14           A.      There was an earthquake.

      15           Q.      In what year?

      16           A.      2010, I think.

      17           Q.      As of January 20th of 2017, is it

      18     true that Haiti's initial designation had been

      19     extended several times?

      20           A.      It had been, yes, extended several

      21     times.

      22           Q.      Do you recall when the last
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 141 of 317 PageID #:
                                    10775

                                                                         Page 141
        1    extension was through, what date?

        2          A.      I don't -- I don't recall.              I know

        3    that the extensions tend to be for 18 months.

        4    So it would have been 18 months prior to

        5    whatever it was coming up.              I don't remember.

        6                  (Deposition Exhibit 139 was marked

        7    for identification.)

        8                  BY MR. MEDOW:

        9          Q.      Okay.     Mr. Hamilton, you've now been

      10     handed what's been marked as Exhibit 139, which

      11     I see we didn't have to mark because it was

      12     previously marked, but such is life.

      13                   Do you recognize this to be the -- a

      14     Federal Register notice?

      15           A.      It appears to be a Federal Register

      16     notice.

      17           Q.      And looks like the date is August

      18     25th, 2015?

      19           A.      Yep.

      20           Q.      And do you see in the first

      21     paragraph on the first page it indicates that,

      22     as of that date, the secretary had extended the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 142 of 317 PageID #:
                                    10776

                                                                         Page 142
        1    designation of Haiti for TPS for 18 months

        2    through July 22nd of 2017?

        3                  Do you see that?

        4          A.      That's what it says.

        5          Q.      And does that -- does that jibe with

        6    your recollection as to when the Haiti

        7    designation was coming up for decision?

        8          A.      Seems right.

        9          Q.      Okay.     Now, is it true under the

      10     statute that the secretary is to decide within

      11     60 days before the termination date?

      12           A.      I think so.

      13           Q.      And is it your understanding that,

      14     if there's no decision by the secretary, there

      15     is an automatic extension?

      16           A.      Yes.

      17           Q.      So if you work back from the July

      18     date, that would put the 60-day trigger in

      19     basically late May of 2017?

      20           A.      Seems right.

      21           Q.      Now, does that jibe -- again, jibe

      22     with your recollection that that's when the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 143 of 317 PageID #:
                                    10777

                                                                         Page 143
        1    decision point was first time on Haiti?

        2           A.     Yeah.

        3                  MR. MEDOW:       Okay.     Let's move to --

        4                  (Deposition Exhibit 140 was marked

        5    for identification.)

        6                  BY MR. MEDOW:

        7           Q.     Okay.     You should now have Exhibit

        8    140.

        9                  Mr. Hamilton, do you recognize this

      10     as another Federal Register notice?

      11            A.     Sure looks like one.

      12            Q.     And does this, again, relate to the

      13     decision -- or a decision by DHS regarding

      14     Haiti's status under TPS?

      15            A.     It looks that way.

      16            Q.     This is a registered notice dated

      17     May 24th of 2017?

      18            A.     That's what it says.

      19            Q.     Okay.     So is this the notice then

      20     reflecting what the agency's decision was on

      21     Haiti in advance of the termination of the --

      22            A.     I think yeah.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 144 of 317 PageID #:
                                    10778

                                                                         Page 144
        1          Q.      -- of the -- of the prior extension?

        2          A.      Seems -- seems to be the one you

        3    describe.

        4          Q.      Okay.     Did you -- what role, if any,

        5    did you have in the preparation of this Federal

        6    Register notice, Exhibit 140?

        7          A.      I have no specific recollection;

        8    although, as I've testified earlier, I -- I

        9    probably edited the document.               I -- I don't

      10     specifically remember.

      11           Q.      Okay.     And let's look briefly at the

      12     section of the notice that starts on the second

      13     page of the exhibit and continues on to the

      14     third.

      15           A.      Okay.

      16           Q.      I am looking at the third column,

      17     farthest right column.

      18                   Do you see the heading "Why is the

      19     Secretary Extending the TPS Designation For

      20     Haiti through January 22, 2018"?

      21           A.      I see it.

      22           Q.      Okay.     At -- why don't you take a
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 145 of 317 PageID #:
                                    10779

                                                                         Page 145
        1    minute to review that section.                I think it --

        2    it continues to the end of the second page and

        3    the first two columns of the third.

        4          A.      Okay.

        5          Q.      You've had an opportunity to review

        6    that portion?

        7          A.      I did.

        8          Q.      Does this section discuss actual

        9    conditions in Haiti as of the date of the

      10     notice?

      11           A.      It seems to describe things that

      12     have happened since the last designation.

      13           Q.      Up through the May 24th, 2017 date?

      14           A.      It -- it -- I think it could

      15     generally be characterized as doing so.

      16           Q.      And looking at the second paragraph

      17     of -- of this section -- so that would be the

      18     first paragraph on Page 3 --

      19           A.      Okay.

      20           Q.      -- do you see that that paragraph

      21     addresses, among other things, issues specific

      22     to the earthquake?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 146 of 317 PageID #:
                                    10780

                                                                         Page 146
        1                  Do you see that?

        2          A.      Yes.

        3          Q.      Then if -- the -- the paragraph

        4    after that then discusses the impact of

        5    Hurricane Matthew, which made landfall in Haiti

        6    in October of 2016, correct?

        7          A.      I see it.       It says that.

        8          Q.      And then the following paragraph,

        9    does it discuss the impact of heavy rains

      10     approximately six months later in April of

      11     2017?

      12           A.      That's what it looks like.

      13           Q.      And then the next paragraph, does

      14     that discuss Haiti's -- what it refers to as

      15     weak system -- public health system, including

      16     the lingering impact of a cholera epidemic?

      17           A.      Those are the words.

      18           Q.      Okay.     Then the next paragraph says

      19     "Based upon this review."

      20                   Do you see that?

      21           A.      I do.

      22           Q.      And do you understand that to be --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 147 of 317 PageID #:
                                    10781

                                                                         Page 147
        1    "this review" being -- to refer back to the

        2    review of country conditions in the prior

        3    paragraphs?

        4          A.      In general, yes.

        5          Q.      Okay.

        6          A.      But it also talks -- it could be --

        7    also be referring to a more general review.

        8    Because the first paragraph under this section

        9    says:      "Since the last extension was announced,

      10     DHS has reviewed conditions in Haiti."

      11                   So the fact that there might not be

      12     conditions specifically mentioned in this

      13     section doesn't mean that they weren't

      14     necessarily considered.

      15                   So this -- "based upon this review,"

      16     could be referring to that first paragraph,

      17     which refers to things that are outside of the

      18     four corners of this document.

      19                   And then there's five bullet points

      20     that --

      21           Q.      Right.

      22           A.      -- have different things below it.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 148 of 317 PageID #:
                                    10782

                                                                         Page 148
        1          Q.      Okay.     Let's look at those bullets

        2    or at least the first two.

        3                  So based upon the review, it reads

        4    that the -- secretary made various

        5    determinations, correct?

        6          A.      It says "Secretary has determined

        7    that," and followed by five bullet points.

        8          Q.      The first bullet point is that

        9    conditions that prompted the July 23rd, 2011

      10     redesignation of Haiti for TPS continue to be

      11     met, correct?

      12           A.      That's what it says.

      13           Q.      The next bullet is:           "There continue

      14     to be extraordinary and temporary conditions in

      15     Haiti that prevent Haitian nationals (or aliens

      16     having no nationality who last habitually

      17     resided in Haiti) from returning to Haiti in

      18     safety," correct?

      19           A.      That's what it says.

      20           Q.      Is it true then, sir, that the

      21     secretary determined that conditions in Haiti

      22     as of late May 2017 warranted an extension of
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 149 of 317 PageID #:
                                    10783

                                                                         Page 149
        1    Haiti's TPS status for a further six months?

        2                  MR. TYLER:       I object to the extent,

        3    of course, the document speaks for itself.

        4                  So you are asking, upon his reading

        5    of this document this morning in this

        6    deposition, does he understand it to come to

        7    that conclusion?

        8                  MR. MEDOW:       Yes.     I'm asking for

        9    his -- making -- his help in understanding what

      10     the document says.

      11                   THE WITNESS:        Well, I think the

      12     document also has three other bullet points.

      13     Because it is not contrary to the national

      14     interest of the United States to permit

      15     Haitians or aliens having no nationality who

      16     last habitually resided in Haiti who meet the

      17     eligibility requirements of TPS to remain in

      18     the United States temporarily.

      19                   It also says:         "The designation of

      20     Haiti for TPS should be extended for a

      21     six-month period."

      22                   And the last one says:            "It is in
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 150 of 317 PageID #:
                                    10784

                                                                         Page 150
        1    the best interest of TPS beneficiaries to

        2    prepare for their return to Haiti in the event

        3    that Haiti's TPS designation is not extended

        4    again, including requesting updated travel

        5    documents from the government of Haiti."

        6                  BY MR. MEDOW:

        7          Q.      Was it the view of DHS in May of

        8    2017 that conditions in Haiti as of that point

        9    in time warranted an extension of TPS status

      10     for Haiti for six months?

      11                   MR. TYLER:       I -- I object.         He's not

      12     a 30(b)(6) witness.           He's not speaking on

      13     behalf of the agency.            And I'm confused by

      14     counsel's --

      15                   MR. MEDOW:       Then I'll --

      16                   MR. TYLER:       -- question again.

      17                   MR. MEDOW:       Then I'll rephrase.

      18                   BY MR. MEDOW:

      19           Q.      Was it your understanding, sir,

      20     that, as of late May 2017, that the secretary

      21     had determined that conditions were such that a

      22     further extension of Haiti's TPS status for six
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 151 of 317 PageID #:
                                    10785

                                                                         Page 151
        1    months was warranted?

        2          A.      Well, if it wasn't warranted, he

        3    wouldn't have made the designation.                  But he

        4    was -- my recollection is that it was a very,

        5    very close call; and that, based upon a

        6    assurances from the Haitian government and the

        7    conditions that met the statutory factors,

        8    Secretary Kelly made the decision to extent it

        9    for six months.

      10                   There were specific -- there were

      11     specific assurances made from the Haitian

      12     government that they wanted TPS recipients in

      13     the United States back in Haiti; they would

      14     welcome them with open arms; they view them as

      15     tremendous assets to their country.

      16                   We flew to Haiti.          We met with the

      17     Haitian president.          We discussed TPS with the

      18     Haitian president.          And all that they asked for

      19     was a little bit more time to prepare for the

      20     eventual return of their nationals.

      21           Q.      The meeting in Haiti was after this

      22     notice came out, correct?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 152 of 317 PageID #:
                                    10786

                                                                         Page 152
        1           A.     I don't remember when it was.

        2           Q.     If I suggested to you the meeting

        3    occurred on May 31st, would that sound right to

        4    you?

        5           A.     I don't know.         It was sometime in

        6    May.

        7           Q.     Do you --

        8           A.     I --

        9           Q.     Can -- do you recall specifically

      10     whether the trip to Haiti occurred before the

      11     publication of this notice?

      12            A.     I don't remember.          I know we met

      13     with them, and we met with their ambassador in

      14     the United States multiple time in 2017, both

      15     before this and after this.

      16                   And the repeated ask of the Haitian

      17     government was simply for a little bit of time

      18     of an extension if the conditions were

      19     warranted, because they wanted their people

      20     back, and they just simply needed more time to

      21     do it; that they were excited about the

      22     opportunity of having their nationals return to
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 153 of 317 PageID #:
                                    10787

                                                                         Page 153
        1    Haiti; they viewed them as tremendous economic

        2    assets to their country; and they simply wanted

        3    more time.

        4                  This is burned in my memory.

        5          Q.      Did the --

        6          A.      And --

        7          Q.      Did the Haitian government -- in

        8    connection with this decision in May of 2017,

        9    did the Haitian government affirmatively

      10     request that the TPS designation be extended?

      11           A.      That is my recollection.

      12           Q.      For how long?

      13           A.      I don't recall.         As long as

      14     possible.       I don't remember if they said

      15     multiple years or if they recognized that

      16     there's an outer 18-month boundary.                  I -- I

      17     don't recall the specifics.

      18                   They wanted more time.            They said

      19     they were going to set up offices in the United

      20     States across the country to produce travel

      21     documents for their nationals; they were going

      22     to do all kinds of wonderful things to prepare
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 154 of 317 PageID #:
                                    10788

                                                                         Page 154
        1    for the return of their nationals.

        2                  We assured them though, of course,

        3    that the decision -- if a decision was made to

        4    end TPS, it would not result in the automatic

        5    deportation of TPS recipients; that oftentimes

        6    TPS recipients are eligible for other

        7    immigration benefits; that they could apply for

        8    those immigration benefits; There is no

        9    automatic deportation; they would not have tens

      10     of thousands of people coming back to their

      11     country overnight.

      12                   And they understood that and simply

      13     wanted more time.

      14           Q.      Isn't it true the Haitian government

      15     asked for at least an 18-month extension?

      16           A.      As I just said, I think they asked

      17     for as much time as we could give them.

      18           Q.      And the -- the maximum you could

      19     give under the statute was 18 months?

      20           A.      18 months is the maximum.

      21           Q.      And instead they got six months,

      22     right?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 155 of 317 PageID #:
                                    10789

                                                                          Page 155
        1          A.      Instead they got six months.

        2          Q.      The -- the assurances you -- you

        3    referred to from the government of Haiti, I

        4    want to focus on prior to the issuance of the

        5    notice.

        6                  From whom were those assurances

        7    provided?

        8          A.      The ambassador.

        9          Q.      To Haiti -- I'm sorry.

      10                   To the Haitian ambassador to the

      11     United States?

      12           A.      Yeah.     I believe it was Ambassador

      13     Altidor and some other representatives of their

      14     government.

      15                   And again, I -- I apologize.               I

      16     don't remember specifically when we went to

      17     Haiti, whether it was before or after this

      18     Federal Register notice.

      19                   I know that we met in -- with the

      20     president in the presidential palace of Haiti.

      21     We talked to them about TPS.               It was something

      22     we discussed.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 156 of 317 PageID #:
                                    10790

                                                                         Page 156
        1                  It could have been in those

        2    discussions that we talked about the progress

        3    that -- that General Kelly -- or Secretary

        4    Kelly expected to see over the -- in this

        5    period.      But I don't -- I don't recall

        6    specifically.

        7          Q.      I didn't make copies.            I'll -- but

        8    I'll represent to you, sir, that on May 31st of

        9    2017 DHS published a readout of Secretary

      10     Kelly's trip to Haiti which indicates that it

      11     occurred today, meaning May 31st.

      12           A.      Okay.

      13           Q.      So assuming the readout published by

      14     DHS is accurate, then the trip would have been

      15     after the publication of the Federal Register

      16     notice, correct?

      17           A.      It seems that way.

      18           Q.      So again, focusing on contact with

      19     the Haitian government prior to the publication

      20     of the notice, there was the meeting with the

      21     ambassador, correct?

      22           A.      Yeah.     We met with the ambassador on
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 157 of 317 PageID #:
                                    10791

                                                                         Page 157
        1    multiple occasions.           And I couldn't tell you

        2    the specific other governmental officials.                     He

        3    was typically not alone when he came.                  I don't

        4    remember who came with him.

        5                  But he came and made those -- it was

        6    the repeated ask.          And there were -- and those

        7    were the repeated assurances that were provided

        8    every step throughout this process.

        9          Q.      Did the -- do you recall, sir,

      10     whether or not the ambassador publicly

      11     criticized the decision after it was announced

      12     in May?

      13           A.      He might have.         I don't -- I don't

      14     recall.      People often say things publicly that

      15     are different than what they said behind closed

      16     doors.

      17           Q.      Do you have a specific recollection

      18     that he said something publicly different than

      19     what was said in -- behind closed doors?

      20           A.      I don't have a specific

      21     recollection.

      22           Q.      Other than -- again, focusing on the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 158 of 317 PageID #:
                                    10792

                                                                         Page 158
        1    period before the Federal Register notice.

        2                  Aside from whatever you heard from

        3    the ambassador, were there any other

        4    communications that provided what you called

        5    assurances from the government of Haiti?

        6          A.      The ambassador would have

        7    communicated anything on behalf of his

        8    government, to the best of my recollection.

        9          Q.      There was -- I was just trying to

      10     see is there anybody else --

      11           A.      I --

      12           Q.      -- that you remember?

      13           A.      I don't remember anyone else.               I --

      14     I remember him.         And I remember him as the

      15     primary conduit that we engaged with.

      16           Q.      So this extension lasted through

      17     January 22nd of 2018?

      18                   I'm looking at the very first

      19     paragraph of the notice.

      20           A.      Yep.

      21           Q.      So again, working back 60 days,

      22     would that mean the next decision point would
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 159 of 317 PageID #:
                                    10793

                                                                         Page 159
        1    be roughly in late November of 2017?

        2          A.      That seems reasonable.

        3                  MR. MEDOW:       It's 12:30 now.         This

        4    may be as good a point as any to take -- break

        5    for lunch, but...

        6                  THE WITNESS:        I defer to you-all's

        7    stomachs.       I'm fine for whatever.

        8                  MR. MEDOW:       Okay.

        9                  MR. TYLER:       Well --

      10                   MR. MEDOW:       We can break now.

      11                   MR. TYLER:       Let's break now.

      12                   MR. MEDOW:       Okay.

      13                   THE VIDEOGRAPHER:          We are going off

      14     the record.

      15                   The time is 12:27 p.m.

      16                   (A short recess was taken.)

      17                   THE VIDEOGRAPHER:          We are back on

      18     the record.

      19                   The time is 1:14 p.m.

      20                   BY MR. MEDOW:

      21           Q.      Okay.     Mr. Hamilton, I think when we

      22     broke we had just looked at some documents that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 160 of 317 PageID #:
                                    10794

                                                                         Page 160
        1    indicated that the next decision point for DHS

        2    on Haiti would be in late November 2017.

        3                  Do you recall that?

        4          A.      I do recall that.

        5          Q.      Okay.     Now, I'd like to talk first

        6    about your involvement in that decision through

        7    October 27th when you left DHS.

        8                  As of the date when you left DHS in

        9    the end of October of 2017, had a decision been

      10     made at that point as to whether or not to

      11     extend Haiti under TPS?

      12           A.      I don't recall a decision having

      13     been made.

      14           Q.      And I know you -- you testified in

      15     the DACA deposition -- you said several times

      16     there's no decision -- I think your term was

      17     until there's ink on the page.                I -- I

      18     understand that.

      19                   But you also at other times talked

      20     or distinguished that from a tentative

      21     decision.

      22                   Had any tentative decision been made
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 161 of 317 PageID #:
                                    10795

                                                                         Page 161
        1    on Haiti's TPS status as of the end of October

        2    of 2017?

        3          A.      As of the time that I left the

        4    Department of Homeland Security, I was unaware

        5    of a decision of any kind.

        6          Q.      As of that point in time, where did

        7    you think things stood with respect to Haiti in

        8    terms of the -- the upcoming decision on

        9    whether or not to extend?

      10                   MR. TYLER:       Objection.       Vague.

      11                   THE WITNESS:        If you could clarify a

      12     little bit I could probably give you a better

      13     answer.

      14                   BY MR. MEDOW:

      15           Q.      I -- part of the problem with

      16     discovery is you don't know.               So that's why I

      17     got to ask.       So I'm not sure how much more I

      18     can clarify it.

      19                   I'm just -- as of the time when you

      20     left DHS, where did you -- or how -- where were

      21     things in the process, where did you think they

      22     stood, with respect to the decision on whether
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 162 of 317 PageID #:
                                    10796

                                                                         Page 162
        1    or not to extend?

        2          A.      I think, in the process, it was in

        3    progress.       Outside of that, I have no specific

        4    recollection of, you know, precisely what was

        5    being done.

        6                  I know that people were working on

        7    evaluating country conditions.                I know that

        8    there were ongoing consultations with the

        9    Haitian government.

      10                   As I testified earlier, I -- I seem

      11     to recall meeting with the Haitian ambassador

      12     at least once maybe in the September, October

      13     time frame.       Could be a little off on that.

      14     But I think it was generally around September,

      15     October.

      16                   So there was general preparation

      17     work, to the best of my recollection.                  But I

      18     don't -- I couldn't tell you any specifics.

      19           Q.      Had -- within DHS, had views been

      20     expressed one way or the other in terms of

      21     whether or not Haiti should be extended?

      22           A.      Had views been expressed by?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 163 of 317 PageID #:
                                    10797

                                                                         Page 163
        1          Q.      Various people within the

        2    department?

        3          A.      Well, I'm certain that, if people

        4    were working on the preparation and evaluating

        5    country conditions, some people may have been

        6    talking about it.          But I don't have any

        7    specific recollections.

        8          Q.      All I can ask is your recollection.

        9                  I'm just curious, as of the time you

      10     left, had you heard some people within DHS

      11     advocate for extension, advocate against, that

      12     type of thing?

      13           A.      I don't recall any specifics.

      14                   MR. MEDOW:       Let me...

      15                   (Deposition Exhibit 141 was marked

      16     for identification.)

      17                   BY MR. MEDOW:

      18           Q.      Okay.     Mr. Hamilton, you've been

      19     handed what's been marked as Exhibit 141.

      20                   Appears to be an e-mail chain

      21     bearing Bates CP 00002736 through 38.                  You are

      22     shown as a recipient of at least -- I think of
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 164 of 317 PageID #:
                                    10798

                                                                         Page 164
        1    all the e-mails on this chain, or if not that,

        2    some of them.

        3                  Let me direct your attention to the

        4    beginning e-mail on the chain on the last page.

        5          A.      Okay.

        6          Q.      Actually -- no.         You're shown as a

        7    CC on that.

        8                  Do you see it?

        9          A.      I do see --

      10           Q.      It's a --

      11           A.      -- my name.

      12           Q.      Yeah.     It's an e-mail on Sunday,

      13     October 22nd, 2017, 4:47 p.m., from

      14     Ms. Nuebel Kovarik to various people, correct?

      15           A.      It appears that way.

      16           Q.      And Ms. Nuebel Kovarik indicates in

      17     the first line of her e-mail that Acting

      18     Secretary Duke has to make a decision for

      19     TPS -- or on TPS for, among other countries,

      20     Haiti.

      21                   Do you see that?

      22           A.      I do.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 165 of 317 PageID #:
                                    10799

                                                                         Page 165
        1          Q.      So that would be consistent with

        2    your recollection that no decision had been

        3    made as of late October?

        4          A.      Yes.

        5          Q.      Indicates the acting secretary

        6    wanted input from various other departments and

        7    agencies; is that correct?

        8          A.      Yes.

        9          Q.      And she was reaching out to various

      10     people in the White House, is it?

      11           A.      It appears that way.

      12           Q.      And I -- I'm looking at the e-mail

      13     addresses WHO -- or various people at

      14     WHO.EOP.gov.

      15                   Is that the e-mail address for the

      16     executive office of the president?

      17           A.      That's my general understanding

      18     that's one of the general conventions.

      19           Q.      Had Assistant Secretary Duke -- I'm

      20     sorry -- Acting Secretary Duke raised with you

      21     this notion of reaching out to other

      22     departments and agencies?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 166 of 317 PageID #:
                                    10800

                                                                         Page 166
        1          A.      I don't remember.          I -- I know that

        2    that was part of the process generally, but I

        3    -- I don't remember.

        4          Q.      And you have an e-mail on later --

        5    about a half hour later, it looks like.

        6                  On the first page at the bottom, is

        7    that your e-mail responding back to the group

        8    at 5:17 p.m. on the same day?

        9          A.      On a Sunday afternoon, working hard,

      10     appears that way.

      11           Q.      And you talk about it - on getting

      12     this agency input to do it through OMB, and

      13     they have 24 to 48 hours to tell us, et cetera.

      14                   Do you see that?

      15           A.      I do.

      16           Q.      Were -- were you trying to put these

      17     agencies on a tight clock to get their input

      18     in?

      19           A.      If I can just -- give me a second to

      20     look --

      21           Q.      Sure.

      22           A.      -- at the rest of the...
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 167 of 317 PageID #:
                                    10801

                                                                         Page 167
        1          Q.      Go ahead.

        2          A.      Judging from the e-mail chain, it

        3    appears as though, yes, I was trying to get

        4    information produced to the secretary -- acting

        5    secretary in a timely fashion.

        6          Q.      Okay.     And then you write at the

        7    last two sentences of your e-mail:                 "We aren't

        8    going to get into a whole 'there are a lot of

        9    people who would be impacted' type of PCC, DC

      10     or PC.     We have to show fidelity to the laws

      11     passed by congress."

      12                   Do you see that?

      13           A.      I do see that.

      14           Q.      First of all, let's just make sure

      15     we understand the abbreviation.

      16                   PCC is what?

      17           A.      PCC typically refers to a policy

      18     coordinating committee.

      19           Q.      DC is what?

      20           A.      A deputies committee.

      21           Q.      And PC is what?

      22           A.      Principals committee.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 168 of 317 PageID #:
                                    10802

                                                                         Page 168
        1          Q.      And does principals refer to the

        2    heads of cabinet-level agencies?

        3          A.      Generally, and senior White House

        4    officials.

        5          Q.      What did you mean when you say we're

        6    not "going to get into a whole" lot of "'there

        7    are a lot of people who would be impacted' type

        8    of PCC, DC or PC"?

        9          A.      I don't remember my specific mindset

      10     at that point in time.            It seems to be

      11     indicating -- and I can speak to my experience

      12     with interagency processes generally.                  Because

      13     in a e-mail chain below, there is a mention

      14     about convening a PCC.            There is a -- bottom of

      15     the e-mail chain says that she has to make her

      16     decisions by November 6.

      17                   This is October 22nd of 2017.

      18     Putting things to a PCC, DC, PC is a --

      19     generally a very slow process.                And generally

      20     you're not going to get the information that

      21     you need to get out of the relevant agencies if

      22     you want to go through that type of a route.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 169 of 317 PageID #:
                                    10803

                                                                         Page 169
        1                  And so what I see my e-mail

        2    indicating is a desire to go through OMB

        3    because that will provide quicker results and

        4    relevant results.

        5                  (Deposition Exhibit 142 was marked

        6    for identification.)

        7                  THE WITNESS:        Thank you.

        8                  BY MR. MEDOW:

        9          Q.      Okay.     Mr. Hamilton, you've now been

      10     given Exhibit 142.

      11                   Appears to be another e-mail chain,

      12     this one with Bates CP 00026652 through 54.

      13           A.      Okay.

      14           Q.      Let's start with the first -- the

      15     e-mail at the bottom of the chain, the first

      16     one chronologically, this was an e-mail from

      17     Ms. Nuebel Kovarik, correct?

      18           A.      It looks that way.

      19           Q.      We're now two days later, October

      20     24th?

      21           A.      That would be two days later.

      22           Q.      And you're -- you're listed as a CC
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 170 of 317 PageID #:
                                    10804

                                                                         Page 170
        1    recipient?

        2          A.      That's my e-mail address, yes, sir.

        3          Q.      Okay.     And Ms. Nuebel Kovarik -- I'm

        4    -- I'm -- I'm looking at the last line.

        5    She's -- writes:          "I anticipate that our

        6    director will send up a memo with

        7    recommendations by weekend."

        8                  Do you understand that to be a

        9    reference to the USCIS director?

      10           A.      I would assume so.

      11           Q.      And the memo with a recommendation,

      12     would that be the decision memo that we had

      13     talked about earlier in the process?

      14           A.      It seems to be related.

      15           Q.      Okay.     So would this indicate then

      16     to you that, at least as of October 24th, there

      17     had not been a -- a decision memo released from

      18     USCIS up to the secretary or acting secretary?

      19           A.      Looking at her e-mail only, I would

      20     assume that.        But I have no specific

      21     recollection.

      22                   MR. MEDOW:       Let me give you another
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 171 of 317 PageID #:
                                    10805

                                                                         Page 171
        1    document.

        2                  (Deposition Exhibit 143 was marked

        3    for identification.)

        4                  BY MR. MEDOW:

        5          Q.      Okay.     You should now have Exhibit

        6    143, Mr. Hamilton, another e-mail chain bearing

        7    Bates CP 00003698 and 99.

        8                  I don't believe you are on this

        9    chain.

      10                   So have you ever seen it before?

      11           A.      No.     I don't -- no recollection of

      12     seeing this document.

      13           Q.      Okay.     Let me -- let me just ask you

      14     a few questions around it.

      15                   You see the top e-mail is from

      16     remember Robert Law?

      17           A.      I -- yes.

      18           Q.      And that -- that's the gentleman we

      19     talked about earlier who was with the FAIR

      20     organization and later joined DHS?

      21           A.      I think that's one and the same.

      22           Q.      Okay.     Do you recall how -- by
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 172 of 317 PageID #:
                                    10806

                                                                         Page 172
        1    looking at the date here, he's -- he's pretty

        2    clearly at DHS by October 22nd.

        3                  You'd agree with that, I guess.

        4          A.      I -- I would agree with that.

        5    Otherwise he wouldn't have had that e-mail

        6    address.

        7          Q.      Do you have -- does that help you

        8    tie at all when he joined the agency?

        9          A.      No.

      10           Q.      Why don't you take a minute to just

      11     review briefly the chain.

      12           A.      Okay.

      13           Q.      Do you read this as referring to the

      14     USCIS decision memo we've been talking about?

      15           A.      It appears to refer to a decision

      16     memo based on the text of the e-mail, but --

      17           Q.      That may -- the RE line -- or the

      18     subject line for the e-mail chain is Haiti

      19     draft TPS memo, correct?

      20           A.      That's what it says.

      21           Q.      Okay.     Given that, would you

      22     understand this to be referring to a draft
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 173 of 317 PageID #:
                                    10807

                                                                         Page 173
        1    decision memo on Haiti TPS?

        2          A.      Probably.

        3          Q.      Do you see in the second -- I'm

        4    sorry -- third e-mail down on the first page

        5    Mr. Law's e-mail on another Sunday -- or I

        6    guess the same Sunday, October 22nd, 2017, at

        7    6:28?

        8                  Do you see that?

        9          A.      I do.

      10           Q.      And he writes -- again, the subject

      11     line is "Haiti draft TPS memo."

      12                   This -- "The draft is overwhelmingly

      13     weighted for extension, which I do not think is

      14     the conclusion we are looking for."

      15                   Do you see that?

      16           A.      I see that.

      17           Q.      Do you know who the "we" is that

      18     he's referring to?

      19           A.      I do not.

      20           Q.      Do you know where Mr. Law got the

      21     opinion that the conclusion -- extension was

      22     not "the conclusion we are looking for"?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 174 of 317 PageID #:
                                    10808

                                                                         Page 174
        1          A.      I do not know.

        2          Q.      Had you discussed, as of this point

        3    in time, with Mr. Law the upcoming decision on

        4    Haiti TPS?

        5          A.      I have no specific recollections of

        6    a discussion about extending TPS.                 It's

        7    possible he was there at a meeting.                  I have no

        8    idea.

        9          Q.      In the first -- for the top e-mail

      10     on the chain, he writes:             Edit -- "Edits

      11     attached.       I made the document fully support

      12     termination," and continues on.

      13                   Do you see that?

      14           A.      I see that.

      15           Q.      Do you know what changes he made to

      16     the document to make it fully support

      17     termination?

      18           A.      I have no idea.         Not on this e-mail

      19     chain.     Didn't see this document.              I couldn't

      20     tell you.

      21           Q.      As of this point in time,

      22     October 22nd -- or I guess, more generally, the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 175 of 317 PageID #:
                                    10809

                                                                         Page 175
        1    last week in October, your last week with --

        2    with DHS, as of that point in time, did you

        3    personally have a view as to whether or not TPS

        4    should be extended for Haiti or not?

        5          A.      I don't recall having a specific

        6    view.

        7          Q.      Did you have a general view?

        8          A.      I recall the last designation being

        9    a close -- a very, very close call for the

      10     secretary.       Secretary Kelly, that is.

      11                   And again, I recall the government

      12     of Haiti expressing a strong desire to have

      13     their nationals return to Haiti.

      14                   So other than that, I -- I don't

      15     recall having any specific thoughts.

      16           Q.      Did the government of Haiti express

      17     this view between the May 2017 decision that

      18     we've already talked about and November of

      19     2017?

      20           A.      To the best of my recollection, yes.

      21           Q.      In writing or orally?

      22           A.      Primarily orally.          I don't know that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 176 of 317 PageID #:
                                    10810

                                                                         Page 176
        1    anything came in writing.             But as we discussed

        2    earlier, there was a trip to Haiti.                  We met

        3    with the Haitian government, the highest

        4    levels.

        5                  And then in the fall, as I testified

        6    earlier, I recall meeting with the ambassador,

        7    if not others, where the same sentiments were

        8    expressed, simply expressing a desire for a

        9    little bit more time.

      10           Q.      Did the Haitian government request

      11     termination of TPS for Haiti?

      12           A.      Not to my recollection.

      13           Q.      Did they -- let -- let's -- let's

      14     break the time periods down so we have a clean

      15     record.      Let -- let's focus -- go back a little

      16     bit to the time period leading up to the May

      17     2017 decision to extend.

      18           A.      Okay.

      19           Q.      Prior to then, had the government of

      20     Haiti requested termination of TPS for Haiti?

      21           A.      I don't recall them making any

      22     recommendation to terminate TPS.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 177 of 317 PageID #:
                                    10811

                                                                         Page 177
        1          Q.      Did they request extension?

        2          A.      I believe, as I said earlier, that

        3    they requested more time, which would be the

        4    equivalent of an extension.

        5          Q.      Of at least 18 months?

        6          A.      At least 18 months or as long as we

        7    could give them.

        8          Q.      Now, the -- then let's focus on the

        9    time period again between May and November

      10     2017.

      11                   In that time period, did the

      12     government of Haiti request termination of

      13     Haiti's designation under TPS?

      14           A.      Not to my recollection.

      15           Q.      Did it request extension?

      16           A.      They -- as I've said multiple times,

      17     they requested more time.

      18           Q.      Would that include an extension past

      19     -- as you may recall, the -- the decision in

      20     May had extended TPS through January 22nd of

      21     2018, correct?

      22           A.      That's -- yes.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 178 of 317 PageID #:
                                    10812

                                                                         Page 178
        1          Q.      Okay.     Did the government of Haiti

        2    request an extension beyond January 22nd, 2018?

        3          A.      They asked for more time.              So I

        4    would assume that means an extension.

        5          Q.      How much more time?

        6          A.      I don't recall specifically.

        7          Q.      Was it again at least --

        8          A.      I think it was generally as much

        9    time as we could give them.

      10           Q.      So again, at least 18 months?

      11           A.      I would assume so.           That's the

      12     statutory maximum.          I don't know that they --

      13     again, I don't know that they have any specific

      14     knowledge of the statute and what it permits

      15     and what it doesn't.

      16           Q.      Did the government of Haiti submit

      17     written submissions to DHS in connection with

      18     these two decisions in May and November?

      19           A.      I don't remember.

      20           Q.      Had they done so, would that be

      21     something that would have been routed to you

      22     for your review?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 179 of 317 PageID #:
                                    10813

                                                                         Page 179
        1          A.      I think so.

        2          Q.      But as you --

        3          A.      Probably would have.

        4          Q.      But as you sit here, you have no

        5    recollection --

        6          A.      I don't --

        7          Q.      -- of those?

        8          A.      I don't recall seeing anything

        9    specifically from the government.                 But it --

      10     there may have been a letter or two that

      11     expressed generally we want more time.                   But

      12     I -- I don't recall anything specific.

      13           Q.      And so you're clear, I'm -- when I'm

      14     talking about the government of Haiti, I'm

      15     including their ambassador to the U.S.

      16                   Have you understood the questions

      17     that way?

      18           A.      Yes.

      19           Q.      Now -- okay.        So now we move to

      20     November, and you move to Department of

      21     Justice, right?

      22           A.      In the last week of October, I moved
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 180 of 317 PageID #:
                                    10814

                                                                         Page 180
        1    to the Department of Justice.

        2           Q.     Your first -- let's see.             The 27th

        3    was a Friday.

        4                  So the first -- your first day at

        5    Justice was what, the -- Monday the 30th of

        6    October?

        7           A.     Whatever Monday that was, yeah.

        8           Q.     From that point forward, did you

        9    have any involvement with the decision on

      10     whether or not to extend Haiti -- Haiti's

      11     designation under TPS beyond January 22nd of

      12     2018?

      13            A.     My only involvement was to advise

      14     the attorney general on anything that

      15     influenced Department of Justice pertaining to

      16     TPS.

      17            Q.     I'm not sure I followed you there.

      18                   You said advise the attorney general

      19     only on anything that influenced the Department

      20     of Justice pertain -- did you mean anything

      21     that affected the Department of Justice?

      22            A.     No.    So what -- what I mean by that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 181 of 317 PageID #:
                                    10815

                                                                         Page 181
        1    is obviously the attorney general doesn't have

        2    a statutory role in making the decision after

        3    the Homeland Security Act of 2002.

        4                  So if TPS came up in discussion at

        5    any point in time, I would have advised the

        6    attorney general on the laws surrounding it.

        7    But I don't recall any specifics.

        8          Q.      Did you personally have any further

        9    involvement in the discussions about whether or

      10     not TPS should be extended for Haiti?

      11           A.      I know I attended a meeting at the

      12     White House where TPS was a subject of

      13     discussion.       But other than that, I have no

      14     specific recollection.

      15           Q.      First of all, the -- well, we'll get

      16     to that meeting in a second.

      17                   The -- the ultimate decision was

      18     what with respect to Haiti.

      19           A.      I think it was to terminate with 18

      20     months.

      21           Q.      18 months to?

      22           A.      Terminate.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 182 of 317 PageID #:
                                    10816

                                                                         Page 182
        1          Q.      So the termination wouldn't become

        2    effective for 18 months?

        3          A.      That's correct.

        4                  MR. MEDOW:       Let's tie down some

        5    dates.

        6                  (Deposition Exhibit 144 was marked

        7    for identification.)

        8                  BY MR. MEDOW:

        9          Q.      Okay.     You should now have Exhibit

      10     144, Mr. Hamilton.

      11                   Appears to be an e-mail from DHS

      12     press office to at least your DHS e-mail

      13     address on November 20th, 2017, attaching a

      14     press release.         Bears Bates CP 00033469 and 70.

      15                   Was that e-mail address still active

      16     on November 20?

      17           A.      I don't know whether it was still

      18     active.      But I certainly didn't have access to

      19     it.

      20           Q.      Okay.     That's kind of what I assumed

      21     you -- was the situation.

      22                   Were you aware though -- did you, by
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 183 of 317 PageID #:
                                    10817

                                                                         Page 183
        1    one means or another, get ahold of this press

        2    release or see it?

        3          A.      I don't remember --

        4          Q.      Do you --

        5          A.      -- seeing it specifically.              But I

        6    assume -- I see a lots of their press releases.

        7          Q.      This indicates that the decision was

        8    at least announced on November 20th of 2017,

        9    right, the date of the --

      10           A.      That's what --

      11           Q.      -- press release?

      12           A.      -- it says, "today," and the date is

      13     November 20th.

      14           Q.      Did you have any role in the

      15     drafting of the press release?

      16           A.      I didn't work at DHS anymore.               So I

      17     don't...

      18           Q.      Did they share drafts with you

      19     before it went out?

      20           A.      I don't have any recollection.

      21           Q.      Does this -- does that date,

      22     November 20th, is that consistent with your
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 184 of 317 PageID #:
                                    10818

                                                                         Page 184
        1    general recollection as to when the decision

        2    was made as to whether or not to extend Haiti?

        3          A.      I mean, to the extent that I was

        4    aware of it from where I was at Department of

        5    Justice, it seems right.             But I -- I don't know

        6    specifically when Elaine Duke made her

        7    decision.

        8          Q.      Okay.

        9          A.      It was on November 20th.             Maybe it

      10     was 5:00 o'clock in the morning.                I -- you

      11     know, 11:00 o'clock.           I have no idea.

      12           Q.      Typical process though was to issue

      13     a press release once the decision was made,

      14     correct?

      15           A.      I think so.

      16           Q.      Okay.     Now, let's -- the -- the

      17     meeting at the White House, was this a meeting

      18     of a principal small group?

      19           A.      Yes.     I think so.

      20           Q.      And who -- when -- when did it

      21     occur?

      22           A.      Well, it would have been between
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 185 of 317 PageID #:
                                    10819

                                                                         Page 185
        1    this date and the date I came to Justice.

        2          Q.      "This date" being 10 --

        3          A.      November 20th and, you know, October

        4    30th.      Some time between there.            In that time

        5    period.

        6          Q.      You attended, you said?

        7          A.      I believe so.

        8          Q.      Who else do you recall attending?

        9          A.      The -- the attorney general, the

      10     acting secretary, the Tom Bossert, Stephen

      11     Miller.      There may have been some other

      12     attendees, but I can't remember everyone off

      13     the top of my head.

      14           Q.      Mr. Bossert's position was what?

      15           A.      Tom Bossert was the Homeland

      16     Security adviser.

      17           Q.      At the White House?

      18           A.      Yes.

      19           Q.      Anyone -- again, anyone else you

      20     recall at the meeting?

      21           A.      I know there's people there, but I

      22     -- I don't remember.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 186 of 317 PageID #:
                                    10820

                                                                         Page 186
        1          Q.      Was this a meeting in the situation

        2    room?

        3          A.      It was.

        4          Q.      How long did it last?

        5          A.      I couldn't tell you.

        6          Q.      Hour?     More than an hour?

        7          A.      I have no -- no recollection at all.

        8          Q.      It wasn't a full day, though, was

        9    it?

      10           A.      I don't think so.

      11           Q.      What do you recall the meeting in

      12     terms of what was said?

      13                   MR. TYLER:       Object to the extent it

      14     calls for deliberations between government --

      15     government people at -- present at that

      16     meeting.

      17                   You can ask what the subject of the

      18     meeting was.

      19                   MR. MEDOW:       Well, let's start with

      20     that.

      21                   BY MR. MEDOW:

      22           Q.      What was the subject of the meeting?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 187 of 317 PageID #:
                                    10821

                                                                         Page 187
        1           A.     I seem to recall TPS being generally

        2    the subject of the meeting.

        3           Q.     When you say "generally," was it in

        4    connection with specific countries or TPS more

        5    generally?

        6           A.     I couldn't tell you.

        7           Q.     Were any presentations made?

        8           A.     Not to my recollection.

        9           Q.     Were there materials distributed in

      10     advance of the meeting?

      11            A.     There may have been.

      12            Q.     Do you recall?

      13            A.     They typically -- most White House

      14     meetings have materials generated in advance.

      15     So likely yes.

      16            Q.     I take it you don't recall the

      17     contents of those materials, if there -- if

      18     there were any, that were circulated in

      19     advance?

      20            A.     I assume they would have discussed

      21     TPS.

      22            Q.     Beyond that?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 188 of 317 PageID #:
                                    10822

                                                                         Page 188
        1          A.      I have no specific recollection of

        2    the contents of the materials.

        3          Q.      Other than I think you said the

        4    acting secretary was there, correct?

        5          A.      Yes.

        6          Q.      That'd be Duke?

        7          A.      Yes.

        8          Q.      Was anyone else there from DHS?

        9          A.      I couldn't tell you specifically.                 I

      10     know that the chief of staff attended most

      11     meetings with its acting secretary.                  So...

      12           Q.      That'd be Mr. Wolf?

      13           A.      Ted Wolf, probably.           I seem to

      14     recall him being there, although I could be --

      15     that's largely speculation.

      16           Q.      How about Ms. Nuebel Kovarik?

      17           A.      I don't recall.

      18           Q.      Were any decisions reached at that

      19     meeting?

      20           A.      I don't remember.

      21           Q.      Let me ask this in a yes-or-no

      22     format first.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 189 of 317 PageID #:
                                    10823

                                                                         Page 189
        1                  Do you recall the specific contents

        2    of what was said during the meetings?

        3          A.      The specific contents?

        4          Q.      Do you recall anything that was

        5    specifically said during the meeting?

        6          A.      I remember no specific discussions

        7    during the meet -- or anything specifically

        8    said during the meeting.

        9          Q.      Other than -- well, let -- let me

      10     ask you this:        Did -- did the subject of Haiti

      11     come up?

      12           A.      I would -- I -- I have no specific

      13     recollection of the subject of Haiti being

      14     discussed.       But given the time frame, that

      15     generally seems right.

      16           Q.      Did you take any notes during the

      17     meeting?

      18           A.      I don't recall.

      19           Q.      So do you generally take notes

      20     during meetings of this kind?

      21           A.      No.    Not anymore.

      22           Q.      Since when?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 190 of 317 PageID #:
                                    10824

                                                                         Page 190
        1          A.      Since probably October of 2017.

        2          Q.      What happened?

        3          A.      I don't recall.

        4                  I mean what do you mean what

        5    happened?

        6          Q.      Well, what -- what made -- so prior

        7    to October of '17 you did have -- you would

        8    take notes at meetings, and then you stopped?

        9          A.      I would take -- I would take notes

      10     at meetings.        And sometimes occasionally I'll

      11     take notes at meetings now.              But most of the

      12     time I don't take very copious notes.

      13           Q.      Was there something that happened in

      14     October of 2017 that had you change your

      15     practice?

      16           A.      I don't know that there was anything

      17     specific.

      18           Q.      What generally then occurred that

      19     led to the change?

      20           A.      We were facing a lot of intrusive

      21     litigation.       And I recall -- maybe it was

      22     November.       After my last deposition --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 191 of 317 PageID #:
                                    10825

                                                                         Page 191
        1          Q.      In the DACA case, correct?

        2          A.      -- in the DACA case, the plaintiffs'

        3    counsel felt it appropriate to turn over the

        4    deposition transcript to a reporter, who then

        5    wrote an article.

        6                  And she Tweeted on Twitter all about

        7    it and talked about how proud she was to have

        8    deposed me and all the information that they

        9    got in their deposition.

      10                   And so, given that their primary

      11     interest seemed to be in abusing the discovery

      12     process, I tried to commit more to memory than

      13     on paper.

      14           Q.      The -- the article you're referring

      15     to, was that in the New Yorker?

      16           A.      I think so.

      17           Q.      On the subject of intrusive

      18     litigation, is it true that I guess about two

      19     months ago Attorney General Sessions gave a

      20     speech on that topic at the Heritage

      21     Foundation?

      22           A.      I don't remember.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 192 of 317 PageID #:
                                    10826

                                                                         Page 192
        1          Q.      Did you have any involvement with

        2    that -- the preparation or drafting of that

        3    speech?

        4          A.      I generally helped the attorney

        5    general on a variety of issues.                But I don't

        6    remember.       You'd have to give me the specific

        7    date and location of the speech.

        8          Q.      Okay.     At this -- at this point in

        9    time, do you recall any -- going back to the

      10     White House meeting -- do you recall anything

      11     else about the meeting in terms of its

      12     substance?

      13           A.      Just that TPS was generally

      14     discussed.

      15                   (Deposition Exhibit 145 was marked

      16     for identification.)

      17                   BY MR. MEDOW:

      18           Q.      Okay.     Mr. Hamilton, you should now

      19     have what's been marked as Exhibit 145, a

      20     multi-page document bearing Bates

      21     AR-S_HAITI-00000117 through 31.

      22           A.      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 193 of 317 PageID #:
                                    10827

                                                                         Page 193
        1          Q.      Is this the -- was this document

        2    circulated in advance of the White House

        3    meeting we've been talking about?

        4          A.      It looks like it was.

        5          Q.      And this -- does this document

        6    relate to that -- the meeting you attended?

        7          A.      It -- again, on its face, it appears

        8    to relate to that meeting.

        9          Q.      And it indicates the -- on the

      10     first -- looking on the first page, it says it

      11     was circulated by the executive secretary and

      12     chief of staff of the National Security

      13     Council, right?

      14           A.      It appears that way.

      15           Q.      And that's Retired General Keith --

      16     I'm sorry -- Retired General Kellogg, correct?

      17           A.      Yes.

      18           Q.      And he writes on the first page:

      19     "There will be a principal small group meeting

      20     on Temporary Protected Status on Friday,

      21     November 3rd, 2017, from 9:15 to 10:00 a.m. in

      22     the White House situation room," correct?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 194 of 317 PageID #:
                                    10828

                                                                         Page 194
        1          A.      That is what it says.

        2          Q.      And that -- that timing is

        3    consistent with your recollection of the White

        4    House meeting you attended, correct?

        5          A.      Yes.

        6          Q.      Okay.     And if you go -- you see the

        7    -- there are two attachments.               I'm looking on

        8    Bates Page 119.         Refers to an agenda and a

        9    discussion paper.

      10                   Do you see that?

      11           A.      Yep.

      12           Q.      And then continuing on in the

      13     document, going to Bates Page 127, do you see

      14     the discussion paper which starts there,

      15     continues on through 129 with appears an

      16     attachment that continues on to 131?

      17           A.      Yep.

      18           Q.      Okay.     Let's look at the -- the

      19     discussion paper on 127 at the top.

      20                   It's -- it's -- the first section is

      21     "Purpose," correct?

      22           A.      That is what it says.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 195 of 317 PageID #:
                                    10829

                                                                         Page 195
        1          Q.      And it and it says:           "To coordinate

        2    the conditions and process for terminating

        3    Temporary Protected Status (TPS) for aliens

        4    from El Salvador, Honduras, Nicaragua and

        5    Haiti, the acting secretary of Homeland

        6    Security must make a decision by Monday,

        7    November 6, 2017," correct?

        8          A.      That is what it says.

        9          Q.      And if you look on the second page

      10     of the discussion paper though, two Bates

      11     numbers down, for whatever reason, Bates 129,

      12     do you see in the second paragraph the first

      13     line reads:       "In the cases of El Salvador,

      14     Honduras, Nicaragua and Haiti, the temporary

      15     conditions that arose out of natural disasters

      16     and supported TPS designations have long ceased

      17     to exist."

      18                   That what it says?

      19           A.      That is what it says.

      20           Q.      And under "Recommendation" on that

      21     same page, the recommendation was to terminate;

      22     is that true?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 196 of 317 PageID #:
                                    10830

                                                                         Page 196
        1          A.      It says:      "Terminate with an

        2    effective date of January 5th, 2019, and engage

        3    congress to pass a comprehensive immigration

        4    reform to include a merit-based entry system.

        5    A 12-month delay in the effective termination

        6    date would allow for an orderly transition

        7    period for beneficiaries.             Moreover, it would

        8    allow congress time to act to factor the fate

        9    of TPS beneficiaries into legislation.                   While

      10     many TPS beneficiaries may not qualify for

      11     legal status under a merit-based system,

      12     congress could craft alternatives to allow

      13     members of this group to remain.                This

      14     administration could signal its support for

      15     such a resolution provided congress enact

      16     needed immigration reforms."

      17           Q.      Does looking at this document

      18     refresh your recollection at all as to any

      19     discussions had at the meeting on November 3rd

      20     in the White House situation room?

      21           A.      Other than TPS generally being

      22     discussed, no.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 197 of 317 PageID #:
                                    10831

                                                                         Page 197
        1                  MR. MEDOW:       All right.       Now, going

        2    back to -- you mentioned intrusive litigation.

        3    We had a little bit of discussion about a

        4    speech the attorney general gave.                 Let me give

        5    you a copy of the speech to see if it jogs your

        6    recollection any.

        7                  (Deposition Exhibit 146 was marked

        8    for identification.)

        9                  BY MR. MEDOW:

      10           Q.      Okay.     Exhibit 146, Mr. Hamilton, we

      11     got off I think the Department of Justice web

      12     site.

      13           A.      Okay.

      14           Q.      It's at least entitled "Attorney

      15     General Jeff Sessions Delivers Remarks to the

      16     Heritage Foundation on Judicial Encroachment in

      17     Washington on Monday, October 15th" --

      18           A.      Okay.

      19           Q.      -- "2018."

      20           A.      Nearly a year after this time period

      21     in question.        Correct.

      22           Q.      That -- that time period.              Correct.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 198 of 317 PageID #:
                                    10832

                                                                         Page 198
        1          A.      And not at all related to TPS.

        2          Q.      Well, there are references to TPS.

        3    That's why I'm bringing it to your attention.

        4                  And again, do you have any

        5    recollection of your role in preparing this

        6    speech, if any?

        7          A.      I have no specific recollection.

        8          Q.      Any general recollection?

        9          A.      I mean generally we have speech

      10     writers who prepare speeches for the attorney

      11     general.      And --

      12           Q.      Do you --

      13           A.      -- sometimes we edit them; and

      14     sometimes we don't.

      15           Q.      Would a speech like this typically

      16     be passed to you for review?

      17           A.      Maybe.      This one --

      18           Q.      Okay.

      19           A.      -- might not have.           I -- I don't

      20     remember.

      21           Q.      Okay.     I'm looking -- it's -- it's

      22     not -- the pages are not numbered.                 But if you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 199 of 317 PageID #:
                                    10833

                                                                         Page 199
        1    look at the four -- fifth physical page.

        2          A.      You mean the --

        3          Q.      But I'll?

        4          A.      -- one, two, three, four, five.

        5    Kind of in the middle.

        6          Q.      Yeah.     It start -- it starts --

        7          A.      It says:      "But an increasing number

        8    of judges" --

        9          Q.      Yes.

      10           A.      -- "are ignoring these boundaries

      11     and view themselves as something akin to roving

      12     inspectors general for the entire executive

      13     branch."

      14           Q.      Yes.     That -- that page.

      15                   If you look down -- one, two, three

      16     -- I think the sixth paragraph on the page, the

      17     one that references

      18     "one of the DACA cases last year."

      19                   Do you see that?

      20           A.      Yes.

      21           Q.      It reads in the first sentence:                "In

      22     one of the DACA cases last year, the district
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 200 of 317 PageID #:
                                    10834

                                                                         Page 200
        1    court authorized the deposition of a senior

        2    counselor to the secretary of Department of

        3    Homeland Security about confidential advice he

        4    and others had given to the secretary."

        5                  Do you understand that to be a

        6    reference to your deposition in the DACA case?

        7          A.      Yes.

        8                  MR. TYLER:       Counsel, I -- I'll --

        9    I'll object to this entire line of questioning.

      10     As the witness points out and as the document

      11     makes plain on its face, this occurred a year

      12     after the matters at issues in this lawsuit.

      13                   You're now questioning him about

      14     matters concerning DACA that have no relation

      15     to this lawsuit.

      16                   So where are we going with this?

      17                   MR. MEDOW:       We're going to this next

      18     question.

      19                   BY MR. MEDOW:

      20           Q.      If you go -- if you see on the prior

      21     page, do you see -- one, two -- fourth

      22     paragraph from the bottom:              "The third
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 201 of 317 PageID #:
                                    10835

                                                                         Page 201
        1    manifestation of judicial encroachment is the

        2    increasing" -- "increasing authorization of

        3    invasive discovery into executive branch

        4    deliberations"?

        5                  Do you see that?

        6          A.      I see that.

        7                  I see the next paragraph:              "An

        8    increasing number of district judges are using

        9    purely legal disputes, which should be resolved

      10     by legal argument alone, to depose executive

      11     branch officials in order to disrupt an

      12     extensive disclosure of their internal

      13     deliberations and documents.               These judges

      14     contend that all this information is necessary

      15     for the judge to decide whether the executive

      16     branch official had, in the judge's view, the

      17     wrong motives and taking away what otherwise

      18     would be a lawful administrative action.                    But

      19     in almost all of these cases motive is

      20     irrelevant.       It is simply a legal question."

      21           Q.      And it continues on, discussing the

      22     subject of intrusive discovery, which you
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 202 of 317 PageID #:
                                    10836

                                                                         Page 202
        1    mentioned today as well, correct?

        2          A.      Yeah.

        3          Q.      Okay.     Going on the -- on that fifth

        4    page, the page just from where you were

        5    reading, look to the -- toward the bottom of

        6    the page, fourth paragraph from the bottom:

        7    "Indeed, in the TPS case, the judge has gone so

        8    far as to order the production of a cabinet

        9    secretary's handwritten notes taken during a

      10     high-level White House meeting."

      11                   Do you see that?

      12           A.      I do see that.

      13           Q.      Is that -- do you know is that

      14     referring to notes taken at the meeting we're

      15     talking about on November 3rd?

      16           A.      I think so.

      17           Q.      Have you seen such notes?

      18           A.      I think so.        I seem to recall seeing

      19     the notes.

      20           Q.      And were these Ms. Duke's notes that

      21     she took during the meeting?

      22           A.      Yes.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 203 of 317 PageID #:
                                    10837

                                                                         Page 203
        1           Q.     How did you come into possession of

        2    them?

        3           A.     Just in my role as being the advisor

        4    to the attorney general on litigation matters

        5    involving immigration.

        6                  So any time there is high profile

        7    litigation, my job is to keep them in the loop,

        8    especially when it involves abusive discovery

        9    processes of cabinet officials.

      10            Q.     So did you get the -- Ms. Duke's

      11     notes from Ms. Dukes -- Ms. Duke -- excuse

      12     me -- or someone else at DHS; or did you get

      13     them from the public disclosure as a result of

      14     the discovery?

      15            A.     I would have received them as part

      16     of the discovery process, not directly from

      17     DHS.

      18            Q.     Okay.     So they came to light in the

      19     Ramos case; is that right?

      20            A.     I think that's right.

      21            Q.     That was --

      22                   MR. TYLER:       Counsel, I'm going to
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 204 of 317 PageID #:
                                    10838

                                                                         Page 204
        1    also have to object to this.               It's venturing

        2    into attorney work product privilege.                  It's --

        3    again, it's -- it's outside of any relevance to

        4    this lawsuit.

        5                  Where are we going with this?               I ask

        6    the question again.

        7                  MR. MEDOW:       The answer remains.

        8    We're going to the next question.

        9                  BY MR. MEDOW:

      10           Q.      Did the -- did Ms. Duke's notes

      11     reflect discussions on TPS?

      12           A.      I don't remember.

      13           Q.      Did they reflect discussions on

      14     Haiti?

      15           A.      I -- they might have -- I don't want

      16     to tell you wrong.          I don't remember exactly

      17     what they said.         I think they talked -- might

      18     have mentioned -- made mention of TPS.

      19           Q.      Okay.

      20           A.      But again, I don't have a

      21     photographic memory.           So I couldn't tell you.

      22           Q.      Okay.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 205 of 317 PageID #:
                                    10839

                                                                         Page 205
        1          A.      And I'll -- I'll go ahead and offer

        2    that I'm -- upon further reflection, this

        3    Sessions speech, I didn't work on this speech.

        4    I do recall other people, including the

        5    attorney general, wrote this speech.                  And I

        6    didn't -- I was not aware of it until he made

        7    it.    So I had no recollection, no knowledge of

        8    its contents.

        9                  MR. MEDOW:       Okay.

      10                   (Deposition Exhibit 147 was marked

      11     for identification.)

      12                   (Deposition Exhibit 148 was marked

      13     for identification.)

      14                   THE WITNESS:        Could we take a break

      15     for a second?

      16                   MR. TYLER:       Yeah.

      17                   Do we have coffee yet?            We can --

      18                   MR. MEDOW:       Okay.

      19                   MR. TYLER:       Let's take a break.

      20                   THE VIDEOGRAPHER:          We are going off

      21     the record.

      22                   The time is 2:02 p.m.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 206 of 317 PageID #:
                                    10840

                                                                         Page 206
        1                  (A short recess was taken.)

        2                  THE VIDEOGRAPHER:          Back on the

        3    record.

        4                  The time is 2:09 p.m.

        5                  BY MR. MEDOW:

        6          Q.      Mr. Hamilton, you -- right before

        7    the break you were handed two exhibits.                   And

        8    let me hopefully explain what they are or at

        9    least what we -- they purport to be.

      10                   Exhibit 147 is a series of

      11     handwritten notes.          Bears Bates

      12     AR-S_HAITI-00000113 through 16.

      13                   148 I believe are the same -- is

      14     another copy of the same notes.                And it bears

      15     the Bates DPP_00003562 and 65.

      16                   The only reason we've given you two

      17     copies is the second appears to be a better

      18     copy and a little bit more legible than the

      19     first.     So I wanted you to have both available.

      20                   I guess the first question is have

      21     you seen these before, these --

      22           A.      These --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 207 of 317 PageID #:
                                    10841

                                                                         Page 207
        1          Q.      -- handwritten notes?

        2          A.      I -- these look familiar, so they

        3    might have -- might have been what was produced

        4    in discovery that I saw, but...

        5          Q.      Okay.     Well, I'll -- I'll represent

        6    to you, sir, that the government in this case

        7    has stipulated that these are Ms. Duke's notes.

        8          A.      Okay.

        9          Q.      I'll tell you further they -- they

      10     appear -- Exhibit 147 is part of the

      11     administrative record.            And it appears right

      12     next to what we have marked as Exhibit 145, the

      13     White House memo regarding the November 3rd

      14     meeting; and that -- the Exhibit 147 has been

      15     identified in the privilege log provided by the

      16     government as reflecting Ms. Duke's notes "RE:

      17     Conversations with various officials during

      18     meeting at the White House about upcoming TPS

      19     decisions."

      20                   So --

      21           A.      Okay.

      22           Q.      -- just -- I wanted to share that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 208 of 317 PageID #:
                                    10842

                                                                         Page 208
        1    with you.

        2                  I'd like to direct your attention to

        3    -- well, let me back up.

        4                  Have you had a chance to discuss

        5    these notes with Ms. Dukes --

        6          A.      No.

        7          Q.      -- or Ms. Duke.         Excuse me.       Okay.

        8                  Have you had a chance to discuss the

        9    notes with anybody who attended the meeting on

      10     November 3rd?

      11           A.      I don't think I discussed these

      12     specific notes with anyone who attended that

      13     meeting.

      14           Q.      I am directing your attention on the

      15     first page of the notes.

      16                   Do you see there's a segment that

      17     says "Session" under cored a couple times?

      18           A.      Okay.

      19           Q.      And there's handwriting that goes to

      20     the end of that page and then appears to carry

      21     over to the next page.

      22                   And at 147 it's a little hard to
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 209 of 317 PageID #:
                                    10843

                                                                         Page 209
        1    read.      It's easier to read on 148, the next

        2    page.      I believe it says "Sessions continued."

        3                  Do you see that?

        4          A.      Sure.

        5          Q.      Okay.     Let me read to you at least

        6    what I make out the handwriting to be.                   And I'm

        7    principally working off the better, more

        8    legible copy, 148.

        9          A.      Okay.

      10           Q.      The first word kind of stumps me.

      11     Under -- I'm focusing on the portion under

      12     "Sessions."

      13                   First word, I don't know if you can

      14     make it out.        I can't.

      15                   Seems to then say:           "Time is long

      16     expected."

      17                   Next line:       "Under law can't keep

      18     certifying."

      19                   Next line:       "Can't concede the law."

      20                   Then it goes on:          "If congress wants

      21     to deal with them, okay.             Don't imply they've

      22     been mistreated.          Not warned about dates."
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 210 of 317 PageID #:
                                    10844

                                                                         Page 210
        1                  Next line:       "Problematic to

        2    recertify.       Just bite the bullets.            Dangerous

        3    to separate Haiti out - prejudice against the

        4    Haitians."

        5                  Continuing to the next page, says:

        6    "How did you let this happen? is what" American

        7    people "will say."

        8                  I'm -- it looks like AM.             I'm

        9    inferring that's American people.

      10                   Then under that:          "No one has the

      11     guts to pull the trigger.             Cannot certify."

      12     Certify double underscored.

      13                   Does that refresh your recollection

      14     at all, sir, as to any discussions at the

      15     November 3rd meeting?

      16           A.      A little bit.

      17           Q.      Tell me about that.

      18                   MR. TYLER:       No.    Object to the

      19     extent it calls for deliberative information,

      20     deliberative discussions outside the four

      21     corners of this document.

      22                   BY MR. MEDOW:
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 211 of 317 PageID #:
                                    10845

                                                                         Page 211
        1          Q.      Do you -- do you recall these

        2    comments made by Attorney General Sessions?

        3          A.      Which comments?

        4          Q.      Any of the ones I read.

        5          A.      I don't recall any specific

        6    comments.       These are shorthand notes, and I

        7    don't know that they represent the comments

        8    that were made at the meeting or not.                  It might

        9    have been the note that she took, but I -- I

      10     don't -- I just don't know.

      11           Q.      Are you saying her notes are

      12     inaccurate?

      13           A.      I have no idea whether they're

      14     accurate or not.          I -- I mean we could sit

      15     here, and I could ask you to transcribe by hand

      16     my deposition testimony right now.                 It'd

      17     probably differ from what the court reporter

      18     testimony is.         So who knows?

      19           Q.      Okay.     Have you specifically had

      20     occasion to talk to Attorney General Sessions

      21     about these notes and what he -- the notes

      22     appear to report him saying?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 212 of 317 PageID #:
                                    10846

                                                                         Page 212
        1          A.      I don't -- I don't recall a specific

        2    discussion with him on it.              Although I think --

        3    I think I talked to him about this topic

        4    generally.       But I -- I -- I don't recall

        5    specifically --

        6          Q.      "This" --

        7          A.      -- what we said.

        8          Q.      -- "topic generally" means what?

        9          A.      The -- the production of these notes

      10     and the litigation.

      11           Q.      And I -- I take it both you and he

      12     think that should not have occurred.

      13           A.      Well, I think that the speech that

      14     we read seemed to indicate as much from him.

      15     And I certainly think that it's pretty absurd

      16     that these were produced in that litigation.

      17           Q.      Your counsel instructed you not to

      18     answer a question a few back.

      19                   And I forgot to ask you are you --

      20     are you following his instruction?

      21           A.      I am.

      22                   MR. MEDOW:       Okay.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 213 of 317 PageID #:
                                    10847

                                                                         Page 213
        1                  (Deposition Exhibit 149 was marked

        2    for identification.)

        3                  BY MR. MEDOW:

        4          Q.      Okay.     You've now been handed what's

        5    been marked as Exhibit 149.              It was previously

        6    an exhibit I think in one of the pleadings in

        7    the Ramos case.         It was submitted as Exhibit

        8    66, document 99 -- 96-66 in Ramos.

        9                  I just want to direct your attention

      10     to a couple of entries here.

      11                   Do you see the -- the -- the

      12     earliest entry is on Wednesday, November 1st,

      13     2017, from Ms. Nuebel Kovarik?

      14           A.      Yes.

      15           Q.      And the subject line is "TPS

      16     decision memo in Haiti"; is that correct?

      17           A.      That's what it says.

      18           Q.      Okay.     Then the next e-mail up is

      19     date -- dated November 3rd, 2017, in the

      20     afternoon?

      21           A.      That's what it says.

      22           Q.      And that's the same day as the White
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 214 of 317 PageID #:
                                    10848

                                                                         Page 214
        1    House meeting that Exhibit 145 indicated was in

        2    the morning, correct?

        3          A.      If that's what it says.

        4    November 3rd.

        5          Q.      Meeting was scheduled for -- I think

        6    it says 9:15 to 10:00?

        7          A.      That's what that exhibit indicates.

        8          Q.      Okay.     And going back in Exhibit 149

        9    on November 3rd, that same day in the

      10     afternoon, the -- it's redacted so we don't

      11     know who it's from.

      12                   But the second line of the e-mail

      13     says:      "Per Kathy's read-out of today's PC,

      14     this needs to go to AS1's office today."

      15                   Do you see that?

      16           A.      I do see that.

      17           Q.      Okay.     Just "read-out" at DHS meant

      18     what?

      19           A.      I don't know.

      20           Q.      Was -- was that a general term for a

      21     summary of a meeting or a report on a meeting?

      22           A.      I've heard that term used before --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 215 of 317 PageID #:
                                    10849

                                                                         Page 215
        1           Q.     In that --

        2           A.     -- as a read-out, the meaning.                But

        3    I have no idea what -- it seems to imply that's

        4    what that might mean.            But I don't know.          Never

        5    seen this e-mail.

        6           Q.     "Today's PC."

        7                  "PC" would you understand to be

        8    principal's committee?

        9           A.     Typically, yes.

      10            Q.     And that's what was reflected in

      11     Exhibit 145, the White House meeting?

      12            A.     Well, the White House meeting I

      13     think was technically represented as a

      14     principal small group meeting and not a PC.

      15     But I don't know if people meant that to be

      16     interchangeable.          I'm not sure.

      17            Q.     What's the distinction between the

      18     two?

      19            A.     My understanding generally is that a

      20     PC is -- involves all principals.                 And a

      21     principals small group might just be ones that

      22     have equities in a subject.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 216 of 317 PageID #:
                                    10850

                                                                         Page 216
        1          Q.      Some subset of the --

        2          A.      Could be.

        3          Q.      -- broader PC?

        4          A.      Could be.

        5          Q.      Okay.     And --

        6          A.      I don't -- but I don't run the White

        7    House.     So I -- I couldn't tell you how they

        8    make those decisions.

        9          Q.      Okay.     AS1, is that -- at DHS, was

      10     that a typical reference for the acting

      11     secretary?

      12           A.      It was.

      13           Q.      Okay.     At -- the reference to Kathy,

      14     you see that the e-mail is being sent to

      15     Ms. Nuebel Kovarik.

      16                   Do you see that?

      17           A.      I do.

      18           Q.      And it references her read-out from

      19     today's PC.

      20                   Does reading that refresh your

      21     recollection as to whether or not she attended

      22     the November 3rd White House meeting?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 217 of 317 PageID #:
                                    10851

                                                                         Page 217
        1          A.      Don't remember.

        2          Q.      Then the last e-mail on the chain,

        3    one at the top of the second page of the

        4    exhibit, from Ms. Nuebel Kovarik to Mr.

        5    McCament and others that are redacted.

        6                  Do you see that?

        7          A.      Yes.

        8          Q.      And that -- that is another e-mail

        9    that same day, November 3rd, 2017, still in the

      10     afternoon?

      11           A.      It look that way.          2:46 p.m.

      12           Q.      And --

      13           A.      2:45.

      14           Q.      -- she writes:         "Frances has the

      15     clean version printed at the NAC, is" readying

      16     -- "is reading now and is ready to sign.                    After

      17     he signs, he is going to scan back to me but is

      18     likely to personally hand AS1 the memo at the

      19     4:30 meeting he has with her.               Any problems

      20     with that?"

      21                   Do you see that?

      22           A.      I do.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 218 of 317 PageID #:
                                    10852

                                                                         Page 218
        1           Q.      Again, the subject line of the

        2    e-mail is "TPS decision memo on Haiti,"

        3    correct?

        4           A.      That's what it says.

        5           Q.      Would you understand Frances to be a

        6    reference to Mr. Cissna, the head of USCIS?

        7           A.      I would assume so.

        8           Q.      And he is the -- as the head of

        9    USCIS, is it true he is the person who would

      10     send the decision memo from USCIS to the

      11     secretary?

      12            A.      Either -- most likely either him or

      13     his designee.        I don't know if he physically

      14     carries it or sends it or if his secretary does

      15     it.     I...

      16            Q.      NAC, is that the headquarters of

      17     DHS?

      18            A.      It is.

      19            Q.      Do you know if the decision memo

      20     did, in fact, go out on November 3rd, 2017, in

      21     the afternoon following the White House

      22     meeting?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 219 of 317 PageID #:
                                    10853

                                                                         Page 219
        1                  MR. TYLER:       I'll object.        At this

        2    time this e-mail was written, he was no longer

        3    with DHS or employed with the Department of

        4    Justice.      That calls for speculation.

        5                  MR. MEDOW:       Object to the speaking

        6    objection.

        7                  If the witness doesn't know, he can

        8    answer and say that.

        9                  THE WITNESS:        Like I said earlier,

      10     I've never seen this e-mail before.                  I wasn't

      11     at DHS when this was written.               I have no idea.

      12                   You know, we can keep looking at it

      13     if you want.

      14                   MR. MEDOW:       No.    That's fine.

      15                   BY MR. MEDOW:

      16           Q.      Do you know of any follow-up

      17     communications with Acting Secretary Duke

      18     following the November 3rd meeting?

      19                   MR. TYLER:       Objection.       Vague.

      20                   With whom?       That's fair.

      21                   BY MR. MEDOW:

      22           Q.      Are you aware of any follow-up
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 220 of 317 PageID #:
                                    10854

                                                                         Page 220
        1    communications with Acting Secretary Duke

        2    following the November 3rd meeting on the same

        3    subjects addressed at that meeting?

        4          A.      Follow-up meetings with who though,

        5    specifically.

        6          Q.      Well, let me ask you direct.

        7                  Do you recall press report -- seeing

        8    press reports of calls by Mr. Kelly and

        9    Mr. Bossert to Ms. Duke the weekend following

      10     this meeting?

      11           A.      It sounds vaguely familiar but not

      12     specifically.

      13           Q.      Okay.     Do you recall those press

      14     reports indicated that, in those calls, Mr.

      15     Kelly and Mr. Bossert repeated the message that

      16     the TPS designation should end?

      17           A.      I -- do you have copies of those

      18     reports?      I'm not going to say something based

      19     off something I don't have --

      20           Q.      No.     I --

      21           A.      -- have in front of me.

      22           Q.      I -- I have the article.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 221 of 317 PageID #:
                                    10855

                                                                         Page 221
        1          A.      I -- I -- I mean I have -- I -- I

        2    don't remember.

        3          Q.      Okay.     That's --

        4          A.      There's been a lot of stuff that's

        5    been reported in the press that's false that --

        6    so I'm not going to...

        7          Q.      My -- my question -- I mean that

        8    really is just a predicate to ask you do you

        9    know -- do you have any knowledge yourself,

      10     have you been told anything, as to what, if

      11     anything, was said in any such calls between

      12     Kelly and Bossert and Duke?

      13           A.      I was not involved, didn't work

      14     there.     I have no idea.

      15           Q.      Anybody tell you what was said, even

      16     though you weren't there anymore?

      17           A.      No.     Not to my recollection.

      18           Q.      Do you recall now that Mr. Kelly

      19     took exception to the way those calls were

      20     portrayed in the press?

      21           A.      I don't know.

      22                   They take exception to the way many
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 222 of 317 PageID #:
                                    10856

                                                                         Page 222
        1    things are reported in the press.

        2          Q.      So as we have seen, the -- the White

        3    House meeting was November 3rd; and the

        4    reported decision on Haiti was about two and a

        5    half weeks later, November 20th?

        6          A.      I think that seems to be the general

        7    time line.

        8                  MR. MEDOW:       Okay.      Let's -- let's

        9    look at the Federal Register notice on that

      10     termination.

      11                   THE WITNESS:        Okay.

      12                   (Deposition Exhibit 150 was marked

      13     for identification.)

      14                   BY MR. MEDOW:

      15           Q.      Okay.     You should now have Exhibit

      16     150, Mr. Hamilton.

      17                   Do you recognize this to be a notice

      18     in the Federal Register dated January 18th,

      19     2018?

      20           A.      Sure looks like it.

      21           Q.      Okay.     And does this relate to the

      22     decision to terminate Haiti's designation under
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 223 of 317 PageID #:
                                    10857

                                                                         Page 223
        1    TPS?

        2           A.     In bold letters it says:

        3    "Termination of the designation of Haiti for

        4    Temporary Protected Status."

        5           Q.     Now, this Federal Register notice

        6    was published roughly two months after the

        7    press release we looked at announcing the

        8    decision.

        9                  Is that a typical amount of delay

      10     between press release decision and a Federal

      11     Register notice?

      12            A.     I have no idea what the typical time

      13     frame is.

      14            Q.     Do you know why there was roughly

      15     two months between the press release and the

      16     Federal Register notice?

      17            A.     No.

      18            Q.     What role, if any, did you have in

      19     generating the Federal Register notice, Exhibit

      20     150?

      21            A.     Well, given that I didn't work at

      22     the Department of Homeland Security, my -- my
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 224 of 317 PageID #:
                                    10858

                                                                         Page 224
        1    understanding is that I had zero role in

        2    generating that notice.

        3          Q.      Did you see any drafts of it?

        4          A.      I have no recollection of seeing a

        5    draft.

        6          Q.      Did you give any input as to what

        7    the contents should be or should not be?

        8          A.      I -- I don't have any recollection.

        9          Q.      Directing your attention to -- in

      10     the third page, first column, the heading "Why

      11     is the Secretary Terminating the TPS

      12     Designation For Haiti as of July 22nd, 2019"?

      13                   Do you see that?

      14           A.      I do.

      15           Q.      Why don't you take a minute to

      16     review that section and indicate when you have.

      17           A.      Okay.

      18           Q.      Does this section contain a

      19     discussion of conditions on the ground in Haiti

      20     as of January 18th, 2018?

      21           A.      It seems to.

      22           Q.      For the next series of questions,
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 225 of 317 PageID #:
                                    10859

                                                                         Page 225
        1    you might want to have the prior notice out,

        2    the May 24, Exhibit 140 handy.

        3                  And the question I have is, to the

        4    extent you know, had the situation in Haiti

        5    improved since May 24th, 2017?

        6          A.      I think it was generally getting

        7    better, from my recollection of my time at DHS.

        8                  And I note one thing in here that

        9    does refresh my recollection.

      10           Q.      Which document are you looking at?

      11           A.      The -- the -- 150.

      12           Q.      Okay.     So this is the --

      13           A.      This is --

      14           Q.      -- January --

      15           A.      This is the January notice.

      16           Q.      Yes, sir.

      17           A.      And it talks about the progress that

      18     has been made.         And it notes that, in October

      19     of 2017, the United Nations withdrew its

      20     peacekeeping mission, noting the mission had

      21     achieved its goals.

      22                   I do recall -- I do recall that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 226 of 317 PageID #:
                                    10860

                                                                         Page 226
        1    being something that -- I do recall that being

        2    the case.

        3          Q.      That -- the -- the withdrawal had

        4    been announced in March of 2017, correct?

        5          A.      They had announced it earlier on in

        6    the year.

        7          Q.      And that had been referenced in the

        8    earlier Federal Register notice, Exhibit 140,

        9    correct?

      10           A.      I don't recall seeing that.              If it's

      11     in there, that's great.

      12           Q.      I direct your attention in 140 to --

      13           A.      Yeah.     It says it right there.

      14           Q.      Yeah.     It --

      15           A.      Great.

      16           Q.      Just so we have it, it's the third

      17     page, first column, bottom of the first

      18     paragraph.

      19           A.      Yep.     So it seems like they

      20     announced the security situation was improving

      21     in March.       And they had plans to leave in

      22     October if it wasn't warranted.                And seems like
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 227 of 317 PageID #:
                                    10861

                                                                         Page 227
        1    it did, and they left.

        2                  So it's great.

        3          Q.      Okay.     In -- so back -- it was known

        4    in May that the United Nations at least planned

        5    to remove its peacekeeping mission in October,

        6    correct?

        7          A.      Yeah.     I remember that being --

        8          Q.      Okay.

        9          A.      -- an issue.

      10           Q.      Now, it's noted in the -- going to

      11     the January notice, it is cited that 98 percent

      12     of IDP, internally displaced persons, sites

      13     have closed.

      14                   Do you see that?

      15           A.      I see that.

      16           Q.      And in May -- the May notice,

      17     Exhibit 140, on the third page, first

      18     paragraph, it notes that a -- 96 percent of --

      19     it says over 98 percent of IDP camps have

      20     closed, correct?

      21           A.      It says that.

      22           Q.      Okay.     So that was not a change
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 228 of 317 PageID #:
                                    10862

                                                                         Page 228
        1    between May -- the May notice and January

        2    notice; the closing of the camps had occurred

        3    by the May notice.

        4          A.      Well, that is one factor that

        5    appears to be the same.             But I don't know that

        6    that's --

        7          Q.      Okay.     Well, I'm just --

        8          A.      -- exclusive of all the --

        9          Q.      I'm -- I'm not --

      10           A.      -- things that's they looked at.

      11                   Like we talked about earlier though,

      12     the fact that they mentioned a few things in

      13     this May notice doesn't mean that they didn't

      14     think about other things.             And I would assume

      15     that was the same practice that they maintained

      16     when I was gone.

      17           Q.      I'm not trying to imply that's the

      18     -- the only factor.           I'm just --

      19           A.      Sure.

      20           Q.      -- trying to --

      21           A.      I was just trying to explain myself.

      22           Q.      Yeah.     Just trying to go through and
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 229 of 317 PageID #:
                                    10863

                                                                         Page 229
        1    see what was different; what wasn't different.

        2    That's the basic exercise.

        3                  In the January notice, there's also

        4    a reference to only approximately 38,000 of the

        5    estimated 2 million Haitians who lost their

        6    homes in earthquake were still living in camps.

        7                  Do you see that?

        8          A.      I see that.

        9          Q.      And the comparable statement in the

      10     May notice is 55 -- over -- over 55,000

      11     Haitians who lost their homes in the earthquake

      12     are still living in the camps, correct?

      13           A.      That's what it says.

      14           Q.      Now, in the May notice as well, it

      15     goes on to say that:           "Some" -- in the same

      16     paragraph:       "Some people who were displaced by

      17     the earthquake, although no longer living in

      18     camps, had moved back to unsafe homes or

      19     relocated to informal settlements located in

      20     hazardous areas."

      21                   Do you see that?

      22           A.      I do.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 230 of 317 PageID #:
                                    10864

                                                                         Page 230
        1          Q.      Was that still true as of January of

        2    2018?

        3                  MR. TYLER:       Objection.       I mean these

        4    documents speak to themselves.

        5                  Are -- are you asking whether those

        6    facts are reflected in the January 2018

        7    document?

        8                  MR. MEDOW:       Yes.     That's -- I'm

        9    asking if those facts were still true as of

      10     January '18.

      11                   MR. TYLER:       If he has independent

      12     knowledge?

      13                   MR. MEDOW:       If he knows.

      14                   THE WITNESS:        I was not familiar

      15     with what went into the January notice.                   I

      16     didn't work at DHS.           I'm not an independent

      17     subject matter expert on conditions in Haiti.

      18                   Again, though, it seems to note the

      19     difference between 55,000 Haitians in May and

      20     38,000.      That's, what, 17,000 people.              That's a

      21     pretty substantial improvement.

      22                   BY MR. MEDOW:
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 231 of 317 PageID #:
                                    10865

                                                                         Page 231
        1          Q.      Outs of 2 million total, correct?

        2          A.      "Only 38,000 of 2 million total were

        3    still living in camps," is what the thing says.

        4          Q.      So --

        5          A.      So that's -- but between 55 to 38,

        6    17,000, that's a substantial percentage of the

        7    folks who were living in temporary shelters of

        8    some kind.

        9                  So to me that's -- that look -- that

      10     appears to be market progress.                But again,

      11     I'm --

      12           Q.      So in --

      13           A.      -- just seeing this for the --

      14           Q.      So in May, of the 2 million who had

      15     lost their homes, there were 55,000 left in the

      16     camps; and that -- of those 2 million, it

      17     was -- it moved from 55,000 to 38,000 between

      18     May and January, according to the notices,

      19     correct?

      20           A.      According to the notices.

      21           Q.      Now, it's also referenced in the

      22     January notice that Haiti successfully
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 232 of 317 PageID #:
                                    10866

                                                                         Page 232
        1    completed its presidential election in February

        2    of 2017, correct?

        3          A.      Where does it say that?

        4          Q.      Exhibit 150, third page, first

        5    column.

        6          A.      Yep.     I see that.       "Haiti

        7    successfully completed its president election

        8    in February 2017.          The 2010 earthquake

        9    destroyed key government infrastructure,

      10     including dozens of primary federal buildings,

      11     which the Haitian government is working to

      12     rebuild.      The supreme court is already

      13     reinstructed and operational.               And in April

      14     2017, the president announced a project to

      15     rebuild Haiti's national palace."

      16           Q.      Focusing on "Haiti successfully

      17     completed its presidential election in February

      18     2017."

      19                   So that had occurred by the time of

      20     the May 2017 notice, correct?

      21           A.      Yes.     I would assume so.

      22           Q.      And the notion -- also it's
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 233 of 317 PageID #:
                                    10867

                                                                         Page 233
        1    referenced, as you just read, in the January

        2    2018 notice:        "The Supreme Court is already"

        3    reconstruction "and operational."

        4                  Do you see that?

        5          A.      That's what I just read.

        6          Q.      And that -- that occurred in 2015,

        7    didn't it, sir?

        8          A.      I couldn't tell you.

        9          Q.      Did it happen between May of 2017

      10     and January of 2018?

      11           A.      Don't know.

      12           Q.      And it goes on -- in the paragraph

      13     you read, in -- in the January of 2018 notice,

      14     it goes on to say that, in April of 2017, the

      15     president had announced a project to rebuild

      16     the national palace, correct?

      17           A.      I see that.

      18           Q.      And that had happened then before

      19     the May 2017 notice, correct?

      20           A.      Well, it appears from the text that

      21     it was an announcement in April.                So that would

      22     be before May.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 234 of 317 PageID #:
                                    10868

                                                                         Page 234
        1          Q.      In the January notice, it also

        2    indicates that -- last paragraph in that first

        3    column:      "The economy continues to recover."

        4                  It goes on to say that:             "Annual GDP

        5    growth has been 1.7 percent over the period

        6    2010 to 2016," right?

        7          A.      That's what it says.

        8          Q.      So that covered a period prior to

        9    the May 2017 notice, correct?

      10           A.      That's -- again, predates the May

      11     notice.

      12           Q.      And the May notice itself had

      13     indicated -- well, I'm not finding the

      14     reference.       So I don't want to waste more of

      15     your time.

      16                   In the January notice, there's also

      17     a reference to cholera, the cholera outbreak

      18     being at its lowest level.

      19                   Do you see that?

      20           A.      That's what it says.

      21           Q.      How much had it improved -- the

      22     situation improved, to your knowledge, between
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 235 of 317 PageID #:
                                    10869

                                                                         Page 235
        1    May of 2017 and January of 2018?

        2                  MR. TYLER:       So you're asking for his

        3    personal knowledge?

        4                  MR. MEDOW:       To the extent he knows.

        5                  THE WITNESS:        You -- we've already

        6    covered this.        And again, I am not a subject

        7    matter expert on conditions on the ground in

        8    Haiti.

        9                  So I assume that they improved.                But

      10     as -- as far as the information that was

      11     conveyed to me before I left DHS, conditions

      12     were improving.         And as I said before, the

      13     decision in May was a very, very, very close

      14     call for then Secretary Kelly.

      15                   BY MR. MEDOW:

      16           Q.      But nevertheless, the decision in

      17     May was to extend, correct?

      18           A.      The secretary did make a decision to

      19     extend in May.         It was a very, very close call.

      20     And that's the type of decision that is

      21     properly committed to the head of a cabinet

      22     agency to make.         Those are the tough calls that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 236 of 317 PageID #:
                                    10870

                                                                         Page 236
        1    the executive branch has to make.

        2          Q.      Focusing again on the cholera.

        3    So -- just so we're clear.

        4                  To the -- you don't know whether or

        5    to what extent the cholera situation improved

        6    between May of 2017 and January of 2018.

        7          A.      Sitting before you today --

        8          Q.      Yes.

        9          A.      -- I don't -- I didn't research

      10     cholera conditions on the ground in Haiti

      11     before I came to my deposition today.                  So I

      12     couldn't tell you.

      13           Q.      Did you research them at any point

      14     in time?

      15           A.      I don't know.         I don't remember.

      16           Q.      Okay.

      17           A.      I -- I know that these were --

      18     things were generally made known to us when I

      19     was at DHS as we were evaluating this issue.

      20     But I couldn't tell you specifically what rates

      21     of cholera were sitting here before you today.

      22           Q.      In the May notice, Exhibit 140,
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 237 of 317 PageID #:
                                    10871

                                                                         Page 237
        1    third page, second column now:                "It was noted

        2    that, as of May, progress has been made in

        3    combatting cholera," correct?

        4          A.      Where does it say that?

        5          Q.      In that column about seven lines

        6    down?

        7          A.      This is the May notice.

        8          Q.      Yes, sir.

        9                  Third --

      10           A.      "However, progress has been made in

      11     combatting cholera."

      12           Q.      So that was in the May notice,

      13     correct?

      14           A.      Well, it says -- it doesn't say.                   It

      15     just says Haiti has made some progress in the

      16     health sector.

      17                   Whereas, this one from January says:

      18     "Cholera is currently at its lowest level since

      19     the outbreak began."

      20                   I would assume that there must be

      21     some kind of a difference between those two

      22     statements.       To the laymen, it wouldn't.               It
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 238 of 317 PageID #:
                                    10872

                                                                         Page 238
        1    would appear that way.

        2           Q.     But again, you can't tell us to what

        3    extent conditions actually did improve with

        4    respect to cholera between the two dates?

        5           A.     No.     All I can do is read -- read to

        6    you what the words say.             And the words seem to

        7    indicates that things were likely different.

        8    They didn't use the same language.

        9                  (Deposition Exhibit 151 was marked

      10     for identification.)

      11                   BY MR. MEDOW:

      12            Q.     Okay.     Now, you've been handed,

      13     Mr. Hamilton, what's been marked as Exhibit

      14     151.

      15                   This is a document from the

      16     certified administrative record.                Bears Bates

      17     AR-HAITI-00000046 through 63.

      18                   This is -- do you see this is a

      19     USCIS document?

      20            A.     It appears to be.

      21            Q.     And the -- it deals with "TPS

      22     considerations:         Haiti, October 2017"?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 239 of 317 PageID #:
                                    10873

                                                                         Page 239
        1                  Do you see that?

        2          A.      That's what it says.

        3          Q.      If you -- directing your attention

        4    to Page 4, I --

        5          A.      Is this Bates page 49?

        6          Q.      Yeah.     Let me -- let me clean that

        7    up.

        8                  If you look at Bates 48, do you see

        9    the section beginning "Cholera Epidemic and

      10     Healthcare" --

      11           A.      I --

      12           Q.      -- which continues on to 49?

      13           A.      Yes.

      14           Q.      Okay.     On 49 do you see at the

      15     bottom of the text on that page, last paragraph

      16     says:      "While progress has been made in

      17     combating cholera, since the peak of the

      18     epidemic in 2011, cholera has become endemic in

      19     Haiti with 'seasonal peaks regularly triggering

      20     emergency interventions.'             In 2016 the number

      21     of suspected" -- well, let me stop there.

      22                   To your knowledge, sir, was that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 240 of 317 PageID #:
                                    10874

                                                                         Page 240
        1    information that cholera has become endemic in

        2    Haiti with seasonal peaks triggering emergency

        3    intervention, was that information conveyed in

        4    the January 2018 Federal Register notice,

        5    Exhibit 150?

        6                  MR. TYLER:       I'll object.        These

        7    documents speak for itself.

        8                  You, sir, have made the point that

        9    this witness has no independent knowledge of

      10     the cholera outbreak, its history, et cetera,

      11     et cetera.

      12                   MR. MEDOW:       I want to make sure I'm

      13     not misreading the document and missing

      14     something.

      15                   THE WITNESS:        Well, I mean there's

      16     -- there appears to be 17 pages of country

      17     conditions reflected in this report that are

      18     not -- clearly this Federal Register notice is

      19     not the same length.           So there's a lot of

      20     information that's probably in here that may

      21     not be in the Federal Register notice.

      22                   But I don't know what bearing that
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 241 of 317 PageID #:
                                    10875

                                                                         Page 241
        1    has on anything.

        2                  MR. MEDOW:       Well, we'll let the

        3    court decide that.

        4                  BY MR. MEDOW:

        5          Q.      My question is simply was there any

        6    discussion in the January, February '18 notice

        7    of the fact that cholera has become endemic in

        8    Haiti?

        9                  MR. TYLER:       Objection.       The

      10     documents speaks for themselves.

      11                   THE WITNESS:        I -- I don't see that

      12     sentence.       But again, there's 18 pages here.

      13     Just because something's not represented in a

      14     Federal Register notice doesn't mean that it

      15     wasn't before the agency.

      16                   And it clearly is, as you pointed

      17     out, a U.S. Citizenship and Immigration

      18     Services document.          So I have no idea why

      19     things were selected go to in the Federal

      20     Register notice and why they weren't.

      21                   BY MR. MEDOW:

      22           Q.      The Federal Register notice sets
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 242 of 317 PageID #:
                                    10876

                                                                         Page 242
        1    forth the basis for the secretary's

        2    determination, correct?

        3          A.      In general, it explains the basis

        4    for the determination.

        5          Q.      Doesn't the statute require that the

        6    secretary "publish notice in the Federal

        7    Register of his determination (including the

        8    basis for the determination)"?

        9                  MR. TYLER:       Objection.       Calls for

      10     legal conclusion.

      11                   THE WITNESS:        I -- counsel, what --

      12     where are you reading from?

      13                   MR. MEDOW:       The statute.

      14                   THE WITNESS:        INA Section 244?

      15                   MR. MEDOW:       Yes.

      16                   THE WITNESS:        Do you have a copy of

      17     it I can see?

      18                   MR. MEDOW:       Yes.

      19                   (Deposition Exhibit 152 was marked

      20     for identification.)

      21                   BY MR. MEDOW:

      22           Q.      You've been handed Exhibit 152.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 243 of 317 PageID #:
                                    10877

                                                                         Page 243
        1                  Do you recognize this as the TPS

        2    statute?

        3          A.      It appears to be the -- the Westlaw

        4    printout of the TPS statute.

        5          Q.      Okay.     Directing your attention to 8

        6    USC Section 1254a(b)(3)(B), the termination of

        7    designation provision.

        8          A.      Okay.

        9          Q.      Do you see where it reads that, if

      10     certain conditions are met, the attorney

      11     general -- which that later is read to mean the

      12     secretary of DHS, correct, under the DHS

      13     statute?

      14           A.      That's correct.

      15           Q.      Okay.     So the secretary of DHS

      16     "shall terminate the designation by publishing

      17     notice in the Federal Register of the

      18     determination under this subparagraph

      19     (including the basis for the determination),"

      20     correct?

      21           A.      That's what it says.

      22           Q.      Okay.     Going back to the longer
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 244 of 317 PageID #:
                                    10878

                                                                         Page 244
        1    memo, 151.

        2                  Do you have that?

        3          A.      Yes.

        4          Q.      Bates 50.       Still on the cholera

        5    discussion, the top sentence reads:                  "While the

        6    number of suspected cases of cholera has

        7    decline since 2016, Haiti nevertheless remains

        8    'extremely vulnerable" to the disease."

        9                  Do you see that?

      10           A.      I do.

      11           Q.      Was that information put forth in

      12     the Federal Register notice in January 2 --

      13     2018?

      14                   MR. TYLER:       Objection.       The document

      15     speaks for itself.

      16                   It's just -- this is argumentative.

      17     Just -- you're seemingly arguing on behalf of

      18     your opinion that the wrong decision was

      19     reached.      Yet this is a fact witness.

      20                   THE WITNESS:        I mean I -- I can --

      21     we can sit here all day, and we can read the

      22     different TPS notices.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 245 of 317 PageID #:
                                    10879

                                                                         Page 245
        1                  But as I've pointed out repeatedly,

        2    there's 18 pages of things here.                Just because

        3    something appears in this report and it doesn't

        4    appear in the notice doesn't mean that the

        5    notice is somehow inadequate.

        6                  It explains the basis for the

        7    secretary's decision.            It's a discretionary

        8    decision that's committed to the secretary

        9    that's not supposed to be judicially reviewable

      10     by statute.

      11                   So, you know, I -- I don't know what

      12     we're doing here.          But we can keep -- we can

      13     keep reading the documents.              It's fine by me.

      14                   BY MR. MEDOW:

      15           Q.      Somebody had to make a decision as

      16     to what information in 151 would make its way

      17     into 150, correct?

      18           A.      Presumably someone would have to

      19     decide what to put in the Federal Register

      20     notice.

      21           Q.      And as far as we can tell, whoever

      22     that person was decided not to include the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 246 of 317 PageID #:
                                    10880

                                                                         Page 246
        1    information that "Haiti remains 'extremely

        2    vulnerable' to cholera," correct?

        3                  MR. TYLER:       Objection.

        4    Argumentative.

        5                  THE WITNESS:        I -- there is, again,

        6    18 pages of things in here that mostly do not

        7    appear to be captured in the Federal Register

        8    notice.      It does not mean they were not

        9    considered.       And it doesn't mean that it's

      10     relevant whatsoever.

      11                   Because there's a lot of good things

      12     in here, and there's a lot of, you know, maybe

      13     not so good things.           I don't know.        Just

      14     depends on your perspective.

      15                   There is a lot of factual

      16     information in this USCIS report.                 And there's

      17     no requirement for USCIS to put an 18-page

      18     report into a Federal Register notice.

      19                   What's required is for the secretary

      20     to record their decision and why they're making

      21     that decision.         And that appears to be what

      22     they did in January of 2018.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 247 of 317 PageID #:
                                    10881

                                                                         Page 247
        1                  BY MR. MEDOW:

        2          Q.      Can you point me to any good

        3    information in 151 that -- that was not

        4    reported in 150?

        5                  MR. TYLER:       Objection.       This is

        6    argumentative.         The document speaks for itself.

        7                  What's the purpose for this, other

        8    than arguing with this witness about whether an

        9    appropriate decision was made or not.

      10                   THE WITNESS:        I mean, like I said,

      11     if you want to -- if you want to sit here, give

      12     me time, I will read over this entire 18-page

      13     document right now, and we can talk about every

      14     specific sentence in this document if that's

      15     what you want to do.

      16                   BY MR. MEDOW:

      17           Q.      Are you -- as you sit here right

      18     now, are you aware of what -- anything that you

      19     could call good information that was not

      20     reflected in the notice?

      21                   MR. TYLER:       Objection.

      22                   Again, you're referring to a January
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 248 of 317 PageID #:
                                    10882

                                                                         Page 248
        1    2018 notice.        This witness was no longer with

        2    the Department of Homeland Security.                  He has no

        3    factual knowledge of this as such.                 You're just

        4    arguing with him.

        5                  THE WITNESS:        This document

        6    allegedly describes varying changing conditions

        7    within the country of Haiti, various

        8    improvements, various declines, just depending

        9    on the subject matter that you're looking at,

      10     describing all kinds of different factors.

      11                   You know, again, I don't -- I don't

      12     know specifically what it is that you're

      13     interested in here.           There's all kinds of

      14     information in here that is not necessarily

      15     reflecting in the Federal Register notice, nor

      16     does this purport to be the only document that

      17     DHS looked at at the time they made their

      18     decision.

      19                   So if, you know, if -- if your

      20     insinuation is that somehow this entire report

      21     needed to be reported in the Federal Register,

      22     you're fine to -- you're fine to believe that.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 249 of 317 PageID #:
                                    10883

                                                                         Page 249
        1                  BY MR. MEDOW:

        2          Q.      Exhibit 151, first page.

        3                  Do you have that?

        4          A.      I do.

        5          Q.      Second paragraph, second sentence

        6    reads:     "Many of the conditions prompting the

        7    original January 2010 TPS designation persist,

        8    and the country remains vulnerable to external

        9    shocks and internal fragility," correct?

      10           A.      That's what it says.

      11           Q.      Last page of the exhibit, last

      12     sentence is:        "Due to the conditions outlined

      13     in this report, Haiti's recovery from the 2010

      14     earthquake could be characterized as falling

      15     into what one nongovernmental organization

      16     recently described as 'the country's tragic

      17     pattern of 'one step forward, two steps back.'"

      18                   Did I read that correctly?

      19           A.      That's what it says.

      20                   MR. MEDOW:       Okay.     Let -- let me

      21     give you another exhibit.

      22                   MR. TYLER:       Counsel, you're just
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 250 of 317 PageID #:
                                    10884

                                                                         Page 250
        1    asking him to read from documents that speak

        2    for themselves.

        3                  Is this why we're here this

        4    afternoon?

        5                  MR. MEDOW:       We're here for

        6    discovery.

        7                  MR. TYLER:       Of facts.

        8                  MR. MEDOW:       Yeah.

        9                  MR. TYLER:       Which we have not

      10     touched upon in some 45 minutes now.

      11                   MR. MEDOW:       Well, that's your view.

      12                   (Deposition Exhibit 153 was marked

      13     for identification.)

      14                   BY MR. MEDOW:

      15           Q.      Okay.     Mr. Hamilton, you should now

      16     have Exhibit 153 --

      17           A.      Yep.

      18           Q.      -- in front of you, a one-page

      19     document.       Appears to been an e-mail you sent

      20     on Friday, April 7th, 2017, 7:58 a.m., Bates

      21     CP_00001526.

      22           A.      Got it.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 251 of 317 PageID #:
                                    10885

                                                                         Page 251
        1           Q.       Is this, in fact, an e-mail you sent

        2    on April 7, 2017?

        3           A.       It looks like it.

        4           Q.       And you -- this was an internal

        5    e-mail, right; it went to just people at DHS?

        6           A.       It looks that way.

        7           Q.       The subject of the e-mail is "TPS"?

        8           A.       It is.

        9           Q.       Okay.    You write -- you make

      10     reference in the first line to S1.

      11                     That, again, is Mr. Kelly at this

      12     point?

      13            A.       That would be correct.

      14            Q.       And you -- you say in the first

      15     paragraph:        "Mr. Kelly wants a small briefing

      16     on TPS likely on Monday."

      17                     I'll skip the next sentence.

      18                     You go on in the next paragraph to

      19     say:        "In addition to the general TPS document

      20     we had last week (showing country, designation,

      21     expiration, et cetera) he would like the

      22     following related to Haiti."
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 252 of 317 PageID #:
                                    10886

                                                                         Page 252
        1                  Do you see that?

        2           A.     I do.

        3           Q.     "He," again, would be referring to

        4    Secretary Kelly, correct?

        5           A.     Yep.

        6           Q.     And you -- you ask questions -- or

        7    the information -- for example, the first

        8    bullet on -- you like the -- it says:

        9    "Secretary Kelly would like the following

      10     related to Haiti," first item, "Details on how

      11     many are on public and private relief,"

      12     correct?

      13            A.     That's what it says.

      14            Q.     Okay.     By "how many" there, you're

      15     referring to how many Haiti beneficiaries of

      16     TPS?

      17            A.     I would assume so.

      18            Q.     And what you're asking -- or you're

      19     passing on the secretary's request to learn how

      20     many of those beneficiaries, among other

      21     things, are on public or private relief,

      22     correct?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 253 of 317 PageID #:
                                    10887

                                                                         Page 253
        1          A.      That -- it appears that that is,

        2    yes, what this e-mail represents.

        3          Q.      Okay.     Public or -- by public or

        4    private relief, you meant welfare or what?

        5          A.      I would assume so.

        6          Q.      And you also, among other things,

        7    were passing on the secretary's request for

        8    information on how many of the TPS Haitian

        9    beneficiaries had been convicted of crimes of

      10     any kind, correct?

      11           A.      Correct.

      12           Q.      Okay.     Do you recall when Secretary

      13     Kelly communicated to you that he wanted this

      14     information?

      15           A.      I don't recall specifically.

      16     Presumably it would have been before Friday,

      17     April 7th at --

      18           Q.      Would have been --

      19           A.      -- 7:58 a.m.

      20           Q.      -- about that time?

      21           A.      I don't know.

      22           Q.      Is this --
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 254 of 317 PageID #:
                                    10888

                                                                         Page 254
        1          A.      Maybe.

        2          Q.      If the secretary asked you for

        3    information, is it something you jump on to get

        4    out or --

        5          A.      I tend to take quick action on

        6    whatever my principal wants.

        7          Q.      Did the secretary tell you why he

        8    wanted the information?

        9          A.      Did he tell me why he wanted this

      10     information?

      11           Q.      The information you're seeking in

      12     the e-mail.

      13           A.      I don't recall this specific

      14     situation.       But what I can recall is that

      15     Secretary Kelly was very interested in

      16     background, circumstantial evidence,

      17     information, facts related to various decisions

      18     he made as secretary at DHS.

      19                   He wanted to be informed, make the

      20     best decisions that he could, and so was very

      21     interested in receiving any available

      22     information so that he could make an informed
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 255 of 317 PageID #:
                                    10889

                                                                         Page 255
        1    decision.

        2          Q.      Do you know if the idea to seek this

        3    information came from Secretary Kelly himself

        4    or if somebody in turn had asked him to get it?

        5          A.      I -- I couldn't tell you every

        6    discussion Secretary Kelly ever had.                  But

        7    Secretary Kelly, again, as I've just said,

        8    repeatedly was interested in getting additional

        9    information, no matter what the subject was, on

      10     things so that he could make informed

      11     decisions.

      12                   And so this appears to be my attempt

      13     to get that information for him.

      14           Q.      Do you know had DHS sought this type

      15     of information previously in connection with a

      16     decision on whether or not to extend of

      17     terminate a country under TPS?

      18           A.      I don't -- I don't know specifically

      19     what the prior administration did or didn't ask

      20     for, what they did internally.                I wasn't there.

      21                   I have no idea what they looked at,

      22     what they considered.            That would be pure
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 256 of 317 PageID #:
                                    10890

                                                                         Page 256
        1    speculation on my part.

        2          Q.      Did DHS track the type of

        3    information you were seeking to collect?

        4          A.      Oftentimes not.         Oftentimes their

        5    systems did not collect information that a

        6    principal might assume that an agency would

        7    have, such as how many people have been

        8    convicted of crimes who were living in the

        9    United States under the good graces of the

      10     United States Government so I -- that seems

      11     like a reasonable thing for a principal to want

      12     to ask to know.

      13                   And the fact that the department

      14     didn't seem to have it oftentimes was

      15     interesting.

      16           Q.      As you write in the e-mail, this

      17     request was specific to Haiti, correct?

      18           A.      It looks -- it says:            "He would like

      19     the following related to Haiti."

      20           Q.      Was the -- the same information

      21     sought with respect to citizens of any other

      22     country designated under TPS, to your
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 257 of 317 PageID #:
                                    10891

                                                                         Page 257
        1    knowledge?

        2          A.      I don't remember.          But what I do

        3    know is that Secretary Kelly was gone in July

        4    of 2017.      And many of those other decisions

        5    were made after July of 2017.

        6                  So I don't -- I don't know.              I don't

        7    remember what was asked for.               Different

        8    principals have different styles.                 They want

        9    different kinds of information.                I don't recall

      10     if Acting Secretary Duke wanted this

      11     information or if she doesn't.

      12                   All I know is that Secretary Kelly

      13     wanted more information, very curious by

      14     nature, wanted to know things so he could make

      15     good decisions.

      16           Q.      Looking at the -- I guess formally

      17     third paragraph from the bottom, you write:

      18     "Please keep the prep for this briefing limited

      19     to those on this e-mail.             If you need a

      20     specific data set and need to ask someone to

      21     pull it, please do not indicate what is it for.

      22     I don't want this to turn into a big thing
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 258 of 317 PageID #:
                                    10892

                                                                         Page 258
        1    where people start prodding and things start

        2    leaking out."

        3                  Do you see that?

        4          A.      I do.

        5          Q.      What were you concerned might start

        6    leaking out?

        7          A.      Well, as I recall -- I seem to have

        8    a vague recollection of some of this

        9    information -- the fact that this was asked for

      10     actually did seem to get in the news somehow.

      11                   People run to the media when

      12     they think that there's something that's

      13     newsworthy.       And it's disappointing because a

      14     principal needs to have information to make

      15     informed decisions; and if a principal can't

      16     get that information without it going to the

      17     media or to some kind of litigant or somebody,

      18     they can't make the right decisions that they

      19     heed to make.         It is very unfortunate.

      20                   So this is an expression from me

      21     that we wanted to get this information, but at

      22     the same time, we don't want it to blow up and
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 259 of 317 PageID #:
                                    10893

                                                                         Page 259
        1    turn into a media spectacle, media circus, so

        2    that he couldn't make the decision that he

        3    needs to make.

        4          Q.      Was there something about the

        5    request itself that concerned you it might blow

        6    up into a media spectacle?

        7          A.      Any time you ask for information on

        8    anything -- anything that we've done involving

        9    immigration anywhere where I have worked gets

      10     medical were attention.             It's just the nature

      11     of it.

      12                   This is April.         I mean there's media

      13     inquiry poking into everything.                Things leak

      14     out of USCIS left and right.               It's just the

      15     nature of business right now.

      16                   So if -- if -- it -- it's very

      17     rational that a principal would want to ask for

      18     information, be able to ensure that his

      19     requests for confidential information are kept

      20     confidential, and that he receives that

      21     information without having to deal with

      22     inquiries as to why he's asking for it.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 260 of 317 PageID #:
                                    10894

                                                                         Page 260
        1                  It's -- it's -- it's why this --

        2    this entire exercise is silly.

        3          Q.      Did you believe, at the time you

        4    sent the e-mail, that the information being

        5    sought was relevant to the decision on Haiti?

        6          A.      It could have been.           It could not

        7    have been.       He wanted more information.              As I

        8    recall, there is one specific subsection under

        9    the TPS statutes.          And you have it here in

      10     Exhibit 152 about designations under subsection

      11     C.

      12                   And it says specifically:              "Unless

      13     the attorney general," secretary, "finds that

      14     permitting the aliens to remain temporarily in

      15     the United States is contrary to the national

      16     interest of the United States."

      17                   So conceivably maybe some of this

      18     could factor into that decision.                But who

      19     knows.     If it's -- you know, I mean if there's

      20     lots of criminals, I think a principal could

      21     decide that there's -- it might be contrary to

      22     the interest of the United States.                 But maybe
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 261 of 317 PageID #:
                                    10895

                                                                         Page 261
        1    there's not, and so maybe he decides it is not

        2    contrary to the interest of the United States.

        3                  It's -- it's, again, part of a

        4    practice of getting information so you can make

        5    good decisions.

        6          Q.      As you alluded to, the fact this

        7    information was being sought did leak, correct?

        8          A.      It -- it seems to ring a bell.

        9                  (Deposition Exhibit 154 was marked

      10     for identification.)

      11                   THE WITNESS:        Thank you, ma'am.

      12                   BY MR. MEDOW:

      13           Q.      Okay.     Mr. Hamilton, you now have

      14     Exhibit 154, which is simply an article we

      15     printed off the Internet dated May 9, so

      16     roughly a month after your e-mail in 2017.

      17                   Is this related to the leak you were

      18     mentioning?

      19           A.      This -- I mean, again, I don't have

      20     a specific recollection of how it leaked or

      21     where or when.         But it appears to be related.

      22           Q.      Okay.     And just so we have the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 262 of 317 PageID #:
                                    10896

                                                                         Page 262
        1    context, looking on the first page, the author

        2    of the article says:           "Internal e-mails

        3    obtained by the Associated Press show a top

        4    immigration official wanted not only crime data

        5    on Haitians who are protected under -- from

        6    deportation under the Temporary Protected

        7    Status program but also how many were receiving

        8    public benefits," correct?

        9          A.      Yep.

      10           Q.      And that is the same subject matter

      11     as your -- or addressed in your e-mail, 153,

      12     correct?

      13           A.      Appears to be the same.

      14                   It's unfortunate that principals

      15     can't ask questions to get information.                   They

      16     can't get facts without being worried about it

      17     leaking to the press or coming out in

      18     litigation.       So it frustrates their ability to

      19     make decisions.

      20           Q.      Looking on the second page of the --

      21     Exhibit 154, third paragraph says:                 "Department

      22     spokesman David" -- is it Lapan?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 263 of 317 PageID #:
                                    10897

                                                                         Page 263
        1          A.      Lapan.

        2          Q.      -- "said Tuesday that criminal

        3    history and other information requested by

        4    policy chief Kathy Nuebel Kovarik won't be used

        5    to make a final decision about Temporary

        6    Protected Status.          Lapan" -- or "Lapan" -- how

        7    is it said?

        8          A.      Lapan.

        9          Q.      Lapan.

      10                   "Lapan said the questions were asked

      11     so that Kelly could have a fuller understanding

      12     of who is in the program."

      13                   Was Mr. Lapan authorized, as far as

      14     you know, to make those statements?

      15           A.      Dave Lapan was the department

      16     spokesman.       So he would have been authorized to

      17     talk to the press.

      18           Q.      Did you have input or weigh in on

      19     how the department should respond to the leaked

      20     e-mails?

      21           A.      I don't recall.

      22           Q.      Okay.     Did you agree with the
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 264 of 317 PageID #:
                                    10898

                                                                         Page 264
        1    approach Mr. Lapan took, as reported in Exhibit

        2    154?

        3                   MR. TYLER:      Objection.       Vague.

        4                   THE WITNESS:       Which part?        The last

        5    sentence?

        6                   BY MR. MEDOW:

        7           Q.      Actually, I'm more -- I'm more

        8    focused on the first sentence that -- where

        9    Lapan says "criminal history and other

      10     information requested won't be used to make a

      11     final decision."

      12                    Do you see that?

      13                    Were you in agreement with that

      14     approach?

      15            A.      I don't know.        I mean it won't be

      16     used.       I'm not sure if that's accurate or not.

      17     I suppose it could be used for that reasons

      18     that I said earlier.

      19                    But I -- I mean, you know, who knows

      20     if it's -- the press has a -- what a reporter

      21     says -- it's not a direct quote.                It says that

      22     it won't be used to -- I don't know what Dave
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 265 of 317 PageID #:
                                    10899

                                                                         Page 265
        1    told Ms. Caldwell, the reporter, if he said

        2    that it wouldn't be the factor, a factor.                    I

        3    have no idea what he told her, what their

        4    conversation was like.

        5                  And so I couldn't tell you whether

        6    or not I agree with it or disagree with it

        7    completely.

        8          Q.      Now, the decision -- as we've seen

        9    before, the decision on Haiti, the first

      10     decision, was in late May of 2017, right?

      11           A.      It sure was.

      12           Q.      Prior to the release -- public

      13     release of the decision, do you recall being

      14     involved in discussions and -- or -- or

      15     internal meetings about how do you respond to

      16     press inquiries relating to that decision?

      17           A.      I generally, as part of my duties,

      18     assisted with guidance from the secretary's

      19     perspective on responding to press inquiries.

      20           Q.      That -- that's something you would

      21     typically do, right, on a --

      22           A.      In general.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 266 of 317 PageID #:
                                    10900

                                                                         Page 266
        1          Q.      Yeah?

        2          A.      I couldn't tell you if we did it

        3    every time or most of the time or -- or not.                     I

        4    just know that it -- from time to time it would

        5    come up.

        6                  MR. MEDOW:       Okay.

        7                  (Deposition Exhibit 155 was marked

        8    for identification.)

        9                  BY MR. MEDOW:

      10           Q.      Okay.     Mr. Hamilton, you should now

      11     have 155, Exhibit 155, a multipage e-mail

      12     bearing Bates DPP_00007775 through 78.

      13                   Note -- and direct your attention --

      14     do you see in the "To" line on the first page

      15     you're one of the recipients?

      16           A.      I see that.

      17           Q.      Is this, in fact, an e-mail you

      18     received on or about May 20th of 2017?

      19           A.      I assume so.

      20           Q.      And this -- the subject line of the

      21     e-mail is "Approval and Input Needed:                  Draft

      22     Talking Points in QA for Haiti TPS Announcement
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 267 of 317 PageID #:
                                    10901

                                                                         Page 267
        1    Monday," correct?

        2          A.      That's what it says.

        3          Q.      And the author, a Ms. Claffey,

        4    C-L-A-F-F-E-Y, correct?

        5          A.      Yep.

        6          Q.      Was she in the press office or what?

        7          A.      Her signature line says "Deputy

        8    Assistant Secretary for Strategic

        9    Communications, Office of Public Affairs, U.S.

      10     Department of Homeland Security."

      11           Q.      It does indeed.

      12                   And she writes that:            "Please find

      13     attached and below draft talking points in Q&A

      14     document for Monday's announcement on Haiti TPS

      15     extension," correct?

      16           A.      That's what it says.

      17           Q.      And she asks for edits and approval,

      18     right?

      19           A.      "We are asking for edits and

      20     approval as well as any additional questions

      21     and answers that you think could come up in

      22     conversations with media and stakeholders."
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 268 of 317 PageID #:
                                    10902

                                                                         Page 268
        1          Q.      Okay.     And is this -- is it a

        2    typical practice surrounding decisions of this

        3    nature to try to anticipate questions that may

        4    come up and provide proposed answers?

        5          A.      I mean it's a very broad question.

        6    But generally, yes, that's the job of a press

        7    office --

        8          Q.      The --

        9          A.      -- department to provide information

      10     and, in this case, to, as the subject line

      11     says, draft, to have deliberative process, and

      12     to have -- be able to freely discuss draft

      13     documents.

      14                   Who knows if all the information is

      15     correct.      And so they solicit viewpoints from

      16     various people within the departments to make

      17     edits and make the best product that they can.

      18           Q.      Okay.     Second page of the document

      19     under "Questions and answers," do you see that?

      20           A.      I do.

      21           Q.      Skipping over the first block, do

      22     you see the next block says:               "War crime and
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 269 of 317 PageID #:
                                    10903

                                                                         Page 269
        1    public benefits data used to make the

        2    decision?"

        3                  Then it appears to be the proposed

        4    answer is:       "No.     Criminal history and public

        5    benefit usage was not used as criteria for the

        6    TPS determination.          The decision was based on

        7    whether Haiti met the statutory conditions for

        8    TPS."

        9                  Do you see that?

      10           A.      I see that.

      11           Q.      Did you provide any edits or

      12     approval for that response?

      13           A.      I have no idea.         This is the draft

      14     that the office --

      15           Q.      I understand that?

      16           A.      -- of public affairs sent.              I don't

      17     -- I couldn't tell you --

      18           Q.      Did you --

      19           A.      -- what I edited, if I edited.                I

      20     have no recollection.

      21           Q.      Do you recall whether or not you

      22     agreed or disagreed with the proposed answer?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 270 of 317 PageID #:
                                    10904

                                                                         Page 270
        1          A.      Don't -- I don't recall.

        2          Q.      Turning the page, so Bates 77.

        3    Third paragraph reads:            "Why Secretary Kelly

        4    requested data on TPS Haiti recipients to USCIS

        5    staff?"

        6                  Seems the proposed answer is:

        7    "Secretary Kelly, separate and distinct from

        8    the decision on TPS for Haiti, asked DHS staff

        9    for information to increase his understanding

      10     of how the TPS program operates and the

      11     elements of information we have on program

      12     recipients."

      13                   Do you see that?

      14           A.      I see that.

      15           Q.      Same question as before:             Did you

      16     offer any opinion on that proposed answer?

      17           A.      I could not tell you today, nearly

      18     two years later, whether or not I edited

      19     specific questions and answers on a draft

      20     deliberative document circulated between lots

      21     of people within the department.                I have no

      22     idea.      That's why we have a deliberative
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 271 of 317 PageID #:
                                    10905

                                                                         Page 271
        1    process.

        2          Q.      Do -- does- - as you sit here, do

        3    you recall whether or not you agreed with the

        4    proposed answer?

        5          A.      I have -- I have no idea.              I don't

        6    recall what I thought then.              You're asking me

        7    about what I thought two years ago about a

        8    draft document that the press shop put

        9    together.       I have no idea.

      10           Q.      And two paragraphs down reads:                 "How

      11     much did information about criminal activity by

      12     Haitians in the U.S. factor into the decision?"

      13                   Proposed answer is:           "None.     The

      14     decision was based on whether Haiti met the

      15     statutory conditions for TPS."

      16                   Same question:         Do you recall

      17     whether at the time you agreed or disagreed

      18     with the proposed answer?

      19           A.      And I'll give you the same answer,

      20     which is I have no idea.

      21                   This -- this is crazy.            Because

      22     we're sitting here talking about a draft
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 272 of 317 PageID #:
                                    10906

                                                                         Page 272
        1    document circulated within a department and

        2    not -- I -- I don't know what we're doing here.

        3                  BY MR. MEDOW:

        4          Q.      The press call that happened

        5    thereafter, the embargoed call we talk about

        6    before --

        7          A.      The one that someone said was

        8    embargoed in their notes?

        9          Q.      Yes.

      10                   Or actually testified that's what

      11     the notes were of, an embargoed press call.

      12           A.      Okay.

      13           Q.      During that press call, did this

      14     subject come up, namely the seeking of

      15     information on Haitian criminal activity and

      16     benefits --

      17           A.      I couldn't -- I couldn't tell you.

      18           Q.      Let's -- if we could pull out 136.

      19                   MR. TYLER:       What document is that?

      20                   MR. MEDOW:       It is the notes.

      21                   BY MR. MEDOW:

      22           Q.      Got them?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 273 of 317 PageID #:
                                    10907

                                                                         Page 273
        1          A.      These were Ms. Anderson's --

        2          Q.      Correct.

        3                  Let me direct your -- I'm going to

        4    direct your attention to certain sections and

        5    see if it jogs your recollection.

        6                  Again, I'll -- I'll represent to you

        7    she testified this was her notes from this call

        8    with media members embargoed.               She said -- she

        9    testified that you were there, and you spoke

      10     during the call.

      11                   Looking on the first page, the --

      12     the very first entry -- make sure I read it

      13     right -- she read this into the record at her

      14     deposition on Page 90 -- 297.

      15                   And that first -- first entry she

      16     read is:      "S1," again Mr. Kelly "made decision

      17     on Section 244, nothing more."

      18                   Do you see that?

      19           A.      I see that.

      20           Q.      Do you recall whether or not you

      21     were the person who made that comment?

      22           A.      I -- I don't recall.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 274 of 317 PageID #:
                                    10908

                                                                         Page 274
        1          Q.      That comment would be consistent

        2    with the talking points memo we just looked at,

        3    correct?

        4          A.      It seems to indicate the same thing.

        5          Q.      Similarly on the next page, Bates

        6    Page 9, at the bottom she recorded the

        7    following, according to her testimony at Page

        8    301 of her deposition:            "Crime?      S1 made his

        9    decision on factors outlined in" -- "in 244."

      10                   It goes on:        "S1 asked" -- "asked

      11     for" -- "S1 asked for information.                 Is about

      12     program -- programatic integrity, common sense

      13     questions like crime, employed, in school.

      14     U.S. has not previously collected or reported

      15     on previously.         S1 needs to be able to answer

      16     to American people."

      17                   Do you -- were you the person who

      18     uttered those comments, to the best of your

      19     recollection?

      20           A.      I have no idea.         As I've said

      21     before, if I was on this specific call, if

      22     those are my -- in fact, my comments, I don't
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 275 of 317 PageID #:
                                    10909

                                                                         Page 275
        1    know.

        2          Q.      The message again is consistent with

        3    the talking points, correct?

        4          A.      It seems to be consistent with the

        5    talking points.         And it seems to be consistent

        6    with the general proposition that the secretary

        7    wanted to make his decisions with information.

        8          Q.      Did you believe at that time that

        9    efforts should continue to try to collect the

      10     type of information you had addressed in your

      11     April e-mail?

      12           A.      Did I believe at that time that we

      13     should be able to collect that information?

      14           Q.      We've -- we've been looking at the

      15     talking points and the press call late May.

      16           A.      Sure.

      17           Q.      In April, the prior month, you had

      18     sent around an e-mail seeking various

      19     information.

      20                   At the time of the press inquiries

      21     and calls in late May, did you remain of the

      22     view that the department should continue trying
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 276 of 317 PageID #:
                                    10910

                                                                         Page 276
        1    to seek the information on Haitian TPS

        2    beneficiaries as reflected in your April

        3    e-mail?

        4                  MR. TYLER:       Objection.       It misstates

        5    testimony -- prior testimony and the evidence.

        6    The -- the record seems to indicate it was the

        7    secretary that asked Mr. Hamilton to collect

        8    that information.

        9                  BY MR. MEDOW:

      10           Q.      Did you think that information

      11     should be collected --

      12           A.      Did I think --

      13           Q.      -- going forward from May?

      14           A.      Did I think that this information

      15     should be collected?

      16           Q.      Yes.     The information reflected in

      17     your April 7th e-mail, 153.

      18           A.      I couldn't tell you my state of mind

      19     at that point in time.            But seems reasonable.

      20     To be able to determine how many people have

      21     been convicted of crimes seems like pretty

      22     relevant information for a decision maker.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 277 of 317 PageID #:
                                    10911

                                                                         Page 277
        1                  MR. MEDOW:       Let me -- let me show

        2    you another document.

        3                  (Deposition Exhibit 156 was marked

        4    for identification.)

        5                  THE WITNESS:        Thank you, ma'am.

        6                  BY MR. MEDOW:

        7          Q.      Okay.     Mr. Hamilton, you've been

        8    given now what's been marked as Exhibit --

        9                  MR. MEDOW:       May have given you the

      10     wrong one.       I apologize.        Put that one aside

      11     for now.      Yes.     I apologize.

      12                   (Deposition Exhibit 157 was marked

      13     for identification.)

      14                   THE WITNESS:        Thank you, ma'am.

      15                   BY MR. MEDOW:

      16           Q.      Okay.     Let -- let me orient you,

      17     Mr. Hamilton, on Exhibit 157.               These are,

      18     again, notes from Ms. Anderson.

      19           A.      Okay.

      20           Q.      And she has testified that -- it is

      21     268 of her transcript -- that these are notes

      22     from a meeting she had on May 19 -- so roughly
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 278 of 317 PageID #:
                                    10912

                                                                         Page 278
        1    the same time period we've been talking

        2    about -- with you and -- I guess it's- - at

        3    that point Assistant Secretary Duke.

        4          A.      You mean Deputy Secretary --

        5          Q.      I --

        6          A.      -- Duke.

        7          Q.      I'll take your correction.

        8                  Ms. Duke and you.

        9          A.      Okay.

      10           Q.      And let me direct your -- direct you

      11     to the carryover from Bates Page 2 to Bates

      12     Page 3.      And let me read to you from Page 275

      13     of Ms. Anderson's deposition how she read her

      14     notes for us.

      15                   And it -- it's starting with -- five

      16     lines from the bottom on Bates 02, she wrote:

      17     "Gene - we haven't tracked data public

      18     benefits.       We don't know," with a question mark

      19     -- I'm sorry.         Question mark after "public

      20     benefits."

      21                   Goes on to say:         "We don't know,

      22     hey, what are you doing with your time here.
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 279 of 317 PageID #:
                                    10913

                                                                         Page 279
        1    During next six months for Haiti and going

        2    forward, have to increase reporting and metrics

        3    so we can tell American people what is

        4    happening, not limit it to TPS."

        5                  Do you see that?

        6           A.     I do.

        7           Q.     She I believe said you were the

        8    speaker of these comments as indicated by the

        9    notation "Gene."

      10                   Do you recall making comments of

      11     this sort in the May 19, 2017 time period?

      12            A.     I don't remember a May 19th meeting.

      13     I don't remember what meeting this specifically

      14     was.

      15                   But as I've indicated, it seems

      16     rational for a department to have facts and

      17     information for principals to be able to make

      18     decisions on.

      19            Q.     And are these notes consistent with

      20     your view as of May 19th of 2017 that, in

      21     particular during the next six months, this --

      22     the type of information we've been talking
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 280 of 317 PageID #:
                                    10914

                                                                         Page 280
        1    about should be sought on Haitians?

        2          A.      Which parts of the notes?

        3          Q.      The -- the part I read, the

        4    carryover from Bates 2 to Bates 3.

        5                  See, the very last line on 2 is:

        6    "During next six months for Haiti and going

        7    forward, have to increase reports of metrics so

        8    we can tell American people what is happening."

        9          A.      And so what's your question?

      10           Q.      My question is are these notes

      11     consistent with your recollection of your view

      12     as of May 19th of 2017 that going forward the

      13     information should be sought with respect to

      14     Haitian beneficiaries of TPS?

      15           A.      I don't think that it -- it's a fair

      16     characterization of this being limited to

      17     Haitian beneficiaries.

      18                   I think my view has been and is now

      19     that department should be able to maintain and

      20     report on facts so that the principals can make

      21     good decisions.

      22           Q.      Again, do you have any recollection
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 281 of 317 PageID #:
                                    10915

                                                                         Page 281
        1    of the department at any time seeking crime or

        2    benefit data on any TPS population other than

        3    Haitians?

        4                  MR. TYLER:       Asked and answered.

        5    Objection.

        6                  THE WITNESS:        I've already answered

        7    your question.

        8                  BY MR. MEDOW:

        9          Q.      Your testimony remains as you

      10     testified before?

      11           A.      Yes.

      12                   And I see in this note:             "S1 and S2

      13     like to make decisions on the facts."

      14           Q.      Is that something you said?

      15           A.      I don't know if I said that or not.

      16     But there's a lot of stuff in here that seems

      17     fairly rational.

      18           Q.      Did -- to your knowledge, sir, did

      19     anyone at DHS ever study whether or not the

      20     Haitian TPS population took more out or put

      21     more in, in a monetary sense, once you take

      22     into account things like tax payments?
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 282 of 317 PageID #:
                                    10916

                                                                         Page 282
        1                  Do you recall any --

        2          A.      I have --

        3          Q.      -- study of that sort?

        4          A.      -- no idea.        Not to -- not to my

        5    knowledge.

        6          Q.      Was that type of information as to

        7    the net benefit or cost of the Haitian TPS

        8    population, to your recollection, ever

        9    furnished to DHS by any outside groups?

      10           A.      I don't know.

      11                   But it would be awfully strange for

      12     an outside group to furnish information like

      13     that if the department itself can't even speak

      14     to it.     So it -- therein lies the reason why

      15     you would want to have this information.

      16                   You can know if it's a good benefit

      17     or if it's not or -- again, principals need to

      18     have information.

      19                   MR. MEDOW:       Okay.     We're --

      20                   THE WITNESS:        There is nothing wrong

      21     with asking for information.

      22                   MR. MEDOW:       We're at a good stopping
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 283 of 317 PageID #:
                                    10917

                                                                         Page 283
        1    point.     About to change subjects.              So I'd

        2    recommend we take a short break and try to

        3    finish up.

        4                  THE VIDEOGRAPHER:          We are going off

        5    the record.

        6                  The time is 3:33 p.m.

        7                  (A short recess was taken.)

        8                  THE VIDEOGRAPHER:          We are back on

        9    the record.

      10                   The time is 3:41 p.m.

      11                   MR. MEDOW:       Mr. Hamilton, at this

      12     time I have no further questions.

      13                   I pass the witness.

      14                   MR. TYLER:       No questions from

      15     defendants -- by counsel on behalf of the

      16     defendants.

      17                   MR. MEDOW:       Okay.

      18                   THE VIDEOGRAPHER:          This marks the

      19     end of the deposition of Gene Hamilton.

      20                   We are going off the record.

      21                   The time is 3:42 p.m.

      22                   (Whereupon, the proceeding was
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 284 of 317 PageID #:
                                    10918

                                                                         Page 284
        1    concluded at 3:42 p.m.)

        2

        3

        4

        5

        6

        7

        8

        9

      10

      11

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 285 of 317 PageID #:
                                    10919

                                                                         Page 285
        1                 CERTIFICATE OF NOTARY PUBLIC

        2               I, Bonnie L. Russo, the officer before

        3    whom the foregoing deposition was taken, do

        4    hereby certify that the witness whose testimony

        5    appears in the foregoing deposition was duly

        6    sworn by me; that the testimony of said witness

        7    was taken by me in shorthand and thereafter

        8    reduced to computerized transcription under my

        9    direction; that said deposition is a true

      10     record of the testimony given by said witness;

      11     that I am neither counsel for, related to, nor

      12     employed by any of the parties to the action in

      13     which this deposition was taken; and further,

      14     that I am not a relative or employee of any

      15     attorney or counsel employed by the parties

      16     hereto, nor financially or otherwise interested

      17     in the outcome of the action.

      18

      19                             ____________________________.

      20                            Notary Public in and for

      21                             the District of Columbia

      22     My Commission expires:            June 30, 2020
Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 286 of 317 PageID #:
                                    10920

                                                                         Page 286
        1                    ACKNOWLEDGMENT OF DEPONENT
        2        I, GENE HAMILTON, do hereby certify that I
        3    have read the foregoing transcript of my
        4    testimony taken on 1/3/19, and further certify
        5    that it is a true and accurate record of my
        6    testimony (with the exception of the
        7    corrections listed below):
        8    Page       Line               Correction
        9    ____       ____               __________________
      10     ____       ____               __________________
      11     ____       ____               __________________
      12     ____       ____               __________________
      13     ____       ____               __________________
      14     ____       ____               __________________
      15     ____       ____               __________________
      16     ____       ____               __________________
      17     ____       ____               __________________
      18                             ______________________
                                     GENE HAMILTON
      19
             SUBSCRIBED AND SWORN TO BEFORE ME
      20     THIS _____DAY OF ________________, 2019.
      21
             __________________            ______________________
      22     (NOTARY PUBLIC)               MY COMMISSION EXPIRES:
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 287 of 317 PageID #:
                                       10921
                                                                                                  Page 1

          A             272:15                203:3                 149:15 195:3        annoy 111:22
abbreviation          actual 63:5 145:8     advocacy 136:19         260:14              Annual 234:4
  167:15              add 81:5              advocate 163:11,11    allegedly 248:6       anonymous 34:11
ability 66:14 123:7   addition 251:19       affairs 105:6 267:9   allow 196:6,8,12      answer 43:9 48:3
  123:10 262:18       additional 16:9         269:16              allowed 48:1           51:2,4,6,11,14
able 52:19,21 109:6     255:8 267:20        affirmatively 153:9   alluded 261:6          52:5,19,21 53:15
  109:6 259:18        address 165:15        aft 80:3              alternatives 196:12    53:18 55:11 58:4
  268:12 274:15         170:2 172:6         afternoon 166:9       Altidor 155:13         60:22 64:5 101:21
  275:13 276:20         182:13,15             213:20 214:10       ambassador 152:13      112:16 116:12
  279:17 280:19       addressed 220:3         217:10 218:21         155:8,10,12          118:6,20 135:21
absolutely 27:10        262:11 275:10         250:4                 156:21,22 157:10     139:5 161:13
  121:3 135:3         addresses 145:21      agencies 165:7,22       158:3,6 162:11       204:7 212:18
absurd 112:1            165:13                166:17 168:2,21       176:6 179:15         219:8 269:4,22
  212:15              administered 86:19    agency 33:15 41:6     amendments 69:1        270:6,16 271:4,13
abusing 191:11          102:1                 83:9,21 150:13      America 20:7           271:18,19 274:15
abusive 203:8         administration          166:12 172:8          59:10 70:21 71:4    answered 281:4,6
accedes 50:20           59:7 61:20 65:22      235:22 241:15         72:9                answers 17:7
access 182:18           88:15 90:1 95:20      256:6               American 73:18         267:21 268:4,19
account 281:22          95:22 101:20        agency's 143:20         210:6,9 274:16       270:19
accurate 156:14         102:14,17,18,20     agenda 33:18 34:7       279:3 280:8         anticipate 43:14
  211:14 264:16         102:21 103:2,4        34:22 35:5,14,20    America's 108:15       170:5 268:3
  286:5                 116:11 117:21         36:8 194:8          amount 223:9          anybody 16:7 48:6
achieved 225:21         118:4 140:6         ago 9:11 63:4         analysis 97:3 100:6    135:19 158:10
ACKNOWLED...            196:14 255:19         102:12 191:19       Anderson 97:13,19      208:9 221:15
  286:1               administrations         271:7                 100:18 101:3        anymore 183:16
acronym 127:12          86:19 87:2 88:19    agree 34:14 83:5,12     277:18               189:21 221:16
acronym's 40:21       administrative          84:21 85:1 99:20    Anderson's 99:9       AP 5:21
act 29:3 65:18          201:18 207:11         99:21 100:17          273:1 278:13        apologize 155:15
  87:10 181:3 196:8     238:16                116:1 118:3 172:3   Anderson_00001-6       277:10,11
acting 28:22 29:5,9   adopt 50:5              172:4 263:22          6:5                 appear 71:21
  29:17,18 39:6       advance 86:2            265:6               Anderson_00008...      207:10 211:22
  72:16,17 73:3,5       143:21 187:10,14    agreed 269:22           4:13                 238:1 245:4 246:7
  73:12 89:9,10,16      187:19 193:2          271:3,17            Anderson_00012...     appearance 7:22
  89:18 164:17        advice 24:8 27:6      agreement 18:1,13       6:4                 APPEARANCES
  165:5,20 167:4        29:21 37:16 57:11     18:16,19 19:3,22    Andrew 129:6           3:1
  170:18 185:10         120:17,20 200:3       20:10,12,18 21:6    Angeles 109:17        appears 30:17 92:5
  188:4,11 195:5      advise 14:7 27:1        21:13 42:19 43:10   announce 121:15        106:6 112:20
  216:10 219:17         37:19 60:4 107:16     57:19 264:13        announced 32:2         118:11 141:15
  220:1 257:10          120:13,14 180:13    agreements 18:6         121:13 147:9         163:20 164:15
action 61:19 201:18     180:18              ahead 128:11 167:1      157:11 183:8         165:11 166:10
  254:5 285:12,17     advised 181:5           205:1                 226:4,5,20 232:14    167:3 169:11
actions 32:2 34:20    adviser 26:2 35:6     ahold 183:1             233:15               172:15 182:11
active 182:15,18        185:16              aid 82:11             announcement           193:7,14 194:15
activities 35:12      advising 43:4 126:2   akin 199:11             233:21 266:22        206:17 207:11
activity 271:11         138:12              al 1:4,6 7:7            267:14               208:20 228:5
                      advisor 38:1 42:6     aliens 74:9 148:15    announcing 223:7       231:10 233:20
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 288 of 317 PageID #:
                                       10922
                                                                                                   Page 2

  238:20 240:16       arguments 83:17         252:18 259:22       attended 128:1,7        182:22 184:4
  243:3 245:3         arising 91:1            267:19 271:6          133:21 181:11         205:6 219:22
  246:21 250:19       Arizona 19:20           282:21                185:6 188:10          247:18
  253:1 255:12        armed 100:9           asks 267:17             193:6 194:4 208:9   awfully 282:11
  261:21 262:13       arms 151:14           assessment 25:8         208:12 216:21       a.m 1:15 7:13 115:7
  269:3 285:5         arose 120:15            29:15 34:10         attendees 185:12        115:11 193:21
applicants 66:11        195:15              assets 151:15 153:2   attending 185:8         250:20 253:19
apply 113:20 154:7    art 54:13             assist 14:19 27:8     attention 74:5,18
appointee 26:18       article 4:7 5:8,21      82:10 106:17          75:4 78:14,15                B
appointment 45:14       30:17 31:2,21         107:10                90:13 101:2         back 30:7 87:4
  46:5,17               32:10,17 33:11      assistance 84:12        107:19 164:3         115:9 142:17
appreciate 55:15        106:9,12,18 108:2   assistant 23:10         198:3 208:2,14       147:1 151:13
  114:22                110:3,21 114:15       66:8 105:5 165:19     213:9 224:9          152:20 154:10
approach 264:1,14       191:5,14 220:22       267:8 278:3           226:12 239:3         158:21 159:17
approaching             261:14 262:2        assisted 106:21         243:5 259:10         166:7 176:15
  109:16              AR-HAITI-0000...        265:18                266:13 273:4         192:9 197:2 206:2
appropriate 84:4        238:17              Associated 262:3      attorney 9:20 10:6     208:3 212:18
  95:3,13 112:12      AR-HAITI-0000...      assume 70:10 122:5      14:7 16:9,19         214:8 217:17
  113:4,18 191:3        5:17                  123:6 124:5           29:18 30:8 37:9      227:3 229:18
  247:9               AR-S_HAITI-00...        170:10,20 178:4       37:14,17,22 38:4     243:22 249:17
approval 266:21         206:12                178:11 183:6          41:18 84:10 87:11    283:8
  267:17,20 269:12    AR-S_HAITI-00...        187:20 218:7          132:3 138:13        background 5:17
approve 122:10,15       5:10                  228:14 232:21         180:14,18 181:1,6    21:20 254:16
approximately         AR-S_HAITI-00...        235:9 237:20          185:9 191:19        badgering 52:4
  20:15 132:19          192:21                252:17 253:5          192:4 197:4,14      Badio 7:7
  146:10 229:4        AR-S_HAITI-00...        256:6 266:19          198:10 203:4        Bannon 131:7,9,15
April 146:10            5:7                 assumed 29:3            204:2 205:5 211:2   Baroukh 40:18
  232:13 233:14,21    aside 17:2 48:5         122:16 182:20         211:20 243:10       based 48:2 146:19
  250:20 251:2          82:5 158:2 277:10   assuming 101:13         260:13 285:15        147:15 148:3
  253:17 259:12       asked 50:12 51:16       156:13              attorneys 13:16,19     151:5 172:16
  275:11,17 276:2       52:9,20 71:9        assurances 151:6        15:14 16:7 18:13     220:18 269:6
  276:17                85:12 99:3,11         151:11 155:2,6      ATTORNEY'S 3:9         271:14
arbitration 11:12       139:15 151:18         157:7 158:5         audibly 77:18         basic 229:2
area 12:11,15,20        154:15,16 178:3     assured 154:2         August 42:1 105:9     basically 142:19
  42:18 57:17 62:12     254:2 255:4 257:7   AS1 216:9 217:18        141:17              basis 39:20,22
areas 35:9 37:20        258:9 263:10        AS1's 214:14          author 262:1 267:3     43:10 66:10,17
  62:11 229:20          270:8 274:10,10     Atlanta 23:5,6,8      authorization          91:11 93:17 94:10
arguing 244:17          274:11 276:7        attached 174:11         201:2                95:5,15 96:2,19
  247:8 248:4           281:4                 267:13              authorized 200:1       97:4 118:12 121:1
argument 114:4        asking 34:14 49:19    attaching 106:9         263:13,16            242:1,3,8 243:19
  201:10                50:3 51:17,21         182:13              automatic 142:15       245:6
argumentative           56:20 83:12 88:6    attachment 194:16       154:4,9             Batalla 9:10 63:19
  49:13 50:21 53:2      92:2,7 112:3        attachments 194:7     available 48:16       Bates 101:3 163:21
  70:13 111:11          114:14 122:14       attempt 255:12          206:19 254:21        169:12 171:7
  112:11 244:16         149:4,8 230:5,9     attend 76:22          avoid 63:11 117:4      182:14 192:20
  246:4 247:6           235:2 250:1           127:19,21           aware 13:10 113:22     194:8,13 195:10
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 289 of 317 PageID #:
                                       10923
                                                                                                    Page 3

 195:11 206:11,15       121:16 123:7         226:17 239:15        B-R-A-T 106:8            105:7,8 111:19
 238:16 239:5,8         131:13 150:1         257:17 274:6                                  115:18 119:14
 244:4 250:20           158:8 162:17         278:16                         C              129:11 191:1,2
 266:12 270:2           175:20 254:20       boundaries 199:10     C 3:2 4:1 7:1 63:20      200:6 202:7
 274:5 278:11,11        268:17 274:18       boundary 153:16         260:11                 203:19 207:6
 278:16 280:4,4       better 113:6 161:12   branch 3:16 199:13    cabinet 202:8 203:9      213:7 226:2
bearing 111:18          206:17 209:7         201:3,11,16 236:1      235:21                 268:10
 114:5 163:21           225:7               Brat 106:8            cabinet-level 168:2    cases 14:10 66:11
 171:6 192:20         beyond 112:11         break 34:2 104:16     Caldwell 265:1           195:13 199:18,22
 240:22 266:12          178:2 180:11         115:4 159:4,10,11    California 105:8         201:19 244:6
bears 182:14            187:22               176:14 205:14,19     call 52:15 97:20,22    categories 85:22
 206:11,14 238:16     big 33:15 257:22       206:7 283:2            98:1,9,12,18         cause 114:3
becoming 50:21        biggest 112:16        Bremberg 129:6          99:17 102:4,9,11     CBP 40:11
 111:11                 114:14              Brett 3:16 8:9          106:10 108:1         CC 164:7 169:22
began 140:7 237:19    bill 133:22           brief 57:10             151:5 175:9          ceased 195:16
beginning 21:22       binder 62:22 63:5     briefing 56:1,16        235:14,19 247:19     Center 77:1
 53:8 164:4 239:9     bit 87:6 116:3,7       57:5,5,9,14            272:4,5,11,13        century 108:17
begins 7:5              151:19 152:17        137:18 251:15          273:7,10 274:21      certain 82:21
behalf 2:18 3:2,8       161:12 176:9,16      257:18                 275:15                 127:22 163:3
 8:2,4,6,8,10,13        197:3 206:18        briefly 21:19 41:19   called 19:18 158:4       243:10 273:4
 72:16,17 73:3,6        210:16               144:11 172:11        calling 91:22          certainly 11:7
 73:12 150:13         bite 210:2            bringing 112:18       calls 76:6 86:8 94:4     85:17 92:4 107:13
 158:7 244:17         blank 101:8            198:3                  95:7 186:14            182:18 212:15
 283:15               blanks 119:17         brings 60:18 133:6      210:19 219:4         CERTIFICATE
belief 92:5,8         block 268:21,22       broad 35:18 93:1        220:8,14 221:11        285:1
believe 19:18,19      blow 258:22 259:5      96:17 110:10           221:19 235:22        certified 238:16
 31:12 81:21 85:15    board 37:2             111:17 268:5           242:9 275:21         certify 210:11,12
 89:17 98:13 112:6    bold 223:2            broader 216:3         camps 227:19             285:4 286:2,4
 129:8 155:12         Bonnie 1:17 7:20      broadly 56:6,15         228:2 229:6,12,18    certifying 209:18
 171:8 177:2 185:7      285:2               broke 159:22            231:3,16             cetera 119:19
 206:13 209:2         book 61:16 62:7,16    brought 18:16         Cancel 70:5              166:13 240:10,11
 248:22 260:3           62:22 63:7 64:3,8    74:18 75:3 78:10     candidates 139:7         251:21
 275:8,12 279:7         65:4 71:10,17,21     117:7                capable 35:22          Chad 38:17,21
bell 79:9 261:8       books 81:3            Brown 2:5 3:3 7:15    capacity 38:3 60:14    chain 4:19,21 5:2
beneficiaries 66:10   border 37:18           7:17 8:2,4,12          78:7 80:1              5:13 163:20 164:1
 110:7,18 150:1       born 109:18,21        Browne 3:17 8:12      captured 246:7           164:4 167:2
 196:7,9,10 252:15    boss 139:5            buildings 232:10      careful 57:18            168:13,15 169:11
 252:20 253:9         Bossert 185:10,15     bullet 74:8 99:3      carefully 55:12          169:15 171:6,9
 276:2 280:14,17        220:9,15 221:12      147:19 148:7,8,13    carries 218:14           172:11,18 174:10
benefit 269:5 281:2   Bossert's 185:14       149:12 252:8         carry 27:2 74:6          174:19 217:2
 282:7,16             boss's 78:14          bullets 148:1 210:2     208:20               chairman 24:13
benefits 102:2        botched 72:10         burdening 63:11       carryover 278:11       challenge 118:12
 154:7,8 262:8        bottom 33:12,13       burned 153:4            280:4                challenging 13:11
 269:1 272:16           74:6 109:3 166:6    Bush's 65:21          case 1:3 7:10 9:11     chance 208:4,8
 278:18,20              168:14 169:15       business 12:8 62:5      14:5 16:14,16,21     Chang 40:18
best 70:20 89:19        200:22 202:5,6       259:15                 28:22 76:20 99:10    change 13:4 190:14
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 290 of 317 PageID #:
                                       10924
                                                                                                     Page 4

  190:19 227:22        citation 75:17         Columbia 285:21       communicate             103:15 124:12
  283:1                cited 227:11           column 144:16,17        138:22                125:3,8 145:9
changed 118:4          cities 109:16            224:10 226:17       communicated            147:2,10,12 148:9
changes 65:5 69:1      citing 114:15            232:5 234:3 237:1     134:4 158:7           148:14,21 150:8
  71:17 174:15         citizens 256:21          237:5                 253:13                150:21 151:7
changing 248:6         Citizenship 41:2       columns 145:3         communication           152:18 162:7
characterization         241:17               combating 239:17        121:8                 163:5 195:2,15
  33:21 34:9,20        civil 3:10 113:20      combatting 237:3      communications          224:19 230:17
  35:3 83:6,13 84:3    Claffey 267:3            237:11                25:17 27:18           235:7,11 236:10
  280:16               clarification 51:18    come 17:5 23:16         128:21 158:4          238:3 240:17
characterized            51:21,22 52:20         25:15 32:7 40:21      219:17 220:1          243:10 248:6
  70:14 145:15           53:4                   45:2,11 53:10         267:9                 249:6,12 269:7
  249:14               clarify 13:18 17:20      65:8 69:18 77:12    communities 59:10       271:15
charge 60:7,8 80:18      59:18 161:11,18        107:14,15 119:9       71:3                conduit 158:15
  80:19                class 109:8              149:6 189:11        comparable 229:9      confidential 18:13
chart 129:20           classifies 83:21         203:1 266:5         compilation 62:7        21:9,11 200:3
check 128:3            clean 115:13             267:21 268:4          62:16                 259:19,20
Chicago 3:4              176:14 217:15          272:14              complete 11:18        confidentiality 18:5
chief 23:8,10 28:6,9     239:6                comes 104:11          completed 232:1,7       21:13
  28:14 38:21 39:2     clear 33:3 55:6 65:9   coming 43:2 141:5       232:17              confirmation 84:9
  41:13 47:11,12         129:19 135:3           142:7 154:10        completely 265:7      confirmed 29:1
  66:8 133:19 139:2      179:13 236:3           262:17              compound 74:20          89:2,7,8
  139:7 188:10         clearly 172:2          comment 31:6,14         91:21 92:15,17      conflict 100:10
  193:12 263:4           240:18 241:16          31:17,18 112:14       94:4                confused 150:13
Cho 16:17,19           client 24:10             113:2,5 124:5       comprehensive         congress 68:14
cholera 146:16         climb 109:6              273:21 274:1          196:3                 99:3,11 107:17
  234:17,17 236:2,5    clock 166:17           comments 115:3        computerized            108:13 109:9
  236:10,21 237:3      close 121:5,6            211:2,3,6,7           285:8                 136:20 137:18,19
  237:11,18 238:4        131:14 151:5           274:18,22 279:8     concede 209:19          167:11 196:3,8,12
  239:9,17,18 240:1      175:9,9 235:13,19      279:10              conceivably 260:17      196:15 209:20
  240:10 241:7         closed 157:15,19       Commission            concerned 66:5        Congressional
  244:4,6 246:2          227:13,20              285:22 286:22         258:5 259:5           109:1 110:20
chronologically        closely 120:22         commit 191:12         concerning 200:14       114:16
  169:16               closer 65:2 128:13     committed 235:21      concerns 101:20       Congressman
circulated 187:18      closing 228:2            245:8                 102:14 103:5,8,12     106:8
  193:2,11 270:20      CNN 30:17 32:2         committee 23:19       concluded 284:1       connection 15:2,9
  272:1                codified 65:19           24:11 67:8 68:11    conclusion 76:7         35:8 44:11 45:8
circumstances          coffee 205:17            68:18,22 107:15       92:1 94:4 95:8        56:4,12,21 62:15
  74:14 82:13 94:21    Colleague 106:9          167:18,20,22          149:7 173:14,21       72:19,22 73:5
  95:19 97:4 140:12    collect 256:3,5          215:8                 173:22 242:10         75:4 91:10 93:16
circumstantial           275:9,13 276:7       common 101:16         conclusions 125:7       94:9 100:18
  254:16               collected 274:14         274:12              condition 124:15        125:20 127:1
circus 259:1             276:11,15            commonly 49:22          124:22                136:9 153:8
CIS 77:1               colloquial 54:17         65:15               conditions 75:9         178:17 187:4
Cissna 41:12 47:9        55:19                Commonwealth            91:7 93:8 99:12       255:15
  218:6                colloquially 55:18       12:12                 99:13 100:12,16     consider 54:1 68:11
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 291 of 317 PageID #:
                                       10925
                                                                                                  Page 5

  95:3,13               239:12                116:13,14 119:11      242:11 249:22       coworkers 25:21
consideration         continuing 91:8         127:14,16 130:13      283:15 285:11,15    CP 163:21 169:12
  68:17,20 69:2         93:8 138:9 194:12     132:6,9 138:2       counselor 26:12,21      171:7 182:14
  94:7 125:20 135:9     210:5                 146:6 148:5,11,18     29:9,16 35:12,21    CP_00001526 5:20
considerations 5:15   continuously 10:10      151:22 156:16,21      36:6 37:9,14 38:3     250:21
  91:5 238:22         contrary 149:13         164:14 165:7          66:3 200:2          CP_00002736-27...
considered 91:6         260:15,21 261:2       169:17 172:19       counsels 10:16          4:20
  92:19 95:22 96:14   convening 168:14        177:21 182:3        counsel's 40:10,15    CP_00003698-36...
  147:14 246:9        conventions 165:18      184:14 188:4          139:2 150:14          5:3
  255:22              conversation 31:11      191:1 193:16,22     countries 82:21,22    CP_00033469-33...
consistency 122:7       31:13 265:4           194:4,21 195:7        87:8 125:21 135:9     5:5
consistent 76:20      conversations           197:21,22 202:1       164:19 187:4        craft 196:12
  91:18 92:8 94:1       69:17 207:17          213:16 214:2        country 74:11 75:2    Craig 41:13 47:10
  94:17,18 122:7,20     267:22                218:3 226:4,9         76:4 83:3 87:13     crazy 271:21
  165:1 183:22        conveyed 235:11         227:6,20 229:12       91:7 93:7 109:18    crime 91:4 262:4
  194:3 274:1 275:2     240:3                 231:1,19 232:2,20     110:6 121:12          268:22 274:8,13
  275:4,5 279:19      convicted 253:9         233:16,19 234:9       124:12,15,21          281:1
  280:11                256:8 276:21          235:17 237:3,13       125:3,8,15 126:10   crimes 253:9 256:8
consult 13:15 19:4    coordinate 195:1        242:2 243:12,14       126:14 127:2          276:21
  43:12 57:22 126:3   coordinating            243:20 245:17         128:19 130:5,15     criminal 263:2
consultations 162:8     167:18                246:2 249:9           131:16 132:4          264:9 269:4
consulting 13:19      copies 117:7 156:7      251:13 252:4,12       138:17,21 147:2       271:11 272:15
  126:6                 206:17 220:17         252:22 253:10,11      151:15 153:2,20     criminals 260:20
contact 14:4 25:10    copious 190:12          256:17 261:7          154:11 162:7        criteria 269:5
  78:11 79:22 133:6   copy 17:13 18:12        262:8,12 267:1,4      163:5 240:16        criticized 157:11
  156:18                18:19 19:1,2 90:7     267:15 268:15         248:7 249:8         crossed 78:6
contacted 137:1         197:5 206:14,18       273:2 274:3 275:3     251:20 255:17       Cubans 82:6
contain 62:16           209:8 242:16        correction 278:7        256:22              curb 109:6
  224:18              cored 208:17            286:8               country's 75:19       curious 163:9
contend 201:14        corners 147:18        corrections 286:7       91:1,12 93:18         257:13
contents 187:17         210:21              correctly 249:18        94:11 95:6,16       current 109:18
  188:2 189:1,3       correct 9:20,21       cost 282:7              96:4,21 249:16      currently 38:18
  205:8 224:7           10:2,4,7,20,21      Council 127:13,17     county 126:15           237:18
context 11:11 45:2      12:16 15:18 16:2      129:8,13 130:3      couple 17:21 32:10    Customs 22:8
  78:11,19 90:17        17:16 23:11 24:18     193:13                69:8 105:11 129:3   C-L-A-F-F-E-Y
  98:4 124:7 262:1      25:20,22 27:7       counsel 7:21 8:21       208:17 213:10         267:4
continue 29:8 38:4      28:2,15 29:21,22      10:14 19:5,9,14     course 10:22 13:14
  50:2 87:16 148:10     37:5,6,12 38:20       23:8,10,18 24:6       149:3 154:2                  D
  148:13 275:9,22       38:22 41:21,22        41:13 43:12 47:11   court 1:2 7:9,19      D 7:1 95:22
continued 5:1 6:1       42:2,4,5 60:21        50:1,18 51:10         8:15 43:22 54:15    DACA 9:9 76:20
  91:7 93:7 103:16      61:2 65:2,3 66:1      52:13 53:11 57:22     66:14 114:8 200:1    115:18 129:11
  209:2                 67:13,20 70:7,21      66:8 67:7 94:6        211:17 232:12        160:15 191:1,2
continues 101:9         71:4 78:9 80:6        111:14 114:11         233:2 241:3          199:18,22 200:6
  144:13 145:2          81:4 82:17 84:12      116:17 120:17,19    covered 68:8 234:8     200:14
  174:12 194:15,16      84:14 88:1 93:9       139:9 191:3 200:8     235:6               daily 121:1
  201:21 234:3          110:7 116:11,12       203:22 212:17       covers 26:7           Dangerous 210:2
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 292 of 317 PageID #:
                                       10926
                                                                                                  Page 6

data 111:2 257:20     dealt 40:3 43:6 66:9    269:2,6 270:8        3:16,17 7:8 8:5,7     113:21 116:19
 262:4 269:1 270:4     68:14 107:4 127:1      271:12,14 273:16     8:10,13 12:2 14:8     117:10 118:10
 278:17 281:2         Dear 106:8              274:9 276:22         16:11,20 22:12        132:15 141:6
date 138:7 141:1,17   debate 111:17          decisions 88:3        30:5 33:10 34:18      143:4 149:6
 141:22 142:11,18      113:9                  120:1 126:10         41:4,6 47:4           160:15 163:15
 145:9,13 160:8       December 39:10          127:2,5 130:6,10     130:15,17 161:4       169:5 171:2 182:6
 172:1 183:9,12,21     59:1                   130:16 131:1,16      163:2 179:20          190:22 191:4,9
 185:1,1,2 192:7      decide 43:22            132:4,8 136:9,11     180:1,15,19,21        192:15 197:7
 196:2,6 213:19        142:10 201:15          138:10,11,17         184:4 197:11          200:1,6 205:10,12
dated 4:8,14,15,20     241:3 245:19           168:16 178:18        200:2 219:3           211:16 213:1
 4:22 5:3,5,6,8,13     260:21                 188:18 207:19        223:22 248:2          222:12 236:11
 5:19,21 6:2 30:18    decided 119:18          216:8 254:17,20      256:13 262:21         238:9 242:19
 32:17 143:16          245:22                 255:11 257:4,15      263:15,19 267:10      250:12 261:9
 213:19 222:18        decides 85:21 261:1     258:15,18 261:5      268:9 270:21          266:7 273:14
 261:15               decision 80:20          262:19 268:2         272:1 275:22          274:8 277:3,12
dates 182:5 209:22     87:20 96:22            275:7 279:18         279:16 280:19         278:13 283:19
 238:4                 114:18 119:16,20       280:21 281:13        281:1 282:13          285:3,5,9,13
Dave 263:15            120:9,15 121:11       decline 244:7        departments 23:1      depositions 9:18
 264:22                121:12,12,15          declined 108:18       165:6,22 268:16       11:9
David 262:22           123:14,21 124:9       declines 248:8       departure 29:4        deputies 167:20
day 9:14 24:20         125:1,1,14 126:4      deduce 32:18          33:15                deputy 28:3 29:2
 26:11 32:20 33:6      126:11 130:20         deem 113:18          depending 38:11        39:2 129:8 267:7
 33:7,8 36:18          136:17,18 137:12      Defendant 8:6         248:8                 278:4
 44:19 46:22 47:3      140:8 142:7,14        defendants 1:7 3:8   depends 14:21         describe 26:20
 61:15,21,21 62:1      143:1,13,13,20         8:8,11,14 283:15     39:21 40:9 41:16      129:18 144:3
 62:2,5,7 63:7 64:3    151:8 153:8 154:3      283:16               42:16 43:15 83:14     145:11
 64:8 65:4 71:10       154:3 157:11          defending 13:16       83:18 85:13,20       described 122:6
 71:17 166:8 180:4     158:22 160:1,6,9      defer 159:6           86:3 94:18,19,20      249:16
 186:8 213:22          160:12,16,21,22       define 41:1 48:8      95:19 98:4 100:1     describes 248:6
 214:9 217:9           161:5,8,22 164:18      72:14 83:14,18       100:20 107:3         describing 124:11
 244:21 286:20         165:2 170:12,17        85:13,15 86:3        120:21 124:7          248:10
days 142:11 158:21     172:14,15 173:1       defining 49:8         130:1 139:1,20       description 91:17
 169:19,21             174:3 175:17          definition 50:5,19    140:4 246:14          129:16
DC 167:9,19 168:8      176:17 177:19          52:2 53:20 56:3     DEPONENT 286:1        designated 83:3,16
 168:18                180:9 181:2,17        delay 196:5 223:9    deportation 154:5      87:8,13 95:1 97:5
deal 38:8,14,15        183:7 184:1,7,13      deliberations         154:9 262:6           100:4,9 256:22
 40:10,13,16 66:19     195:6 213:16           186:14 201:4,13     depose 201:10         designating 75:10
 72:2,13,18 121:1      218:2,10,19 222:4     deliberative 46:7    deposed 9:7,9         designation 87:16
 125:19 209:21         222:22 223:8,10        104:12 210:19,20     19:13 191:8           91:2,8,11 93:9,17
 259:21                235:13,16,18,20        268:11 270:20,22    deposition 1:12 2:1    94:11,21 95:5,15
dealing 39:13,14,19    244:18 245:7,8,15     delineate 35:19       4:15 7:6,14 9:15      96:3,8,20 103:16
 41:11 45:20           246:20,21 247:9       Delivers 197:15       15:13 30:12 51:19     140:13,18 142:1,7
 138:21                248:18 255:1,16       demanding 49:21       52:15 53:9 58:8       144:19 145:12
dealings 38:5 73:6     259:2 260:5,18        democrats 138:1       63:16 64:12 67:22     149:19 150:3
 79:17                 263:5 264:11          depart 35:10          81:12 90:3 97:6       151:3 153:10
deals 107:7 238:21     265:8,9,10,13,16      department 3:9,15     105:9 106:1 112:2     175:8 177:13
  Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 293 of 317 PageID #:
                                      10927
                                                                                                    Page 7

 180:11 220:16         182:11,12 183:16    disappointing         displaced 227:12         145:15 245:12
 222:22 223:3          188:8 203:12,17       258:13                229:16                 272:2 278:22
 224:12 243:7,16       214:17 216:9        Disaster 5:16         disputes 201:9          DOJ 30:19 32:7
 249:7 251:20          218:17 219:3,11     disasters 82:11       disrupt 201:11           37:4,8 39:12,20
designations 99:13     225:7 230:16          91:3 100:10         distinct 270:7          Domestic 127:17
 100:19 103:14         235:11 236:19         195:15              distinction 215:17       129:7,12 130:3
 195:16 260:10         243:12,12,15        disclosed 98:14       distinguished           Donald 1:5 7:8
designee 218:13        248:17 251:5        disclosure 201:12       160:20                dont 105:18
desire 17:22 169:2     254:18 255:14         203:13              distributed 187:9       doors 157:16,19
 175:12 176:8          256:2 270:8         discovery 112:12      district 1:2,2 7:9,10   double 108:12
destroyed 232:9        281:19 282:9          161:16 191:11         199:22 201:8           210:12
detail 124:12        differ 211:17           201:3,22 203:8,14     285:21                dozens 232:10
Details 252:10       difference 230:19       203:16 207:4        dive 126:17             DP 128:16
determination 86:1     237:21                250:6               division 3:10 41:4      DPC 127:7,15,20
 86:16 128:19        different 40:13,14    discretion 85:21      doc 90:12                127:21,22 128:8
 242:2,4,7,8           46:18 56:2 94:8     discretionary 245:7   document 17:12           128:17,22 129:4,6
 243:18,19 269:6       123:9 133:12        discuss 44:15,19,21     18:2 30:21 61:9       DPP_00003562
determinations         147:22 157:15,18      44:21 45:6,9          73:15 90:8,12          206:15
 13:12 96:18 119:4     229:1,1 238:7         145:8 146:9,14        107:6 124:10,20       DPP_00003562-3...
 138:21 148:5          244:22 248:10         208:4,8 268:12        144:9 147:18           5:11
determine 43:16        257:7,8,9           discussed 17:3 61:6     149:3,5,10,12         DPP_00007775
 276:20              direct 31:12 74:5       71:19,20 125:10       171:1,12 174:11        266:12
determined 148:6       90:13 107:18          130:19 151:17         174:16,19 192:20      DPP_00007775-7...
 148:21 150:21         129:10 164:3          155:22 174:2          193:1,5 194:13         6:2
determining 91:6       208:2 213:9 220:6     176:1 187:20          196:17 200:10         DPS 128:21
 93:7                  226:12 264:21         189:14 192:14         210:21 213:8          draft 14:19 27:13
developing 42:11       266:13 273:3,4        196:22 208:11         225:10 230:7           27:15 106:17
DHS 26:22 27:18        278:10,10           discusses 146:4         238:15,19 240:13       172:19,22 173:11
 29:18 30:19 32:21   directed 27:3         discussing 69:15        241:18 244:14          173:12 224:5
 35:13 36:7,16       directing 101:2         201:21                247:6,13,14 248:5      266:21 267:13
 38:15 46:5,17         208:14 224:9        discussion 84:2         248:16 250:19          268:11,12 269:13
 48:7 74:8 76:14       239:3 243:5           135:5 174:6 181:4     251:19 267:14          270:19 271:8,22
 79:18 80:6 81:2,6   direction 122:8         181:13 194:9,14       268:18 270:20         drafting 106:17
 81:19 84:1 88:20      285:9                 194:19 195:10         271:8 272:1,19         107:11 183:15
 90:21 95:22         directly 31:18          197:3 212:2           277:2                  192:2
 101:16 105:6          122:14 203:16         224:19 241:6        documents 14:20         drafts 123:20 124:2
 116:10 125:18,20    director 25:18          244:5 255:6           17:10,17 27:11,12      183:18 224:3
 131:16,21 132:5       41:12 47:10 80:21   discussions 130:4,8     27:21 122:4,5         draw 99:14
 135:8 138:4,10,16     88:4,11,21,22         130:22 131:6,8,11     123:2 150:5           Drive 3:4
 138:20 139:14         89:3,9,10,16,18       131:15,20 132:2,7     153:21 159:22         Due 249:12
 143:13 147:10         89:22 92:5 129:7      134:10,15,16,19       201:13 230:4          Duke 28:4 29:1,10
 150:7 156:9,14        129:8 139:3,9         134:21 156:2          240:7 241:10           39:5,14,17 40:1
 160:1,7,8 161:20      170:6,9               181:9 189:6           245:13 250:1           63:20 164:18
 162:19 163:10       disagree 265:6          196:19 204:11,13      268:13                 165:19,20 184:6
 171:20 172:2        disagreed 269:22        210:14,20 265:14    doing 19:6 36:1          188:6 203:11
 175:2 178:17          271:17              disease 244:8           43:14 114:19           208:7 219:17
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 294 of 317 PageID #:
                                       10928
                                                                                                     Page 8

 220:1,9 221:12         269:11               engage 113:14,15       events 65:2 95:17       213:1,5,6,7 214:1
 257:10 278:3,6,8     effective 182:2          196:2                eventual 151:20         214:7,8 215:11
Dukes 203:11            196:2,5              engaged 78:16          eventually 36:18        217:4 222:12,15
 208:5                efforts 19:8 275:9       158:15               Everybody 50:1          223:19 225:2
Duke's 202:20         eight 92:18 94:7       engaging 52:14         evidence 112:21         226:8 227:17
 203:10 204:10        either 29:17 39:17       55:7 114:2             254:16 276:5          232:4 236:22
 207:7,16               106:11,18 109:21     English 109:20         exactly 54:19 75:18     238:9,13 240:5
duly 8:18 285:5         122:2,10 218:12      ensure 101:22            129:19 204:16         242:19,22 249:2
duties 14:6 26:20       218:12                 122:20 259:18        EXAMINATION             249:11,21 250:12
 27:3 29:3,12         El 195:4,13            entire 116:10            4:2 8:21              250:16 260:10
 36:19 37:13,21       Elaine 28:4 29:1         199:12 200:9         example 54:16           261:9,14 262:21
 89:3 126:2 131:4       63:20 184:6            247:12 248:20          136:6 252:7           264:1 266:7,11
 139:22 265:17        elect 57:11 60:5         260:2                examples 54:9           277:3,8,12,17
D.C 1:13 2:7 3:11     election 44:14,18      entirely 54:17         exception 221:19      exhibits 4:6 5:1 6:1
 7:16 12:5,8,11,14      44:19 45:5 61:22     entitled 73:15 90:8      221:22 286:6          6:22 206:7
 23:16                  62:1,2,5 232:1,7       197:14               excited 152:21        exist 195:17
                        232:17               entity 18:7 20:1,3,9   exclusions 21:12      existing 118:4
          E           electronic 18:21         20:21 43:13 44:9     exclusive 228:8       expected 156:4
E 4:1 7:1,1             19:1                   48:10,12,13 57:15    excuse 129:1            209:16
earlier 48:10 119:8   elements 34:2            57:16,22 60:12         203:11 208:7        experience 73:11
  144:8 162:10          270:11               entries 213:10         execute 59:8            168:11
  170:13 171:19       eligibility 149:17     entry 82:6 196:4       executive 70:6        expert 4:11 90:9
  176:2,6 177:2       eligible 66:13 82:20     213:12 273:12,15       133:22 165:16         230:17 235:7
  219:9 226:5,8         83:2 154:6           epidemic 146:16          193:11 199:12       expiration 251:21
  228:11 264:18       embargoed 97:20          239:9,18               201:3,10,15 236:1   expires 285:22
earliest 213:12         97:22 98:1,8,12      equally 45:6           exercise 229:2          286:22
early 32:7              272:5,8,11 273:8     equities 215:22          260:2               explain 52:8 206:8
earners 109:3         emergency 82:12        equivalent 177:4       exhibit 4:7,9,10,11     228:21
earthquake 140:14       239:20 240:2         especially 203:8         4:12,14,15,16,18    explained 52:7
  145:22 229:6,11     employed 11:21         Esq 3:2,3,8              4:19,21 5:2,4,6,8     98:13
  229:17 232:8          16:11 22:12 23:7     essentially 116:10       5:9,11,12,12,14     explains 242:3
  249:14                219:3 274:13         established 138:3        5:15,18,19,21 6:2     245:6
easier 209:1            285:12,15            estimated 229:5          6:3,5,11,12 30:11   explanation 135:17
Eastern 1:2 7:10      employee 285:14        et 1:4,6 7:7 119:18      30:12,16 58:7,8     express 103:21
easy 11:2             employment 13:15         166:13 240:10,11       58:12 59:7 69:21      175:16
economic 153:1        enact 196:15             251:21                 73:14 81:12,16      expressed 136:20
economy 234:3         enacted 65:20          Eugene 9:5               90:3,7 97:6,10        162:20,22 176:8
edit 27:11,12,19      encounter 66:17        evaluated 124:22         101:3 106:1,5         179:11
  123:4,11 174:10     encroachment           evaluating 162:7         117:10 141:6,10     expressing 104:18
  198:13                197:16 201:1           163:4 236:19           143:4,7 144:6,13      104:21 175:12
edited 123:3,11       ended 48:7             evaluation 125:3         163:15,19 169:5       176:8
  144:9 269:19,19     endemic 239:18         evening 32:15            169:10 171:2,5      expression 258:20
  270:18                240:1 241:7          event 91:10,13           182:6,9 192:15,19   extend 119:18
editing 14:20         enforce 70:6             93:16,19 94:10,12      197:7,10 205:10       126:12 160:11
edits 122:6 174:10    Enforcement 22:9         95:6 96:2,4,21         205:12 206:10         161:9 162:1
  267:17,19 268:17    Enforcing 70:9,13        150:2                  207:10,12,14          176:17 180:10
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 295 of 317 PageID #:
                                       10929
                                                                                                Page 9

  184:2 235:17,19       182:11,12,15      factual 246:15          241:14,19,22          234:2 249:2
  255:16                213:18 214:12       248:3                 242:6 243:17          251:10,14 252:7
extended 140:19,20      215:5 216:14      fact-specific 86:15     244:12 245:19         252:10 262:1
  141:22 149:20         217:2,8 218:2     fair 25:8 29:15         246:7,18 248:15       264:8 265:9
  150:3 153:10          219:2,10 250:19     33:21 34:8,19         248:21                266:14 268:21
  162:21 175:4          251:1,5,7 253:2     35:2 70:11 72:6,8   Federation 72:9         273:11,12,15,15
  177:20 181:10         254:12 256:16       72:13,15,16,17,19     73:18               Fishman 40:17
extending 75:10         257:19 260:4        73:3,5,12,16        feelings 103:13       five 16:5 132:21
  144:19 174:6          261:16 262:11       74:17,22 75:13,14   fell 109:2              133:10 134:3
extension 90:22         266:11,17,21        76:13,17,22,22      felt 191:3              147:19 148:7
  100:22 103:16         275:11,18 276:3     77:20 117:1         female 36:21            199:4 278:15
  141:1 142:15          276:17              171:19 219:20       fewer 109:13,15       flew 151:16
  144:1 147:9         e-mails 164:1 262:2   280:15              fidelity 167:10       Florial 7:7
  148:22 150:9,22       263:20            Fairfax 12:18         fifth 199:1 202:3     focus 26:4 67:5
  152:18 154:15                           fairly 66:17 94:13    final 263:5 264:11      125:14 136:7
  158:16 163:11                 F           281:17              finalization 122:2      155:4 176:15
  173:13,21 177:1,4   face 110:11 193:7   fall 176:5            finalized 32:4,9        177:8
  177:15,18 178:2,4     200:11            falling 27:2 249:14   financially 285:16    focused 264:8
  267:15              face-to-face 137:10 false 221:5           find 120:6 267:12     focusing 34:4
extensions 141:3        137:11            familiar 32:1 33:14   finding 234:13          100:15 120:5
extensive 201:12      facing 58:21 107:13   61:15 72:5 76:9     finds 260:13            131:20 156:18
extent 24:1 26:5        190:20              78:12 97:14,21      fine 50:3 99:14         157:22 209:11
  34:1 35:3,7 46:10   fact 11:4 19:12       98:16 207:2           159:7 219:14          232:16 236:2
  53:19 88:7 92:15      32:20 58:18         220:11 230:14         245:13 248:22,22    folks 10:17 38:10
  106:21 120:8          105:13,16 112:20 familiarity 66:20      finish 283:3            39:18 40:13,19
  138:19 149:2          147:11 218:20     far 21:5 88:9 202:8   firm 19:18              48:17 107:16
  151:8 184:3           228:12 241:7        235:10 245:21       first 8:18 30:11        231:7
  186:13 210:19         244:19 251:1        263:13                31:22 32:2 33:8     follow 100:14
  225:4 235:4 236:5     256:13 258:9      farewell 32:16          33:12 36:18 42:3    followed 148:7
  238:3                 261:6 266:17      farthest 144:17         59:10 62:4 65:21      180:17
external 249:8          274:22            fashion 167:5           67:6 71:4 78:2      following 59:8
extraordinary         factor 96:15 196:8 fate 196:8               82:1 98:22 140:8      70:14 108:6,11
  100:11,16 148:14      228:4,18 260:18   favored 105:12,17       141:20,21 143:1       140:7 146:8
extremely 244:8         265:2,2 271:12      105:19                145:3,18 147:8,16     212:20 218:21
  246:1               factors 91:1,9      February 23:13,15       148:2,8 158:18        219:18 220:2,9
eyes 101:22             92:18 93:6,11,14    232:1,8,17 241:6      160:5 164:17          251:22 252:9
e-mail 4:19,21 5:2      93:16 94:8,9 95:4 federal 3:15 4:16       166:6 167:14          256:19 274:7
  5:13,19 6:2 79:22     95:14 96:1,16,19    4:18 5:14 121:16      169:14,15 173:4     follows 8:20
  80:1 163:20 164:4     151:7 248:10        121:20 122:3,11       174:9 180:2,4,4     follow-up 219:16
  164:12,17 165:12      274:9               122:17 141:14,15      181:15 188:22         219:22 220:4
  165:15 166:4,7      facts 94:20 95:19     143:10 144:5          193:10,10,18        foregoing 285:3,5
  167:2,7 168:13,15     97:3 110:10 230:6   155:18 156:15         194:20 195:12         286:3
  169:1,11,15,16        230:9 250:7         158:1 222:9,18        199:21 206:19,20    foreign-born
  170:2,19 171:6,15     254:17 262:16       223:5,10,16,19        208:15 209:10,13      108:12,15 109:2
  172:5,16,18 173:4     279:16 280:20       226:8 232:10          224:10 226:17,17      109:12,15 110:5
  173:5 174:9,18        281:13              240:4,18,21           227:17 232:4          110:17 111:8
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 296 of 317 PageID #:
                                       10930
                                                                                               Page 10

  112:7 114:17        fully 174:11,16     generally 44:13         277:8,9 285:10        135:20 136:4,6,12
forgive 16:10         furnish 282:12        45:10 77:11 83:15   go 16:3 23:5,6 30:4     136:13 137:12,14
forgot 212:19         furnished 18:12       88:8 100:10           30:7 58:1 59:6        150:5 151:6,12
form 18:21,22           282:9               120:12,14 131:4       111:15 119:10         152:17 153:7,9
  20:17,19 48:21      further 58:2 79:17    137:7 138:14          128:11 167:1          154:14 155:3,14
  119:16                120:3 149:1         145:15 162:14         168:22 169:2          156:19 158:5,8
formal 9:5              150:22 181:8        166:2 168:3,12,19     176:15 194:6          162:9 175:11,16
formally 257:16         205:2 207:9         168:19 174:22         200:20 205:1          176:3,10,19
format 188:22           283:12 285:13       178:8 179:11          214:14 218:20         177:12 178:1,16
formed 91:10 93:17      286:4               187:1,3,5 189:15      228:22 241:19         179:9,14 186:14
  94:10 96:2          future 74:12 98:14    189:19 190:18         251:18                186:15 207:6,16
Formulated 62:19        108:14              192:4,13 196:21     goals 225:21            232:9,11 256:10
formulation 27:9      F-A-I-R 72:6          198:9 212:4,8       goes 32:10 110:9      governmental
  44:15,22 45:7                             215:19 225:6          208:19 209:20         157:2
  69:16                        G            236:18 265:17         229:15 233:12,14    gpipoly@mayerb...
forth 60:5 242:1      G 7:1                 268:6                 234:4 274:10          3:6
  244:11              gathering 32:16     general's 37:22         278:21              graces 256:9
forward 180:8         GDP 234:4           generate 48:20        going 21:22 40:21     graduate 9:22
  249:17 276:13       Gene 1:12 2:1 4:2     56:4,12,21            74:5 86:10,12       graduating 10:11
  279:2 280:7,12        7:6 8:17 9:4,5,6  generated 124:11        90:13 112:19          22:10
Foundation 191:21       278:17 279:9        125:7 187:14          113:9 115:5         granted 83:4
  197:16                283:19 286:2,18   generating 223:19       116:17 130:15,17    granting 75:9
four 16:4 147:18      general 14:6,7 21:2   224:2                 153:19,21 159:13    grants 74:13 82:20
  199:1,4 210:20        23:18 24:6 30:8   generation 59:22        167:8 168:6,20      great 63:21 114:20
fourth 200:21           37:9,15,17 38:4   gentleman 171:18        192:9 194:13          226:11,15 227:2
  202:6                 40:10,15 41:18    Geoffrey 3:3 8:3        197:1 200:16,17     greater 12:14
fragility 249:9         57:5,8 66:20,22   George 40:17            202:3 203:22          124:11
frame 45:19 117:19      67:7 84:10 87:12 getting 14:10            204:5,8 205:20      grossly 110:12
  162:13 189:14         87:19 91:4 100:12   112:15 133:19         214:8 217:17        ground 61:1 224:19
  223:13                100:21 119:3        166:11 225:6          220:18 221:6          235:7 236:10
Frances 217:14          126:15,16 130:9     255:8 261:4           227:10 243:22       grounds 59:15
  218:5                 132:3 138:13      give 11:18 17:7         258:16 273:3          61:10 83:16
Francis 41:12 47:9      139:2,9 147:4,7     38:13 40:7 46:21      276:13 279:1        group 77:1,4 133:3
free 74:4 90:11         156:3 162:16        54:9 90:15,17         280:6,12 283:4,20     133:4 166:7
freely 268:12           165:17,18 175:7     119:6 154:17,19     good 9:1 30:7 47:10     184:18 193:19
fresh 101:22            180:14,18 181:1,6   161:12 166:19         47:11,11,12 52:7      196:13 215:14,21
Friday 32:17 33:1,6     184:1 185:9         170:22 177:7          55:17 114:3 159:4     282:12
  180:3 193:20          191:19 192:5        178:9 192:6 197:4     246:11,13 247:2     groups 72:2 76:16
  250:20 253:16         193:15,16 197:4     224:6 247:11          247:19 256:9          78:13,16 79:2,4
front 38:15 40:11       197:15 198:8,11     249:21 271:19         257:15 261:5          79:16 136:19
  41:8,10 47:7          199:12 203:4      given 9:17 11:10        280:21 282:16,22      282:9
  69:22 220:21          205:5 211:2,20      14:9 15:1,9 51:8    governance 91:3       growth 108:21
  250:18                214:20 222:6        62:5 169:10         government 13:10        234:5
frustrates 262:18       242:3 243:11        172:21 189:14         14:1 15:1,8,16      guess 30:2 34:12
full 186:8              251:19 260:13       191:10 200:4          16:14 18:15 46:11     39:5 65:8 116:2
fuller 263:11           265:22 275:6        206:16 223:21         104:8,9 135:12,13     172:3 173:6
  Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 297 of 317 PageID #:
                                      10931
                                                                                              Page 11

 174:22 191:18      267:14 269:7         217:18                 237:16               homes 229:6,11,18
 206:20 257:16      270:4,8 271:14      handed 90:7 97:10     healthcare 91:4         231:15
 278:2              279:1 280:6          106:4 141:10           239:10               Honduras 195:4,14
guidance 265:18    Haitian 137:13        163:19 206:7         heard 158:2 163:10     honestly 36:15
guts 210:11         148:15 151:6,11      213:4 238:12           214:22               honors 22:15,22
                    151:17,18 152:16     242:22               hearing 11:11 84:9     hopefully 206:8
         H          153:7,9 154:14      handwriting 99:6        84:13                hosted 127:19,21
habitually 148:16   155:10 156:19        99:11 101:8,9        hearings 67:18          128:7,12,14
 149:16             162:9,11 176:3,10    208:19 209:6           68:5,6               hour 166:5 186:6,6
Haiti 5:16 126:18   232:11 253:8        handwritten 4:12      heavy 146:9            hours 16:5 52:17
 131:2,3 132:12     272:15 276:1         5:9,11 6:3,5 97:12   heed 258:19             166:13
 135:1 136:6,8,10   280:14,17 281:20     102:10 202:9         held 2:1 67:18 92:9    House 28:14 32:13
 136:14 137:12      282:7                206:11 207:1         help 78:18 84:8         33:17 34:6,17
 140:9,13 142:1,6 Haitians 149:15       handy 225:2             149:9 172:7           126:6,22 131:7,9
 143:1,21 144:20    210:4 229:5,11      happen 210:6          helped 60:4 109:10      165:10 168:3
 145:9 146:5        230:19 262:5         233:9                  192:4                 181:12 184:17
 147:10 148:10,15   271:12 280:1        happened 43:20        hereto 285:16           185:17 187:13
 148:17,17,21       281:3                68:15 88:13,14       Heritage 191:20         192:10 193:2,22
 149:16,20 150:2,5 Haiti's 135:5         120:2 145:12           197:16                194:4 196:20
 150:8,10 151:13    140:18 143:14        190:2,5,13 233:18    hey 278:22              202:10 207:13,18
 151:16,21 152:10   146:14 149:1         272:4                high 111:9 112:8        214:1 215:11,12
 153:1 155:3,9,17   150:3,22 161:1      happening 138:16        203:6                 216:7,22 218:21
 155:20 156:10      177:13 180:10        279:4 280:8          highest 176:3           222:3
 158:5 160:2,11     222:22 232:15       harass 111:22         high-level 202:10      housing 91:3
 161:7 162:21       249:13               114:22 115:1         Hill 24:2 33:17 34:6   humanitarian 81:7
 164:20 172:18     half 108:17 166:5    harassing 111:12        34:17 78:7,12,20      82:2,9 83:6,8,15
 173:1,11 174:4     222:5                112:10 114:3           79:3                  83:17,19 84:4
 175:4,12,13,16    Hamilton 1:12 2:1    harassment 52:14      hire 80:17              91:5
 176:2,11,20,20     4:2 7:6 8:17 9:4     53:2                 hiring 80:11,18,20     Hurricane 146:5
 177:12 178:1,16    30:15 32:2 33:16    hard 129:18 166:9     history 104:4          hybrid 24:14
 179:14 180:10      34:5 58:11 81:15     208:22                 112:16 240:10        hypothetical 86:9
 181:10,18 184:2    90:6 97:9 104:8     Hayley 40:18            263:3 264:9 269:4    hypothetically 54:6
 189:10,13 195:5    105:11 106:4        hazardous 229:20      holders 110:22          54:10
 195:14 204:14      115:13 141:9        head 139:11,17        home 109:20
 210:3 213:16       143:9 159:21         185:13 218:6,8       Homeland 3:18 7:8               I
 218:2 222:4 223:3  163:18 169:9         235:21                 8:13 13:12 22:12     ICE 22:3,6 23:8
 224:12,19 225:4    171:6 182:10        headed 129:6            23:2 26:13 29:2        40:11 66:9 67:3
 230:17 231:22      192:18 197:10       heading 119:7           34:18 35:6 38:5,8    idea 54:13 69:4
 232:6,16 235:8     206:6 222:16         144:18 224:10          39:15,19 40:4          75:3 111:5 174:8
 236:10 237:15      238:13 250:15       Headlines 4:10          41:5,7 45:14 47:5      174:18 184:11
 238:22 239:19      261:13 266:10       headquartered           47:7 66:4 74:10        211:13 215:3
 240:2 241:8 244:7  276:7 277:7,17       19:20                  87:10,22 161:4         219:11 221:14
 246:1 248:7        283:11,19 286:2     headquarters            181:3 185:15           223:12 241:18
 251:22 252:10,15   286:18               218:16                 195:5 200:3            255:2,21 265:3
 256:17,19 260:5   Hamilton's 32:15     heads 168:2             223:22 248:2           269:13 270:22
 265:9 266:22      hand 73:13 211:15    health 146:15           267:10                 271:5,9,20 274:20
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 298 of 317 PageID #:
                                       10932
                                                                                                   Page 12

   282:4                 154:7,8 196:3,16      270:9 279:2 280:7     248:14 252:7         interactions 78:20
identification 30:13     203:5 241:17        increasing 199:7        253:8,14 254:3,8       125:17
   58:9 81:13 90:4       259:9 262:4           201:2,2,8             254:10,11,17,22      interagency 168:12
   97:7 106:2 117:11   immigration-rela...   independent             255:3,9,13,15        interchangeable
   141:7 143:5           38:1 42:7,11          230:11,16 240:9       256:3,5,20 257:9       215:16
   163:16 169:6        impact 146:4,9,16     indicate 11:5 30:21     257:11,13 258:9      interest 24:17
   171:3 182:7         impacted 167:9          119:17 170:15         258:14,16,21           67:11 84:20 85:4
   192:16 197:8          168:7                 212:14 224:16         259:7,18,19,21         85:10,14,16,18
   205:11,13 213:2     implementing            257:21 274:4          260:4,7 261:4,7        86:2,4,6,12,14
   222:13 238:10         33:17 34:6,21         276:6                 262:15 263:3           102:2 136:20
   242:20 250:13       imply 73:9 209:21     indicated 93:5          264:10 268:9,14        149:14 150:1
   261:10 266:8          215:3 228:17          160:1 214:1           270:9,11 271:11        191:11 260:16,22
   277:4,13            import 14:8 133:17      220:14 234:13         272:15 274:11          261:2
identified 10:19       improve 238:3           279:8,15              275:7,10,13,19       interested 248:13
   48:10 93:6 207:15   improved 225:5        indicates 31:21         276:1,8,10,14,16       254:15,21 255:8
identify 10:16 36:5      234:21,22 235:9       141:21 156:10         276:22 279:17,22       285:16
identities 47:21         236:5                 164:16 165:5          280:13 282:6,12      interesting 256:15
IDP 227:12,19          improvement             183:7 193:9 214:7     282:15,18,21         interests 70:20
ignoring 199:10          230:21                234:2 238:7         informed 254:19        internal 201:12
illegal 74:9           improvements          indicating 168:11       254:22 255:10          249:9 251:4 262:2
Illinois 3:4             248:8                 169:2                 258:15                 265:15
immigrant 109:21       improving 226:20      individual 103:14     infrastructure         internally 227:12
   109:22                235:12                125:21 127:2          232:9                  255:20
immigrants 108:18      INA 17:13 70:17         128:18 130:5,8,10   initial 99:12 140:18   international 105:6
   109:5                 76:10 104:22          130:15 131:16       ink 160:17             interned 22:2
immigration 4:9          242:14                132:3,8 135:9       input 135:11           Internet 261:15
   6:12 14:12 22:8     inaccurate 211:12       138:21                136:11 165:6         interpret 49:21
   24:16 25:7 26:5,6   inadequate 245:5      individually 105:1      166:12,17 224:6      intervening 90:22
   26:9 33:14,18       inauguration 24:20    individuals 10:19       263:18 266:21          91:9 93:15 94:9
   34:7,17,21 35:5       26:11 47:2,3 62:6     38:7 72:3 82:10     inquiries 259:22         95:4,14 96:1,15
   35:14 36:8 37:18    include 63:7 64:3       83:2 106:10 111:9     265:16,19 275:20       96:16,19
   41:3 42:17 44:16      65:4 70:10 110:17     112:7               inquiry 113:14,16      intervention 240:3
   44:19,22 45:7,9       110:22 130:14       ineligible 74:10        259:13               interventions
   56:9,12,21 58:14      177:18 196:4        inferring 210:9       insinuating 113:8        239:20
   59:4,9 60:12 62:8     245:22              influenced 180:15     insinuation 248:20     introduce 116:18
   62:13,15 65:18      included 6:22           180:19              inspectors 199:12      introduced 68:14
   66:13,21,21 67:10     110:5               inform 78:18 130:9    instance 122:13        intrusive 190:20
   67:11 70:7,9,13     includes 42:20        informal 229:19       instructed 212:17        191:17 197:2
   70:15,18,20 71:3    including 45:16       information 48:16     instruction 212:20       201:22
   72:3,10 73:16,18      122:5 146:15          91:22 120:3         integrity 59:9 71:2    invasive 201:3
   77:1 84:19 85:2       150:4 179:15          138:20 167:4          274:12               involve 133:16
   107:7,11 108:7,11     205:4 232:10          168:20 191:8        intended 57:11         involved 42:22
   108:14 109:10,12      242:7 243:19          201:14 210:19         111:22 112:21          59:22 80:10
   111:18 118:5        inconsistent 35:13      235:10 240:1,3,20   intent 52:16             123:17 127:6
   127:20 128:2          36:7 75:14            244:11 245:16       interact 38:10           128:1 221:13
   134:11 138:13       increase 109:4          246:1,16 247:3,19   interaction 126:20       265:14
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 299 of 317 PageID #:
                                       10933
                                                                                             Page 13

involvement 110:2     180:11 196:2        judiciary 23:19       232:9                214:11,19 215:4
   120:6 127:8 130:2  222:18 224:20         67:7 68:11,18,22  kind 24:14 35:7        215:15 218:13,19
   160:6 180:9,13     225:14,15 227:11    July 28:18,19,20      39:20 55:8 62:22     219:7,12,16 221:9
   181:9 192:1        228:1 229:3 230:1     142:2,17 148:9      113:11,14 126:20     221:21 223:14
involves 203:8        230:6,10,15           224:12 257:3,5      129:15 133:15        225:4 228:5
   215:20             231:18,22 233:1     jump 254:3            161:5 182:20         233:11 236:4,15
involving 203:5       233:10,13 234:1     June 285:22           189:20 199:5         236:17 240:22
   259:8              234:16 235:1        Justice 3:9,15,17     209:10 231:8         245:11,11 246:12
irrelevant 111:11     236:6 237:17          5:8 8:6,8,10 12:3   237:21 253:10        246:13 248:11,12
   201:20             240:4 241:6           16:12,20 30:5       258:17               248:19 253:21
issuance 155:4        244:12 246:22         33:10 39:4 179:21 kinds 56:14 153:22     255:2,14,18
issue 19:9,10 40:9    247:22 249:7          180:1,5,15,20,21    248:10,13 257:9      256:12 257:3,6,12
   42:16 43:5 58:1  Jeez 40:8               184:5 185:1       Kirstjen 48:12         257:14 260:19
   60:18,20 74:9    Jeff 197:15             197:11 219:4      know 13:3 16:4         263:14 264:15,19
   91:3 125:10      jibe 142:5,21,21                            18:2 20:6 21:18      264:22 266:4
   137:20 184:12    Jim 139:21                     K            25:12,15 26:5        272:2 275:1
   227:9 236:19     jmedow@mayer...       K 2:6 7:15            28:8 33:6 35:1,2     278:18,21 281:15
issues 17:4 25:7      3:5                 Kaitlin 41:14         35:10 36:11,15       282:10,16
   26:5,7,7 33:14   job 1:18 13:4 23:4    Karl 47:11            44:2,4 47:22 49:3   knowing 32:6
   37:17,19 38:1      24:19 27:11 28:11   Kathryn 97:12         55:19 62:6 64:14    knowledge 20:11
   42:7,12,17 45:9    29:16 41:17 78:18   Kathy 41:14 47:12     66:14 67:3 75:15     64:3 76:1 88:7
   56:9,12,21 60:4    122:16 203:7         47:13,14 139:15      75:18,21 80:2,8      178:14 205:7
   67:15 68:19 72:3   268:6                216:13 263:4         80:17,19,20,22       221:9 230:12
   78:15 79:5 82:12 jobs 60:15            Kathy's 214:13        81:8 88:9,13         234:22 235:3
   107:7 120:15     Joe 40:17             keep 21:9 112:18      92:20 96:12 98:8     239:22 240:9
   133:17 134:11    jogs 107:21 197:5      112:20 114:19        99:18 102:5,8        248:3 257:1
   145:21 192:5       273:5                138:15 203:7         103:3,7,11 105:2     281:18 282:5
   200:12           John 3:8 8:5 26:15     209:17 219:12        105:15 110:19       known 48:15 78:5
item 70:5,19 74:8     26:16 40:17 48:11    245:12,13 257:18     112:15 113:6         227:3 236:18
   99:3 252:10      john.tyler@usdo...    Keith 193:15          114:19 116:3,8      knows 50:1 211:18
items 61:19 70:2      3:12                Kellogg 193:16        122:6,13 125:10      230:13 235:4
iterative 123:16    join 42:1             Kelly 26:15,16 28:1   127:3 128:13         260:19 264:19
it'd 123:21 211:16  joined 80:6 81:2       28:13 29:13 48:11    129:5,16,21 130:2    268:14
I-C-E 22:3            88:20 171:20         101:15 151:8         130:7,18,18,19      Kory 19:15
                      172:8                156:3,4 175:10       132:20 133:18,20    Kovarik 41:14
         J          Jonathan 3:2 8:1       220:8,15 221:12      133:22 137:1         47:15,19 48:6
James 105:2 140:4     63:19                221:18 235:14        141:2 152:5,12       139:13 164:14,16
January 1:14 7:12 judge 201:15 202:7       251:11,15 252:4,9    155:19 160:14        169:17 170:3
  24:20 26:17 46:16 judges 199:8 201:8     253:13 254:15        161:16 162:4,6,7     188:16 213:13
  66:2,19 76:13       201:13               255:3,6,7 257:3      166:1 173:17,20      216:15 217:4
  81:1 84:13 85:8   judge's 201:16         257:12 263:11        174:1,15 175:22      263:4
  86:17 92:10 106:6 Judging 167:2          270:3,7 273:16       178:12,13 181:11    K-O-R-Y 19:17
  106:15 111:7      judgment 111:3        Kelly's 156:10        182:17 184:5,11
  112:5 140:7,17    judicial 197:16       kept 131:5 259:19     185:3,21 188:10               L
  144:20 158:17       201:1               Kevin 3:15 8:7        190:16 202:13       L 1:17 3:10 285:2
  177:20 178:2      judicially 245:9      key 33:16 34:5,12     209:13 211:7,10     landfall 146:5
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 300 of 317 PageID #:
                                       10934
                                                                                                    Page 14

Langhofer 19:15         263:19                  176:15 177:8           191:18 197:2          173:14,22 193:10
language 76:2         leaking 258:2,6           180:2 182:4            203:4,7 212:10,16     194:7 196:17
  84:17 91:18 92:8      262:17                  184:16 186:19          262:18                198:21 219:12
  94:2 100:13         learn 252:19              194:18 205:19       little 69:13 87:5,6      225:10 248:9
  109:19 238:8        learned 15:4              222:8,8 272:18         116:3 119:6           257:16 262:1,20
Lapan 262:22          leave 24:19 30:1       level 87:5 119:3          151:19 152:17         273:11 275:14
  263:1,6,6,8,9,10      226:21                  234:18 237:18          161:12 162:13       looks 99:2 141:17
  263:13,15 264:1,9   led 73:4 99:12         levels 176:4              176:9,15 197:3        143:11,15 146:12
largely 188:15          190:19               liaising 33:16 34:5       206:18 208:22         166:5 169:18
larger 133:3,4        Lee 10:3,3                34:16                  210:16                193:4 210:8
lasted 158:16         leeway 111:14          licensed 10:5          living 229:6,12,17       222:20 251:3,6
late 28:18 32:14      left 22:19 23:4        lies 282:14               231:3,7 256:8         256:18
  76:17 142:19          28:11,13 32:20       life 141:12            LLP 2:5 3:3 7:15       loop 203:7
  148:22 150:20         89:17 138:4 140:2    light 203:18              7:17                Lori 89:14,17
  159:1 160:2 165:3     160:7,8 161:3,20     limit 279:4            located 229:19         Los 109:17
  265:10 275:15,21      163:10 227:1         limited 46:2 74:13     location 192:7         loss 33:15
Latest 4:10             231:15 235:11           83:1 112:2 257:18   log 207:15             lost 229:5,11
law 9:22 10:11 22:3     259:14                  280:16              long 16:3 19:5           231:15
  22:10 77:21 78:3    legal 1:20 7:19,20     line 101:8 113:5          20:12 78:5 127:5    lot 26:7 38:10,15
  78:11,21 79:17        21:8 23:21 24:2,8       116:5 118:2            153:12,13 177:6       40:10,13,14 42:21
  80:5 108:14           24:9 29:21 37:16        164:17 170:4           186:4 195:16          46:18 63:11 68:8
  109:10 171:16         70:19 76:7 91:22        172:17,18 173:11       209:15                86:4,8 93:10
  173:20 174:3          94:4 95:8 196:11        195:13 200:9        longer 219:2             123:8 137:2 167:8
  209:17,19             201:9,10,20             209:17,19 210:1        229:17 243:22         168:6,7 190:20
lawful 201:18           242:10                  213:15 214:12          248:1                 221:4 240:19
laws 66:12,21,21      legible 206:18            218:1 222:7         look 31:8 74:4           246:11,12,15
  70:7,9,13,15,18       209:8                   251:10 266:14,20       90:11,19 93:12        281:16
  167:10 181:6        legislation 68:12,12      267:7 268:10           98:22 99:12 100:7   lots 40:8 183:6
lawsuit 13:11 43:21     68:13 196:9             280:5 286:8            107:5 111:1,2         260:20 270:20
  90:10 200:12,15     legislative 63:8       lines 64:2 99:14          128:10 144:11       lowest 234:18
  204:4                 64:4,8 68:22            105:10 115:22          148:1 166:20          237:18
lawsuits 13:16,20       71:11,13                117:17 118:20,21       194:18 195:9        low-skilled 109:11
  14:1,14 15:2,10     length 240:19             129:12 237:5           199:1,15 202:5      lunch 159:5
lawyer 44:3,5         Leon 4:11 90:1,9          278:16                 207:2 217:11        L-A-N-G-H-O-F-...
lawyers 13:22 14:5    letter 4:14 106:7,11   lingering 146:16          222:9 231:9 239:8     19:17
  15:17 16:13           106:18 179:10        list 71:6,7 93:10      looked 17:17
Law's 173:5           letters 137:3 223:2    listed 81:6,8,11          110:21 159:22               M
laymen 237:22         let's 21:19 65:7          82:16 92:19            223:7 228:10        M 3:3
lead 37:22 42:10        67:5 82:6 87:4,4        169:22 286:7           248:17 255:21       Machine 59:1
  59:13,17 60:11        89:4,6 90:19         Listen 36:3               274:2               Magna 1:20 7:18
leaders 57:10           93:12 104:10,14      listening 110:13       looking 31:22           7:20
leading 119:22          115:4 127:11         lists 92:19               63:22 69:20 98:22   Maher 40:18
  176:16                136:7,7 143:3        litany 40:19 86:11        101:7,21 108:1      maintain 280:19
leak 259:13 261:7       144:11 148:1         litigant 258:17           144:16 145:16       maintained 228:15
  261:17                159:11 167:14        litigation 9:10           158:18 165:12       major 137:22
leaked 261:20           169:14 176:13,13        37:20 190:21           170:4,19 172:1      maker 276:22
  Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 301 of 317 PageID #:
                                      10935
                                                                                          Page 15

making 46:11 74:9    Mayer 2:5 3:3 7:15   215:15 253:4       230:22 235:4,15      190:8,10,11 220:4
 80:20 88:2 90:20     7:17 8:1,3         media 258:11,17     238:11 240:12        265:15
 96:18 125:1 149:9   ma'am 261:11         259:1,1,6,12       241:2,4,21 242:13   members 107:12
 176:21 181:2         277:5,14            267:22 273:8       242:15,18,21         107:16 128:22,22
 246:20 279:10       McCament 89:11      medical 82:12       245:14 247:1,16      136:20 137:18
male 36:21,22         89:15 140:4 217:5   259:10             249:1,20 250:5,8     196:13 273:8
manifestation        mean 13:19 20:14    Medow 3:2 4:3 8:1   250:11,14 261:12    memo 119:16 120:2
 201:1                33:5 35:3,18        8:1,22 13:21       264:6 266:6,9        123:14,21 124:9
March 226:4,21        39:21,21 40:8,9     16:22 17:1 30:10   272:3,20,21 276:9    124:15 170:6,11
mark 30:11 58:7       41:16 47:1 49:11    30:14 34:3 36:2    277:1,6,9,15         170:12,17 172:14
 116:20 141:11        49:14,18 50:13,17   36:12 46:1,3,13    281:8 282:19,22      172:16,19 173:1
 278:18,19            51:4,9 54:12        46:15 49:2,9,16    283:11,17            173:11 207:13
marked 6:11 30:12     55:21 56:1 57:8     49:22 50:8,11,15 meet 76:12 91:7        213:16 217:18
 30:16 58:8,12        63:3 64:10,21       51:1,5 52:5,11,18  93:8 128:16          218:2,10,19 244:1
 73:14 81:12,16       66:20 68:20 70:12   53:5,12,22 54:8    149:16 189:7         274:2
 90:3,7 97:6,10       72:14,21 75:18      54:19,22 55:3,5,9 meeting 32:3 76:15   memoranda 54:1,6
 106:1,5 117:10       83:9 85:11 86:21    56:18 57:7 58:6    76:21 77:9,13,20    Memorandum 5:6
 141:6,10,12 143:4    87:1 89:1,2,5 92:4  58:10 59:19 60:13  78:1 79:13,15       memory 153:4
 163:15,19 169:5      94:5 96:13 98:4,6   61:12,14 73:1      97:20,22 98:11       191:12 204:21
 171:2 182:6          102:9,16,19 113:7   74:21 76:11 81:14  133:6 151:21        memos 56:1,17
 192:15,19 197:7      114:13 123:1        87:3 90:5 92:2,6   152:2 156:20         119:20 120:9
 205:10,12 207:12     125:5 129:14        92:12 93:3 94:15   162:11 174:7         123:17 124:2
 213:1,5 222:12       133:8 136:18        95:11 96:9 97:8    176:6 181:11,16     mention 40:20
 238:9,13 242:19      139:15 147:13       103:10,19 104:2,6  184:17,17 185:20     168:13 204:18
 250:12 261:9         158:22 168:5        104:10,13 106:3    186:1,11,16,18,22   mentioned 67:9
 266:7 277:3,8,12     180:20,22 184:3     110:13,15 111:20   187:2,10 188:19      79:16 80:5 87:21
market 231:10         190:4,4 198:9       112:4 113:1,9,15   189:5,8,17 192:10    136:13 147:12
marks 283:18          199:2 211:14        113:18,22 114:7,9  192:11 193:3,6,8     197:2 202:1
Martin 63:19          215:4 221:1,7       114:12 115:1,12    193:19 194:4         204:18 228:12
materials 56:1,17     228:13 230:3        116:20 117:2,4,6   196:19 202:10,14    mentioning 261:18
 57:5,6,9,10,14       240:15 241:14       117:9,14,15        202:21 207:14,18    merit-based 196:4
 62:9 107:11 187:9    243:11 244:20       118:19 126:8       208:9,13 210:15      196:11
 187:14,17 188:2      245:4 246:8,9       135:18 141:8       211:8 214:1,5,21    message 220:15
matter 7:6 13:7       247:10 259:12       143:3,6 149:8      214:21 215:11,12     275:2
 63:19 230:17         260:19 261:19       150:6,15,17,18     215:14 216:22       met 15:14,19,21
 235:7 248:9 255:9    264:15,19 268:5     159:3,8,10,12,20   217:19 218:22        78:3 86:1 103:15
 262:10               278:4               161:14 163:14,17   219:18 220:2,3,10    137:13 148:11
matters 14:8 21:9    meaning 53:17        169:8 170:22       222:3 277:22         151:7,16 152:12
 27:2 34:17 42:21     54:14,15,18 93:14   171:4 182:4,8      279:12,13            152:13 155:19
 43:19 44:11,19       98:2,3 156:11       186:19,21 192:17 meetings 119:21        156:22 176:2
 83:20 111:18         215:2               197:1,9 200:17,19  123:17 127:19,21     243:10 269:7
 114:4,6 138:13      meanings 55:22,22    204:7,9 205:9,18   128:1,7,16,17,20     271:14
 200:12,14 203:4     means 49:4 53:21     206:5 210:22       132:16,22 133:11    metrics 279:2
Matthew 146:5         65:11 75:22 81:11   212:22 213:3       133:12,21 137:10     280:7
maximum 154:18        178:4 183:1 212:8   219:5,14,15,21     137:11,17 187:14    metropolitan 12:14
 154:20 178:12       meant 214:17         222:8,14 230:8,13  188:11 189:2,20      12:20
  Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 302 of 317 PageID #:
                                      10936
                                                                                           Page 16

middle 31:22 108:5    182:2 191:19       83:2 148:16          133:19 191:15        155:5,18 156:16
 109:7 199:5          223:6,15 279:1,21  149:15              news 4:7 5:8,21       156:20 158:1,19
Miles 38:17 39:1      280:6             nationals 82:21       258:10               222:9,17 223:5,11
Miller 25:10,12,15   morning 9:1 149:5   148:15 151:20       newsworthy 258:13     223:16,19 224:2
 26:1 44:6,16 45:8    184:10 214:2       152:22 153:21       next-door 121:4       225:1,15 226:8
 69:16 103:21,21     motive 201:19       154:1 175:13        Ngo 3:18 7:18         227:11,16 228:1,2
 104:4 105:12,16     motives 201:17     Nations 225:19       Nicaragua 195:4       228:3,13 229:3,10
 129:4,13 130:5,12   move 30:18 32:3     227:4                195:14               229:14 230:15
 131:1 185:11         113:1 115:3 143:3 natural 5:16 91:2    Nielsen 28:7 38:19    231:22 232:20
million 108:13,13     179:19,20          100:10 195:15        39:7,13,14,17        233:2,13,19 234:1
 108:16,17 109:13    moved 37:4 179:22  nature 11:12          40:2 48:12           234:9,11,12,16
 109:14 229:5         229:18 231:17      257:14 259:10,15    nondisclosure 18:1    236:22 237:7,12
 231:1,2,14,16       moving 69:7         268:3                42:19 43:10 57:19    240:4,18,21 241:6
millions 109:5       multipage 266:11   NDA 48:1              60:20                241:14,20,22
mind 54:17,20        multiple 110:9     Nealon 105:2         nongovernmental       242:6 243:17
 276:18               123:17 152:14      139:22               249:15               244:12 245:4,5,20
mindset 168:9         153:15 157:1      nearly 102:11        Nope 70:4             246:8,18 247:20
minority 137:19,22    177:16             197:20 270:17       Northwest 7:15        248:1,15
minute 145:1         multitude 119:21   necessarily 35:2     Notary 285:1,20      notices 122:3
 172:10 224:15       multi-page 73:15    64:9 147:14          286:22               231:18,20 244:22
minutes 250:10        90:8 192:20        248:14              notation 279:9       noting 225:20
misreading 240:13    mystery 111:15     necessary 27:10      note 211:9 225:8     notion 165:21
missing 240:13                           37:21 126:3          230:18 266:13        232:22
mission 225:20,20             N          201:14               281:12              November 37:3
 227:5               N 4:1,1 7:1        need 42:18 43:12     noted 227:10 237:1    159:1 160:2
misstates 276:4      NAC 217:15          43:15,16 58:1       notes 4:12 5:9,11     168:16 175:18
mistreated 209:22     218:16             82:10 168:21         6:3,5 97:12,20       177:9 178:18
Mitnick 40:17        Nader 40:18         257:19,20 282:17     98:19 102:10         179:20 182:13,16
moment 13:3 30:20    Nam 3:18 7:18      needed 38:11 123:3    189:16,19 190:8,9    183:8,13,22 184:9
 36:15               name 9:2,5 16:11    123:11 152:20        190:11,12 202:9      185:3 190:22
moment's 13:4         20:6 40:12 56:1    196:16 248:21        202:14,17,19,20      193:21 195:7
Monday 33:10          56:17 80:1,15      266:21               203:11 204:10        196:19 202:15
 180:5,7 195:6        164:11            needs 214:14          206:11,14 207:1,7    207:13 208:10
 197:17 251:16       names 38:13 40:7    258:14 259:3         207:16 208:5,9,12    210:15 213:12,19
 267:1                46:18,21 47:21     274:15               208:15 211:6,11      214:4,9 216:22
Monday's 267:14       126:21            negotiated 20:18      211:21,21 212:9      217:9 218:20
monetary 281:21      narrow 47:6        neither 285:11        225:18 227:18        219:18 220:2
month 261:16         national 24:16     net 282:7             272:8,11,20 273:7    222:3,5
 275:17               37:19 67:11 84:20 never 69:9 215:4      277:18,21 278:14    NSC 127:6,13
months 39:11          85:3,9,14,16,17    219:10               279:19 280:2,10     Nuebel 41:14 47:15
 141:3,4 142:1        86:2,4,5,12,14    nevertheless         notice 2:18 13:5      47:19 48:6 139:13
 146:10 149:1         102:2 127:13       235:16 244:7         121:19 122:11,18     164:14,16 169:17
 150:10 151:1,9       149:13 193:12     new 1:2 7:10 12:20    141:14,16 143:10     170:3 188:16
 154:19,20,21         232:15 233:16      61:19 68:12          143:16,19 144:6      213:13 216:15
 155:1 177:5,6        260:15             108:20,22,22         144:12 145:10        217:4 263:4
 178:10 181:20,21    nationality 65:18   109:9,10,17          151:22 152:11       number 20:14
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 303 of 317 PageID #:
                                       10937
                                                                                              Page 17

 76:16 78:13,15     observed 134:22         107:13 116:8,9       163:18 164:5        operational 232:13
 82:9 107:16        obtained 262:3          118:3 139:3,12,14    167:6 169:9,13        233:3
 108:17,18 111:8    obviously 32:8          139:17 165:16        170:3,15 171:5,13   opinion 34:13
 112:6 139:4 199:7    181:1                 182:12 214:14        171:22 172:12,21      173:21 244:18
 201:8 239:20       occasion 40:5,22        267:6,9 268:7        176:18 178:1          270:16
 244:6                66:18 105:14          269:14               179:19 182:9,20     opportunity 11:6
numbered 198:22       211:20              officer 285:2          184:8,16 192:8,18     30:7 32:7 52:8
numbers 77:3        Occasional 14:11      offices 23:1 121:4     192:22 194:6,18       57:21 123:4 145:5
 195:11             occasionally 41:13      153:19               197:10,13,18          152:22
N.W 2:6 3:10          41:14 137:5         official 201:16        198:18,21 202:3     opposed 29:20
                      190:10                262:4                203:18 204:19,22      39:14 121:9
         O          occasions 78:17       officials 157:2        205:9,18 207:5,8    oppression 82:11
O 4:1 7:1             105:11 157:1          168:4 201:11         207:21 208:7,18     oral 11:10
oath 11:15          occur 74:13 184:21      203:9 207:17         209:5,9,21 211:19   orally 120:20,21
Obama 90:1          occurred 28:17        oftentimes 154:5       212:22 213:4,18       121:8 175:21,22
object 13:17 19:6     119:22 152:3,10       256:4,4,14           214:8,17 216:5,9    order 133:22
  33:22 35:15 46:12   156:11 190:18       Oh 20:16 53:10         216:13 220:13         201:11 202:8
  48:21 59:15 61:12   200:11 212:12         110:8                221:3 222:8,11,15   orderly 196:6
  92:11 112:12        228:2 232:19        okay 15:19 18:4,9      222:21 224:17       orders 70:6
  149:2 150:11        233:6                 21:1,21 22:10        225:12 227:3,8,22   org 129:20
  186:13 200:9      October 5:16 9:12       24:4 25:21 30:15     228:7 236:16        organization 72:6
  204:1 210:18        30:3,18 32:3,7,18     31:1 33:11 37:4      238:12 239:14         171:20 249:15
  219:1,5 240:6       32:19 33:4 63:16      39:1 41:8,19         243:5,8,15,22       organizations
objection 36:9 49:6   63:17,18 116:15       45:11 48:2 63:14     249:20 250:15         136:22
  49:12 54:3,11       138:4,8 146:6         63:21 64:1 65:7      251:9 252:14        orient 277:16
  56:13,22 60:10      160:7,9 161:1         69:12 74:7 77:10     253:3,12 261:13     original 91:1,11
  61:10,13 72:20      162:12,15 164:13      81:15 84:13 87:7     261:22 263:22         93:17 94:10 95:5
  74:20 76:6 85:6     165:3 168:17          87:20 90:6,18        266:6,10 268:1,18     95:15 96:3,20
  86:20 91:20 94:3    169:19 170:16         93:12 97:9,18        272:12 277:7,16       140:12 249:7
  95:7 96:5 103:6     172:2 173:6           98:17,20 99:4        277:19 278:9        originating 91:12
  110:8 111:10        174:22 175:1          100:15 101:7,12      282:19 283:17         93:19 94:12 95:6
  118:16 126:7        179:22 180:6          107:8,20 108:3      OMB 166:12 169:2       95:16 96:4,21
  135:15 161:10       185:3 190:1,7,14      115:17,21 116:6     once 121:11 140:6    ought 116:2
  219:6,19 230:3      197:17 225:18         117:16,19 118:2      162:12 184:13       outbreak 234:17
  241:9 242:9         226:22 227:5          119:1,2,5 120:7      281:21                237:19 240:10
  244:14 246:3        238:22                123:12 124:4        ones 211:4 215:21    outcome 285:17
  247:5,21 264:3    offer 50:6 135:16       126:5 128:3,6       One-fifth 109:19     outer 153:16
  276:4 281:5         205:1 270:16          130:4 131:22        one-on-one 132:22    outlined 249:12
objectionable       offered 46:19 50:18     132:11 136:7        one-page 250:18        274:9
  112:9 113:5         51:18 53:8            139:6 141:9 142:9   One-quarter          Outs 231:1
objective 87:5      offering 29:20          143:3,7,19 144:4     109:20              outside 72:2 76:16
 114:10             office 3:9 12:4         144:11,15,22        ongoing 100:9          78:13,16 79:2,4
obligation 21:9       16:20 23:8 32:13      145:4,19 146:18      162:8                 111:12 125:19
 52:13                32:14 33:7,9          147:5 148:1         open 35:16 103:6       135:11,13,19
obligations 21:14     38:16 40:11,11,15     156:12 159:8,12      103:18 151:14         136:1,3,11 137:11
oblige 53:7           41:9,10 47:7          159:21 160:5        operates 270:10        147:17 162:3
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 304 of 317 PageID #:
                                       10938
                                                                                               Page 18

  204:3 210:20         117:4 120:5         patently 112:1        37:21 89:2 139:22    physical 62:21
  282:9,12             191:13 194:9,14     paths 78:6           period 21:11 22:21      199:1
outward 58:21          194:19 195:10       Patrick 1:3 7:7       25:5,9 33:8,9 39:5   physically 218:13
  107:13              paragraph 32:12      pattern 249:17        43:3,20 57:2 67:5    Pipoly 3:3 8:3,3
overlap 35:4           33:13 90:14 91:21   pay 33:8,9            83:1 88:5 101:14     place 88:21 116:16
overnight 154:11       93:4,13 108:5,20    payments 281:22       107:10 108:20        places 40:14
oversight 129:9,22     108:22 109:9        PC 167:10,21 168:8    132:1 140:5          plain 55:4 200:11
Overview 5:17          141:21 145:16,18     168:18 214:13        149:21 156:5         plaintiffs 1:4 3:2
overwhelmingly         145:20 146:3,8,13    215:6,7,14,20        158:1 176:16           8:2,4,21 191:2
  173:12               146:18 147:8,16      216:3,19             177:9,11 185:5       plan 59:8,14,20
o'clock 184:10,11      158:19 195:12       PCC 167:9,16,17       196:7 197:20,22        60:1,6,9,15 69:20
                       199:16 200:22        168:8,14,18          234:5,8 278:1          71:2
         P             201:7 202:6         peacekeeping          279:11               planned 227:4
P 7:1                  226:18 227:18        225:20 227:5        periodic 87:15        plans 12:19 13:1,6
packed 34:1            229:16 233:12       peak 239:17          periodically 87:15      226:21
page 4:2 31:9,22       234:2 239:15        peaks 239:19 240:2   periods 100:9         play 100:6
  33:12 58:14 59:6     249:5 251:15,18     pendency 13:10        104:17 176:14        pleadings 14:14,18
  63:22 74:6 82:1      257:17 262:21       pending 43:7         permit 149:14           213:6
  82:18 99:1,9         270:3               people 38:13 39:4    permits 178:14        please 8:16 9:2
  101:3 105:9 108:4   paragraphs 32:11      40:3,8 42:21        permitting 260:14       19:16 122:14
  115:22 129:12        110:10 147:3         45:13 47:21 48:9    perpetuity 20:13        257:18,21 267:12
  141:21 144:13        271:10               66:9 72:18 73:3     persist 249:7         PLLC 19:19
  145:2,18 160:17     parents 109:22        73:10 103:3,13      person 42:10 60:8     point 25:1 28:15
  164:4 166:6 173:4   part 41:21 71:1,1     108:13 125:19        103:1,8 107:1          29:5 46:13 48:4
  193:10,18 194:8      78:18 86:9 118:18    135:11 137:2,11      218:9 245:22           48:18 58:3,5
  194:13 195:9,21      122:16 124:22        139:4 152:19         273:21 274:17          64:18 71:14 80:15
  199:1,14,16          126:2 131:4 133:1    154:10 157:14       personal 92:1,3         89:15 98:14
  200:21 202:4,4,6     133:4 161:15         162:6 163:1,3,5      104:19,22 235:3        103:20 104:16,20
  208:15,20,21         166:2 203:15         163:10 164:14       personally 134:4        115:14 116:14
  209:2 210:5 217:3    207:10 256:1         165:10,13 167:9      134:22 175:3           123:19 130:8,19
  224:10 226:17        261:3 264:4          168:7 185:21         181:8 217:18           143:1 148:8 150:8
  227:17 232:4         265:17 280:3         186:15 205:4        personnel 32:13,14      158:22 159:4
  237:1 239:4,5,15    participate 125:6     210:7,9 215:15       42:20                  160:1,10 161:6
  249:2,11 262:1,20   particular 38:7       229:16 230:20       persons 72:16           168:10 174:2,21
  266:14 268:18        74:22 97:4 279:21    251:5 256:7 258:1    102:21 125:18          175:2 180:8 181:5
  270:2 273:11,14     parties 2:19 19:21    258:11 268:16        227:12                 192:8 236:13
  274:5,6,7 278:11     20:9 136:16          270:21 274:16       perspective 246:14      240:8 247:2
  278:12,12 286:8      285:12,15            276:20 279:3         265:19                 251:12 276:19
pages 17:21 20:14     parts 82:21 280:2     280:8               pertain 66:12 68:6      278:3 283:1
  20:16 117:12        pass 82:6 196:3      percent 109:3,4       180:20               pointed 241:16
  128:4,5 198:22       283:13               227:11,18,19        pertaining 180:15       245:1
  240:16 241:12       passed 18:9 108:14    234:5               philosophical         points 147:19 148:7
  245:2 246:6          109:10 167:11       percentage 231:6      111:17                 149:12 200:10
palace 155:20          198:16              perfectly 55:6       photographic            266:22 267:13
  232:15 233:16       passing 252:19       performed 57:20       204:21                 274:2 275:3,5,15
paper 18:21 63:12      253:7               performing 36:20     phrasing 128:4        poke 69:12
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 305 of 317 PageID #:
                                       10939
                                                                                               Page 19

poking 259:13         predates 234:10       221:5,20 222:1        81:18 243:4          203:9
policies 44:16        predecision 130:20    223:7,10,15 262:3    prior 11:9,10 45:5   prodding 258:1
 118:5                predicate 221:8       262:17 263:17         46:16 63:16 66:2    produce 19:2
policy 24:9 26:2      preelection 45:22     264:20 265:16,19      66:4,19 67:22        109:11 153:20
 27:6,8 29:20          46:22 59:2           267:6 268:6 271:8     86:19 87:1,11       produced 167:4
 37:16 42:11 44:22    prejudice 210:3       272:4,11,13           88:18 89:22 109:5    207:3 212:16
 45:7 60:4 62:8,17    prep 257:18           275:15,20             132:15 141:4        product 48:20 49:1
 65:5 69:16 71:16     preparation 15:22    Presumably 110:22      144:1 147:2 155:4    49:3,8,11,15
 71:21 84:19 85:2      16:8 17:2,11,18      245:18 253:16         156:19 176:19        50:10,14 51:9
 127:17 129:7,12       122:2 123:13        presume 14:3           190:6 200:20         52:2 53:20 54:2,6
 130:3 139:12,14       144:5 162:16        pretty 79:21 85:4      225:1 234:8          54:10,20 55:20
 139:18 140:1          163:4 192:2          103:18 172:1          255:19 265:12        56:4,11,15,20
 167:17 263:4         prepare 15:12         212:15 230:21         275:17 276:5         57:3 204:2 268:17
political 26:18        57:13 84:9 150:2     276:21               Priorities 6:12      production 202:8
population 108:12      151:19 153:22       prevent 148:15         73:16                212:9
 108:16,19 109:2       198:10              prevented 62:10       private 252:11,21    products 57:4
 109:12 110:6,17      preparing 198:5      previously 6:11 9:7    253:4               profile 203:6
 114:17 281:2,20      presence 134:17,20    31:3 32:15 73:14     privilege 46:7       program 22:16,18
 282:8                present 2:18 3:15     78:7 106:12           104:12 204:2         22:22 81:7 83:7,8
portfolio 27:2         7:21 16:8 98:18      115:15 116:8          207:15               84:3 85:9,16
portion 35:20          127:22 135:4         117:17 141:12        probably 60:16        101:20,22 102:15
 90:12 145:6           186:15               213:5 255:15          63:1 131:5 134:3     103:5,9,12 262:7
 209:11               presentations         274:14,15             144:9 161:12         263:12 270:10,11
portions 107:21        187:7               primarily 24:12        173:2 179:3          274:12
portrayed 221:20      presented 62:10       27:1 37:17 175:22     188:13 190:1        programatic
posed 53:16           president 1:5 26:3   primary 25:6           211:17 240:20        274:12
position 23:12,22      26:8 44:15 45:6      158:15 191:10        problem 19:6         programs 3:16
 24:1,2,5 28:13        57:11 60:5 65:21     232:10                113:12 123:5         82:9,16 102:1
 30:1 37:7 80:8        130:10 132:16       principal 26:4         161:15              progress 156:2
 89:16 185:14          133:7,17 134:2,5     27:16 184:18         Problematic 210:1     162:3 225:17
possession 203:1       134:6,11,17,22       193:19 215:14        problems 217:19       231:10 237:2,10
possible 56:6,15       135:5 151:17,18      254:6 256:6,11       procedure 113:20      237:15 239:16
 153:14 174:7          155:20 165:16        258:14,15 259:17     proceeded 124:10     project 232:14
possibly 48:5 50:19    232:7,14 233:15      260:20               proceeding 11:15      233:15
post 44:18 87:20      presidential 6:13    principally 40:16      283:22              projects 67:1
postelection 45:22     73:17 155:20         90:14 209:7          process 46:7 80:11   prompted 140:12
potential 62:8,17      232:1,17            principals 167:22      87:6 88:2,10         148:9
potentially 61:20     president's 33:18     168:1 215:20,21       104:12 121:14       prompting 249:6
poverty 91:4           34:7,21 35:4,14      257:8 262:14          123:16 125:6,18     prong 100:15,17
practice 10:5          35:20 36:8           279:17 280:20         157:8 161:21        prongs 100:12
 190:15 228:15        press 5:4 31:15       282:17                162:2 166:2         pronouncing 9:10
 261:4 268:2           98:5,12 107:14      principal's 215:8      168:19 170:13       properly 86:18,22
pre 47:1               121:19 122:3,10     print 81:20            184:12 191:12        235:21
precedent 54:15        122:15 182:12,14    printed 217:15         195:2 203:16        proposal 74:22
precise 138:5          183:1,6,11,15        261:15                268:11 271:1         75:12,13
precisely 162:4        184:13 220:7,8,13   printout 58:14 59:2   processes 168:12     proposals 62:8,17
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 306 of 317 PageID #:
                                       10940
                                                                                                  Page 20

 63:8 64:4,8 71:11    pure 255:22            204:6,8 206:20         209:1,1,5 211:4        122:13 124:20
 71:13 74:17          purely 201:9           212:18 221:7           212:14 233:1,5,13      125:9 126:5 127:3
proposed 65:5         purport 206:9          225:3 241:5 268:5      238:5,5 243:11         128:17 130:4,21
 71:16 268:4 269:3      248:16               270:15 271:16          244:21 247:12          130:22 131:15
 269:22 270:6,16      purpose 194:21         278:18,19 280:9        249:18 250:1           132:17 134:9,14
 271:4,13,18            247:7                280:10 281:7           273:12,13,16           134:16,19,21
proposition 275:6     purposely 117:6       questioning 113:6       278:12,13 280:3        137:9,16,21
protect 59:10 71:3    purposes 83:18         200:9,13               286:3                  139:16 140:22
protected 65:11       pursuant 2:18 29:2    questions 11:2 17:4   reading 110:1            141:2 152:9
 82:19 193:20         pushback 32:12         51:7 112:19            149:4 202:5            153:13,17 156:5
 195:3 223:4 262:5    put 59:10 60:5,15      171:14 179:16          216:20 217:16          157:9,14 160:3,4
 262:6 263:6            63:5 71:4 121:19     224:22 252:6           242:12 245:13          160:12 162:11
protection 82:10        126:21 142:18        262:15 263:10        readout 156:9,13         163:13 171:22
proud 191:7             166:16 244:11        267:20 268:3,19      reads 148:3 195:13       175:5,8,11,15
provide 21:1,6 27:5     245:19 246:17        270:19 274:13          199:21 243:9           176:6,21 177:19
 37:16 120:17           271:8 277:10         283:12,14              244:5 249:6 270:3      178:6 179:8,12
 122:6 169:3 268:4      281:20              quick 254:5             271:10                 181:7 185:8,20
 268:9 269:11         putting 17:2 59:13    quicker 169:3         ready 217:16             186:11 187:1,12
provided 20:20          59:18 60:9 82:5     quotation 31:9        readying 217:15          187:16 188:14,17
 130:12 155:7           110:3 168:18        quote 264:21          read-out 214:13,17       189:1,4,18 190:3
 157:7 158:4          p.m 159:15,19         quoting 84:18           215:2 216:18           190:21 192:9,10
 196:15 207:15          164:13 166:8        Q&A 267:13            really 50:22 54:3        202:18 205:4
provides 82:9           205:22 206:4                                72:4 113:5 124:7       211:1,5 212:1,4
providing 24:8          217:11 283:6,10             R               221:8                  220:7,13 221:18
provision 76:10         283:21 284:1        R 7:1                 reason 11:17 31:8        225:22,22 226:1
 243:7                                      rains 146:9             52:7 86:13 195:11      226:10 253:12,15
public 146:15                  Q            raised 137:20           206:16 282:14          254:13,14 257:9
 203:13 252:11,21     QA 266:22               165:20              reasonable 159:2         258:7 260:8
 253:3,3 262:8        quadrupled 109:13     raising 112:20          256:11 276:19          263:21 265:13
 265:12 267:9         qualifies 83:11       Ramos 105:8           reasons 86:11            269:21 270:1
 269:1,4,16 278:17    qualify 18:2 196:10     203:19 213:7,8        264:17                 271:3,6,16 273:20
 278:19 285:1,20      question 11:5 35:18   rapid 108:21          rebuild 232:12,15        273:22 279:10
 286:22                36:3,3 43:7 46:4     rates 236:20            233:15                 282:1
publication 152:11     50:11 51:4,8,11      rational 259:17       recall 14:16,17 21:5   receive 66:13 88:3
 156:15,19             51:14 52:1,9,19        279:16 281:17         21:17 28:17 31:4       135:11 136:10
publicly 48:15,16      52:21 53:14,15       reach 31:5 79:4         32:6 35:20 36:13     received 74:12 75:2
 121:13 157:10,14      55:11 58:4 61:1      reached 188:18          36:14 37:1 39:8        75:19 76:4 203:15
 157:18                92:14,17 95:10         244:19                43:2,3,4,5 46:19       266:18
publish 121:15         96:6,17 104:15       reaching 165:9,21       47:17 48:17 57:3     receives 259:20
 242:6                 110:9,14,16          read 64:16 74:15        57:4 58:20 63:9      receiving 254:21
published 59:21        111:20,21 112:3,5      76:2 81:22 90:16      66:22 68:4,13,17       262:7
 156:9,13 223:6        112:14,17 116:1,6      90:20 91:14 93:5      69:5,6 71:18 77:8    recertify 210:2
publishing 243:16      118:20 135:22          99:5,6,6,7,10,11      77:8 79:2,7 80:16    recess 115:8 159:16
pull 210:11 257:21     137:20 140:5           99:15 108:10          84:2 99:19 102:6       206:1 283:7
 272:18                150:16 197:21          115:15 116:2          104:18,21 105:10     recipient 163:22
pulled 58:22           200:18 201:20          117:17 172:13         105:18 121:21          170:1
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 307 of 317 PageID #:
                                       10941
                                                                                                 Page 21

recipients 151:12     recommendations         226:7 231:21          141:14,15 143:10    releases 122:3
  154:5,6 266:15        45:17 46:11 91:17     233:1                 144:6 155:18          183:6
  270:4,12              170:7               references 198:2        156:15 158:1        relented 32:14
recitation 110:10     recommended 46:5        199:17 216:18         222:9,18 223:5,11   relevance 46:8
recite 86:10            80:14               referred 41:8 65:13     223:16,19 226:8       59:16 61:11 81:10
recognize 141:13      reconstruction          65:15 155:3           240:4,18,21           111:12 204:3
  143:9 222:17          233:3               referring 15:16         241:14,20,22        relevant 91:6 92:21
  243:1               record 7:4 9:3          18:4 32:13 94:7       242:7 243:17          93:6,14 96:1,22
recognized 153:15       10:20 22:6 41:1       101:1 117:13,14       244:12 245:19         112:21 124:12
recollection 17:14      63:11 90:20 99:7      147:7,16 172:13       246:7,18 248:15       126:18 168:21
  61:4 64:6,10,11       108:10 115:6,10       172:22 173:18         248:21                169:4 246:10
  69:14 89:20 97:16     116:18 159:14,18      191:14 202:14       registered 143:16       260:5 276:22
  107:22 110:2          176:15 205:21         247:22 252:3,15     regular 39:20,22      relied 107:10 111:3
  119:13 120:12         206:3 207:11        refers 101:12           66:10,17            relief 252:11,21
  121:17 124:3,14       238:16 246:20         146:14 147:17       regularly 12:7          253:4
  125:12 126:1          273:13 276:6          167:17 194:8          239:19              relocated 229:19
  128:9 131:13          283:5,9,20 285:10   reflect 204:11,13     regulations 74:9      remain 149:17
  142:6,22 144:7        286:5               reflected 98:18       reinstructed            196:13 260:14
  151:4 153:11        recorded 118:11         215:10 230:6          232:13                275:21
  157:17,21 158:8       274:6                 240:17 247:20       reiterate 61:3        remains 204:7
  162:4,17 163:8      recover 234:3           276:2,16            relate 43:21 70:3       244:7 246:1 249:8
  165:2 170:21        recovery 91:12        reflecting 143:20       71:11,17 78:21        281:9
  171:11 175:20         93:18 94:11 95:6      207:16 248:15         143:12 193:6,8      Remarks 197:15
  176:12 177:14         95:16 96:4,21       reflection 205:2        222:21              remember 21:15
  179:5 181:14          249:13              reform 70:19 72:10    related 37:18           31:14 32:22 46:21
  183:20 184:1        recurring 133:5         73:19 196:4           127:20 140:9          63:5 64:22 67:17
  186:7 187:8 188:1   redacted 214:10       reforms 196:16          170:14 198:1          68:7,16 69:4,10
  189:13 194:3          217:5               refresh 17:14 64:6      251:22 252:10         71:8,13 74:1,3
  196:18 197:6        redesignate 126:13      64:9 110:1 128:9      254:17 256:19         77:15,16,19 79:1
  198:5,7,8 205:7     redesignated 87:17      196:18 210:13         261:17,21 285:11      79:6,11,19 80:4
  210:13 216:21       redesignating           216:20 225:9        relating 67:15          84:6,7 105:21,22
  221:17 224:4,8        75:10               refreshes 64:10         68:12 77:13 131:1     106:13,19 123:18
  225:7,9 258:8       redesignation         refusing 43:9 48:3      131:16 134:17         127:6 132:11
  261:20 269:20         100:22 103:17         51:2 58:3 60:22       135:1 137:12          140:3 141:5
  273:5 274:19          148:10              regard 125:15           265:16                144:10 152:1,12
  280:11,22 282:8     reduce 108:14         regarding 15:10       relation 75:22          153:14 155:16
recollections 163:7   reduced 285:8           17:21 66:14 90:21     200:14                157:4 158:12,13
  174:5               refer 61:10,18,21       125:8 128:17        relationship 129:10     158:14,14 166:1,3
recommend 45:13         65:10 101:16          131:1 132:3 135:5     129:19                168:9 171:16
  45:18 46:17 47:9      147:1 168:1           138:20 143:13       relative 285:14         178:19 183:3
  80:13 88:11 283:2     172:15                207:13              release 5:4 121:19      185:12,22 188:20
recommendation        reference 170:9       regardless 91:9         122:10,15 182:14      189:6 191:22
  88:4,11 90:21         200:6 216:10,13       93:15 94:8            183:2,11,15           192:6 198:20
  119:9,15 120:2        218:6 229:4         Register 4:16,18        184:13 223:7,10       204:12,16 217:1
  123:13 170:11         234:14,17 251:10      5:14 121:16,20        223:15 265:12,13      221:2 227:7
  176:22 195:20,21    referenced 110:21       122:3,11,17         released 170:17         236:15 257:2,7
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 308 of 317 PageID #:
                                       10942
                                                                                                 Page 22

  279:12,13           representatives       respond 77:18           120:5 121:13,22     Rule 54:14,20
remembering             72:13,15 76:12,22     263:19 265:15         124:13 126:16         111:13 114:2
  16:10                 155:13              responded 36:10         142:8,20 144:17     run 86:18,22 216:6
remove 227:5          represented 10:13     responding 166:7        147:21 152:3          258:11
removed 66:15           77:20 104:4           265:19                154:22 179:21       Russo 1:17 7:20
Rene 3:17 8:12          215:13 241:13       response 17:8 27:4      183:9 184:5           285:2
renewals 74:12        representing 14:1       269:12                189:15 193:13
  75:3,20 76:5          18:15 102:10        responses 14:19         197:1 203:19,20             S
Rep 72:14             represents 253:2      responsibilities        206:6 207:11        S 4:1 7:1
repeat 64:12 95:9     Republica 106:8         26:21 27:5 29:13      211:16 226:13       Sabrina 7:7
  112:14              request 7:16 18:5,9     37:14                 234:6 247:13,17     safety 148:18
repeated 152:16         153:10 176:10       responsibility 25:6     251:5 258:18        Saget 1:3 7:7
  157:6,7 220:15        177:1,12,15 178:2   rest 166:22             259:14,15 265:10    Salvador 195:4,13
repeatedly 245:1        252:19 253:7        restore 59:9 71:2       265:21 267:18       Saturday 33:7 62:6
  255:8                 256:17 259:5        result 31:10 154:4      273:13              saw 108:12 109:3
rephrase 11:6         requested 176:20        203:13              rigorous 97:2           123:5 207:4
  46:14 134:15,20       177:3,17 263:3      results 113:19        ring 79:9 261:8       saying 75:13
  150:17                264:10 270:4          169:3,4             Rob 77:22 78:6          100:20,21 105:11
report 4:11 42:14     requesting 150:4      resume 9:15             79:20                 105:18,20 211:11
  43:8 73:17 90:9     requests 259:19       resumed 36:19         Robert 77:21            211:22
  129:4,5 211:22      require 35:17,19      Retired 193:15,16       171:16              says 21:8 32:1,11
  214:21 220:7          111:1 242:5         return 150:2          Rodriguez 4:11          33:11 59:7 70:8
  240:17 245:3        required 41:17          151:20 152:22         90:1,9 93:5 94:1      70:22 74:8 82:8
  246:16,18 248:20      246:19                154:1 175:13        Rodriguez's 91:16       82:19,20 94:6
  249:13 280:20       requirement           returning 148:17        92:5                  142:4 143:18
reported 1:17           246:17              review 30:21          role 37:11 60:3         146:7,18 147:9
  221:5 222:1,4       requirements            120:10 122:10         116:7 119:3 122:1     148:6,12,19
  247:4 248:21          149:17                123:20 124:5          125:2,4 138:9,12      149:10,19,22
  264:1 274:14        requires 76:3           145:1,5 146:19        144:4 181:2           168:15 172:20
reporter 7:19 8:16    research 109:1          147:1,2,7,15          183:14 198:5          183:12 193:10
  30:11,16 31:5,11      110:20 114:16         148:3 172:11          203:3 223:18          194:1,22 195:1,8
  31:13 58:7 81:16      236:9,13              178:22 198:16         224:1                 195:18,19 196:1
  106:5 191:4         reside 12:10,12         224:16              roll 106:10 108:1       199:7 208:17
  211:17 264:20       resided 83:3 148:17   reviewable 245:9      room 15:17 16:7         209:2 210:5
  265:1                 149:16              reviewed 14:13,22       186:2 193:22          213:17,21 214:3,6
reporter's 34:10      residents 109:15,18     17:10,12 147:10       196:20                214:13 218:4
reporting 129:10        109:19,21           reviews 87:15         rotate 23:1             223:2 226:13
  129:17 279:2        resolution 196:15     revoke 74:11 75:1     roughly 22:21           227:19,21 229:13
reports 129:13        resolved 201:9          75:19 76:4            24:22 25:1,3          231:3 234:7,20
  220:8,14,18 280:7   resonance 124:18      Rich 47:11              28:19 81:3 159:1      237:14,15,17
represent 7:22        respect 56:8 79:5     ridiculous 112:19       223:6,14 261:16       239:2,16 243:21
  16:18 63:10 76:19     126:9 135:10        right 9:11 10:18        277:22                249:10,19 252:8
  84:16 97:11,18        138:9,11 161:7,22     14:2 23:22 28:1     route 168:22            252:13 256:18
  102:22 107:6          181:18 238:4          43:1 47:20 51:13    routed 178:21           260:12 262:2,21
  156:8 207:5 211:7     256:21 280:13         52:14 67:19 68:2    routine 133:5,9         264:9,21,21 267:2
  273:6               respective 2:19         68:3 87:22 106:15   roving 199:11           267:7,16 268:11
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 309 of 317 PageID #:
                                       10943
                                                                                               Page 23

  268:22                195:5 200:2,4       59:20 63:2,12       seek 255:2 276:1      September 162:12
scan 14:18 217:17       216:11 218:11,14    69:13 73:20,21      seeking 254:11          162:14
scheduled 32:16         219:17 220:1        74:15,16 81:22        256:3 272:14        series 61:19 206:10
  214:5                 224:11 235:14,18    82:3,4,14,15          275:18 281:1          224:22
school 9:22 10:11       242:6 243:12,15     91:14 93:20,21      seemingly 244:17      serve 29:8 70:20
  22:3,11 274:13        245:8 246:19        99:2 101:5,10       seen 21:7 31:2          84:20 85:3,17
Scialabba 89:14         252:4,9 253:12      104:17 107:21         73:22 80:1 106:11     86:5,7,11,14
scope 111:12            254:2,7,15,18       108:8 115:18          124:2 171:10        served 85:9,16
  112:11                255:3,6,7 257:3     117:16,22 118:7       202:17 206:21         116:9
seasonal 239:19         257:10,12 260:13    123:2 126:17          215:5 219:10        Service 109:1
  240:2                 267:8 270:3,7       137:4,4 138:16        222:2 265:8           110:20 114:16
second 31:9 34:4        275:6 276:7 278:3   141:11,20 142:3     segment 208:16        Services 1:20 7:19
  59:6 108:4 144:12     278:4               144:18,21 145:20    selected 241:19         7:20 41:3 241:18
  145:2,16 166:19     secretary's 22:15     146:1,7,20 156:4    self-serving 93:2     serving 35:5
  173:3 181:16          116:8 202:9 242:1   158:10 164:8,9,21   Sen 132:2             session 16:1,3,8
  195:9,12 205:15       245:7 252:19        166:14 167:12,13    senate 29:1 89:1,6      17:3 208:17
  206:17 214:12         253:7 265:18        169:1 171:15          89:6,8              Sessions 23:19
  217:3 237:1 249:5   section 5:18 17:13    173:3,8,15,16       senator 23:18           24:11,12 25:2,13
  249:5 262:20          65:17 70:17 76:9    174:13,14,19          24:11,12 25:2,13      25:16,19 30:9
  268:18                81:19 82:8,17,18    180:2 183:2,6         25:16 30:8 42:4       42:4 67:6 78:8
secretary 26:13,15      104:22 144:12       194:6,10,13           67:6 78:8,18 79:3     79:4 84:8 106:7
  26:16,22 27:1,3,6     145:1,8,17 147:8    195:12 197:5          84:8 106:7,14         106:15 132:3,8
  28:1,4,13,21,22       147:13 194:20       199:19 200:20,21      107:9                 191:19 197:15
  29:2,4,6,10,14,17     224:16,18 239:9     201:5,6,7 202:11    send 170:6 218:10       205:3 209:2,12
  29:17 35:6,13,22      242:14 243:6        202:12 208:16       sends 218:14            211:2,20
  36:7 38:16,18         273:17              209:3 213:11        senior 26:2,12,21     set 75:11 153:19
  39:6,7,9 66:3       sections 273:4        214:15,16 216:14      29:9,16 35:5,12       257:20
  74:10 75:1 76:3     sector 237:16         216:16 217:6,21       35:21 36:6 57:10    sets 241:22
  85:21 87:9,14,22    security 3:18 7:9     224:3,13 227:14       66:3 168:3 200:1    settlements 229:19
  88:3,10 90:21         8:13 13:12 22:13    227:15 229:1,7,8    sense 71:22 75:7,16   seven 237:5
  91:18 101:13,17       23:2 26:13 29:3     229:21 232:6          119:6 126:16        share 108:19
  105:5 116:10          34:18 35:6 37:18    233:4,17 234:19       133:13 274:12         120:19 183:18
  118:4 119:10,17       37:19 38:5,8        238:18 239:1,8,14     281:21                207:22
  120:10,13,14,16       39:15,19 40:4       241:11 242:17       sent 14:18 123:21     shelter 82:11
  120:18 121:2,8        41:5,7 45:14 47:5   243:9 244:9 252:1     216:14 250:19       shelters 231:7
  122:8,9,14,20,21      47:7 66:4 74:11     258:3 264:12          251:1 260:4         shenanigans 55:8
  123:22 126:2          87:10,22 91:4       266:14,16 268:19      269:16 275:18       shocks 249:9
  137:3 141:22          127:13 161:4        268:22 269:9,10     sentence 34:1,4       shop 27:18 31:15
  142:10,14 144:19      181:3 185:16        270:13,14 273:5       93:13,22 199:21       107:14 271:8
  148:4,6,21 150:20     193:12 195:6        273:18,19 279:5       241:12 244:5        short 36:19 101:21
  151:8 156:3,9         200:3 223:22        280:5 281:12          247:14 249:5,12       115:8,16 159:16
  164:18 165:5,19       226:20 248:2      seeing 31:4 171:12      251:17 264:5,8        206:1 283:2,7
  165:20 167:4,5        267:10              179:8 183:5         sentences 167:7       shorthand 211:6
  170:18,18 175:10    see 17:21,22 18:5     202:18 220:7        sentiments 176:7        285:7
  175:10 185:10         32:12 33:19,20      224:4 226:10        separate 210:3        shortly 32:15
  188:4,11 193:11       58:16 59:3,11,12    231:13                270:7               show 84:17 167:10
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 310 of 317 PageID #:
                                       10944
                                                                                                  Page 24

  262:3 277:1           86:9 124:8 182:21   speak 88:17 109:19      183:5 184:6 188:9     111:20
showing 251:20          186:1 193:22          123:6 168:11          189:5,7 211:19      start 51:19 89:4,6
shown 163:22            196:20 225:4          230:4 240:7 250:1     212:5 220:5,12        116:4 137:10
  164:6                 226:20 234:22         282:13                236:20 248:12         169:14 186:19
shows 129:20            236:5 254:14        speaker 279:8           253:15 255:18         199:6 258:1,1,5
shrank 108:16         six 146:10 149:1      speaking 61:12          260:12 279:13       starting 23:15
Shumate 3:16 8:9,9      150:10,22 151:9       100:11 137:7        specifics 14:17         278:15
sic 19:17 101:14        154:21 155:1          150:12 219:5          153:17 162:18       starts 108:6 144:12
side 137:19             279:1,21 280:6      speaks 149:3            163:13 181:7          194:14 199:6
sign 217:16           sixth 199:16            241:10 244:15       spectacle 259:1,6     state 7:21 9:2
signal 196:14         six-month 149:21        247:6               spectrum 78:17          276:18
signature 267:7       skip 251:17           Special 73:17         speculate 88:18       Statecraft 19:19
signing 133:22        Skipping 268:21       specific 66:22        speculation 86:8      stated 94:6
  134:1               slip 137:5              75:17 94:20 97:3      188:15 219:4        statement 34:11,13
signs 217:17          slow 168:19             100:3,5,13 107:19     256:1                 70:11 84:22 93:2
silly 260:2           small 134:7,8           111:2 114:5         speech 27:16,17         93:22 99:17,19
Similarly 274:5         184:18 193:19         120:11 122:13         191:20 192:3,7        100:18 229:9
simple 36:4             215:14,21 251:15      124:3,14 125:11       197:4,5 198:6,9     statements 99:20
simply 52:1 53:14     Snell 3:15 8:7,7        125:15 126:9          198:15 205:3,3,5      102:3 237:22
  110:16 152:17,20    snippet 115:16          137:16 144:7          212:13                263:14
  153:2 154:12        solicit 268:15          145:21 151:10,11    speeches 27:15,20     states 1:2,6 3:9,9,16
  176:8 201:20        somebody 73:4           157:2,17,20 162:3     27:21 198:10          3:17 7:9 10:8 12:2
  241:5 261:14          245:15 255:4          163:7 168:9         spell 19:16             41:2 57:12 66:15
single 35:19 103:8      258:17                170:20 174:5        spent 25:1              82:22 84:20 85:3
singular 120:1        something's 241:13      175:5,15 178:13     spoke 98:19 273:9       111:9 112:7 136:3
sir 9:1 11:1 44:1     somewhat 70:12          179:12 181:14       spoken 15:7 134:6       149:14,18 151:13
  53:13 95:2,12       sooner 52:16            187:4 188:1 189:1   spokesman 262:22        152:14 153:20
  115:2 148:20        sorry 28:12 39:13       189:3,6,12 190:17     263:16                155:11 256:9,10
  150:19 156:8          77:18 79:14 109:6     192:6 198:7         spring 76:17 78:2       260:15,16,22
  157:9 170:2 207:6     155:9 165:20          208:12 211:5          79:15 89:21           261:2
  210:14 225:16         173:4 193:16          212:1 247:14        squarely 104:11       status 65:12 82:19
  233:7 237:8           278:19                254:13 256:17       staff 28:6,10,14        135:6,10 143:14
  239:22 240:8        sort 279:11 282:3       257:20 260:8          32:3 38:21 39:2       149:1 150:9,22
  281:18              sought 255:14           261:20 270:19         47:12 107:12,15       161:1 193:20
sit 36:5 86:10,13       256:21 260:5          274:21                126:6,22 133:19       195:3 196:11
  179:4 211:14          261:7 280:1,13      specifically 57:20      139:2,7 188:10        223:4 262:7 263:6
  244:21 247:11,17    sound 152:3             67:10 68:4 80:16      193:12 270:5,8      statute 17:15 65:15
  271:2               sounds 66:1 68:2,3      101:1 110:19        staffer 25:6 33:16      65:16,17,20 69:1
site 58:15,18,21        84:22 119:13          121:21 123:18         34:5,12,16 106:21     75:11,14,22 76:2
  59:21 81:6,9,11       121:22,22 124:13      125:9 126:5 130:2   staffers 78:12          76:3 81:2 83:21
  81:19 82:17 83:22     220:11                130:18 131:3        stakeholders            87:9,21 88:8
  197:12              source 34:11            132:11 134:14         267:22                91:19 92:9 94:2
sites 227:12          sources 32:1 33:13      136:8,21 137:21     stamped 101:3           95:1,3,13 97:5
sitting 10:17 236:7   South 3:4               144:10 147:12       stand 64:15,17 72:8     103:15 142:10
  236:21 271:22       space 14:12             152:9 155:16          115:19 118:15         154:19 178:14
situation 38:12       spans 110:9             156:6 178:6 179:9   stands 22:6 72:11       242:5,13 243:2,4
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 311 of 317 PageID #:
                                       10945
                                                                                                  Page 25

  243:13 245:10          173:10 181:12       support 174:11,16    take 24:3 30:20       Taylor 38:17 39:1
statutes 260:9           186:17,22 187:2       196:14               32:8 37:8 56:9        39:18 40:2
statutory 75:17          189:10,13 191:17    supported 195:16       59:13,17 61:20      team 15:14 41:20
  85:22 151:7            201:22 213:15       suppose 128:12         67:15 89:15           42:8,12,15 44:7
  178:12 181:2           215:22 218:1          264:17               104:14 115:4          44:12,17 45:8
  269:7 271:15           230:17 235:6        supposed 98:13         144:22 159:4          47:20,22 48:7,8
stay 23:12 83:1          248:9 251:7 255:9     245:9                172:10 187:16         48:19 56:5 58:19
stays 113:3              262:10 266:20       supreme 54:15          189:16,19 190:8,9     60:8,12 62:19
step 104:14 157:8        268:10 272:14         232:12 233:2         190:9,11,12           69:8 72:2,12
  249:17               subjects 106:22       sure 24:3 35:8         205:14,19 212:11    technically 129:13
Stephen 25:10,17         220:3 283:1           43:19 54:7 56:7      221:22 224:15         129:17 215:13
  26:2,6 44:6,8,20     submissions 178:17      69:12 74:2 77:6      254:5 278:7         Ted 188:13
  45:10 69:16          submit 178:16           79:21 81:10 86:1     281:21 283:2        tell 8:18 49:5,14,17
  103:21 104:4         submitted 11:14         127:11 143:11      taken 7:14 115:8        49:17 52:8 58:13
  105:18 129:6,9,13      213:7                 161:17 166:21        159:16 202:9,14       63:13 68:8 71:15
  129:21 130:8         subparagraph            167:14 180:17        206:1 283:7 285:3     77:14 78:22 84:5
  185:10                 243:18                209:4 215:16         285:7,13 286:4        86:13 96:11
steps 249:17           SUBSCRIBED              222:20 228:19      takes 139:5             102:12 124:19
Steve 131:6,8            286:19                240:12 264:16      talk 19:9,10,11         127:10 136:21
stipulated 207:7       subsection 100:3,5      265:11 273:12        21:19 87:5 116:7      157:1 162:18
stomachs 159:7           100:8 260:8,10        275:16               119:3 134:7,8         166:13 174:20
stood 161:7,22         subsections 94:22     surprise 65:8          138:22 160:5          186:5 187:6 188:9
stop 239:21            subsequent 44:14      surrounding 181:6      166:11 211:20         204:16,21 207:9
stopped 190:8            44:18 91:2            268:2                247:13 263:17         210:17 216:7
stopping 282:22        subset 216:1          survey 110:20          272:5                 221:15 233:8
strange 71:20          substance 15:4          114:15             talked 11:9 60:19       236:12,20 238:2
  282:11                 133:17 134:7,9      suspected 239:21       61:4 69:15 117:19     245:21 254:7,9
Strategic 267:8          192:12                244:6                117:20 119:8,12       255:5 265:5 266:2
Street 2:6 3:10 7:15   substantial 230:21    swear 8:16             125:16 155:21         269:17 270:17
strike 113:1 115:3       231:6               switch 30:6            156:2 160:19          272:17 276:18
strong 175:12          substantive 134:10    sworn 8:18 133:19      170:13 171:19         279:3 280:8
Studies 77:1           succeed 11:3            285:6 286:19         175:18 191:7        telling 114:20
study 111:2 281:19     succeeded 28:21       Symons 41:13           204:17 212:3        temporarily 149:18
  282:3                  36:16                 47:10                228:11                260:14
studying 66:21         successfully 231:22   system 59:9 71:3     talking 14:5 30:18    temporary 65:11
stuff 221:4 281:16       232:7,16              146:15,15 196:4      63:4 69:10 98:5       82:19 100:11,16
stumps 209:10          suggested 152:2         196:11               104:17 115:14         148:14 193:20
styles 257:8           summary 214:21        systems 256:5          139:20 163:6          195:3,14 223:4
subcommittee           summer 139:21         S1 101:9,12,17,19      172:14 179:14         231:7 262:6 263:5
  24:13,15,16 67:10    summers 22:4            101:21 251:10        193:3 202:15        ten 67:22 132:21
  67:14,18 68:10       Sunday 33:8             273:16 274:8,10      266:22 267:13         133:10 134:3
subcommittee's           164:12 166:9          274:11,15 281:12     271:22 274:2        tend 14:18 141:3
  68:6                   173:5,6             S2 281:12              275:3,5,15 278:1      254:5
subject 40:9 62:11     superfluous 113:2                            279:22              tenements 109:7
  62:12 77:12 79:11      113:4                         T          talks 147:6 225:17    tens 154:9
  128:18 172:18        supervises 129:21     T 4:1,1              tax 281:22            tentative 160:20,22
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 312 of 317 PageID #:
                                       10946
                                                                                                 Page 26

tenure 67:15             281:9 285:4,6,10      121:10 123:15     tight 166:17            283:6,10,12,21
term 49:10,18,20         286:4,6               124:1,6 126:1,19 time 7:13 22:1 25:9    timely 167:5
  50:1,4,16 51:9       text 172:16 233:20      127:7 129:15        25:16 27:14,14      times 69:8 134:3
  53:20 54:13 55:10      239:15                131:9 132:10        32:4,8 42:4 43:11     137:4,14 140:19
  55:18,20,21 61:15    Thank 11:8 16:22        133:15 134:12       44:9 45:19 46:2       140:21 160:15,19
  65:7 97:21 98:2        119:1 169:7           138:4,18 139:8,21   48:4,18 61:2          177:16 208:17
  160:16 214:20,22       261:11 277:5,14       140:10,16 142:12    64:18 65:2 67:4,4   timing 194:2
terminate 119:18       That'd 139:13           143:22 145:1,14     67:6 68:18,21       title 59:3 82:1
  126:12 176:22          188:6,12              149:11 154:16       71:14 72:1 78:2     today 7:12 10:13
  181:19,22 195:21     thing 53:1 163:12       159:21 160:16       79:3 83:1 98:14       11:1,18 17:5
  196:1 222:22           225:8 231:3           161:7,21 162:2,14   101:14 103:20         18:17 19:13 30:11
  243:16 255:17          256:11 257:22         163:22 171:21       104:1,2,3,17,20       40:21 64:21 65:8
terminating 195:2        274:4                 173:13 178:8        107:10 109:5          71:14 109:14,16
  224:11               things 14:11 56:16      179:1 181:19        112:2,16 114:14       156:11 183:12
termination 90:22        87:18 107:13          184:15,19 186:10    114:21 115:7,11       202:1 214:14
  105:12,17,19           119:22 123:9          188:3 191:16        116:2,4,14 117:19     236:7,11,21
  142:11 143:21          133:18 145:11,21      197:11 199:16       118:3 123:8,19        270:17
  174:12,17 176:11       147:17,22 153:22      202:16,18 203:20    128:14 132:1        today's 15:13 17:11
  176:20 177:12          157:14 161:7,21       204:17 208:11       135:4 139:19,20       214:13 215:6
  182:1 196:5            168:18 222:1          212:2,3,12,13,15    139:21 140:5          216:19
  222:10 223:3           228:10,12,14          213:6 214:5         143:1 150:9         told 32:2 221:10
  243:6                  236:18 238:7          215:13 222:6        151:19 152:14,17      265:1,3
terms 14:5 100:21        241:19 245:2          225:6 228:14        152:20 153:3,18     Tom 185:10,15
  125:13 126:22          246:6,11,13           258:12 260:20       154:13,17 159:15    top 58:16 116:4
  161:8 162:20           252:21 253:6          267:21 276:10,12    159:19 161:3,6,19     171:15 174:9
  186:12 192:11          255:10 257:14         276:14 280:15,18    162:13 163:9          185:13 194:19
testified 8:20 67:21     258:1 259:13        third 33:12 99:3      168:10 174:3,21       217:3 244:5 262:3
  76:20 97:19 98:17      281:22                136:16 144:14,16    175:2 176:9,14,16   topic 191:20 212:3
  101:12 105:7,10      think 11:13,16 18:8     145:3 173:4         177:3,9,11,17         212:8
  116:9 129:11           20:7,13 25:8          200:22 224:10       178:3,5,9 179:11    topics 68:8
  132:14 144:8           29:15 31:7 32:8       226:16 227:17       181:5 185:4,4       total 108:18 231:1
  160:14 162:10          32:22 33:4 34:8       232:4 237:1,9       189:14 190:12         231:2
  176:5 272:10           34:12,19 35:11,22     257:17 262:21       192:9 196:8         touch 131:11
  273:7,9 277:20         36:17,18 38:2         270:3               197:20,22 203:6       138:16
  281:10                 39:9 40:20 42:19    thought 55:3,5        205:22 206:4        touched 41:19
testify 13:6             50:7 62:18 63:3       64:19 93:6 271:6    209:15 219:2          250:10
testifying 50:3          64:5,17 65:6,13       271:7               222:7 223:12        tough 235:22
testimony 9:13           65:18 67:11,21      thoughts 175:15       225:7 232:19        town 12:17
  11:1,11,15,19          70:14 72:9,11       thousand 56:2         234:15 236:14       TPS 5:15 13:11
  15:1,5,9,10 17:11      73:4 77:22 79:8     thousands 154:10      247:12 248:17         14:14 15:2 17:15
  46:9 61:3 64:16        79:20,20 80:7       three 20:16 39:3,4    253:20 258:22         43:2,19 45:2,11
  64:18 65:1 84:18       84:15 85:4,9          79:16 83:15 85:22   259:7 260:3 266:3     61:4,5,5,10 65:7,9
  115:16,19 116:18       86:18 92:7 96:13      94:22 100:12        266:3,4,4 271:17      65:16 66:5,9,10
  118:9,15,18            96:13 104:15          149:12 199:4,15     275:8,12,20           66:14,19 67:16
  128:11 211:16,18       112:1,13 118:14     tie 114:17 172:8      276:19 278:1,22       68:6,12,15,19
  274:7 276:5,5          119:8,20 120:12       182:4               279:11 281:1          69:1,9,11,18 70:3
 Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 313 of 317 PageID #:
                                     10947
                                                                                             Page 27

70:10,16,17 71:11     249:7 251:7,16,19   triggering 239:19     137:18 145:3          133:6,9,11 163:12
71:17,18 74:10,11     252:16 253:8          240:2               148:2 167:7           167:9 168:7,22
74:13 75:1,9,11       255:17 256:22       trip 152:10 156:10    169:19,21 178:18      235:20 255:14
76:4 77:13 78:21      260:9 266:22          156:14 176:2        179:10 191:18         256:2 275:10
79:5 81:2 82:17       267:14 269:6,8      true 22:2 32:5 44:5   194:7 195:10          279:22 282:6
82:20 83:4,6,15       270:4,8,10 271:15     77:7 81:7 87:9,14   199:4,15 200:21     types 87:17 133:12
83:16 85:9,17         276:1 279:4           91:8 93:13 94:7     206:7,16 215:18     typical 184:12
86:11,18 87:6         280:14 281:2,20       140:18 142:9        222:4 223:6,15        216:10 223:9,12
90:22 91:1,8,19       282:7                 148:20 154:14       237:21 238:4          268:2
93:8 94:2,21 95:1   track 256:2             191:18 195:22       249:17 270:18       typically 98:15
95:3,13 96:7,18     tracked 278:17          218:9 230:1,9       271:7,10              121:14,18 122:12
97:5 100:4,8        Tracy 36:19,21,22       285:9 286:5       two-year 22:21          123:20 124:10
101:20 102:14       tragic 249:16         Trump 1:5 7:8 18:6    25:4                  157:3 167:17
103:5,8,22 104:5    tran 48:9               20:7 41:20 44:15 Tyler 3:8 8:5,5          187:13 198:15
104:19 105:12,17    transact 12:8           45:6 58:19 59:7     13:17 16:18 33:22     215:9 265:21
105:19 110:6,11     transcribe 211:15       88:16 95:20,21      35:15 36:9 45:19
110:17,22 111:6     transcript 4:15         102:18,19,21        46:6 48:21 49:6             U
114:18 119:4,22       6:22 63:15 99:10      103:1,4 116:11      49:12,19 50:18      UC 82:8
120:15 121:12         116:19 191:4          117:20 140:6        52:3,6,12 53:1,11   Uh-huh 58:17 77:2
125:1,15 128:19       277:21 286:3        truth 8:18,19,19      53:17 54:3,11,21    ultimate 87:20
130:5,10 131:1,12   transcription         truthful 11:19        55:2,4,7 56:13,22     125:14 181:17
131:17 132:4,8        118:13 285:8        try 11:1 16:14        59:15 60:10 61:7    ultimately 80:6
134:17 135:6,10     transition 6:13         63:10 138:15        61:9 72:20 74:20    unable 11:18 53:15
137:12 138:9,12       18:7 19:5,9,14        268:3 275:9 283:2   76:6 86:20 91:20      53:18
140:9,13 142:1        20:1,3,5,8,20       trying 16:21 46:7     92:11,14 94:3       unaware 161:4
143:14 144:19         21:10 41:20 42:7      55:16,16 73:8       95:7 96:5 103:6     unconstitutional
148:10 149:1,17       42:12,15,21,22        111:15 114:17,21    104:1,7,11 110:8      70:6
149:20 150:1,3,9      43:3,12,20 44:7,8     115:1 117:2         111:10 112:9        underlying 111:2
150:22 151:12,17      44:11,17 45:8,21      126:16 133:13       113:3,13,17,19      underscored
153:10 154:4,5,6      47:20,22 48:7,8       158:9 166:16        114:1,8,10 116:17     210:12
155:21 160:11         48:10,12,13,19        167:3 228:17,20     116:22 117:3,5,8    undersecretary
161:1 164:19,19       56:5 57:2,15,16       228:21,22 275:22    117:12 118:16         140:1
172:19 173:1,11       57:22 58:19 60:8    Tuesday 263:2         126:7 135:15        understand 11:2,4
174:4,6 175:3         60:12 62:19 69:8    turn 191:3 255:4      149:2 150:11,16       46:8 49:11,18
176:11,20,22          71:19 72:1,12         257:22 259:1        159:9,11 161:10       50:16 51:9,20
177:13,20 180:11      73:17 75:4 196:6    Turning 270:2         186:13 200:8          52:10 53:6,13,19
180:16 181:4,10     travel 13:1 150:4     Tweeted 191:6         203:22 205:16,19      56:19 83:10 99:14
181:12 187:1,4,21     153:20              Twitter 191:6         210:18 219:1,19       117:3,5,8 120:4
192:13 195:3,16     treat 125:21          two 12:20 13:2        230:3,11 235:2        127:11 146:22
196:9,10,21 198:1   tremendous 151:15       20:16,16 24:22      240:6 241:9 242:9     149:6 160:18
198:2 202:7           153:1                 25:1,4 32:1 44:10   244:14 246:3          167:15 170:8
204:11,18 207:18    trial 11:11 13:6        47:8 57:1 62:3,4    247:5,21 249:22       172:22 200:5
213:15 218:2          120:5                 63:4 64:13 67:22    250:7,9 264:3         215:7 218:5
220:16 223:1        tried 191:12            74:12 75:2,19       272:19 276:4          269:15
224:11 238:21       trigger 142:18          76:5 102:11         281:4 283:14        understanding
243:1,4 244:22        210:11                106:10 132:12     type 56:11 129:10       16:15 20:4 55:19
  Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 314 of 317 PageID #:
                                      10948
                                                                                               Page 28

 79:20 88:14           97:17 119:10,16     268:16 275:18         68:8 74:5 76:17       112:11 143:15
 140:11 142:13         120:9 123:12,21   varying 248:6           78:13,14 84:17        156:17 162:20
 149:9 150:19          124:11,20 125:7   vastly 91:21 92:15      107:5 112:18          164:15 165:11
 165:17 215:19         125:11 139:3,10     94:3                  114:19 115:13         166:10 169:18
 224:1 263:11          170:9,18 172:14   venturing 204:1         122:9 127:10          179:17 193:14
 270:9                 218:6,9,10 238:19 version 217:15          128:10 155:4          217:11 221:19,22
understood 154:12      246:16,17 259:14  versus 7:8 63:19        168:22 179:11         238:1 245:16
 179:16                270:4             Vidal 9:10 63:19        204:15 213:9          251:6
unfair 92:14         USCIS's 125:2       videographer 3:18       219:13 225:1         Wayback 59:1
 110:12 112:10       use 49:10 50:4 56:6   7:3,18 8:15 115:5     234:14 240:12        ways 86:4
unfortunate 258:19     238:8               115:9 159:13,17       247:11,11,15         weak 146:15
 262:14              uses 50:4 56:2        205:20 206:2          256:11 257:8,22      web 58:15,18,21
United 1:2,6 3:9,9   Usually 65:11         283:4,8,18            258:22 259:17         59:21 81:6,9,11
 3:16,17 7:9 12:2      120:21            Videotape 7:5           282:15                81:19 82:17 83:22
 41:2 57:12 66:15    uttered 274:18      Videotaped 1:12        wanted 122:21          197:11
 82:22 84:19 85:3    U.S 8:12 22:8         2:1                   138:19 151:12        Wednesday 32:14
 111:9 112:7 136:3     110:17 179:15     view 91:16 92:1,3,9     152:19 153:2,18       32:18 213:12
 149:14,18 151:13      241:17 267:9        92:9 94:1 95:2,12     154:13 165:6         week 30:2 33:4
 152:14 153:19         271:12 274:14       96:22 111:7 114:9     206:19 207:22         175:1,1 179:22
 155:11 225:19       U.S.A 77:3            114:10 150:7          253:13 254:8,9,19     251:20
 227:4 256:9,10      U.S.C.A 5:18          151:14 175:3,6,7      257:10,13,14         weekend 170:7
 260:15,16,22                              175:17 199:11         258:21 260:7          220:9
 261:2                        V            201:16 250:11         262:4 275:7          weeks 12:21 13:2
universe 137:8       vacuum 120:2          275:22 279:20        wants 50:2 101:22      222:5
unobjection 85:6     vague 13:17 35:16     280:11,18             209:20 251:15        weigh 263:18
unobjectionable        35:18 48:21 49:6 viewed 153:1             254:6                weighed 136:17
 85:5,7                49:13 52:9 54:4   viewpoints 268:15      War 268:22            weighing 136:18
unprecedented          56:13,22 60:10    views 103:1,22         warned 209:22         weighted 173:13
 109:11                72:20 86:20 94:13   104:5,19,22          warranted 148:22      welcome 151:14
unrelated 95:4,14      96:6 118:16 126:7   162:19,22             150:9 151:1,2        welfare 253:4
 96:2,19               135:15 161:10     violation 114:2         152:19 226:22        went 122:11 155:16
unsafe 229:18          219:19 258:8      Virginia 10:9 12:13    Washington 1:13        183:19 230:15
upcoming 161:8         264:3             visibility 122:19,22    2:7 3:11 7:16 10:3    251:5
 174:3 207:18        vaguely 119:13      Vogt 41:15              12:4,10 197:17       weren't 73:12
updated 131:5          220:11            Vol 4:18 5:14          wasn't 36:17 61:5      147:13 221:16
 150:4               varied 133:16       Vol.90/No 4:17          73:5 120:1 151:2      241:20
updates 14:10,11     variety 45:17 55:22 vs 1:5                  186:8 219:10         Westlaw 243:3
 130:9,11              56:16 62:9,10     vulnerable 244:8        226:22 229:1         we'll 126:17 181:15
urgent 82:12           122:4 133:20        246:2 249:8           241:15 255:20         241:2
usage 269:5            136:19 192:5                             waste 112:2,16        we're 63:4 65:9
USC 65:19 243:6      various 13:11 23:1            W             114:14 234:14         119:7 125:13
USCIA 41:9             34:2 93:6 125:17 Wacker 3:4              wasting 114:21         139:20 168:5
USCIS 4:10 40:12       138:17 148:4      wage 108:21 109:3      wave 108:7,11          169:19 200:17
 40:20 41:9 45:16      163:1 164:14      wages 109:4             109:11                202:14 204:8
 47:6 81:19 82:2,8     165:6,9,13 207:17 want 51:4,10 55:11     way 21:17 50:3         236:3 245:12
 82:20 88:4,12,21      248:7,8 254:17      55:19 57:18 63:12     51:13 77:15 102:1     250:3,5 271:22
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 315 of 317 PageID #:
                                       10949
                                                                                                Page 29

 272:2 282:19,22       159:6 161:11        working 25:13           164:12 180:7        1/3/19 286:4
we've 40:1 60:19       169:7 200:10         27:22 30:8 42:3        199:6 202:2         1:14 159:19
 125:16 172:14         205:14 219:7,9       42:20 43:3 48:9        205:16 226:13,14    10 70:2,19 71:5
 175:18 193:3          222:11 230:14        123:8 158:21           227:7 228:22          101:4 109:13,17
 206:16 235:5          235:5 240:9,15       162:6 163:4 166:9      239:6 250:8 266:1     185:2
 259:8 265:8           241:11 242:11,14     209:7 232:11         year 9:11 24:22       10-point 59:8,14,20
 275:14,14 278:1       242:16 244:19,20    works 26:6 79:21        140:15 197:20         60:1,6,9,15 69:20
 279:22                246:5 247:8,10       97:16                  199:18,22 200:11      71:2
whatever's 14:18       248:1,5 261:11      worried 262:16          226:6               10-15-18 5:8
whatsoever 112:22      264:4 277:5,14      wouldn't 19:6         years 25:1 57:2       10-20-17 4:15
 246:10                281:6 282:20         71:21 123:4 151:3      63:4 64:13 68:1     10-22-17 4:20 5:3
White 28:14 32:13      283:13 285:4,6,10    172:5 182:1            81:3 102:12         10-25-17 4:22
 33:17 34:6,17        witnessed 108:21      237:22 265:2           153:15 270:18       10-27-17 4:8
 126:6,22 131:7,9     witnesses 15:1,8,8   write 137:3 167:6       271:7               10:00 193:21 214:6
 165:10 168:3         witness's 113:2       251:9 256:16         Yep 141:19 158:20     106 4:14
 181:12 184:17        Wolf 38:17,21         257:17                 194:11,17 226:19    11 115:22 118:21
 185:17 187:13         39:18 40:2 188:12   writer 27:17,17         232:6 250:17        11-20-17 5:5
 192:10 193:2,22       188:13              writers 198:10          252:5 262:9 267:5   11-3-17 5:6,13
 194:3 196:20         wonderful 10:17      writes 101:19 170:5   yesterday 15:15,20    11:00 184:11
 202:10 207:13,18      153:22               173:10 174:10          15:21 17:13 19:8    11:30 115:7
 213:22 215:11,12     word 72:11 82:2       193:18 217:14          81:21               11:43 115:11
 216:6,22 218:21       209:10,13            267:12               yesterday's 16:3      1100 3:10
 222:2                wording 100:8        writing 120:20        yes-or-no 104:15      117 4:15
WHO.EOP.gov           words 146:17 238:6    121:9 175:21           188:21              119 194:8
 165:14                238:6                176:1                York 1:2 7:10         12 5:14
wide 103:6,18         work 28:3 43:19      written 11:14 70:15     12:20 109:17        12th 106:6
Wide-open 96:5         44:6,10 48:19,20     178:17 219:2,11      Yorker 191:15         12-month 196:5
willing 19:2           48:22 49:3,8,10     wrong 68:9 127:10     you-all's 159:6       12:27 159:15
withdrawal 226:3       49:15 50:9,14        201:17 204:16                              12:30 159:3
withdrew 225:19        51:9 52:2 53:20      244:18 277:10                 Z            1254 65:19
witness 8:16 13:18     54:1,6,10,20         282:20               zero 224:1            1254a 5:18
 35:17 36:10,11        55:20 56:4,5,11     wrote 99:22 100:18                          1254a(b)(3)(B)
 48:22 49:7,14,20      56:14,20 57:3,20     191:5 205:5                   0              243:6
 50:2,6,9,13 51:2,3    66:5 123:12          278:16               00002736 163:21       127 194:13,19
 52:4 53:3,18 54:5     129:21 142:17       www.greatagain....    00003698 171:7        129 194:15 195:11
 54:12 55:17 56:14     162:17 183:16        58:15                00026652 169:12       13th 32:3
 57:1 59:17 60:11      204:2 205:3         www.MagnaLS.c...      00033469 182:14       131 194:16
 61:8 72:21 76:8       221:13 223:21        1:22                 02 278:16             132 4:7 30:12,17
 86:21 92:4,16         230:16                                              1           133 4:9 58:8,12
 94:5 95:9 96:7       worked 21:10                  Y                                    69:21
                                           yeah 9:13 25:3        1 7:5 70:2 109:15
 103:7,11 104:3        25:18 28:8,9 44:8                                               134 4:10 81:12,17
                                             26:10 33:5 39:16      109:16 116:5
 111:17,21,22          48:11,12 57:3,4                                                 135 4:11 90:3,8
                                             63:18 77:6 80:7       117:17
 112:13 113:7,11       60:17 61:5 67:6                                                 136 4:12 97:6,10
                                             116:22 117:5        1st 213:12
 114:3,11,13 117:1     106:14 116:16                                                     101:3 272:18
                                             118:22 143:2,22     1-12-16 4:14
 118:17 135:16         120:22 259:9                                                    137 4:14 106:1,5
                                             155:12 156:22       1.7 234:5
 149:11 150:12        workers 70:21                                                    138 4:15 117:10
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 316 of 317 PageID #:
                                       10950
                                                                                                Page 30

139 4:16 141:6,10     164 4:17               280:4,5               152:14 153:8        238 5:15
14 108:13,16          169 4:21             2:02 205:22             156:9 159:1 160:2   24 105:10 166:13
140 4:18 143:4,8      17 129:12 190:7      2:09 206:4              160:9 161:2           225:2
  144:6 225:2 226:8     240:16             2:45 217:13             164:13 168:17       24th 143:17 145:13
  226:12 227:17       17,000 230:20        2:46 217:11             173:6 175:17,19       169:20 170:16
  236:22                231:6              20 23:15 63:18 64:2     176:17 177:10         225:5
141 4:16,19 163:15    171 5:2                81:1 90:16,16         182:13 183:8        242 5:18
  163:19              18 64:2 141:3,4        182:16                190:1,14 193:21     244 17:13 65:17
142 4:21 169:5,10       142:1 154:19,20    20th 24:20 46:16        195:7 213:13,19       70:17 76:9 104:22
143 4:18 5:2 171:2      177:5,6 178:10       66:2,19 76:13         217:9 218:20          242:14 273:17
  171:6                 181:19,21 182:2      85:8 86:17 92:10      225:5,19 226:4        274:9
144 5:4 182:6,10        230:10 241:6,12      111:8 112:5           232:2,8,14,18,20    25 81:3
145 5:6 192:15,19       245:2 246:6          140:17 182:13         233:9,14,19 234:9   25th 32:19 141:18
  207:12 214:1        18th 222:18 224:20     183:8,13,22 184:9     235:1 236:6         250 5:19
  215:11              18-cv-01599-WF...      185:3 222:5           238:22 250:20       26 54:14,20 111:13
146 5:8 197:7,10        1:4 7:11             266:18                251:2 257:4,5       26(c) 114:2
147 5:9 205:10        18-month 153:16      2000 101:14             261:16 265:10       261 5:21
  206:10 207:10,14      154:15             20001 3:11              266:18 279:11,20    266 6:2
  208:22              18-page 246:17       20006 7:16              280:12              268 277:21
148 5:11 205:12         247:12             2002 87:11 181:3      2018 105:9 144:20     27 30:18
  206:13 209:1,8      180 129:11           2010 10:1 22:11         158:17 177:21       27th 32:18 33:1,2
149 5:12 213:1,5      182 5:4                140:16 232:8          178:2 180:12          138:4,8 160:7
  214:8               184 128:5              234:6 249:7,13        197:19 222:19         180:2
15 74:6               185 128:5            2011 148:9 239:18       224:20 230:2,6      275 278:12
15th 197:17           186 129:12           2012 22:19 23:5         233:2,10,13 235:1   277 6:3,5
150 5:14 222:12,16    1880 108:6,11        2015 23:13,15 25:5      236:6 240:4         292 105:9
  223:20 225:11       19 129:12 277:22       141:18 233:6          244:13 246:22       297 99:9 273:14
  232:4 240:5           279:11             2016 42:1 59:2          248:1
  245:17 247:4        19th 279:12,20         106:7 146:6 234:6   2019 1:14 7:12                 3
151 5:15 238:9,14       280:12               239:20 244:7          196:2 224:12        3 1:14 145:18
  244:1 245:16        192 5:6              2017 5:16 6:13 9:12     286:20                278:12 280:4
  247:3 249:2         1920 108:6,11,15       24:20 25:5 26:12    202-514-2556 3:11     3rd 7:12 59:1
152 5:18 242:19,22    1945 109:1             26:17 28:18 30:3    2020 285:22             193:21 196:19
  260:10              1965 109:9             30:18 39:10,12      205 5:9,11              202:15 207:13
153 5:19 250:12,16    197 5:8                46:16 63:17,18      21 90:14,16,17,19       208:10 210:15
  262:11 276:17       1970 108:15 109:2      66:2,19 73:16         109:15                213:19 214:4,9
154 5:21 261:9,14       109:14               76:13,17 78:2       213 5:12                216:22 217:9
  262:21 264:2        1970to 109:14          79:16 81:1 84:14    22 105:10 144:20        218:20 219:18
155 6:2 266:7,11,11   199 63:22              85:8 86:17 89:21    22nd 105:9 142:2        220:2 222:3
156 6:3 115:22        1990 65:20             92:13 98:21           158:17 164:13       3:33 283:6
  116:4 117:14,17     1999 2:6 7:15          102:11,13 103:4       168:17 172:2        3:41 283:10
  277:3                                      111:8 112:6 138:8     173:6 174:22        3:42 283:21 284:1
157 6:5 277:12,17              2             139:21 140:7,17       177:20 178:2        30 4:7 285:22
16 74:6 106:15        2 102:13 229:5         142:2,19 143:17       180:11 224:12       30th 180:5 185:4
  206:12                231:1,2,14,16        145:13 146:11       222 5:14              30(b)(6) 150:12
163 4:19                244:12 278:11        148:22 150:8,20     23rd 148:9            301 274:8
   Case 1:18-cv-01599-WFK-ST Document 152-2 Filed 03/01/19 Page 317 of 317 PageID #:
                                       10951
                                                                              Page 31

31 192:21             7th 250:20 253:17
31st 152:3 156:8,11     276:17
312-782-0600 3:5      7:58 250:20 253:19
38 163:21 231:5       70 182:14
38,000 229:4          71 3:4
 230:20 231:2,17      77 270:2
                      78 266:12
         4
4 109:17 239:4                 8
4-7-17 5:19           8 5:18 65:19 115:22
4:30 217:19             118:2,21 243:5
4:47 164:13           81 4:10
42 109:14             82.5 109:4
45 250:10             82/No 4:18
450092 1:18           83/No 5:14
48 166:13 239:8       866-624-6221 1:21
49 239:5,12,14
                                9
         5            9 4:3 261:15 274:6
5 70:5                9.6 108:17
5th 196:2             9:15 193:21 214:6
5-20-17 6:2           9:45 1:15
5-9-17 5:21           9:49 7:13
5:00 184:10           90 4:11 109:3
5:17 166:8              273:14
50 244:4              96 227:18
501(c)(4) 20:5        96-66 213:8
54 169:12             97 4:12 6:12 73:14
55 229:10 231:5       98 227:11,19
55,000 229:10         99 4:18 171:7 213:8
  230:19 231:15,17
58 4:9
         6
6 168:16 195:7
6:28 173:7
60 142:11 158:21
60-day 142:18
60606 3:4
63 238:17
65 206:15
66 5:12 213:8
         7
7 108:13 109:16
  117:17 251:2
